 324300 NLRB No. 37DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel and the Union have each excepted to the judge'scredibility findings. The Board's established policy is not to overrule an ad-
ministrative law judge's credibility resolutions unless the clear preponderance
of all the relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing the find-
ings.2The Charging Party's request for attorney's fees and payment to its nego-tiators is denied.3The judge inadvertently stated the certification occurred in 1981.4269 NLRB 1176 (1984), enfd. sub nom. Hotel & Restaurant EmployeesLocal 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).Litton Microwave Cooking Products, Division ofLitton Systems, Inc. and United Electrical,Radio and Machine Workers of America (UE).
Cases 18±CA±7065, 18±CA±7325, 18±CA±7402,
and 18±CA±7573September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 12, 1984, Administrative Law JudgeDavid L. Evans issued the attached decision. The Re-
spondent and the General Counsel each filed excep-
tions and a supporting brief; the Charging Party filed
cross-exceptions and a supporting brief. The Respond-ent filed an answering brief to the Charging Party's
cross-exceptions and the General Counsel's exceptions;
the General Counsel and the Charging Party each filed
an answering brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings,1and conclusions2only to the extent consistent with this Decision and
Order.The Respondent manufactures microwave countertopovens at its Sioux Falls, South Dakota plant. Its pro-
duction and maintenance employees had been rep-
resented by the Union since September 19, 1980,3when it was certified pursuant to a Board election con-
ducted September 11, 1980. As of the date of the hear-
ing in this proceeding, the Union and the Respondent
had yet to negotiate a contract concerning the Sioux
Falls employees. The instant complaint alleges that the
Respondent violated Section 8(a)(5) and (1) during its
initial contract negotiations with the Charging Party
commencing October 7, 1980. The complaint also al-
leges violations of Section 8(a)(3) and independent
violations of Section 8(a)(1) during the 17-month pe-
riod of negotiations.The judge found numerous violations of Section8(a)(5), (3), and (1) of the Act and dismissed other al-
legations. For reasons discussed below, we are not in
full agreement with all these findings. Most signifi-
cantly, we disagree with the judge's finding that theRespondent during the 53 session, 17-month-longcourse of negotiations engaged in surface bargaining in
violation of Section 8(a)(5) and (1).I. THE8(A)(1)ALLEGATIONS
The judge found that the Respondent violated Sec-tion 8(a)(1) by the actions described below. We agree
with these findings for the following reasons.1. The judge found that the Respondent violatedSection 8(a)(l) when Supervisor Jackie Moeller, 2
weeks before the election, told employee Mark Hubert,
``I hear you have been talking to people on company
time and I respect your right to talk to people about
the Union but don't do it on company time.''The judge reasoned that the proscription about talk-ing on ``company time'' was overly broad because the
employees received two paid breaks per day. He fur-
ther found that Moeller's statement constituted a dis-
criminatory no-solicitation rule because undisputed tes-
timony showed that employees were otherwise per-
mitted to talk about anything during working time.We agree that the statement was a discriminatoryrule and on that basis adopt the judge's finding that
Section 8(a)(1) was violated. We further agree that
Moeller's proscription was overly broad. See HoytWater Heating Co., 282 NLRB 1348, 1357 (1987), andcases cited therein, holding that ``company time''
could reasonably be construed as encompassing bothworking and nonworking time spent on the company
premises.2. The judge found that Supervisor Roger Kozel un-lawfully interrogated employee Silvia Dunkelberger in
August 1980. He found that at the end of a perform-
ance review discussion in Kozel's office, Kozel told
Dunkelberger that he would like to talk about the
Union, that he wanted Dunkelberger to give her views,
and that Kozel would then give his. Dunkelberger indi-
cated she would rather not, but after Kozel repeated
his request three times, she relented and related several
employee complaints about terms and conditions of
employment. Kozel then told them about several nega-
tive experiences he had had with unions. Dunkelberger
was an active union supporter who eventually was the
first president of the local involved here, Local 1180.Subsequent to the judge's decision, the Board issuedits decision in Rossmore House,4in which it re-affirmed the ``totality of the circumstances'' test to de-
termine whether interrogations of employees are un-
lawful. Applying that test, we agree with the judge that
Kozel's interrogation of Dunkelberger violated Section
8(a)(1) of the Act. Thus, the interrogation was con-
ducted in Kozel's office at the end of a performance
review discussion and Kozel persistently urged
Dunkelberger to express her views about the Union in 325LITTON SYSTEMS5Ibid., 269 NLRB at fn. 20. See also Baptist Medical System, 288 NLRB882 at fn. 2 (1988) (questioning of known union supporter in supervisor's of-
fice coercive).spite of the fact that Dunkelberger told him that shewould rather not talk about the Union. In these cir-
cumstances, Kozel's questioning cannot be viewed as
the normal sort of interchange that can be expected in
the workplace and ``the place and method of interroga-
tion''5in this case both render the interrogation unlaw-ful. Instead, Kozel's comments had a tendency to inter-
fere with the employee's Section 7 rights.3. The judge found that again in November 1980 theRespondent violated Section 8(a)(1) when Supervisor
Judy Klaus directed employees not to talk about the
Union in work areas and threatened disciplinary action
if they did so. He found that group leader Judy Jungen
and the other employees on the ``white line'' talked
regularly about any topic while working on the line. In
late November, however, Klaus told Jungen and two
other group leaders that ``she knew the Union was
being talked about on the line'' and ``she wanted it to
stop or that disciplinary action would result.'' The
three group leaders relayed the message to other em-
ployees, with Jungen herself telling 10 employees.The judge found that Klaus' instruction was overlybroad, and, coupled with the warning of discipline,
violated Section 8(a)(1). We find that Klaus' instruc-
tion was discriminatory because talk on other topics
while employees were working was tolerated. On this
ground, we agree with the judge's conclusion that the
instruction and warning violated Section 8(a)(1). In so
doing, we find it unnecessary to rule on whether the
rule pronounced was overly broad.4. The complaint alleged that the Respondent vio-lated Section 8(a)(1) on two occasions by threatening
employees with discharge for leafleting in the lobby of
the Respondent's plant 45 minutes before starting time,
and by its chief negotiator Mathias Diederich's threat-
ening employees on April 8, 1981, with suspension if
leafleting in the lobby continued. The judge dismissed
these allegations because he found that the lobby was
a work area for the guards between 6:30 and 7 a.m.,
just before the first shift started. (The Charging Party's
exception to the dismissal of the allegation concerns
only the April 8 statement.) We agree with the judge's
conclusion.The uncontroverted evidence shows that the lobby isa relatively small area no wider than the two doors on
each side through which all the employees (approxi-
mately 580) pass on their way to work. During the half
hour before work begins, the guards stationed in the
lobby check badges, issue temporary badges, answer
telephone calls from employees calling in sick, and
check for employees with obvious physical injuries.
According to the undisputed testimony of Security Su-
pervisor Wibbin, on January 28, 1981, when the firstincident of union leafleting occurred, employees enter-ing the lobby stopped to read and talk about the leaf-
lets there. Because of the noise level, Wibbin had dif-
ficulty performing his duty of answering telephone
calls of employees reporting that they would be absent
because of illness. There is evidence, therefore, that
the leafleting not only had the potential to interfere,
but also actually did interfere, with the guards' work.Diederich's April 8 statement threatening suspensionfor further leafleting in the lobby was clearly directed
to leafleting occurring at the time when the lobby was
a work area for guards. Not only did the two incidents
of leafleting occur at this time of day, but also there
is no evidence that the Union attempted to leaflet in
the lobby at any other time of day. We therefore con-
clude that the judge correctly found that Diederich's
statement was not unlawful.II. THE8(A)(3)AND(1)ALLEGATIONS
The judge found, and we agree, that the Respondentviolated Section 8(a)(3) and (1) by issuing warning no-
tices to employees Judy Lawson, Mark Hubert, and
John Hassara on April 21, 1981, and further warning
letters to Lawson and Hubert on April 22, to the extent
these second warning letters disciplined Lawson and
Hubert for their disregard of the instructions of the
secretary to Director of Operations Michael Dolen to
wait before entering his office.These three employees had gone with other employ-ees into Director of Operations Michael Dolen's office
during their break on April 21 to protest certain terms
and conditions of their employment and the lack of
progress in negotiations. When the buzzer sounded, in-
dicating that the break would end in 2 minutes, all the
employees but these three went back to work. The
three remained and talked with Dolen and Materials
Manager Richard Ori for several minutes after the
break had ended. They returned to work after Ori
asked if they were not supposed to be at work. Dolen
later informed Production Superintendent Lorie John-
son that he had not approved the three employees' late
return from lunch. At Dolen's instruction, the three
employees received warning notices and were docked
for their 14 minutes time off. On April 22, the Re-
spondent issued second warning letters to Lawson and
Hubert for disregarding the instructions of Dolen's sec-
retary on April 21 to wait before entering his office
and for their refusal to correct their timecards to show
the 14 minutes past their break period when they con-
tinued to speak to Dolen and Ori.The judge found that by continuing the conversationwith the three employees after the warning buzzer,
without indicating that their staying was impermissible,
Dolen was creating a ``set up'' for the employees to
be disciplined. He concluded that the initial warnings,
therefore, violated Section 8(a)(3) and (1). He further 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Respondent thus dismissed allegations that the Respondent specificallyengaged in bad-faith bargaining with regard to these negotiation topics: man-
agement rights, grievance procedure and arbitration, seniority, recognition of
the Union's local, hours of work, holidays, union leave of absence, bulletin
board, duration, the ``takeaway'' provisions proposed by the Respondent, sup-
ply-and-demand wage bargaining, delayed benefit coverage, voluntary layoffs,
equal distribution of overtime, and reinstatement rights. We find no merit to
the General Counsel's or the Charging Party's exceptions with respect to the
first five of these topics. As for the subsequent topics, no exceptions were
filed.In adopting the judge's dismissal of the allegation of bad-faith bargainingon management rights, we note that the judge erroneously stated that the
Union did not object to the Respondent's proposal on the basis that it was
overbroad. However, we find this error nonprejudicial given the other grounds
for dismissal. Further, in adopting the judge's dismissal of the allegation of
bad-faith bargaining on hours or work, we disavow the judge's statement that
the Respondent's stated reason for wanting to retain its control of the shift
hours or to avert traffic jams in a large industrial park with limited access and
egress was a sham. The record does not indicate that the Respondent's concern
was merely hypothetical.7The judge erroneously noted that the Respondent rejected the Union's pro-posal for checkoff with ``a close-minded hostility revealed by the
counterproposed punishment of any employee who attempted to collect dues
in other ways.'' What the Respondent counterproposed was that employees
would be disciplined for collecting dues during ``working time.'' This would
merely protect the Respondent's legitimate interest in preserving ``working
time'' for business purposes and would not, as described by the judge, penal-
ize employees for collecting dues in all other possible ways.8The judge found that the Union engaged in bad-faith bargaining on theissues of recognition and work rules and by its repudiation of an agreement
on the discharge of probationary employees. He found no merit to the Re-
spondent's contentions that the Union also engaged in bad-faith bargaining on
the subjects of union security, the ``floater holiday,'' and superseniority and
by repudiations of other agreements. However, he concluded that the Union's
misconduct did not exonerate the Respondent from its duty to bargain, nor
lessen the need for a bargaining order. Because we dismiss the allegation that
the Respondent violated Sec. 8(a)(5) and (1) by surface bargaining, we find
it unnecessary for the most part to pass on the judge's discussion of what hedeemed to be misconduct by the Union. Thus, for reasons, explained below,
we have considered the Union's bargaining conduct only on certain topics and
only as relevant to whether the Respondent bargained in good faith on the
identical topics.reasoned that the employees, by not returning to workat the end of their lunchbreak, were withholding labor
in protest of working conditions and, thereby, engaging
in strike activity protected by Section 7. Citing NLRBv. Washington Aluminum Co., 370 U.S. 9, 10±17(1982), he concluded the Respondent's discipline of
the employees for this conduct violated Section 8(a)(1)
on this basis as well.We agree with the judge that the initial warningsviolated Section 8(a)(3) and (1). In agreeing, we find
that Dolen's conduct at the April 21 meeting is more
accurately described as a condonation of the employ-
ees' late returns from lunch than as a ``set up.'' The
discussion did not involve personal matters and
Dolen's acquiescence in their staying beyond the buzz-
er was tantamount to his giving them permission not
to report back to work as long as their conversation
with him lasted. The situation is, therefore, distinguish-
able from a strike, which does not involve employer
condonation or participation. We, accordingly, do not
rely on the judge's alternative basis for finding a viola-
tion that the employees were involved in strike con-
duct, or on his reliance on NLRB v. Washington Alu-minum Co., supra.The judge further found that although the Respond-ent could not lawfully punish the employees for their
late returns, it could require that they receive no pay
for the time spent in exercising their Section 7 rights.
He, therefore, concluded that the Respondent did not
violate Section 8(a)(3) and (1) to the extent that the
second warning notices to employees Hubert and
Lawson disciplined them for refusing to correct their
timecards to show the time spent in conversations with
Dolen and Ori. We disagree. As found above, Dolen
in effect gave the two employees permission to stay
past the end of the break period to continue the discus-
sion with him. Further, because employer condonation
or participation is involved, the employees' conduct
did not amount to a strike. In these circumstances, we
find that they were entitled to be paid for the time they
spent in conversing with Dolen. The Respondent's fur-
ther discipline of Hubert and Lawson for their failure
to correct their timecards to forfeit payment for any
time of their discussion with Dolen, therefore, also vio-
lated Section 8(a)(3) and (1).III. THE8(A)(5)AND(1)ALLEGATIONS
A. The Allegation of Bad-Faith BargainingThe judge found that since November 18, 1980, theRespondent engaged in an overall pattern of conduct
designed to frustrate the bargaining process, thereby
violating Section 8(a)(5) and (1) of the Act. He further
found that, although the Respondent engaged in exten-
sive bargaining on most issues in dispute between the
parties for which no independent evidence of bad-faithbargaining exists,6the Respondent's bad faith con-cerning the topics of checkoff, the zipper clause, the
absence control program, and the recognition clause in-
dicated that it was seeking to frustrate the bargaining
process. His basis for finding bad-faith bargaining on
these specific topics is discussed in greater detail
below. As further evidence of bad-faith bargaining, the
judge relied on what he found to be the false reason
the Respondent provided for its refusal to provide a
wage increase in February 1981. He concluded that the
Respondent had bargained in bad faith since at least
November 18, 1980. It was on this date that the Re-
spondent rejected the Union's proposal for checkoff,7the earliest action by the Respondent on those topics
concerning which the judge found bad-faith bar-
gaining.8The Respondent excepts to the judge's analysis ofits conduct during negotiations. We find merit in the
Respondent's exceptions. For the reasons explained
below, we disagree with the judge's analysis of the
Respondent's bargaining on the four topics concerning
which he specifically found bad-faith bargaining. In
considering these topics, we stress that our examina-
tion of the Respondent's bargaining positions and pro-
posals relates to whether they indicate an intention by 327LITTON SYSTEMS9See Reichhold Chemicals, 288 NLRB 69 (1988).10See, e.g., Tritac Corp., 286 NLRB 522, 523 (1987); Atlanta Hilton &Tower, 271 NLRB 1600, 1601 (1984).11See fn. 27, below.12The full text of the proposal is set out in sec. III,D,1,b of the judge'sdecision under the subheading of ``Bargaining Session No. 18; January 22,
1981.''13The saving clause states:Section 3. Should any provision of this agreement be declared invalid by
any competent court or other governmental authority, the remaining pro-
visions shall remain in full force and effect. Should there be any conflict
between any provision of this agreement and any agreement settling orconciliating any charge or complaint filed with any governmental agency,the terms of the settlement or conciliation agreement shall prevail, pro-vided that prior to executing any such agreement, the Company will meet
with the Union to discuss the charge or complaint and agreement and at-
tempt to obtain the Union's ratification of such agreement.the Respondent to avoid reaching an agreement; it isnot a subjective evaluation of their content.9We stressfurther that, in dismissing the allegations that the Re-
spondent violated Section 8(a)(5) and (1) by its bar-
gaining conduct, we are relying on the totality of the
Respondent's bargaining conduct.10Thus, as discussedbelow, the Respondent's bargaining on these topics
must be examined in the context of the Respondent's
frequent (53) meetings with the Union, its extensive
explanations for its positions and extensive examina-
tion of the Union's proposals, its agreement with the
Union on at least 23 topics, its numerous significant
concessions,11and the absence of evidence that it pro-cedurally tried to frustrate the bargaining process. Fur-
ther, although we have adopted some of the judge's
findings that the Respondent engaged in acts of mis-
conduct away from the bargaining table, these are not
sufficient, as discussed below, either to warrant a find-
ing of overall bad-faith bargaining or to taint the Re-
spondent's bargaining positions on the four topics dis-
cussed below with an unlawful intent of frustrating
agreement.1. The ``Zipper'' clauseThe judge found that on January 9, 1981, the Re-spondent proposed a scope of agreement or ``zipper''
clause and thereafter refused to modify the proposal
despite repeated objections by the Union.12He furtherfound that section 2 of the proposed clause contained
``unprecedented'' language that sought concessions
from the Union beyond those usually included in
clauses of this type. That is, he found that section 2
would force a party not only to abandon all rights to
negotiate during the term of the contract, but also to
waive other rights guaranteed by the Act and by other
Federal or state statutes. In support of his findings, he
interpreted testimony of the Respondent's chief nego-
tiator, Mathias Diederich, as indicating that the Re-
spondent would use the zipper clause to require the
Union to waive any statutory right. On this basis, he
found the insistence on the proposal a per se violation
of Section 8(a)(5) and (1).In its exceptions, the Respondent contends, interalia, that the judge's finding that it insisted on its ini-
tial proposal was factually inaccurate in that the Re-
spondent had added section 3, a savings clause,13onApril 9, 1981, and it had expressed willingness toagree to a zipper clause not containing section 2. The
Respondent further argues that the judge's finding that
the proposed zipper clause was unreasonable was
based on a misinterpretation of Diederich's testimony
and that his testimony in fact indicated that the Re-
spondent did not intend the zipper clause to require the
Union to waive all rights under the Act and other stat-
utes and that it so advised the Union during negotia-
tions. Further, the Respondent argues that the Union
never inquired during negotiations whether section 2
would cover statutory claims or objected to its inclu-
sion on that basis.We agree with the Respondent. At the outset, wenote that the judge made a factual error by omitting
the April 9 modification. We also note that undisputed
testimony indicates that the Respondent did not insist
on the inclusion of section 2, but, as noted by the
judge, told the Union that it was willing to agree to
the ``Mastic'' clause, a zipper clause that did not in-
clude a section 2. Thus, we cannot agree that the Re-
spondent refused to modify its position on the zipper
clause throughout negotiations.Moreover, even assuming arguendo that the two-paragraph, proposed zipper clause that the judge found
unlawful facially supports his reading of it, we cannot
agree with the judge's finding that Diederich's expla-
nation of the clause, quoted at footnote 94 of his deci-
sion, indicated that the Union would have to waive its
rights under any and all statutes. Diederich testified
that he had in mindthe normal case [where] a matter comes up in col-lective bargaining .... 
[T]he Board says theclause [is] inadequate. Then, in that case, the
other party who was claiming the benefit of this
zipper clause would have the right to ... say

``we would like a clear, concise waiver from you
of this item.''In our view, this testimony indicates that Diederichwas simply seeking an effective, but not necessarily
unconventional, zipper clause. Our interpretation is
particularly plausible in light of the testimony that
Diederich expressed willingness to agree to the ``Mas-
tic'' clause, and further testimony, also referenced by
the judge, that Diederich informed the Union that the
Respondent's goal was a clause acknowledging that
the agreement superseded all past practices and other
agreements, and the fact that the Union's objections to
the clause were to the necessity of the scope-of-agree-
ment clause per se and not to the possible waiver of
all statutory rights. 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14See Tritac Corp., supra, 286 NLRB at 523; American Thread Corp., 274NLRB 1112, 1112 (1985); McLane Co., 166 NLRB 1036 fn. 2 (1967), enfd.405 F.2d 483 (5th Cir. 1968).15According to testimony, credited by the judge, checkoff was discussed atthese negotiation sessions: November 6 and December 11, 1980, April 15 and
May 14, 1981, and February 19, 1982.16See Raybestos-Manhattan, Inc., 168 NLRB 396, 410 (1967), where anemployer's alleged bad-faith bargaining on checkoff was considered in the
context of the union's ``fixed and adamant attitude.''17Contrast Stevenson Brick & Block Co., 160 NLRB 198 (1966) (theunion's offer to provide clerical assistance to collect the union dues and the
employer's refusal to countenance such proposal contributed to finding of bad
faith). See also McGraw-Edison Co., 172 NLRB 1604, 1609 (1968) (unionmade identical proposals).18This proposal was first made January 8, 1981, and subsequent to revisionsdated April 7 and 16, 1981, read as follows:Section 5. The parties recognize the importance of regular attendance and
minimizing absenteeism, tardiness and leaving work early. Therefore, the
following absentee control policy is recognized as reasonable and in ef-
fect. An employee who is absent shall receive one point on the employ-
ee's attendance record. In the case of a prolonged absence, only one point
shall be recorded. An employee who is tardy by 6 or more minutes or
leaves work early, shall receive one-half point on the employee's attend-
ance record. No points shall be recorded for absences due to vacation,
jury duty, funeral leave or leave of absence approved by the Company.
Upon the accumulation of 3 points within any 12 week period, the em-
ployee shall receive a written warning notice that further unacceptable at-
tendance may lead to discharge. After the receipt of such written warning
notice, one point will be subtracted from the employee's attendance
record for each 4 week period without the addition of any points or half
points. In the event the employee, after receipt of a written warning, and
before completely clearing the record of all points accumulated, accumu-
lates 6 points in any 26 week period, the Company shall have the right
to discipline such employee by written warning, suspension without pay
for three days, or to discharge such employee. Any employee to be dis-
charged under this Section 5 may, upon request, have the discharge re-
viewed for fairness by a committee composed of a Staff Level Manager,
Manager of Human Resources and a Department Level Manager of the
employee's choice.19The Respondent's contract proposals had an antidiscrimination clause.Thus, we find nothing indicating bad faith in thecourse of the Respondent's bargaining concerning this
clause.2. CheckoffThe judge found that the Respondent's conduct inbargaining over the Union's proposed checkoff provi-
sion indicated bad faith because the reasons the Re-
spondent provided for not agreeing with the Union's
proposal were a ``sham.'' He also concluded that
Diederich's assertion at the December 11, 1980 negoti-
ating session that the Respondent also wanted a rule
prohibiting employees from collecting dues on working
time demonstrated an inflexible position to which the
Respondent adhered throughout negotiations. We dis-
agree with each of the judge's conclusions.It is settled that an employer is not required to ac-cede to a union's demand for checkoff.14Here, theevidence simply does not reveal that the Respondent's
bargaining on checkoff was designed to prevent an
agreement being reached. That the Respondent never
refused to discuss checkoff but was willing to discuss
it every time the Union brought up the subject is clear
on the record.15Further, the Respondent's commentson checkoff during bargaining were substantive, not
perfunctory. Thus, Diederich asked how often the
Union wanted (checkoff) dues collected and who
would absorb the cost. He also pointed out to the
Union during bargaining that checkoff had been pro-
vided at another of the Respondent's facilities in ex-
change for some concession by the Union, thereby in-
dicating that the Respondent was not foreclosing suchan exchange here. We also note that the Union's bar-
gaining position on checkoff was no less adamant than
the Respondent's.16The Union never varied its pro-posal and never indicated a willingness to give a con-
cession in exchange for checkoff. Further, the Union
advanced only one reason for its proposalÐeffi-
ciency.17Accordingly, under all the circumstances, we findthat the General Counsel failed to establish that the
Respondent engaged in bad faith bargaining on check-
off.3. The absence control programThe Respondent proposed a provision to discourageabsenteeism based on a point system. Employees
would receive one point for an absence and one-half
point for tardiness. Points would be subtracted from an
employee's attendance record for each 4-week period
of perfect attendance.18The judge found under the Respondent's proposalno grievance would ever be winnable because the pro-
posal did not provide for recordkeeping and it per-
mitted the Respondent to exercise untrammeled discre-
tion to impose the ultimate discipline or no discipline
on employees who accumulated six points in 26
weeks. He found that the review of discharges for ab-
senteeism by higher management provided by the
April 16 modification was meaningless because it
would involve choosing between a supervisor's or em-
ployee's memory of absences. Although Diederich tes-
tified that the Union could win a grievance by showing
discrimination,19the judge found the wide range ofdiscretion permitted by the program guaranteed the Re-
spondent's right to be arbitrary. The judge, accord-ingly, found the program to be so ``unusually harsh,
vindictive, or unreasonable'' as to evince bad faith.
The Respondent excepts, challenging the judge's con-
clusions that there would be no recordkeeping and that
no grievance would be winnable. We find merit in the
Respondent's exceptions.First, we cannot conclude from the face of the finalversion of the proposal that there would be no record-
keeping. According to Diederich's unrefuted testimony,
the points themselves were a form of recordkeeping.
Diederich further testified, without contradiction, that
the implementation of the proposal would include rec-
ordkeeping of the reasons for the points as well. He
noted that this was not discussed during negotiations. 329LITTON SYSTEMS20In this context, we find it unnecessary to reach the issue of whether theproposal could otherwise be deemed ``so predictably unacceptable as to war-
rant the evidentiary conclusion that [it has] been reoffered in bad faith.'' PeaseCo. v. NLRB, 666 F.2d 1044 (6th Cir. 1981).21See Bloomsburg Craftsmen, 276 NLRB 400 (1985); Unoco Apparel, 208NLRB 601, 607±608 (1974), enfd. 508 F.2d 1368 (5th Cir. 1975).22See Bloomsburg Craftsmen, supra; Unoco Apparel, supra.23Bloomsburg Craftsmen, supra.Nor is there evidence that the Union objected to theproposal on the basis that it failed expressly to provide
for recordkeeping. We, therefore, find no basis for
adopting the judge's finding that the Respondent was
proposing a system in which all grievances would be
unwinnable in part because there were no record-
keeping safeguards.Similarly, we cannot conclude that a review byhigher management would be meaningless. Part of the
judge's reasoning on this issue was based on his find-
ing that there would be no recordkeeping and, hence,
that any review would involve pitting a supervisor's
memory against that of an employee. For the reasons
stated above, we reject this basis for finding that the
proposal evinces bad-faith bargaining. We further re-
ject the judge's conclusion that the proposal, by giving
the Respondent discretion regarding the level of dis-
cipline to be imposed, guaranteed the right of the Re-
spondent to be completely arbitrary in its treatment of
employees who accumulated points under the system.As the Respondent emphasizes, the proposed system
contains the right of appeal to higher management for
review ``for fairness.'' Any arbitrariness that might
occur because of the Respondent's discretion regarding
the degree of discipline would be checked by the just-
cause clause discipline provision and the no-discrimi-
nation provision in the proposed agreement. Thus, the
contract provides a ground for an employee to argue
that the Respondent's imposition of discipline under
the absence control provision was either discriminatory
or lacked just cause. In these circumstances, we cannot
agree that the structure of the system proposed by the
Respondent rendered an employee's right to review by
higher management meaningless.Finally, we find that the evidence establishes thatthe Union was at least equally responsible for the fail-
ure to reach agreement on this topic. Thus, although
the Respondent modified its proposal on April 7 and
further modified it on April 16 by including the provi-
sion for review by higher management, the Union ada-
mantly refused to bargain over any work rules for the
first 34 bargaining sessions. As part of this refusal, it
never made a full counterproposal with respect to the
absence-control program. Its sole proposals concerning
this topic were that employees would not get points for
going to doctor's appointments or taking their children
to such appointments, and that no points would be
given for illness. In the face of this conduct by the
Union, we do not find that the Respondent's proposals
established bad faith.20Thus, where both parties havebeen equally adamant on the same topic and fail toreach agreement, the Board has found a genuine dead-lock rather than bad-faith bargaining by one party.214. RecognitionThe judge found further evidence of the Respond-ent's bad faith in its negotiation over a portion of the
recognition clause. That portion, as phrased in the Re-
spondent's last proposal, provided:If the Company decides to create new jobs notpresently described in the above-described bar-
gaining unit during the term of the agreement, the
Company agrees to notify the Union of its intent
and to bargain in good faith with respect to the
inclusion or exclusion of such new jobs in the
bargaining unit. If no agreement can be reached
by the parties, they agree to be bound by a deter-
mination of the National Labor Relations Board,
or Court of Appeals, as to the inclusion or exclu-
sion of such new jobs.Assessing the right of review by the court of appealsof unit placement determinations as a nonmandatory
subject of bargaining, the judge concluded that the
Union was entitled to stand on its objections to the in-
clusion of a clause containing such a subject and that
the Respondent's insistence on the clause constituted a
per se violation of Section 8(a)(5). We disagree.At the outset, we note that the Union did far morethan merely object to the inclusion of a clause con-
taining a nonmandatory subject of bargaining. Accord-
ing to the undisputed testimony, the Union was itself
insisting on the inclusion of a nonmandatory subject.
The Union's January 28, 1981 recognition proposal re-
quired that the parties be bound by determinations of
the National Labor Relations Board. Thus, the Re-
spondent first offered its court of appeals language to
counter the Board language in the Union's proposal.
Further, although the Union later agreed to delete the
language referring to the Board, it then insisted that
unit determinations be finalized by arbitration. In the
presence of equally insistent behavior on the same
issue, we decline to rule that the Respondent unlaw-
fully insisted on a nonmandatory subject of bar-
gaining.22Thus, it is impossible to calculate how flexi-ble the Respondent's position might have been if not
met by the equally obdurate position of the Union.235. Conclusions on overall bargainingAs noted earlier, the judge found that although theRespondent's extensive bargaining on many topics
gave no indication of bad faith, he nevertheless found
that the Respondent had engaged in overall bad faith 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24Agreement (including partial agreement) was reached on the followingissues on the respective dates: safety equipment (November 5, 1980); griev-
ance form (November 6); shift preference (December 2); callback (December
2, 1980, and January 8, 1981); group leaders' pay premium (December 9);
military leave (December 10); job bidding and posting (the judge did not
specify the date of the agreement, only that it was the ``most complex'' issue
discussed by the parties); timeclock (December 11); call-in pay, report-in pay,
funeral leave, jury leave (all four on January 21, 1981); seniority during med-
ical leave (January 28); new shift staffing and stock purchase and retirement
plans (January 28); supervisors working and leaves of absence (February 10);
presence of union representatives in plant to discuss grievances; telephone use
and discipline concerning such use (February 11); no smoking in cafeteria
(February 17); no-discrimination clause (February 18); written notice of new
job while on layoff required for loss of seniority (April 1); and temporary up-
grades and downgrades (April 2).25The Respondent made concessions on the following topics on the datesspecified: seniority list (November 8, 1980); call-in time for absentee em-
ployee (January 8, 1981); bulletin boards (January 28); designation of floater
holiday and holiday pay for probationary employees (January 29 and March
5); leave of absence to attend union International and district council meetings,
and permitting union representative to investigate grievance on companytime
(February 10); preamble and productivity clause dropped from management-
rights clause (February 11); timing of the grievance steps (February 12); that
the Respondent would ``acknowledge and agree'' to recognize the Union as
the agent of the International (February 18); holiday pay and time during
which strike permitted after grievance denied (February 25); right to discipline,
discharge, and set standards of production removed from management-rights
clause (March 6); health insurance (March 6 and April 9, 10, and 13); auto-
matic rather than merit wage increases except for labor grades 27 and 28
(March 12); seniority (April 1, 9, and 16); union steward at grievance meet-
ings (April 1); pay while on sick leave for more than 4 days (April 2); effi-
ciency-quality-productivity clause removed (April 9); lockout limited to period
after the Respondent's grievance denied (April 9); discipline and discharge
(April 16); absence control (April 16); grievance procedure and no-strike
(April 16); management-rights clause (April 16); rules of conduct and discipli-nary procedure (April 16); inclusion of senior receiving inspector (May 13);
and contract duration (January 21, 1981).26American Rubber & Plastics Corp., 200 NLRB 867, 875 (1972).27See Roman Iron Works, 275 NLRB 449, 452, 454 (1985).28See Baldwin County Electric Membership Corp., 145 NLRB 1316, 1317±1318 (1964).29See Roman Iron Works, supra, 275 NLRB at 543; Wallace Metal Prod-ucts, 244 NLRB 41, 50 (1979). Although the Respondent also engaged in var-ious acts of misconduct in violation of Sec. 8(a)(3) and (1), no party contends
that there is a connection, and we find no connection, between this conduct
and the Respondent's bargaining conduct.30Similarly, we reject the judge's conclusion that the Respondent providedconflicting and incorrect wage information in order to distort the wage picture
so as to make the Union's wage proposals appear inflated. As discussed
below, we find that the wage information was not incorrect or conflicting;
therefore, it did not interfere with bargaining on wages.bargaining because of its positions on the topics dis-cussed above. Contrary to the judge, however, we have
found nothing unlawful in the Respondent's conduct
concerning these topics. Accordingly, we conclude that
the record does not support a finding that the Respond-
ent engaged in an overall pattern of conduct designed
to frustrate the bargaining process. Instead, our exam-
ination of the entire course of the Respondent's bar-
gaining reveals that the Respondent was seriously at-
tempting to reach an agreement. It met with the Union
on 53 occasions between October 7, 1980, and Feb-
ruary 19, 1982. It provided frequent and extensive ex-
planations for its positions and, as the union represent-
ative conceded, it intensively examined the Union's
initial proposal during the first seven bargaining ses-
sions. Nor was the Respondent merely engaged in the
discussion and examination of proposals; it reached
full agreement with the Union on at least 23 topics,24and made numerous significant concessions.25In sum, it appears that the Respondent was not at-tempting to avoid reaching an agreement but rather to
secure an agreement favorable to itself. It is well set-
tled that working toward such an end evinces not sur-
face but hard bargaining.26In furtherance of this aim,the Respondent repeated throughout negotiations not
only that it was in a position of economic strength but
that this position was crucial to maintain in the highly
competitive world market. It is not unlawful for anemployer to flex its economic muscle in negotiations,just as it is not unlawful for a union to refer to and
make use of its power to strike.27This is especially thecase where, as here, the Respondent has demonstrated
flexibility by making concessions, reaching agree-
ments, and providing extensive explanations of its bar-
gaining positions and by not engaging in attempts to
frustrate the bargaining process procedurally.Finally, although the Respondent engaged in someacts of misconduct away from the bargaining table, we
conclude that this does not warrant a finding of overall
bad-faith bargaining. In this connection, we are reluc-
tant to find bad-faith bargaining exclusively on the
basis of a party's misconduct away from the bar-
gaining table. Typically, away from the table mis-
conduct has been considered for what light it sheds on
conduct at the bargaining table, but without evidence
that the party's conduct at the bargaining table itself
indicates an intent to reach agreement it has not been
held to provide an independent basis to find bad-faith
bargaining.28In any event, the Respondent's conductaway from the table here does not indicate an intention
to avoid an agreement.29Thus, although the Respond-ent violated Section 8(a)(5) and (1) by making unilat-
eral changes in its rule on employee meetings in the
cafeteria and on the patio, and its practice of providing
an extra half hour for lunch the day before Christmas,
there is no evidence that these issues were linked to
the ongoing negotiations in such a way as to frustrate
the reaching of an agreement.Further, although we find that the Respondent alsoviolated Section 8(a)(5) and (1) by failing to grant a
regularly provided wage increase in February 1981, we
cannot conclude that this action prevented the parties
from reaching an agreement. The judge found that the
Respondent's reason for its failure to provide this in-
crease indicated it was attempting to discount the cost
of the Respondent's wage proposal by the usual
amounts of the increase. We do not agree with this
analysis. The parties' positions on wages throughout
negotiations, as discussed below, were too far apart to
permit an inference that the small amount involved in
the February 1981 increase (from 11 cents to 18 cents
per hour, depending on employee classification) was
significant with regard to the outcome of the bar-
gaining.30 331LITTON SYSTEMS31The Respondent does not appear to have altered this proposal until Janu-ary 21, 1982, when it proposed an increase of 15 cents beginning August 1,
1982.32For instance, assemblers, the most populous classification, who currentlyreceived $3.75 per hour, would be paid at a $6-per-hour rate according to the
Union's proposal by the end of the contract term.33Its March 10, 1981 proposal sought the following: an immediate 85-cent-per-hour increase with periodic increases bringing the assemblers to $6.59 by
May 1, 1982. Its July 21, 1981 proposal reduced the top rate for each classi-
fication by 10 cents per hour and called for February 1 and April 1 increases
to be made retroactively.34We adopt the judge's findings that the Respondent made unilateralchanges in violation of Sec. 8(a)(5) and (1) by refusing to provide a regularly
provided semiannual increase in February 1981 and by announcing new rules
about meetings in the cafeteria and on the patio. In adopting these findings,
however, we find it unnecessary to rely on the judge's finding that the Re-
spondent could not claim impasse because of its bad-faith bargaining since
November 10, 1980. Thus, the judge found that, even if the Respondent had
not otherwise bargained in bad faith, the evidence showed that the withholding
of the February increase was unlawful. As for the changes in the rules for em-
ployee meetings, the judge found that there had been only one discussion be-
tween the parties about meetings in the cafeteria (at the January 21 bargaining
session) and none about meetings in the patio before implementation of the
new rules. Further, we note that at fn. 133 of his decision, the judge erro-
neously stated that the Respondent has only one other location. According to
unrebutted testimony, it has four. This error is nonprejudicial to the judge's
finding on the failure to provide the February wage increase.In adopting the judge's finding that the Respondent violated Sec. 8(a)(5) and(1) by unilaterally discontinuing the extra paid half hour for lunch on the day
before the Christmas holiday, we rely solely on the following reasons. The
Union learned of the Respondent's intentions indirectly, only 2 days before
December 23, 1981, when the holiday lunch was expected to occur. When the
Union's representatives voiced a desire that the tradition continue, the Re-
spondent claimed there had been no final decision, but then announced on De-
cember 22 that there would be no paid extra half hour for the lunch unless
the Union could establish an ``economic justification'' for the practice. Under
all the circumstances, it seems clear that the Union was faced with a fixed
decision over which the Respondent had no intention of seriously bargaining.
Contrary to our dissenting colleague, we regard the practice of providing a
paid half hour preholiday lunch as sufficiently longstanding to constitute a
condition of employment. In the years 1977, 1978, 1979, and 1980 the Re-
spondent had provided an extra paid half hour for a lunch preceding either
the Thanksgiving holiday or the Christmas holiday. In 1981 no such benefit
had been provided before Thanksgiving, so the decision not to give it at
Christmas represented a change in a 4-year practice.Member Oviatt would find that the Respondent did not violate Sec. 8(a)(5)and (1) when it decided not to give an extra paid half hour for lunch the day
before Christmas. In his view, the Respondent had no consistent practice of
granting the employees an extra paid half hour for lunch before Christmas. Be-
cause there was no past practice, Member Oviatt would find that the Respond-
ent was not obligated to bargain about its decision not to grant one extra half
hour for lunch in 1981.35See Peerless Food Products, 236 NLRB 161 (1978).36See Rust Craft Broadcasting of New York, 225 NLRB 327 (1976).Specifically, the Respondent proposed, on March 12,1981, a wage proposal that would leave wages at their
current level until August 1, 1981, at which time, as-
semblers' wages would increase from $3.75 to $4.04
($4.16 if in grade for 90 days).31On the other hand,the Union consistently proposed throughout the course
of negotiations that the wages the Respondent provided
for its plants in Minneapolis be provided here. It,
therefore, initially requested that all employees be
given an immediate increase of 85 cents per hour. This
initial increase was to be followed by increases at

3- 6-, and 9-month intervals to bring the employees up
to the Minneapolis level by the end of the proposed
contract term, October 1982. At this final level, most
classifications would be paid at least $2 per hour more
than the rate at the time of the Union's proposal.32TheUnion persisted in its overall wage proposal.33In fact,at the last negotiating session on February 19, 1982, it
proposed an immediate $1.50-per-hour wage increase.
At no point did the Union propose anything lower than
an immediate wage increase commencing at 85 cents
per hour. With both parties steadfastly asserting wage
proposals that were so far apart, we cannot conclude
that the Respondent's failure to provide the February
wage increase evinced an intention to avoid an agree-
ment on wages.For all these reasons, we conclude that the Respond-ent's overall course of bargaining did not indicate bad
faith or amount to unlawful surface bargaining. We
therefore dismiss this allegation of the complaint.B. Alleged Unilateral Actions341. BreaksAccording to Manager of Manufacturing OperationsJohn McCartin, after he was hired on September 8,1980, he noticed that the clocks throughout the plantswere not synchronized. He further noticed that this sit-
uation resulted in employees going and returning from
their breaks at different times, which interfered with
the coordination of the production lines. Accordingly,
a central clock and buzzer system were installed on
December 5 and the employees were informed that
they were not to begin their traditional two 10-minute
paid breaks or 30-minute unpaid lunchbreak until a
buzzer went off. Another buzzer would indicate the
end of the break.The complaint alleged and the judge found thischange in the break constituted a unilateral change
which, because made without bargaining, violated Sec-
tion 8(a)(5) and (1). The judge based his finding on
the fact that some employees had been permitted to
consider only their time in the lunchroom as their
breaktime, not including the traveling time involved
from various parts of the plant that could be as much
as 2-1/2 minutes. He discredited the testimony of su-
pervisors that the Respondent's practice of disciplining
employees for late return from breaks did not vary
after the buzzer system was installed. The judge there-
fore reasoned that the newly instituted buzzer system
in effect shortened the employees' breaktime and was,
accordingly, unlawful.We disagree. For a unilateral change to be unlawful,it must be ``material, substantial, and significant.''35We do not find the installation of the buzzer system
satisfies these criteria.36According to the uncontradicted testimony of em-ployees Carrie Dickens and Sandra Heider, a con-
sequence of the new system was that some employees
spent a portion of their break walking to and from the
lunchroom or chose to remain at their work station
during their break. The official time allotted for the 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
37Ibid.38Our conclusion is not affected by the judge's discrediting of the three su-pervisors' testimony that discipline for lateness did not vary after the system
was altered. The judge acknowledged that no discipline greater than a verbal
warning had occurred after the installation of the buzzer system. Neither can
we agree with him that a proposal by the Respondent on ``rules of conduct''
indicates that the Respondent's disciplinary policy or practice with regard to
lateness has changed. The record fails to show such a change.39Chairman Stephens disagrees with his colleagues and agrees with thejudge that the Respondent's unilateral change in breaktimes and installation of
the buzzer system violated Sec. 8(a)(5) of the Act.As the majority points out, the Respondent's manager of manufacturing op-erations, John McCartin, recognized a problem in connection with breaks that
he deemed a serious enough impediment to efficiency and productivity that
he incurred the expense of a new central clock and buzzer system. As a result,
it is undisputed that some employees had their break periods reduced by more
than 20 percent. Indeed the testimony by employees Dickens and Heider relied
on by the majority, acknowledges that ``the effect of this system is that some
employees spent a portion of their breaks walking to and from the lunchroom
or chose to remain at their work station during their break.''Although the change may not have been ``material, substantial, and signifi-cant'' across the board for all employees, it cannot be gainsaid that it was for
those employees whose breaktime was reduced by 20 percent or more. They
now have to remain at or near their work station during their break because
the change eliminated the previously existing grace period. In sum, although
the change may have been an entirely sensible one from the Respondent's
viewpoint, it is nonetheless a change about which the Union should have beengiven notice and an opportunity to bargain.40Member Devaney would find that the Respondent violated Sec. 8(a)(5)and (1) by unilaterally implementing an increase in the dental plan premium
for employee-only coverage to be paid by unit employees. In his view, the
preliminary discussions about this issue that occurred before the Respondent's
January 5, 1981 announcement of the increase were not sufficient to permit
the conclusion that the parties were at impasse.41Taft Broadcasting Co., 163 NLRB 475 (1967), enfd. sub nom. TelevisionArtists AFTRA v. NLRB, 395 F.2d 622 (D.C. Cir. 1968).breaks has not changed. That at some location of theplant employees may have enjoyed a grace period of
a couple of minutes in transit to and from their breaks
before the buzzer system was installed can hardly be
viewed as making the buzzer an employment term or
condition of much significance.37This is especially thecase where, as the judge noted, the evidence fails to
demonstrate any discernible pattern of those grace peri-
ods. Because any change pursuant to the buzzer system
did not have a meaningful impact on the employees'
terms and conditions of employment,38we dismiss theallegation.392. Dental insurance premiumsWe do not adopt the judge's finding of a violationin the implementation of an increase in the amount
employees were asked to pay for dental insurance pre-
miums for employee-only coverage (from no payment
to $1.61 a month). We have reversed the judge's find-
ing that the Respondent engaged in surface bargaining,
so if the parties reached impasse on this issue before
the increase was implemented, there is no violation.
We find they reached impasse. The Respondent pro-
posed the change on November 19, 1980, explaining to
the Union that the insurer would be raising the
premium rates in January 1981. The Union
counterproposed that the Respondent absorb the in-
crease and continue to pay the entire premium for both
employee-only and employee-and-dependent (or ``fam-
ily'') coverage. Each party adhered to its position
when the issue was raised again, at the December 9
bargaining session. Under all the circumstances, in-
cluding the limited time frame for resolution of the
issue imposed by the action of the third party (the in-
surer), we conclude that the parties had ``exhausted theprospects of concluding an agreement.'' Taft Broad-casting Co., 163 NLRB 475, 478 (1967).403. August 3, 1981 changesOn August 3, 1981, the Respondent instituted var-ious changes in the areas of wage rates, night-shift pre-
miums, accident and sickness insurance coverage as
pertaining to paid time off, and rates paid for medical
insurance coverage. The Respondent contends, and no
party disputes, that these changes were consistent with
the Respondent's last proposal on each item. However,
the judge found that because the Respondent had en-
gaged in bad-faith bargaining since November 18,
1980, it was precluded from claiming that the negotia-
tions were at a genuine impasse that permitted it law-
fully to implement its last offer. The judge therefore
concluded that the Respondent violated Section 8(a)(5)
and (1) by making these unilateral changes.We disagree. For the reasons fully explained above,we find that the Respondent did not engage in bad-
faith bargaining beginning November 18, 1980. We
further find that those incidents where we have found
unlawful unilateral changes do not alter this finding.The Board has long held that the relevant factors tobe considered in determining whether a genuine im-
passe existed are the bargaining history, the good faith
of the parties in negotiations, the length of the negotia-
tions, the importance of the issue or issues on which
disagreement exists, and the contemporaneous under-
standing of the parties as to the state of negotiations.41Our review of the record reveals that all these factors
militate in favor of a finding that the parties had
reached a genuine impasse.As for bargaining history, the Respondent had beenin operation for less than 4 years when the Union was
certified in October 1980 and had no previous bar-
gaining history with this or any other union at this lo-
cation. However, the Respondent did not deny its obli-
gation to bargain on certification, and negotiations
commenced shortly thereafter. At no time has the Re-
spondent denied that it was subject to such an obliga-
tion.As for the good faith of the parties, for reasons fullydiscussed above we have found that the Respondent's
overall course of bargaining was in good faith. Further,
although we have found isolated incidents of unlawful
conduct, as we have also explained above, these were
not responsible for the parties' failing to reach an
agreement and do not warrant a finding of surface bar-
gaining. Finally, although the Respondent contends, by 333LITTON SYSTEMS42Having dismissed the allegation of surface bargaining against the Re-spondent without consideration of this defense, it is therefore unnecessary to
pass on the judge's findings of bad-faith bargaining by the Union.43Miller returned to the final negotiating session (53) on February 19, 1982.44The Respondent had consistently proposed the contract expire March 30,1982, over much objection by the Union.45For instance, at the last session on February 19, 1982, the Union proposedan immediate $1.50-per-hour wage increase. This was in response to the Re-
spondent's proposal for a 15-cent-per-hour increase commencing in August
198246See, e.g., J.D. Lunsford Plumbing
, 254 NLRB 1360, 1366 (1981), enfd.mem. sub nom. Sheet Metal Workers Local 9 v. NLRB, 684 F.2d 1033 (D.C.Cir. 1982).way of affirmative defense, that the Union engaged inbad-faith bargaining, no such unfair labor practice
charges are before us.42We therefore conclude that theprerequisite of good-faith bargaining was sufficiently
met to find a genuine impasse.Further, there appears to be little disagreement thaton the date of the alleged impasse, after 47 negotiation
sessions, the parties were far away from reaching an
agreement on many points, including issues of signifi-
cance to both parties. Thus, the parties had failed to
reach agreement on 50 issues. These included the four
issues without which the Union, by its own admission,
at the March 12, 1981 session stated it would not sign
the contract: layoffs on a strict seniority basis, no loss
of seniority if an employee took another full-time job
while on layoff, a 10-day period to strike after denial
of grievances at the third step, and handling of griev-
ances on working time. The parties had agreed at the
first session that there would not be an agreement until
the parties agreed on all provisions. It is also note-
worthy that the parties were still significantly apart on
wages. The Union adamantly insisted on the much
higher wages the Respondent provided at its Minnesota
plant, and the Respondent was simply unwilling for
economic reasons to provide them.Finally, we find that the contemporaneous under-standing of the parties as to the state of negotiations
indicates that the possibility of reaching agreement was
virtually nil. Thus, on April 2, 1981, at bargaining ses-
sion 33, the Respondent announced that it was pre-
paring its final proposal. On April 9, it presented its
final proposal already signed by Personnel Director
Kenneth Virag. It did, however, consent to further re-
visions during session 37 on April 16. After this ses-
sion the Union made no more concessions. Also, after
this session, in at least four out of five of the next ses-
sions, the Respondent repeated that it had spent all the
money it was going to spend, that there was no further
room for movement, and that the revised April 9 offer
was its best offer. The Union responded with accusa-
tions of bad-faith bargaining, commencing June 25. At
the following meeting on July 22 the Respondent an-
nounced it would implement at least the wage proposal
of its final offer. The Union responded with more ac-
cusations of bad faith at session 47, July 30. This was
the last session for Chief Union Negotiator Miller.
After this session, he left the negotiations43to KathyLaskowitz and Carol Lambiase. According to Miller,
the Union still wanted to try to negotiate the dif-
ferences and he told Laskowitz to see if there was any
room for improvement. As noted above, however, the
Union made no further concessions; the Respondentmade only a very few. On January 21, 1982, the Re-spondent proposed a wage increase of 15 cents on Au-
gust 1, 1982, and the extension of contract termination
to February 6, 1983.44Instead, much of the remainingnegotiating time was consumed by the Union's accusa-
tions of bad-faith bargaining. The negotiations broke
off completely February 19, 1982, after session 53.
These facts clearly indicate that the parties had been
operating for some time under the impression that fur-
ther bargaining was futile. We find it reasonable to
date the parties' perception that negotiations had
reached an impasse at July 30, 1981, the date on which
the Union's chief negotiator abandoned the negotia-
tions and after which six unproductive, accusatory ses-
sions occurred over the next 7 months during which no
agreements were reached and counterproposals were
rare.45On the basis of these factors, then, we conclude thatthe parties had reached impasse by July 30, 1981. In
our view, the conduct of the last few bargaining ses-
sions amply illustrates that the bargaining was stale-
mated on numerous topics. ``The Act does not require
futile negotiations, and the sessions actually fulfilled
gave ample reason to believe that no useful progress
could be made toward a total agreement ....'' 
Whit-tier Area Parents' Assn., 296 NLRB 817 (1989).We further conclude that the Respondent's vio-lations of Section 8(a)(5) and (1) during the negotia-
tions period, as found above, do not preclude a finding
that the parties reached a genuine impasse in negotia-
tions for the following reasons. One, a crucial factor
in determining whether a party has forfeited its privi-
lege of announcing impasse and lawfully engaging in
unilateral action is whether the party had by its own
action precluded an agreement being reached.46Wefind that, on a practical level, the Respondent's unlaw-
ful conduct away from the bargaining table did not
contribute to the deadlock in negotiations so as to pre-
vent a lawful impasse. As we have explained in our
discussion of surface bargaining, two of the Respond-
ent's unilateral actionsÐdiscontinuing the extra paid
half hour for lunch the day before Christmas, and
changing the rule about meetings in the cafeteria and
on the patioÐinvolved minor topics only and far from
crucial to the failure of the parties to reach an agree-
ment. Further, as discussed above, the third unilateral
changeÐthe Respondent's failure to grant the semi-
annual February wage increaseÐdid not have a signifi-
cant impact on whether an agreement was achieved. 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
47As noted above, the February increase would have amounted to approxi-mately 11 to 18 cents per hour. Throughout negotiations, the Union consist-
ently requested an immediate (and later retroactive) increase commencing at
85 cents per hour for the lowest paid classification. It at no time reduced this
figure to less than 85 cents per hour.48See J.D. Lunsford Plumbing
, supra (valid impasse found where no caus-al connection between the employer's failure to vacate its prior unilateral
changes and the deadlock in negotiations). See also Allbritton Communica-tions, 271 NLRB 201, 204±206 (1984), enfd. 766 F.2d 812 (3d Cir. 1985)(valid impasse found despite presence of earlier violation of Sec. 8(a)(5)). Cf.
Hudson Chemical Co., 258 NLRB 152, 157 (1981); Boulevard Storage Co.,152 NLRB 539, 542 (1965), enf. denied on other grounds sub nom. UnitedFire Proof Workhouse Co. v. NLRB, 356 F.2d 494 (7th Cir. 1960) (employer'ssurface bargaining and refusal to provide wage information, respectively, re-
sulted in or ``contributed significantly to'' deadlock and, therefore, no legally
cognizable impasse existed).49On November 15, 1980, the Union received from the Respondent a chartlabeling each classification by number.50In the meantime, by a January 24, 1981 letter, the Union had repeatedits request, inter alia, for a history of all wage increases.Thus, as reasons explained above, the parties' dif-ferences on wages were so pronounced that the Re-
spondent's failure to provide an increase of approxi-
mately 3 percent47cannot reasonably be viewed as asignificant stumbling block that prevented the parties
from reaching agreement on wages, much less on the
other approximately 50 issues on which the parties had
not agreed.In these circumstances, we find that the Respond-ent's conduct, either in the course of negotiations or
away from the table, did not preclude the parties from
reaching an agreement, and that a valid impasse had
been reached.48Thus, the Respondent's postimpasseunilateral changes, consistent with its last proposal,
were lawful.C. Alleged Refusal to Provide InformationThe complaint alleged and the judge found that theRespondent violated Section 8(a)(5) and (1) by pro-
viding the Union with conflicting and inaccurate wage
information. We disagree with both findings.As for the wage information, the evidence is as fol-lows. On September 23, 1980, the Union by letter re-
quested, inter alia, the following information:(1) A list of all bargaining unit employees byclassification, showing their seniority dates and
current rates of pay.(2) A list of all jobs in the bargaining unit, thetop rate for each job, the progression schedule for
reaching the top rate, and job descriptions.On September 29, 1980, by letter, the Respondentadvised that the information requested by item (1)
would be sent as soon as possible. With respect to the
second requested item, the letter stated:Attached is a list of all the jobs in the bargainingunit showing the top rate of pay. We do not have
a progression schedule and current job descrip-
tions are not available.Attached to this letter was a two-column schedule.The first column was headed ``UNIT JOB CLASSI-
FICATION,'' below which were listed the various
classifications; the second column was headed ``TOPRATE OF PAY (9±30±80),'' below which was listeda single rate for each job classification. For assemblers,
who composed more than 90 percent of the unit, the
``top rate'' was listed as $4.70.This information was supplemented by the Respond-ent 4 days later by a letter dated October 4, 1980. It
responded to the Union's September 23, 1980 request
by providing ``a list of all bargaining unit employees
by classification, showing seniority dates and current
rate of pay.'' The letter also stated that ``[u]nless oth-
erwise indicated, all employees are in the assembler
job classification.'' Attached was a computer printout
dated October 1, 1980, and entitled ``LIST OF EM-
PLOYEES.'' Each employee was listed individually by
name, department, employment number, class, rate,
and date of hire.49The Respondent's October 21, 1980 letter was fol-lowed by a January 15, 1981 letter from the Union,
protesting that the computer printout of employees did
not list the employees in any discernible order. The
Union's letter requested that a current list be provided
grouping the employees by job classification, listing
the employees within descending order of plantwide
seniority within each classification and showing each
employee's current rate of pay. It further requested
pertinent information on wage rates, the current ``top
rate of each job'' (as referred to at p. 8 of the em-
ployee handbook), and a history of all wage increases
for bargaining unit employees made at the plant since
its opening.The Respondent in its January 21, 1981 reply de-clined to resupply the information it asserted it had al-
ready provided the Union, claiming, ``you already
have what you requested, except you will need to
place the names in whatever order you wish.'' How-
ever, it provided current ``maximum rates'' as re-
quested in a chart specifying the labor grades by num-
ber and their accompanying ``MAXIMUM/ANNUAL''
rate. The maximum annual rate for labor grade 21, that
of the assemblers, was listed as $9350.This information was supplemented February 10,1981,50by a history of wage increases from July 31,1977, through August 4, 1980, for the classifications of
assemblers, custodians, adjusters, and material han-
dlers, and by charts showing the salary ranges for non-
exempt levels 1 through 9 and exempt levels 1 through
3, for the following time periods: August 1976 through
July 1977, August 1977 through July 1978, August
1978 through July 1979, and August 1979 through July
1980.The judge based his finding that the Respondentsupplied inaccurate wage information on a dialogue 335LITTON SYSTEMS51The judge erroneously described this as $4.41 in his summary of the bar-gaining session.52According to Diederich's uncontradicted testimony, he told the union ne-gotiators that red circles are ``when you have a maximum rate and somebody
is paid over.''53In his discussion of this issue, the judge mentions only the Respondent'sSeptember 29, 1980, and January 21, 1981 responses to wage information re-
quests, not the October 4, 1980, and February 11, 1981 responses described
above. Nor does he mention the subsequent negotiating sessions also described
above, in which these matters were again discussed.54According to the judge's summation, Diederich explained that the Re-spondent did not know whether the Union's September 23, 1980 request was
for the maximum of each classification or the maximum any employee in that
classification was receiving. This is inconsistent with Miller's credited testi-
mony concerning the bargaining session 17 (January 21, 1981). According to
that testimony, in the Respondent's September 29, 1980, response, the ``top
rates'' (the most any employee in a classification received) were provided be-
cause that is the information the Respondent believed the Union was request-
ing.that occurred at the seventh bargaining session, heldJanuary 21, 1981. Union Negotiator Miller complained
that the wage information supplied that date conflicted
with wage information provided at the start of negotia-
tions. As an example, he compared the ``top rate'' of
$4.70 for assemblers provided on September 30, 1980,
with the $4.4951``maximum rate'' for assemblers pro-vided by the January 21 date. Miller testified that the
Respondent's negotiator Diederich explained that there
was a difference between the ``maximum'' of a labor
grade and a ``top'' wage rate for employees in the
labor grade and that the Respondent had thought the
latter was what the Union wanted in its initial wage in-
formation request. The judge credited Diederich that he
further explained to Miller that if there was a dif-
ference between the two figures with regard to any
classification, it was because an employee had been
``red circled'' in his job. The judge recited the ``Rob-erts Dictionary of Industrial Relations'' definition of``red circle rate'' as a rate higher than that called for
by a job evaluation.52The discussion about possible discrepancies in wageinformation data was repeated at the next bargainingsession the following day, with Diederich as well as
Virag repeating the Respondent's earlier comments
about red circling. At that time, Virag further ex-
plained that the current maximums were put in effect
in August 1980 as a result of an ongoing study entitled
``The Stanton Study.'' A similar exchange occurred at
negotiating session 22 on February 11, 1981, in which
further wage information, discussed above, including
the history of the wage increase, was discussed. Virag
again explained that the information reflected a de-
crease in maximum wage rates between July and Au-
gust 1980, which had resulted from the study, and re-
peated that the red circling was also an effect of this
study. Miller testified he had a copy of the study.The judge found that the Respondent's ``red cir-cling'' explanation was an ``ad hoc'' creation because
it was not mentioned in the Respondent's September
29, 1980 response53to the Union's request or beforebargaining session seven on January 21, 1981; there
was no evidence the Respondent had ever told any em-
ployee he had been red circled; the Respondent pre-
sented no documentation that it had given raises be-
yond those allowed by its classifications; and it was
the Respondent's responsibility to explain the dif-
ference between top rates and maximum rates when itprovided the Union with the former in its September29, 1980, reply.54He further found that the purpose ofthis ad hoc creation was to delude the Union by taking
the parties' wage demands out of an accurate perspec-
tive. Thus, the Union's wage demands would appear
proportionately excessive and the Respondent's propor-
tionately more generous in comparison with what he
found to be the artificially deflated base of the Re-
spondent's ``maximum rates'' if the Respondent's red-
circling explanation were accepted.We disagree. First, we disagree with the judge thatit was the Respondent's burden to produce specific
documentation that it had red circled some employees
in the past or to explain in its initial response the dif-
ference between the maximum wage for a classifica-
tion and the top rate an employee in a classification re-
ceived. An employer's duty when presented with a re-
quest for pertinent wage information is to provide that
requested information. Here, the Union's September23, 1980 letter requested the Respondent to provide the
top rate for each job. In keeping with the Respondent's
uncontroverted understanding of ``top rate,'' it sup-
plied this information to the Union on September 29.
As for the red circles, the Respondent provided oral
explanations of this practice in at least three negoti-
ating sessions. It also provided further wage informa-
tion as requested when this issue came up in negotia-
tions. At no time did the Union specifically request
documentation of the red-circling practice. We accord-
ingly cannot find any fault by the Respondent in not
producing this information.Further, even assuming arguendo that the Respond-ent was obliged to resolve any apparent conflict in the
information it supplied, we find it did so adequately.
Thus, not only did it explain to the Union its different
interpretations of ``top rate'' and ``maximum rate'' and
that it had a red-circling practice, but it offered an
uncontroverted basis for the lowered maximum rate
from July to August 1980, i.e., the Stanton study,
which the Union admitted it had in its possession.In addition, the Respondent supplied supplementalinformation that the judge does not mention in his dis-
cussion of this issue. On October 4, 1980, the Re-
spondent provided the Union with the name, classifica-
tion, department, seniority date, and wage range of
every unit employee. Any confusion about what the
Respondent had paid employees in the past could be
resolved by looking at this information in connection
with the maximum rates set forth in the Respondent's 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55283 NLRB 1173 (1987).January 21, 1981 submission, which were explained bythe Respondent in bargaining sessions and were sup-
ported by the Stanton study.For these reasons, we find the General Counsel hasfailed to demonstrate that the maximum wage rates
provided by the Respondent were inaccurate or that the
Respondent supplied conflicting information. We, ac-
cordingly, dismiss this allegation of the complaint.D. Alleged Refusal to Provide TourThe judge found that the Respondent violated Sec-tion 8(a)(5) and (1) by failing to provide the Union a
timely tour of the plant on its October 7, 1980 request.
The Respondent admits it had a duty to provide the
union representative a tour of the plant on request but
denies that it received such a request until July 10,
1981. We agree.According to Diederich's notes of the October 7,1980 negotiating session, after he read the Respond-
ent's proposal on the visitation rights of the union rep-
resentative, Union Negotiators Miller and Painter stat-
ed they wanted to tour the plant sometime when it was
convenient for the Respondent. According to
Diederich, he interpreted this statement only as an
aside, not a request, and he did not respond. The judge
found and the Respondent acknowledged that com-
ments of a similar nature were repeated. Thus, on Oc-
tober 15, 1980, in reply to Diederich's inquiry about
where a proposed bulletin board would be, Miller an-
swered, ``after I have gone through the plant, I will
have a better idea about that.'' On December 11, 1980,
Miller stated that ``sometime when it was convenient
he would like to come in and see the plant in operation
and could we work something out.'' The judge cred-
ited Diederich that he responded this could be arranged
although he expressed concern to Miller that any pos-
sible disruptions be controlled. At the June 24, 1981
session, Miller said he wanted to see a particular ma-
chine in operation, to which Diederich replied, ``fine.''
An argument then followed about whether the Union
had made earlier requests for tours that had been re-
fused. Diederich stated the Respondent had no objec-
tion and that the Union should make a specific request
rather than off-the-cuff remarks. In a July 10, 1981 let-
ter, the Union made what the Respondent concedes
was a specific request ``that U.E. Field Organizer
Kathy Laskowitz, one of the Chief Stewards and (Mil-
ler) be allowed to tour the Sioux Falls plant at (the Re-spondent's) earliest convenience.'' The Respondent
permitted this tour soon afterward.The judge found no meaningful difference betweenthe written and oral requests. On that basis, he con-
cluded that the Respondent's delay until after the July
10, 1981 request was an unlawful delay in furnishing
information in violation of Section 8(a)(5).We agree with the Respondent that the October 7,1980 comments and later statements did not amount to
explicit requests and that the Respondent's inaction
until the written July 10, 1981 request was therefore
justified. Thus, on October 7, 1980, immediately after
discussion of the visitation provision, the Union rep-
resentatives stated they wanted to tour the plant
``sometime'' at the Respondent's convenience. The
Union's choice of language indicates that the comment
was more in the nature of an aside, and we find that
Diederich did not respond unreasonably in so inter-
preting it. That the union representatives did not pur-
sue the matter when Diederich did not respond further
indicates the nonspecific nature of their comments. The
October 15 and December 11, 1980 union statements
were similarly nonspecific and the Union did not fol-
low up on them. We do not agree with the judge's im-
plication that it was incumbent on the Respondent to
arrange a tour of the plant on what does not reasonably
amount to more than an expression of interest. The Re-
spondent by its silence did nothing to foreclose or dis-
courage the Union's option to pursue this interest more
actively. This is further evidenced by the Respondent's
prompt compliance in July 1981 when presented with
a specific request. Accordingly, we find that the Re-
spondent's conduct in this matter was not in violation
of Section 8(a)(5) of the Act.THEREMEDYHaving found the Respondent has engaged in and isengaging in unfair labor practices within the meaning
of Section 8(a)(5) and (1) of the Act, we shall order
that it cease and desist therefrom and take certain af-
firmative action designed to effectuate the purposes of
the Act.Having found that the Respondent unlawfully with-held the February 1981 increases from the employees,
we shall order the Respondent to rescind this unilateral
change and pay to all bargaining unit employees the
wage increase which would have been payable begin-
ning February 1, 1981, as prescribed in Ogle Protec-tive Service, 183 NLRB 682 (1970), enfd. 444 F.2d502 (6th Cir. 1971), plus interest as computed in ac-
cordance with New Horizons for the Retarded,55andshall maintain the February increases in effect until
August 3, 1981, the date on which the Respondent
lawfully implemented its final offer on wages. The
amount of these increases may be determined at the
compliance stage of this proceeding.Having further found that the Respondent unlaw-fully, in December 1981, unilaterally eliminated the
extra paid half hour for lunch on the day before Christ-
mas, we shall order the Respondent to rescind this
change also, and to make whole any employee who
may have suffered losses in wages or benefits as a re- 337LITTON SYSTEMSsult of this unilateral change, plus interest as describedabove.Further, having found the Respondent also to haveviolated Section 8(a)(5) and (1) by unilaterally chang-
ing its rule about employee meetings in the cafeteria
and on the patio, we shall order it also to rescind those
changes.Finally, having found that the Respondent violatedSection 8(a)(3) and (1) by issuing warning notices to
employees Judy Lawson, Mark Hubert, and John
Hassara, and by issuing warning notices to Lawson
and Hubert on April 22, 1981, we shall order it to re-
move from its files any record of the above-described
disciplinary action, and to notify these individuals, in
writing, that this action has been taken and that evi-
dence of the disciplinary action found unlawful will
not be used against them in any way, in accord with
Sterling Sugars, 261 NLRB 472 (1982).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of
the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following unit is appropriate for the purposesof collective bargaining:All full-time and regular part-time production andmaintenance employees employed by the Re-
spondent at its Sioux Falls, South Dakota, facility,
including leadpersons, assemblers, adjusters, man-
ufacturing technicians, shipping and receiving
clerks, material handlers, schedulers, production
control coordinators, dispatchers, cycle counters,
locator clerks, inventory coordinators, inventory
analysts, inventory clerks, engineering change no-
tice analysts, receiving inspectors, senior receiving
inspectors, R.F. meter checkers, quality control
technicians, auditors, manufacturing engineering
technicians, new models coordinators, mechanics,
tool crib clerks, and custodians; excluding office
clerical employees, professional employees, and
guards and supervisors as defined in the Act.4. At all times material the Union has been the ex-clusive collective-bargaining representative of the em-
ployees in the unit described in paragraph 3 of thissection.5. The Respondent has violated Section 8(a)(1) ofthe Act by the following acts and conduct:(a) Moeller's directive to Hubert to cease talkingabout the Union on company time, thereby promul-
gating a discriminatory as well as overly broad no-so-
licitation rule by that action.(b) Kozel's interrogation of Dunkelberger.
(c) Klaus' instructing Jungen not to discuss theUnion while ``on the line'' and threatening him withdiscipline for doing so, while permitting other discus-sions during working and nonworking time.(d) Abraham's discriminatorily instructing Dickensnot to discuss the Union on the production floor during
breaks.(e) Abraham's discriminatorily instructing Roe notto discuss the Union on the production floor at any
time.6. The Respondent has violated Section 8(a)(3) and(1) of the Act by issuing warning notices on April 21,
1981, to employees Judy Lawson, Mark Hubert, and
John Hassara, and by issuing warning notices to
Lawson and Hubert on April 22, 1981, including to the
extent those latter notices disciplined the employees
for disregarding the instructions of the secretary to Di-
rector of Operations Michael Dolen to wait before
going in to speak to him, and for refusing to change
their timecards to reflect the time they spend in discus-
sions with Dolen and Materials Manager Ori, because
the employees engaged in union and protected con-
certed activity.7. The Respondent has violated Section 8(a)(5) and(1) by unlawfully taking unilateral actions, or actions
without notice to and bargaining with the Union on the
following topics: a wage increase in February 1981;
rules regarding the holding of meetings on nonworking
time in nonworking areas; or its provision of an extra
paid half hour for lunch on the day before Christmas
1981.8. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.9. All other allegations of the complaint are withoutmerit.ORDERThe Respondent, Litton Microwave Cooking Prod-ucts, Division of Litton Systems, Inc., Sioux Falls,
South Dakota, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Interrogating its employees about United Elec-trical, Radio and Machine Workers of America (UE)
or protected concerted activities.(b) Instructing employees not to discuss the Unionor other protected concerted activity on company time
or on the production floor during breaks or at any timeand by announcing such a rule while permitting em-
ployees to engage in other types of discussions during
working and nonworking time.(c) Instructing employees not to discuss the Unionwhile ``on the line'' or threatening them with dis-
cipline for doing so, while permitting employees to en-
gage in other types of discussions during working and
nonworking time. 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
56If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(d) Issuing warning notices or dispensing any otherform of discipline of employees because they have en-
gaged in union or protected concerted activities.(e) Refusing to bargain collectively with the Unionas the exclusive representative of the employees in the
unit described above by making unilateral changes in
wages, hours, or other terms and conditions of employ-
ment.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole all bargaining unit employees em-ployed at the time for its withholding of the February
1981 wage increases, and the recission of the extra
paid half hour for lunch the day before Christmas
1981, as provided in the remedy section of this deci-
sion, and rescind these unilateral changes as well as
those made regarding the rules about employees' meet-
ings in the cafeteria and the patio.(b) Remove from its files any record of disciplinaryaction taken against Judy Lawson, John Hassara, and
Mark Hubert on April 21, 1981, and against Lawson
and Hubert on April 22, 1981, and notify these indi-
viduals, in writing, that this action has been taken and
that evidence of the action found unlawful will not be
used against them in anyway.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at the Respondent's Sioux Falls, South Da-kota plant copies of the attached notice marked ``Ap-
pendix.''56Copies of the notice, on forms provided bythe Regional Director for Region 18, after being signed
by the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate our employees about theiractivities on behalf of United Electrical, Radio and
Machine Workers of America (UE) or about other pro-
tected concerted activities under the National Labor
Relations Act.WEWILLNOT
instruct our employees not to discussthe Union or other protected concerted activities during
company time or on the production floor during breaks
or at any time, or announce such a rule while permit-
ting employees to engage in other types of discussions
during working or nonworking time.WEWILLNOT
instruct our employees not to discussthe Union while ``on the line,'' or threaten them with
discipline for doing so, while permitting employees toengage in other types of discussions during working
and nonworking time.WEWILLNOT
issue warning notices or dispense anyother form of discipline to employees because they
have engaged in union or protected concerted activi-
ties.WEWILLNOT
refuse to bargain collectively with theUnion as the exclusive representative of the employees
in the following bargaining unit by making unilateral
changes in wages, hours, or other terms and conditions
of employment:All full-time and regular part-time production andmaintenance employees employed by us at our
Sioux Falls, South Dakota, facility, including
leadpersons, assemblers, adjusters, manufacturing
technicians, shipping and receiving clerks, mate-
rial handlers, schedulers, production control coor-
dinators, dispatchers, cycle counters, locator
clerks, inventory coordinators, inventory analysts,
inventory clerks, engineering change notice ana-
lysts, receiving inspectors, senior receiving in-
spectors, R.F. meter checkers, quality control 339LITTON SYSTEMS1Pagination of the last two volumes of the transcript is reversed; the pro-ceedings of January 25, 1983, are reported at pages 12,551 through 12,729,
and the proceedings of January 26, 1983, are reported at pages 12,413 through
12,513.2The original charges and dates of complaints are: In case 18±CA±7065,the charge was filed on January 30, 1981, and complaint issued on May 13,
1981; in Case 18±CA±7325, the charge was filed on July 7, 1981, and com-
plaint issued on September 24, 1981; in Case 18±CA±7402, the charge was
filed on September 3, 1981, and complaint issued on November 13, 1981; the
charge in Case 18±CA±7573 was filed on February 1, 1982, and complaint
issued on March 31, 1982.technicians, auditors, manufacturing engineeringtechnicians, new models coordinators, mechanics,
tool crib clerks, and custodians; excluding office
clerical employees, professional employees, and
guards and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remove from our files any record of dis-ciplinary action taken against Judy Lawson, John
Hassara, and Mark Hubert on April 21, 1981, and
against Lawson and Hubert on April 22, 1981, and no-
tify these individuals, in writing, that this action has
been taken and that evidence of our disciplinary action
found unlawful under the Act will not be used against
them in any way.WEWILL
reimburse, with interest, the employees inthe unit described above for any monetary losses they
have suffered as a result of our failure to grant them
wage increases in February 1981, and the extra paid
half hour for lunch the day before Christmas 1981.WEWILL
rescind those unilateral changes, and ourfurther unilateral changes in the rules about employee
meetings in the cafeteria and on the patio.LITTONMICROWAVECOOKINGPROD-UCTS, DIVISIONOF
LITTONSYSTEMS,INC.James Fox, Robert D. Johnson, and Everett Rotenberry,Esqs., for the General Counsel.Francis X. Dee, Esq., of Newark, New Jersey, for the Re-spondent.Ralph E. Kennedy, Esq., of Northridge, California, for theRespondent.Leonard Polletta, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEDAVIDL. EVANS, Administrative Law Judge. This matterwas tried before me on 67 different dates between March 9,
1982, and January 26, 1983.1General Counsel issued fourcomplaints (complaint) against Litton Microwave Cooking
Products Division of Litton Systems, Inc. (Respondent, the
Employer, or the Company) upon charges filed by United
Electrical Radio and Machine Workers of America (the
Charging Party or the Union).2The Complaints allege sev-eral violations by Respondent of Section 8(a)(1), (3), and (5)of the National Labor Relations Act (the Act). Respondent
filed answers to the complaints, admitting jurisdiction, status
of the labor organization involved, and the status of several
supervisors under the Act, but denying the commission of
any unfair labor practices within the meaning of the Act.Upon the record as a whole, including my observations ofthe witnesses and upon consideration of oral arguments made
at the hearing and briefs submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Delaware corporation located in SiouxFalls, South Dakota, and Minneapolis, Minnesota. Respond-
ent annually ships and delivers from its Sioux Falls plant
products, goods, and materials valued in excess of $50,000
directly to purchasers located in States of the United States
other than South Dakota. Therefore, Respondent is now, and
has been at all times material herein, an employer engage in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
United Electrical, Radio and Machine Workers of America(UE) is, and at all times material has been, a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and Individuals InvolvedRespondent manufactures microwave cooking products attwo plants, one in Minneapolis and the other in Sioux Falls.
The Minneapolis plant (Minneapolis) has been in existence
for many years; the Sioux Falls plant was completed in April
1977. At the Sioux Falls plant Respondent manufactures only
countertop ovens, a product which was once manufactured at
the Minneapolis plant. The production and maintenance em-
ployees of the Minneapolis plant have been represented by
Local 1139 of the Charging Party for several years; the pro-
duction and maintenance employees of the Sioux Falls plant
have been represented by the Charging Party since Sep-
tember 19, 1981, when it was certified as winner of an elec-
tion conducted by the Board on September 11, 1981. Re-
ceived in evidence was a contract, effective from October 1,
1979, to October 31, 1982, between Local 1139 and Re-
spondent at Minneapolis. The Union and Respondent have
yet to negotiate an initial contract at Sioux Falls, and the ne-
gotiations for such contract are a subject of the complaint.The bulk of the Sioux Falls unit employees work on pro-duction lines designated ``white,'' ``green,'' etc. Each pro-
duction line has one immediate supervisor and one or two
group leaders; the group leaders are not supervisors within
Section 2(11) of the Act. The employee complement fluc-
tuates between 600 and 900 employees throughout the year.
The peak is usually reached in the autumn when retailers are
stocking for the Christmas season. The need for workers
fluctuates radically; Respondent has hired as many as 100
employees in a day, and layoffs are common. Ninety percent
of the employees are classified as assemblers. The only skill
required of the assemblers is manual dexterity. 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3On direct examination, Meyer acknowledged that she could not separatein her own mind what Lee said at which meeting. Meyer first testified as to
what she thought had been said in Lee's first meeting as he utilized a chart
showing various Litton companies and how long they had stayed out on strike.
Then Meyer stated that the charts were used in a second meeting and testified
as to what she recalled being said then. Meyer was not thereafter asked on
direct examination what she could then remember that Lee had said in his first
meeting. Therefore Meyer in actuality only testified about one meeting she at-
tended in which Lee gave a speech.Mathias J. Diederich is vice president of labor relations forLitton Industries, Inc. Diederich was admitted to the bar in
1957 and since then he has practiced only labor law on be-
half of management. When the Sioux Falls petition for elec-
tion was filed, Diederich immediately became involved. He
negotiated a Stipulation for Certification Upon Consent Elec-
tion with the Union and the Regional Office and later gave
speeches to employees and advised management on the con-
duct of its campaign in the election. Since certification
Diederich has been the chief negotiator for Respondent. The
speeches given by Diederich, in tandem with R.G. Lee who

is also an employee of Litton Industries, are subjects of
8(a)(1) allegations of the complaint. Diederich's conduct as
chief negotiator during the bargaining is the subject of
8(a)(5) allegations of surface bargaining, or bargaining with-
out intent to reach an agreement.Michael Dolen is the director of operations of the SiouxFalls plant. As such, according to Dolen, he is responsible
for all phases of the manufacturing operations of the plant.
Dolen assumed his position in November 1979 at which time
he succeeded Joe Rainey (who did not testify). Immediately
subordinate to Dolen in the area of personnel matters is
Steve Virag, manager of human resources. According to
Virag he is responsible for ``all the personnel, human rela-
tion functions there at the plantÐemployment, hiring, per-
sonnel records, benefits administration, cafeteria services, job
postings, things of that natureÐhealth services.''Other individuals who are supervisors or are identifiedwith management and called to testify on behalf of Respond-
ent are as follows:Steven AbrahamÐProduction supervisor in the elec-tronic assembly areaJames AhrendtÐManufacturing superintendent
Lynette AndersonÐSupervisor of the green line
Gregory BlondellÐManufacturing superintendent
Linda CardaÐPersonal secretary to Dolen
Earl ErpeldingÐSupervisor of auditors (productioninspectors)Loxie JohnsonÐSupervisor of green line and wrapareaDennis KiepkeÐLead Supervisor of the electronicsdepartmentJude KlausÐSupervisor in the wire area
Roger KozilÐQuality control engineer
Jackie MoellerÐDepartment supervisor
Richard G. OriÐMaterials manager
James W. ParkerÐPlant engineering manager
Margaret PekoskeÐSupervisor of the green line
Daryl RotezelÐPlant controller
Delbert SellnowÐSuperintendent of manufacturingelectronicsMarlene ZieglerÐGroup leader (nonsupervisory) inthe wire assembly areaJoseph Miller is an International representative for theCharging Party. Miller was the chief agent of the Charging
Party during the campaign. During the campaign and subse-
quent negotiations Miller was responsible for communicating
to the employees the positions of the Union on actual and
potential issues. To do this Miller caused to be published a
series of broadsides each of which was called ``The Eye
Opener.''After the Union won the election, Miller was also its chiefnegotiator for the Union. Miller had different assistants in the
campaign and during the negotiations, but principally in-volved were Carol Lambiase and Kathy Laskowitz who were
also employees of the Charging Party.After the International of the Charging Party was certifiedas the bargaining agent of the production employees, Local
1180 was formed. The Charging Party throughout negotia-
tions attempted to secure recognition of the Local as a bar-
gaining agent, but the Respondent refused. After the election
the Union elected stewards and chief stewards although there
was no negotiated grievance procedure. Respondent's agents
(chiefly Virag) dealt with the stewards as plant spokesmen
of the employees, but still never conceded that they were act-
ing on behalf of the Local rather than the International.B. Preelection 8(a)(1) Allegations1. Speeches by Diederich and Leea. FactsThe complaint, as amended, alleges that from about Au-gust 7 to September 11, 1980, Respondent, in a series of
meetings, ``informed employees that selection of the Union
as their collective-bargaining agent was a futility and that the
facility would be closed in the event the Union was so [sic]
selected.'' In support of this allegation General Counsel
called three employees: Elizabeth Nord, Cleo Roe, and Leah
Meyer.Meyer, who was employed by the Respondent at the timeshe testified, stated that she attended three meetings in a 2-
week period before the election. According to Meyer, at the
first meeting Bob Lee was introduced to the employees by
Virag. The other two meetings were conducted by Lee, but
Meyer testified only about one.3According to Meyer: Leehad a chart which listed Litton companies and the weeks
they had been on strike. Some plants listed on the charts
were circled in red because ``they had been permanently
closed because the union had made demands and the Com-
pany found it more economical to shut them down.'' Lee
mentioned that one of the plants had manufactured motors
until a strike at which time Litton found out it could pur-
chase motors more cheaply from a company in Japan. Lee
stated that, if the Union did win, all that Respondent was re-
quired to do was attend the bargaining meetings in good faith
and that the Company ``did not have to agree to anything
that would interfere with their ability to make profits.'' Lee
said that the way unions usually work was that they would
``bargain away some of your existing benefits so that they
could get something the union considered more important,
such as dues checkoff.'' Finally, Meyer testified that Lee told
the employees that Respondent had won a recent strike at
Minneapolis plant ``because the Union came out of it with 341LITTON SYSTEMSless than they had, they went into with [sic] they bargainedaway some of their benefits.''On cross-examination, Meyer testified that there wereabout 40 other employees in each of the meetings she at-
tended. She acknowledged that Lee had said that the Com-
pany could not make any threats or promises; that when Lee
talked about closing the plants it was based on sheer eco-
nomics; he never made the statement that the Sioux Falls
plant might close if the employees went out on strike; and
that Lee stated that the Company was required by law to bar-
gain in good faith. Meyer acknowledged further on cross-ex-
amination that Lee ``said they would attend the meetings in
good faith and that was all they were required to do by
law.''Roe, who was employed by Respondent at the time oftrial, testified that during the week before the election Lee
came to the electronics department where she worked whenno other supervisors were present. According to Roe, Lee
told the employees that Respondent was surprised that the
employees in the electronics department (then consisting of
25 to 30 employees) were so prounion and antiemployer be-
cause they were mostly long-service employees. According
to Roe, Lee then stated:If we chose to go with the Union, he would be backhere to negotiate a contract and that he would be anx-
ious to see how happy we were withÐhe would like
to come back in a year we were with the Union, in
comparison with what we had before the Union was
brought in. ... That everything that we now had

would be eliminated or we would start from scratch.
We would have nothing and we would have to nego-
tiate for anything that we got, any benefits. We would
start with a clean slate.Roe testified that in the week before the election she at-tended two meetings conducted by Diederich and Lee to-
gether. In the first meeting, Diederich had a chart which de-
picted a road which forked. One of the branches went toward
a castle-like drawing labeled ``Litton.'' The other fork was
denoted as ``UE.'' According to Roe:That if we chose to go down the road towards Litton,we would have these benefits that we now enjoyed and
that, if we chose to go that the other road, there was
nothing there for us, that there were [no] guarantees
going down that road.Finally, according to Roe, Diederich said that if the employ-ees chose the road going ``toward the UE'' he would return
to negotiate the contract. Roe could remember essentially
nothing of the second meeting which she claimed to have
been conducted by Lee and Diederich together.On cross-examination, Roe was asked if during the meet-ing in the electronics department Lee stated that the company
would negotiate in good faith and that negotiating is a two-
way street. Roe said that she could not recall such statements
but would not deny that such statements were made.Elizabeth Nord, who was also employed by Respondent atthe time of trial testified that during the 6-week period prior
to the election she attended two meetings a week conducted
by Diederich or Lee, or both. At the beginning of her testi-
mony on direct Nord attempted to segregate what Lee saidfrom what Diederich said, and further attempted to distin-guish what had happened in earlier meetings as opposed to
later ones. This attempt quickly broke down (and on cross-
examination completely dissolved). Nord first testified that
about 6 weeks before the election Diederich told a meeting
of employees thatif the Union were to be voted in we would not nec-essarily get what we wanted; and if we did not get what
we wanted, we would probably go strike; and he said
if we went on strike, it would not hurt one bit. ... He

just indicated that they were a big enough company to
handle a strike: and as a scare tactic, it would not scare
them one bit. ... He said if we were going to strike

and they were to find other people to replace us while
we were on strike and if the strike ended, that if our
jobs have been replaced by other people, we have lost
our job.Nord further testified that Diederich had a ``big posterboard'' upon which he had referred to ``other [Litton-owned]
companies, what happened and how they shut them down.''
Nord did not testify on direct examination that the other
plants had been shut down because of the union activities of
the employees. Nord further testified that Diederich used a
poster board showing a road which forked, one branch going
to a ``Disney-like castle'' and the other ``kind of ended.''
She testified that Diederich said it would better for the em-
ployees to take the road to the castle ``rather than taking the
road to the right not knowing where it went to.'' Nord fur-
ther testified that Diederich at one meeting held up a blank
tablet and stated ``this is what your contract looks like ...

with the Union.''Nord further testified that at the last meeting before theelection both Lee and Diederich were present. She testified
that Lee told the employees that he was summarizing all the
things he had said in previous meetings and wanted to dis-
cuss strikes especially. Lee told the employees that going
with the Union ``was no piece of cake ... he was talking

about strikes that had lasted for long period of times, like 6
and 8 months and how the people were really suffering, and
that at one of the plants he went back toÐa girl approached
him and said, `you did not tell us about the part, Bob' ...

he just said he wanted to make sure that everyone knew that
a strike and going with the Union was not an easy way to
go.''Nord further testified on direct examination that at onemeeting one employee asked why the Company was dis-
criminating by not asking some prounion employees to come
to their speeches. Lee replied that those employees would
just start arguments and that later ``he would invite all those
people up to this room and lock the doors and maybe turn
the gas on.'' Employee Roe testified to the ``gas'' remark by
Lee but stated that he did so in a laughing manner. Nord ac-
knowledged the same thing in her pretrial affidavit. It is clear
that Lee was joking and the employees would have taken it
as such.Nord further testified that in one meeting which Lee spoketo the employees he stated that if the Union won the election
``that all they had to do was sit down and negotiate in good
faith, they did not have to give the Union anything ... and

that the first thing the Union wanted was dues checkoff and 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Counsel for General Counsel does not mention the speeches in his brief.in order to give them that, the Company would, therefore,take something away because this would tie up their com-
puters and just be a burden for the Company ....'' Further
according to Nord ``then he went across some of the things
they would maybe take off in exchange for the Union dues
checkoff'' or bargain away Respondent's program which
gave employees 12 paid sick days a year at full salary.On cross-examination (which took place the day after herdirect) Nord changed her testimony by ascribing much of
which had attributed to Diederich to Lee, and vice versa. She
acknowledged that Lee's statement about the gas was a joke,
but could not explain why she had not said so on direct ex-
cept to say she had been nervous the day before. She testi-
fied on cross-examination that both Lee and Diederich talked
about strikes and the speeches she attended. She acknowl-
edged that Diederich said ``replacements stay and that when
and if there was room that we would be called back'' in the
event of a strike.Nord further acknowledged on cross-examination, or atleast refused to deny, that Lee and/or Diederich stated: That
the Company would not be making any threats or promises
and that although the Union had led the employees to believe
that wages and benefits could only go up in negotiations,
``that all they had to do was bargain in good faith''; that bar-
gaining is a ``two-way street'' and ``what really happens is
that if the Union wins the election you come to the bar-
gaining table with all your benefits and they get put on the
table for negotiations.'' Diederich or Lee further stated``after good faith negotiations these wages and benefits could
be improved ... some might not change at all and others

could be eliminated ....'' She further acknowledged that
Diederich and/or Lee stated that checkoff is one thing the
Union might want and it could be traded for such things as
sick days or holidays or insurance. Nord further acknowl-
edged that Diederich said that ``business people'' would not
close a plant just because it was unionized, and the list of
plants he had displayed on one poster were ``closed for eco-
nomic reasons.'' She would not deny that on the poster that
showed a castle, one fork in the road led to a square building
rather than ``kind of ended.''b. ConclusionsBecause of the many conflicts in the testimony of thesethree employees, I can credit none of them. Clearly they
were advancing expressions of impressions, but could not re-
member any precise statement of Lee or Diederich made in
the speeches given some 18 months before they testified. Al-
ternatively, Charging Party4relies on the testimony ofDiederich and Lee and argues that the overall impact of the
speeches, as related by the speakers, would convey the im-
pression of futility in selecting the Union as the collective-
bargaining agent and contained an implied threat to close Re-
spondent's plant if the Union were selected as a collective-
bargaining representative.Diederich did make a reference to ``bargaining fromscratch'' in some of his speeches. Such references have been
found violative where there is an expressed or implied threat
to take from employees that which they had enjoyed before
without organizational attempts and that it would be up to
the Union to get those benefits restored at the bargainingtable. However, that was not the impression that reasonablywould have been created by the speeches. Diederich referredto a union leaflet which had issued before his speech that
said: ``Our Union doesn't bargain from scratch in negotia-
tions. We began where we are now and improve the wages
and benefits.'' Diederich told the employees that bargaining
was a ``two way street'' and benefits can be lost as well as
gained, in the bargaining process. Charging Party argues that
Diederich made a threat to close Respondent's plant by using
a chart which listed Litton plants which had closed, some of
which had unions and some which did not. Diederich told
the employees that whether each plant had a union was not
controlling; the plants were closed because of economic con-
ditions. This statement by Diederich was more in reply to a
representation by the Union that it was needed by the em-
ployees to guarantee job security. It was not a threat to close
any plant; if anything, there was a statement that many Lit-
ton plants which had unions were still open.In this context I find no threat or unlawful statement offutility in the speeches given by Lee and Diederich and I
shall recommend dismissal of this allegation of the com-
plaint.2. Moeller-Hubert threatsAt the time of the hearing Mark Hubert was employed byRespondent as a production employee in the magnetron sec-
tion. He had been employed since December 5, 1979, and,
beginning in August 1980, he began making speeches for the
Union in the cafeteria, wearing organizing buttons and union
T-shirts, passing out union authorization cards, passing out
``Eye Openers,'' and helping in any other way he could to
organize the employees. He held several union offices in-
cluding sargent-at-arms, steward, chief steward, and, at the
time he testified, president of the Local, a position he had
held since January 1982. After the election Hubert served on
the Union's negotiating committee from the start.The complaint alleges that during August 1980, Respond-ent by its Supervisor Jackie Moeller warned an employee
against engaging in activities on behalf of the Union. In sup-
port of this allegation General Counsel advanced the testi-
mony of Hubert that about 2 weeks before the election he
gave a prounion speech in the plant cafeteria at a time when
Moeller was present. According to Hubert, during the next
morning, while he was at his work station, Moeller ap-
proached him and asked him to step outside the workroom.
There, according to Hubert:Jackie said that they were watching me and to be care-ful. I did not understand her right away. I said, ``what
do you mean?'' She said, ``I want you to be careful
what you say and what you do because we are watch-
ing you.'' She said now, ``go back to work.'' I returned
and went back to work.Moeller testified that once during the summer of 1980 sheobserved Hubert several times ``talking and not working.''
At the end of the day she asked her group leader for Hu-
bert's production figures and the group leader replied that
Hubert had produced 135 units that day. The quota for the
day in that department, according to Moeller, was 150 units
per day. According to Moeller she approached Rubert and: 343LITTON SYSTEMSI had told him I have seen him several times talkingÐI mean, just standing around and not working and he
said, ``What time was it?'' I said, ``I didn't take the
exact time, but if it happens again the next time I
will.'' I had told him that he knew what hisÐyou
know, what he was supposed to be putting out and
what he hadn't ... [h]e said that he had some bad

screens. I said ``now if you had taken the time that you
were standing there and not working, then you would
have been able to put out 150.''To the extent they differ, I credit Moeller. Of all the em-ployees in an employee complement in excess of 600, MarkHubert was easily the most active on behalf of the Union.
There is no logical suggestion as to why the Employer would
engage in some surreptitious surveillance suggested by Hu-
bert's account of Moeller's alleged warning. Even if such
surveillance were to be undertaken, there is no explanation
as to why Moeller would alert Hubert to be on guard. Fi-
nally, on this point, Moeller impressed me as the more cred-
ible witness. Therefore, I shall recommend that this allega-
tion of the complaint be dismissed.The complaint further alleges that between August 7 andSeptember 9, 1980, Moeller told an employee that employees
were prohibited from talking about the Union during
nonworktimes. In support of this allegation Hubert testified
that no more than 2 weeks before the September 11 election
Moeller brought employee Debbie Hallen to work in the lam-
ination area because the department was short one person
that day. Hubert testified that he and employee Judy Lawson
talked to Hallen that day about why she should join the
Union. At the end of the day Moeller transferred Hallen back
to another area. According to Hubert, after Moeller had taken
Hallen back to her original area, Moeller approached him
and said: ``I hear you have been talking to people on com-
pany time, and I respect your right to talk to people about
the Union but don't do it on company time.''This testimony by Hubert was undenied. The employeesreceived two paid breaks per day at this time and the pro-
scription against soliciting ``on company time'' is an overly
broad proscription of their union activity. Accordingly, I con-
clude that the directive of Moeller to Hubert constituted a
violation of Section 8(a)(1) on the part of Respondent. More-
over, since it is undisputed that employees were otherwise
permitted to talk about anything they wished during working
time, Moeller's directive constituted a discriminatory no-so-
licitation rule in further violation of Section 8(a)(1) of the
Act.3. Kozel-Dunkelberger interrogationThe complaint alleges that in August 1980, Roger Kozelinterrogated an employee about the Union. In support of this
allegation General Counsel called Silvia Dunkelberger who
was hired by Respondent in May 1977 but quit her job No-
vember 22, 1980. At the time of the alleged violation
Dunkelberger occupied the position of production auditor
(which is essentially an inspector's job). Kozel was
Dunkelberger's supervisor until August 8. On August 6
Dunkelberger received her semiannual performance review.
Dunkleberger testified that she was called to Kozel's cubicle
on the production floor for that purpose and Kozel went over
her past performance in the usual manner. Dunkleberger fur-ther testified that at the end of the evaluation she got up toleave and:[Kozel said] ``Silvia, I would like to talk to you aboutthe Union,'' and I told him I would rather not. He said,
``Well, I would like to have you give your views and
then I would give you mine on the Union.'' I said I
would still rather not talk to him about it. He said, ``all
I am asking you is just a few minutes where you will
give me your views and I would give you mine.'' I fi-
nally said, ``all right.''Dunkleberger then told Kozel her views enumerating severalcomplaints she and other employees had regarding terms and
conditions of employment at the plant. Dunkelberger testified
that when she finished Kozel related several of his past expe-
riences with unions and commented negatively on those ex-periences.Kozel acknowledged raising the topic of unions in the con-versation but denied interrogating Dunkelberger in any re-
gard, including specifically telling her that he wanted to hear
her views and then he would tell her his.I credit Dunkelberger. She had a clear and distinct recol-lection of the facts of the conversation, withstood a rigorous
cross-examination, and appeared more credible than Kozel.
Accordingly, I find that by the conduct of Kozel Respondent
interrogated Dunkelberger on August 6, 1980, and I conclude
that this action violated Section 8(a)(1) of the Act.4. Blondell-Lawson commentThe complaint alleges that in August 1980 Respondent, byBlondell, ``told employees that Respondent would regard fa-
vorably employees' suggestions for changes in job assign-
ment procedures.'' In support of this allegation General
Counsel called Judy Lawson who was employed by Re-
spondent in October 1978 and discharged on May 28, 1981.
(The discharge is the subject of an allegation of the com-
plaint dealt with below.) According to Lawson in late August
she was in the production area doing no work because she,
Mark Hubert, and others who were strongly for the Union
were excluded from one of Respondent's campaign meetings.
Lawson testified that Blondell joined the conversation and
unions were discussed. Lawson told Blondell that Respond-
ent should be making certain job assignments by seniority.
According to Lawson, Blondell replied, ``Yes, that is a good
idea. The Company is in the process of writing a new hand-
book and I am going to suggest that that be put into the new
handbook.''Blondell credibly denied making any such statement. Evenif it had been made, the alleged statement contains no ele-
ment of interference, restraint, or coercion in violation of
Section 8(a)(1). Accordingly, I shall recommend dismissal of
this allegation.5. Failing to increase medical insurance premiumsThe complaint alleges that in August 1980: ``Respondentgranted a benefit to employees in order to influence employ-
ees to vote against representation by the Union by not requir-
ing its employees to pay increases in medical insurance pre-
miums when they became effective.'' As discussed below
Respondent increased the deduction for medical insurance
premiums in November. At that time Respondent told agents 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Respondent excluded from the Diederich-Lee campaign meetings thoseemployees who had openly expressed strong prounion feelings.of the Union that the increases had actually been imposed inAugust but were not then passed along. There is no sugges-
tion by General Counsel that the employees knew in August,
or at any time before the election, that Respondent was not
passing along the increased insurance costs. Accordingly,
there is no element of interference, restraint, or coercion in
the failure to increase insurance premiums, and I shall rec-
ommend dismissal of this allegation.6. Moeller-Hubert disciplineThe complaint alleges that on August 27, 1980, Respond-ent discriminatorily enforced a rule prohibiting distribution of
materials ``on Company time,'' by Supervisor Jackie
Moeller's issuance of a warning notice to Mark Hubert. In
support of this allegation General Counsel called Hubert to
testify that on August 27, at a time when he was working,he stopped what he was doing and walked at least 25 feet
away from his work station to hand employee Carrie Dickens
some union literature. This act was witnessed by Supervisor
Loxie Johnson who reported the matter to Superintendent
Blondell. Blondell directed that a warning notice be issued
by Moeller, and a warning notice was delivered to Hubert
that date. General Counsel called several employees to testify
that they had distributed written materials such as recipes in
the work area with impunity. However, none of the employ-
ees could credibly testify that any supervisor witnessed such
distribution; moreover, there is no testimony by the employ-
ees that they actually stopped their work to distribute the lit-
erature.General Counsel does not argue that employees have aright to stop their work to distribute literature, as did Hubert,
just because some other distributions had occurred in the
work area in the past. Hubert's activity is plainly distinguish-
able from that of the other employees called by General
Counsel. Therefore, General Counsel has failed to prove that
Respondent discriminated against Hubert by its warning of
August 27, 1980, and I shall accordingly recommend dis-
missal of this allegation of the complaint.7. Blondell-Oren warningPat Oren was employed as a production worker by Re-spondent until August 6, 1980, at which time she was fired.
She was fired for going to one of Respondent's campaign
meetings when she was told not to,5and the discharge is notan alleged violation. What is alleged is that during her dis-
charge interview Manufacturing Superintendent Blondell in-
formed her that ``it was against the law to talk about the
Union or distribute materials in support of the Union.'' In
support of this allegation Oren testified that she had an argu-
ment with both Blondell and her immediate Supervisor Rose
Illman about whether she deserved to be fired for attending
the meeting. Oren testified that at one point in the long argu-
ments when Illman was out of the room:He [Blondell] also told me that, didn't I know that itwas illegal to pass out union buttons, union brochures
or even talk about Litton or talk about the Union at Lit-
ton and I did not say anything to him.It would serve no purpose to quote the extensive Blondell-Oren argument recited by Oren in her testimony. It suffices
to say that this quote was neither preceded nor followed by
any reference to any type of union activity. In effect, I am
asked to agree that Blondell ``out of the blue'' interjected an
unquestionably illegal instruction to an employee who was
being discharged. Oren had been excluded from the meeting
because she was so prounion. It defies credulity too much to
think that Blondell would gratuitously interject a patently il-
legal instruction while discharging one of the more active
union adherents for (unprotected) union activities. I recognize
that not all threats are couched in smooth syntax; however,
Oren's testimony is too much to believe, and I do not. Ac-
cordingly, for these reasons, and because Blondell credibly
denied the statement attributed to him by Oren, I shall rec-
ommend dismissal of this allegation of the complaint.C. Postelection 8(a)(1) and (3) Allegations1. Ziegler-Hartz interrogationThe complaint alleges that during the week of October 20,1980, Supervisor Marlene Ziegler questioned an employee
about the Union. In support of this allegation General Coun-
sel called Shellee Hartz. At the time she testified Hartz had
been discharged by Respondent but showed no apparent
anger over the fact. In October 1980, she worked in sub-
assembly under the supervision of Ziegler. According to
Hartz, once during late October she approached Ziegler and
asked if she could go to see the nurse. At the time Hartz was
wearing a union button and pin. According to Hartz:Well, I walked up to her; and before I said anything,she turned around and asked me what I thought of the
Union, and I turned and I told her I was not for it and
I was not against it. Then she asked me what I wanted.
I just told her to go see the nurse ... then she let me

go to the nurse.Ziegler testified that during this period of time Hartz askedher on several occasions to go see the nurse. Ziegler denied
ever using such an opportunity to question Hartz about the
Union. I found Ziegler to be the more credible witness. Ad-
ditionally, the Union had already won the election and bar-
gaining had begun; therefore, there would have been no point
in interrogating an employee about her sympathy, especially
one who was wearing two union insignia. Finally, Hartz' tes-
timony that she replied that she was not for or against the
Union is implausible because of her wearing of that insignia.
Accordingly, I shall recommend dismissal of this allegation
of the complaint.2. Removal of literatureThe complaint alleges that during the month of October1980 one of Respondent's guards removed some union lit-
erature from the cafeteria while leaving literature unfavorable
to the Union. In support of this allegation General Counsel
called former employee Silvia Dunkelberger. Dunkelberger,
who was president of the Union at the time, testified that on
October 9 issues of ``The Eye Opener'' had been distributed
to employees earlier in the day and at lunch many were lying
on tables in the cafeteria. Also lying on the tables were
forms distributed by individuals opposed to the Union. 345LITTON SYSTEMS6Bachtell was married to Mark Hubert on November 21, 1981, but, for pur-poses of simplicity, she shall be referred to herein as Bachtell. Blondell denied
asking Bachtell why the employees picked the UE and further denied stating
that Respondent knew how many employees were at any meetings. To the ex-
tent they differ, I credit Blondell. Bachtell had a most unfavorable demeanor.
The injection of the gratuitous ``cell'' as her workplace was only part of an
evident seething antipathy for Respondent in general, and Blondell in par-
ticular. On cross-examination, Bachtell was asked if in February 1981, at a
public bowling alley, she did ``flip the finger'' to Blondell, and called him
a ``motherfucker'' and a ``cocksucker.'' Bachtell testified that she could not
remember. I firmly believe this claimed lack of memory to have been false;
even the most profane of individuals would remember such remarks had they
been made to a second-level supervisor such as Blondell in a public place such
as a bowling alley. In sum, Bachtell was less credible than Blondell. Accord-
ingly, I shall recommend that this allegation of the complaint be dismissed.7The warning about missing work is not alleged to be violative.Dunkelberger testified that at the lunchbreak a guard walkedthe length of the cafeteria picking up copies of ``The Eye
Opener'' while leaving the antiunion material on the tables.
Guards did this only at tables at which there were no em-
ployees eating their lunches; he passed by occupied tables
without picking up anything.To refute this allegation Respondent produced Willis E.Wibbin, security supervisor for Midwest Securities Systems,
a contract security service used at the plant. Wibbin testified
that he was on duty on October 9 and had ``no doubt'' that
he was in the cafeteria on that day because that is part of
his usual rounds. Wibbin credibly denied picking up any pa-
pers himself. He further testified that the other guard on duty
was Dave Stellenwerf. Stellenwerf could not testify because
he was seriously ill at time of trial.Assuming it was Stellenwerf whom Dunkelberger saw,``The Eye Openers'' were produced almost daily by theUnion and there is no evidence that Stellenwerf's picking up
of some of them on that one day had any coercive impact
on the employees. Certainly it did not decrease the produc-
tion of ``The Eye Opener,'' nor did it inhibit the distribution
of the literature. Moreover, there is no evidence that Re-
spondent authorized or condoned this action of Stellenwerf
who was not its supervisor, or even its employee. Accord-
ingly, I shall recommend that this allegation of the complaint
be dismissed.3. Klaus-Jungen threatThe complaint alleges that in November 1980 SupervisorJude Klaus instructed employees not to talk about the Union
in work areas and threatened discipline for violating that in-
struction. At the time of the alleged violation Klaus was the
supervisor of the white line. Reporting to her were group
leaders Angelia Reisdorfer, Karen Heineminn, and Judy
Jungen. In support of the allegation General Counsel called
Jungen who testified that she and other employees on the
line regularly talked about ``food, clothing, sex, union'' and
anything else while working. However, according to Jungen,
in late November Klaus called her and the other two group
leaders together and ``told us that she knew union talk was
being talked about on the line and she wanted it to stop or
that disciplinary action would be taken.'' According to
Jungen, she, Reisdorfer, and Heineminn ``went and told the
people what she had said; we told the people that worked
under us what she had said, that she did not want union talk
being talked on the line.'' Jungen testified that she told
``about 10'' employees this herself; however, Jungen ac-
knowledged she and the other employees continued talking
about the Union as they had always done.Klaus acknowledged telling the three group leader to stoptalking about the Union, but denied stating that discipline
would be imposed if it was not stopped. Klaus testified that
she issued the instruction because another supervisor had re-
ported to her that the three group leaders were talking about
the Union rather than working and that it was interfering
with production. To the extent that they differ, I credit
Jungen. The instruction of Klaus was impermissibly broad,
and, coupled with the warning that discipline would be im-
posed if the instruction was violated, constituted a violation
of Section 8(a)(1) as I so find and conclude.4. Blondell-Bachtell interrogationThe complaint alleges that in December 1980, Blondell in-terrogated an employee and created the impression of sur-
veillance of union activities. In support of this allegation
General Counsel called Lori Bachtell.6Bachtell was em-ployed by Respondent in August 1977 and was discharged
on May 28, 1981, as discussed infra. She was one of the
more active union adherents, engaging in much open and ob-
vious activity. Bachtell testified that in December 1980, at a
time when she was working ``in my cell'' (in reference to
her cubicle or work area) she was approached by Blondell
who asked her ``why did you pick this Union?'' According
to Bachtell, Blondell added that the employees had picked a
bad union and if it ever came to a vote again the UE would
not win and he said, ``besides, we know how many people
came to your meetings and there were only 20 or 30 there.''
Bachtell responded that she wished that all she had to do for
a paycheck was walk around the plant as Blondell did. Fi-
nally, according to Bachtell, Blondell replied that he had
been to school many years and had gone to college to get
where he was ``and stuff like that.''5. Abraham-Dickens warningsThe complaint alleges that on various occasions beginningin July 1980 Steve Abraham informed the employees that
they could not talk about the Union in work areas at any
time. In support of this allegation General Counsel called
Carrie Dickens who is an electronics department employee.
She was president of the Local from December 1980 to Janu-
ary 1982 and is a union negotiating committee member.
Dickens testified that during the summer of 1980 she wit-
nessed Supervisor Abraham's speaking to employees Mary
Lou Anderson and Vivian Sagness who were working at the
time. According to Dickens, Abraham told Anderson ``that
she was not supposed to talk during working hours or in
work-designated area even during our breaks.'' Dickens
placed this comment by Abraham 2 months before the elec-
tion which would take it outside the limitations period of
Section 10(b) of the Act; therefore, it cannot be made the
basis of a violation; however, if credited, it is relevant back-
ground. Dickens further testified that during the week of No-
vember 4, Abraham called her to his office to warn her about
missing work.7According to Dickens after Abraham com-pleted the warning:He told me that we could not talk union during workinghours or in a work designated area even on our breaks 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Virag did not deny Dickens' complaint; he testified that he could not re-member it. When confronted with testimony adverse to Respondent, Virag wasdiligent to deny it, rather than claim loss of memory, where he apparently
could do so with a clear conscience.9Hassara was not called to testify.and that if we wanted to discuss union to go up to thecafeteria.Dickens testified that she responded to Abraham that the em-ployees had a right to ``talk union'' and Abraham replied by
stating again that if employees wanted to discuss the Union
they had to go to the cafeteria.Dickens testified that on January 16, 1981, she receivedanother such instruction from Abraham. According to Dick-
ens, on that date, at her 1:50 p.m. break, she used an intra-
plant telephone to call Steve Virag to ask about some infor-
mation that the Union had requested. While she was on the
telephone about 10 to 15 employees congregated around her
work area. After completing her conversation with Virag she
used the plant telephone again to page another employee to
seek a ride home, but the page was not answered. While she
was waiting for the page to be answered, employees Mary
Lou Anderson and Cleo Roe came by ``and they were talk-
ing to me.'' The subject of their conversation was a transfer
that Mark Hubert, then chief steward, had received. She then
returned to her work area and ``the 10 to 15 people were still
there.'' Those employees asked her what was happening and
she explained that she had called Virag and that she had
been told by Anderson and Roe about Hubert's being trans-
ferred, and that Hubert wanted her to go with him to Virag's
office later that afternoon. When the break ended at 2
o'clock, she proceeded to work. After she had worked 5 min-
utes Abraham approached her and told her to go to his of-
fice. When she got there, according to Dickens:He told me that I could not hold union meetings on thefloor, and I told him that I was not having a meeting,
and he said, ``yes, you were. I heard you on the
phone,'' and I told him that I had called Mr. Virag for
information we had requested, and that I had called
Terri Ramynke for a ride home and she never an-
swered; and he told me that we could not have union
meetings on the floor, that we could not talk union dur-
ing working hours in any work designated area even
during our breaks and to go up to the cafeteria; and I
kept telling him I was not calling a meeting and I did
not use the phone for a meeting, and he told me he just
wanted me to get this straight, that if I persisted in call-
ing meetings, and talking union on the floor that actionwould be taken against me.Employees who wished to eat or have a cup or coffee orsmoke during the breaks were required to go to the cafeteria;
others were permitted to take their breaks in the work area.On cross-examination, Dickens testified that the 15 or 20people started wandering over to her area as soon as the 1:50
p.m. buzzer for breaktime sounded and that there was noth-
ing unusual in this. Dickens acknowledged that several in-
struments, including hot soldering irons were on the work ta-
bles where the employees were taking their break, but denied
that Abraham told her that there was no room for a meeting
in the area. Although it is not clearly stated in the above
quote, on cross-examination Dickens stated that Abraham
told her several times that she could not use the telephone
for calling meetings, but she repeated to him that she had not
done so.Abraham, who had not been employed by Respondentsince November 1982, denied telling any employees that theywere required to go to the cafeteria if they wish to talk aboutthe Union. He specifically denied making such statements to
Dickens in November and in January, or to other employees
2 months before the election. Abraham testified that in the
November meeting he did no more than warn Dickens about
her absence problem. He further testified that in the January
21 incident he no more than told Dickens that groups as
large as the one that had met with her on the break, which
he estimated at between 20 to 25 employees, could not hold
meetings in the production area because it was too crowded.
Abraham specifically denied accusing Dickens of using the
telephone to call a union meeting, and further denied ``warn-
ing'' her about anything except absences and holding large
meetings in a crowded work area.I recognize that Abraham was no longer employed by Re-spondent at the time he testified and had no apparent reason
to lie. However, Dickens had a forthright demeanor. More-
over, I am impressed by the fact that Dickens later in the
day, as discussed below, complained to Virag that Abraham
had accused her of using the plant telephone for calling a
union meeting.8I do not believe Dickens created the instruc-tion about the telephone out of ``thin air'' and I further do
not believe she presented a fabricated complaint of that na-
ture to Virag. This leads me to discredit Abraham about the
telephoning instruction, and further causes me to discredit his
other denials as well.Accordingly, I find and conclude that by Abraham's in-structing Dickens' not to discuss the Union on the production
floor during breaks during November 1980, and on January
16, 1981, Respondent violated Section 8(a)(1) of the Act.6. Virag-Dickens warningThe complaint alleges that on January 16, 1981, Virag in-formed employees that they were not to talk about the Union
in work areas at any time and threatened to discipline em-
ployees who violated that instruction.According to Dickens, after work on January 16 she, MarkHubert, Cleo Roe, Mary Lou Anderson, Judy Lawson, and
Mark Hassara went to Virag's office to complain about the
transfer or assignment Hubert had received.According Dickens at one point in the confrontation withVirag, she told Virag that ``Steve [Abraham] had accused me
of calling union meetings on the floor and using the tele-
phone to call people to a union meeting .... I 
told Viragthat Abraham had said that we could not talk union on the
floor, during working hours or in a work designated area,
even on our breaks; and if we were we were going to have
to go to the cafeteria.'' According to Dickens, Virag ``said
that was it, that we could not talk union doing working hours
or in any work designated area; we had to go to the cafe-
teria.''Neither Hubert, Roe, nor Lawson, all of whom testified,9support Dickens' testimony that Virag affirmed such an orderby Abraham and, on cross-examination, Dickens further ac-
knowledged that Virag could have responded ``I doubt that
he said that'' when she related Abraham's instruction to
Virag. Virag himself credibly testified that he responded to 347LITTON SYSTEMSDickens that he did not believe that Abraham would issuesuch an order. Therefore, I find that General Counsel did not
prove that Virag affirmed the instruction given by Abraham.
Accordingly, I shall recommend that this allegation of the
complaint be dismissed.7. Abraham-Roe warningCleo Roe, a group leader, testified that on the morning fol-lowing the January 16 Abraham-Dickens incident described
above, she was approached by Abraham who told her:I want to get the record straight, that I have alreadytalked to Carrie and I am going to tell you that I am
not going to discontinue you havingÐI am not going
to stop you from having or taking your breaks in the
work area, but there can be no union talk either, during
working hours or on break time .... 
[Abraham fur-ther said] that it was a violation of the law that discipli-
nary action would be taken ... [and] that Carrie had

denied talking union but that he was standing close
enough and overheard her.Dickens testified that she repeated this warning to 10 or 12other employees. Abraham denied making such comments to
Roe. However, I found Roe credible on the point and find
that by Abraham's instruction to Roe, Respondent again vio-
lated Section 8(a)(1) of the Act.8. Lobby incidents of January 28 and April 8, 1981The complaint alleges that on January 28 and April 8,1981, a guard prevented employees from distributing union
literature in the lobby of Respondent's facility prior to com-
mencement of the employees' work shift and that on those
same dates Virag, by telephone, informed employees that
they could not distribute union literature in the lobby during
nonworktime and threatened employees with discipline for
distribution of union literature.In support of these allegations General Counsel calledMark Hubert who testified that on the morning of January
28 he arrived at the plant at 6:15 or about 45 minutes before
starting time. With him were Bachtell, Roe, and employee
Jean Surdez. According to Hubert, the employees distributed
union literature for about 15 minutes to employees who were
passing through the lobby to enter the production area. Hu-
bert testified that a security guard then approached the em-
ployees and told them that he was relaying a direct order
from Virag that they could not continue passing out literature
in the lobby. Hubert told the guard that he would have to
hear that from Virag and the guard replied that Virag was
not there. Hubert told guard ``well, let's go up and call
Steve.'' Further according to Hubert, when Virag was called
at home:[Virag] said that we did not have the right to be inthere. I said, ``well, it is a non-work area on non-work
time, and supervisors in the past have leafleted in there
and being that they did it why couldn't we?'' I felt that
was discrimination. At that point I believe he said I'm
going to call back in 10 seconds and if you are not
gone the security guard will take your names and dis-
ciplinary action up to and including discharge will be
taken.At that, Hubert returned to the other leafleting employeesand reported what Virag said, and they left the lobby. Hubert
testified that during the preelection campaign, on one occa-
sion, he saw Supervisors Rose Illman, Jackie Moeller, and
Jude Klaus passing out literature opposed to the Union in the
lobby area after work.On cross-examination Hubert acknowledged that the lobbyarea in the morning is a work area for the guards. There the
guards check identification badges, issue temporary badges to
employees who have forgotten theirs, and take sick calls to
be relayed to supervisors who come in later.Respondent called Wibbin and Virag to testify about theevents of January 28. Wibbin testified that as security super-
visor he was present when Hubert and the other employees
began passing out literature. Wibbin testified that in addition
to checking badges, issuing temporary badges, and taking
sick calls to be relayed to supervisors, the guards also look
over incoming employees to see if they have any noticeable
injury so that none could later complain that they were hurt
on the job. (Such employees are sent to the nurse's station.)
Wibbin testified that at the time in question there were about
580 employees on the morning shift; about 400 of them usu-
ally came in between 6:30 and 6:45, and the remainder be-
tween 6:45 and 7 a.m. Wibbin testified that on January 28,
as the incoming employees were receiving the literature, they
would stop and read it and talk about it. The noise became
so great that he had difficulty hearing employees who had
called in to report off sick.Wibbin testified that at one point Hubert and guardStellenwerf went to the adjacent human resources department
office and closed the door. While there Stellenwerf called
Virag. Virag testified that he was apprised of the situation
and got Hubert on the phone. It was at that point that Virag
told Hubert to cease the distribution of literature in the lobby
or that discipline would be taken.On April 8, 1981, essentially the same thing happened.Some employees led by Hubert again began distributing lit-
erature in the lobby; and again they were directed by Virag
(and the guards) to leave the lobby to do their distributing
outside. Again, Virag warned Hubert that his action could be
the subject of discipline including discharge.The complaint further alleges that at the April 8, 1981 bar-gaining session Diederich said that future distribution of lit-
erature in the lobby would result in a 10-day suspension
from work. In support of this allegation Hubert testified that
during the negotiations, Diederich told the union committee,
including Miller, that ``anybody attempting to leaflet in the
lobby from day forward would receive an automatic 10-day
suspension.''No other employees testified that they saw supervisors dis-tributing literature in the lobby, either before or after work.
It is clear that between the hours of 6:30 and 7 a.m. the
lobby was a work area of the guards. They had to check
badges, issue temporary badges and take telephone calls from
incoming employees as well as check employees who had
obvious physical injuries and keep them from going to work
before the nurse saw them. Therefore this was clearly a work
area, not one subject to distributions by the employees.
Therefore, Virag's orders to Hubert on January 28 and April
10, as well as Diederich's statement that discipline would be
imposed if repetition did occur, did not violate Section
8(a)(1) of the Act. 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10In an arguing of discriminatory treatment, Charging Party's brief statesthat employees Bachtell and Nord (both of whom testified, but not on this
issue) stayed several minutes after the noon buzzer. In doing so, Charging
Party relies on the testimony of Lawson who admitted on cross-examination
that she relied on statements of Nord and Bachtell made to her after the inci-
dent. I do not accept this hearsay and I find that the only employees left in
Dolen's office after the noon buzzer were Lawson, Hubert, and Hassara.11Ron Johnson did not testify.12The following references to ``Johnson'' in this section refer to LoxieJohnson, rather than Ron Johnson, unless otherwise specified. When Lawson
and Hubert were presented with their warning notices, they were also re-
quested, then told, by their supervisors (Moeller and Johnson, respectively) to
correct the timecards they had filled out for the day to reflect that they had
returned from their lunchbreak 14 minutes late. Hubert initially complied;
Lawson refused and prevailed upon Hubert to change his card back to the way
he had originally filled it out, claiming 8 hours work for the day. (Apparently
Hassara complied with any request to change his timecard because nothing
further was said of him by either party.) Neither Hubert nor Lawson gave
Johnson or Moeller reason for their refusals to correct their timecards (and
none was suggested at trial.)13McCartin testified, but not about this topic.9. Warning notices to Hubert, Hassara, and Lawsona. FactsOn April 21, 1981, Judy Lawson organized a group of em-ployees to go to Dolen's office to protest certain working
conditions and the lack of progress in negotiations. Accord-
ing to Lawson she talked to some employees on the produc-
tion floor and others in the lunchroom at her 11:30 a.m. to
12 noon lunchbreak. At approximately 11:50, she and about
15 other employees reached Dolen's office. When she got
there she asked Dolen's secretary, Linda Carda, if she could
speak with Dolen. Carda replied that he was then on the
phone and the employees would have to wait. Lawson testi-
fied that she and other employees waited in the doorway
until Dolen got off the phone. When he hung up he asked
what he could do for the employees and then began a long
exchange about what their purpose for coming there was.
After this exchange, according to Lawson, ``then we started
to move into his office.'' Lawson is generally supported in
her testimony by Hubert; however, Hubert acknowledged on
cross-examination that ``we went in after he hung up the
phone,'' and did not relate any conversation at the door be-
fore they entered.Linda Carda was called by Respondent and testified thatwhen the group arrived at her area she was at her desk. She
described the event as follows:They didn't stop at my desk to ask to see Mr. Dolen;they just kept walking towards his office. I said, ``Judy,
Mike is on the phone right now and you will have to
wait.'' She goes, ``Uh-huh'' and just kept walking. So
then I go up and went towards Mike's office so that
they would not barge in on him while he was on the
phone. They just kept walking and I said, ``Judy, you
will have to wait while he is on the phone.'' She kept
walking and she walked into his office and a couple of
others walked in there too. I really had to get back to
my desk so I said, ``please wait until he gets off the
phone'' and walked back to my desk. Then Mark Hu-
bert said, it's all right, Linda, Mikey would like to talk
to us.''Dolen testified that Lawson, Hubert, Hassara, and Bachtellcame into his office while he was still on the phone, and the
others waited in the vestibule. He hung up the phone and
asked what they wanted.To the extent they differ, I credit Dolen and Carda overLawson and Hubert regarding the approach of Dolen by the
group of employees led by Hubert, Lawson, and Bachtell.
Lawson was not supported by Hubert and was plainly incred-
ible as she described the long exchange between Dolen and
herself as she stood outside of Dolen's door after he hung
up the telephone and before the group of employees entered
the room. Hubert acknowledged stating that it was permis-
sible for them to proceed because ``Mikey'' liked to talk to
the employees; however, Hubert incredibly stated that he
made this remark to another of the employees in the group
rather than to Carda.At 11:58 a.m., a buzzer warns employees then onlunchbreak that they have 2 minutes to be back at their work
station. When that buzzer sounded on April 21, all the em-
ployees in Dolen's office left except Hubert, Lawson, andHassara.10These three employees continued talking toDolen, and Ori (who had entered by that time) until several
minutes after noon. Dolen did not ask the employees to
leave. The meeting ended when Ori asked Hubert, Lawson,
and Hassara if they were not supposed to be at work. At that,
the employees left. It is undisputed that the three employees
did not return to their work areas until 12:14 p.m.Supervisor Moeller testified that as the employees in herdepartment began working after the 11:30 a.m.-to-noon lunch
period she noticed that Hassara was missing. Shortly there-
after group leader Ray Buchheim reported that Lawson and
Hubert were also not present at their work stations. Later in
the afternoon Moeller reported to Production Superintendent
Ron Johnson11that the employees returned late. Accordingto Dolen he was later approached in the afternoon by Ron
Johnson. Dolen testified that Johnson asked him if he had
approved the employees returning late from lunch. Dolen
told him that he was not aware that the employees had re-
turned late from their lunchbreak and certainly had not ap-
proved their returning late. Dolen testified that he told John-
son that the employees should receive a warning notice as
well as being docked for their time off.About 15 minutes before the 3:30 p.m. quitting time forthe day, Hubert, Lawson, and Hassara were given discipli-
nary warning notices by their supervisors Moeller and Loxie
Johnson.12The warning notices are actually letters the textsof which are over 29 lines long; they essentially state that
the employees were getting a ``formal written reprimand''
for ``not reporting to your work station and beginning work
at the end of your scheduled lunch period'' on April 21
when they arrived at their work station at 12:14 p.m. The let-
ters warned that further such conduct could result in other
discipline, including discharge. The letters do not mention
anything about the employees' approach to Dolen's office or
the employees' treatment of Carda.At the end of the shift on April 21, Moeller and Johnsonwent to Dolen's office on their way home. There they met
Virag, Dolen, and McCartin.13Johnson and Moeller reportedto their superiors what had occurred and both related that
they were upset by the refusal of the employees to change
their timecards. Moeller testified that she asked Dolen if she
could issue written warning notices, and Dolen responded
that she should get with Virag and write one out. Moeller
and Johnson then left Dolen's office. 349LITTON SYSTEMSVirag, Dolen, and McCartin discussed the matter afterMoeller and Johnson left. Dolen testified about the discus-
sion:Primarily, it was my talking to Steve Virag about theincident that happened at the lunch period, with the dis-
regarding of my secretary, and the people coming into
my office. And we also reviewed the failure of the em-
ployees to sign their timecards. Based upon the infor-
mation that we had available at that time, we decided
with basically my decision that a second warning
should be issued to these two employees.However, Virag testified:We discussed to the point of what shall we do. Wefelt that there should be some action taken, but the de-
cision wasn't made at that point as to what that action
should be.Virag then skipped in his testimony to a point in time (thenext morning) at which he was working with Carda to com-
pose warning notices to Hubert and Lawson; he did not tes-
tify as to when a decision to issue those warning notices
were made if not at the meeting previously described.Virag testified that on the morning of April 22, as he andCarda were working together, he learned for the first time,
from Carda, about how the employees had walked by her in
defiance of her statement that they should wait for Dolen to
finish his telephone conversation before entering Dolen's of-
fice. Virag first testified without qualification that on April
22 he did not ask Dolen about the events in the office at
noon on April 21; but when pressed, he testified that he
could not recall discussing the event with Dolen before he
drafted the warning notices to Hubert and Lawson.On that day, April 22, the second notices were issued toLawson and Hubert stating that they were receiving a written
reprimand for:1. Your unacceptable and improper conduct in dis-regarding the instruction of the Director's secretary for
you to wait until he could see you.2. Knowingly and willfully making a false entry onyour daily timecard at the end of the shift on 4-21-81,
claiming pay for time not worked.Following the two numbered paragraphs, Virag follows witha five-paragraph statement of the events on April 21, stating,
inter alia:Your actions in refusing to accurately fill out yourtimecard, and knowingly and willfully refusing to cor-
rect your timecard when requested to do so, amounts to
a falsification of Company documents and insubordi-
nate action on your part towards supervision.Dolen testified that he approved of these reprimands draftedby Virag; however, when I asked Virag if Dolen approved
the reprimands, Virag replied ``No. Not to my recollection,
he did not.'' Dolen was asked on cross-examination why
Hassara and Bachtell were not giving warning notices for
``disregarding'' Carda as were Lawson and Hubert. Dolen re-plied:Primarily the reason is that [Judy Lawson] and MarkHubert were the two who barged into my office first
passed my secretary. The rest of them just followed as
well as whoever was standing around outside my door-
way, who I do not even know who that was. And that
combined with the fact that they refused to change their
timecards when so directly ordered by their supervisors.Lawson testified that twice during the autumn of 1980 shemet with Virag in his office and the meetings continued into
working time. Lawson testified that one of these times she
was docked for not being at the work station and the other
time she was not. Dolen testified that if employees had
scheduled meetings with himself or Virag, the employee
would not be docked or disciplined for time not worked.Virag described Respondent's policy regarding employeesmeetings with the managers as:I think it was an understanding that we had commu-nicated to the supervisory work force that anybody that
requested a meeting with somebody other than their su-
pervisor would have to go through their supervisor,
make a prior appointment, and get mutual agreement to
a time period.There is no evidence that employees had in the past ap-proached any of the managers on breaktime, then stayed in
the office through the beginning of worktime.b. ConclusionsThe complaint alleges that the warning letters issued toLawson, Hubert, and Hassara on April 21 and the warnings
letters issued to Lawson and Hubert on April 22 were
discriminatorily motivated, and that by their issuance Re-
spondent violated Section 8(a)(3) and (1) of the Act.When the 11:58 a.m. and 12 p.m. buzzers sounded, every-one in Dolen's office, including Dolen, knew that one lunch
period was ending and another beginning. When the other
employees, including Bachtell, left at the warning buzzer,
Dolen did not ask the remaining three why they were not
leaving also or if they had permission from their supervisors
to stay later. He continued talking to the employees for sev-
eral minutes, assuredly aware that they were overstaying
their lunch period. Dolen continued the conversation with
them regarding their terms and conditions of employment,
and negotiations about those terms and conditions of employ-
ment, without the slightest warning that their staying was im-
permissible in his view. Since they were talking to the chief
official in the plant, the employees had no reason to believe
that they were engaged in prohibited conduct. Therefore,
Dolen allowed Lawson, Hubert, and Hassara to continue with
their presentations of grievances, and statements in support
of the Union and its negotiating effort, and then penalized
them for it by ordering Ron Johnson to cause the April 21
warning notices to be issued. This was a ``setup'' in the clas-
sic sense and was plainly a violation of Section 8(a)(3) and
(1) of the Act, as I so find and conclude.Additionally, I would note that the employees have a rightunder Section 7 to leave their places of work, during work-
ing time, to protest terms and conditions of employment,
even when there is a valid rule against leaving work without
permission. Here, when the noon buzzer sounded, worktime 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Bachtell and Hassara, who were less active union proponents, received nodiscipline for essentially the same conduct. Since I do not believe Dolen's tes-
timony that in the afternoon on April 21 he, Virag and McCartin decided that
there should be some discipline over the Carda ``disregarding,'' I necessarily
do not believe his testimony that the managers decided that Hubert and
Lawson should have been disciplined, and Bachtell and Hassara not, because
the former pair first walked around Carda into his office.had started and the employees were in the status of strikers;they were withholding their labor in protest over the progress
at negotiations as well as complaining, or grieving, over cer-tain terms and conditions of employment (such as the re-
cently installed buzzer system.) To discipline them for such
conduct violates Section 8(a)(1) of the Act. NLRB v. Wash-ington Aluminum Co., 370 U.S. 9, 16±17 (1962).However, the employees had no right to be paid whiletalking to Dolen. Specifically, Lawson knew that at least
once when she had overstayed a break in a manager's office
she was docked. The refusal of Lawson and Hubert to
change their timecards to reflect the amount of time worked
that day was therefore not activity protected by the Act. Ac-
cordingly, I find and conclude that by the issuance of the
warning notices of April 22 to Hubert and Lawson, as the
notices pertained to their refusals to correct their timecards,
did not violate Section 8(a)(1) or (3) of the Act.However, the warning notices of April 22, to the extentthey refer to the employees' treatment of Carda, stand on a
different footing. Respondent's explanation for this portion of
the April 22 warning notices is replete with confusion, con-
tradictions, and forgetfulness.According to Dolen's testimony, the first suggestion ofdiscipline of any employees was in midafternoon of April 21
when Ron Johnson told him that Rassara, Hubert, and
Lawson had returned late from lunch. Dolen did not testify
that he was even thinking of disciplining any of the four (in-
cluding Bachtell) employees for ``disregarding'' Carda be-
fore he raised the matter with Virag and McCartin late in the
afternoon after Loxie Johnson and Moeller left his office.
But Virag flatly contradicted Dolen when the former testified
that his first knowledge of the employees' ``disregarding'' of
Carda was on the morning of April 22 when he was pre-
paring warning notices for Hubert and Lawson. If that was
the case, and I believe that it was, then the ``disregarding''
was not even mentioned when Virag, Dolen, and McCartin
supposedly discussed the action after Johnson and Moeller
left Dolen's office on April 21, and Dolen's testimony to the
contrary is false. That is, Dolen did not decide the ``dis-
regarding'' was worthy of discipline until some time on
April 22. He condoned the action and nothing was done until
Carda told Virag about it. Virag was asked if he consulted
with Dolen about the substance of the warning notices of
April 22. He first denied it; then a loss of memory came in
to play.Virag claimed a loss of memory for what was said in hismeeting with Dolen and McCartin on the afternoon of April
21; then he forgot if he talked about the matter with Dolen
on April 22 after hearing from Carda, or what was said if
he did. I firmly believe that these claims of lapses in mem-
ory are false. Hubert was the local union president; Lawson
was the most vocal of the employees on the Union's negoti-
ating committee, and Virag was present for nearly all meet-
ings; Lawson and Bachtell were discharged on May 28 after
Virag suspended then on May 6, and these discharges were
the topic of unemployment compensation hearings as well as
a major topic in this case. That is to say, discipline of Hubert
and Lawson was not a trivial matter. Virag is a personnel di-
rector; memory of facts surrounding the imposition of dis-
cipline, especially discipline of the Union's most active em-
ployee advocates, is necessarily a primary responsibility of
his. Memory of the discipline, and especially how the deci-sion to discipline was made, had to have been playing overand over in Virag's mind from April 21, 1981, to the date
of the hearing. Certainly, Virag would not have issued a
warning notice over an incident directly involving Dolen
without consulting Dolen. I believe that after Virag heard
from Carda on April 22 of how the employees ``dis-regarded'' her, he went to Dolen and suggested that conduct
as an additional ground of discipline for the union leaders,
Hubert and Lawson. The refuge of ``I don't remember'' con-
sultations with Dolen on April 22 had to be invoked by
Virag because he has come to learn that discipline as an
afterthought, or after condonation, is treated in law as
pretextual.I do find the stated basis for the ``disregarding'' portionsof the April 22 warning notices to be pretextual; I find it was
because of the status of Hubert as union president and
Lawson as chief union negotiating committee member; it was
also retribution for their presentation of grievances and com-
plaints about the progress of negotiations. Accordingly, I
conclude that the issuance of this portion of the April 22
warning notice was discriminatorily14motivated and a viola-tion of Section 8(a)(3) and (1) of the Act.10. Blondell-Raiser-Bachtell threatThe complaint alleges that about May 1, 1981 ``in thepresence of employees in the cafeteria of Respondent's facil-
ity, [Blondell] instructed a supervisor to closely examine Re-
spondent's attendance records relating to employee Lori
Bachtell because of Bachtell's activities on behalf of the
Union.''Bachtell testified that at a production meeting (later estab-lished to be on April 30, 1981) conducted by Blondell, she
asked some questions after Blondell had finished a presen-
tation about production. Bachtell testified that she asked
Blondell when a then-dormant production line would be
started and if there would ever be other production lines es-
tablished in addition to the ones then existing and the one
that Blondell had announced in his presentation.Former employee Jan Kaiser testified that she was in at-tendance at that meeting which occurred just before after-
noon break. At the break she sat in the cafeteria with em-
ployees Renae VanDerloo, Carol Garry, and Rose Baldwin.
Also present were Margaret Pekoske and Lynette Anderson,
production area supervisors. According to Kaiser, Blondell
got a cup of coffee and sat down and started talking to
Pekoske about Bachtell. He told Pekoske ``to pull all of
Lori's records and find out how many days that she had
missed, been late or left early, because he wanted to fire
her.'' When asked by General Counsel if Blondell stated
why he wanted to fire her, Kaiser replied, ``because he said
she was getting too smart and reporting all this back to the
Union.'' Kaiser further testified that after the break she told
Bachtell ``that [Blondell] had told [Pekoske] to pull her
records and check on how many days she has been tardy,
late, and left early, because he wanted to fire her.'' Bachtell 351LITTON SYSTEMS15No employee was disciplined for the amount of noise made; however, Iam constrained to point out that I do not believe that the 40 employees gath-
ered in the reception area made no noise as Lawson repeatedly, and gratu-
itously, insisted upon while on direct examination.16I do not believe that Dolen suffered the noise to continue before 15 addi-tional minutes before he ordered Virag to get it stopped; however, I consider
this a harmless exaggeration as, again, no employee was disciplined for what
happened in the reception area.17The contrast between Virag's clear and convincing recitation of the eventsof May 6 and his vagueness and forgetfulness of the events on April 21 and
22 is remarkable. It was even more striking in person than it is in print.testified that she received a report from Raiser that Blondellsaid he would ``get'' Bachtell, while Raiser testified that she
told Bachtell that Blondell wanted to ``fire'' her.Blondell, Anderson, and Pekoske were called by Respond-ent. Each of these supervisors testified that Blondell made no
remarks regarding Bachtell's records and did not express a
wish to fire Bachtell. The supervisors testified that Blondell
approached the lunch table but did not sit down. He asked
the two supervisors how they thought the production meeting
had gone. Blondell and Anderson testified that at that timeBlondell first told Pekoske to tell Bachtell not to go to the
office to speak to Mike Dolen without an appointment. Then,
reconsidering, Blondell told Anderson to do it as she was the
``lead'' supervisor. Pekoske testified that Blondell stopped by
the cafeteria and spoke to herself and Anderson about the
immediately preceding production meeting. Pekoske further
testified that Blondell first told her, then Anderson, to tell
Bachtell not to go to Dolen's office without an appointment,
but Pekoske could not remember whether Blondell made the
instruction to be relayed to Bachtell in the cafeteria or in the
production area after the break. However, Pekoske, as well
as Blondell and Anderson, denied that Blondell told either
herself or Anderson to collect Bachtell's timecards because
he wanted to punish Bachtell for reporting to the Union.While Pekoske could not remember where the three super-visors were (in the cafeteria or on the production floor) when
Blondell told her, then Anderson, to relay an instruction to
Bachtell, I do not find this factor to constitute a flaw which
would prevent crediting the three supervisors. There is more
of an inconsistency between Bachtell and Kaiser; if Blondell
had said ``fire'' (rather than ``get'') Bachtell, Raiser would
assuredly have repeated it to Bachtell, and Bachtell would
assuredly have included it in her testimony.When a supervisor conducts a meeting of employees to an-nounce production plans, or anything else, it would be fool-
ish, to the point of being unrealistic, not to think that any-
thing and everything said would get back to the Union. This
is especially true when such strong union adherents as
Bachtell are in attendance. Furthermore, there is no sugges-
tion of why the particular questions asked by Bachtell would
have irritated Blondell. In sum, it is unlikely that the event
occurred as related by Kaiser. Raiser appeared to believe
what she was testifying to; however, there were at least three
persons between her and Blondell at the table in the crowded
cafeteria. Perhaps in the din of cafeteria conversations, Kai-
ser misheard what Blondell said to Anderson and Pekoske;
I need not speculate. I find the denials of Blondell, Ander-
son, and Pekoke to be credible, and I shall recommend dis-
missal of this allegation of the complaint.11. Suspensions and discharges of Lawson, Bachtell,and Steruda. FactsOn May 5, Lawson talked to several employees suggestingthat they approach Dolen after working hours to protest the
warning notices that she, Hassara, and Hubert had received
and further protest the lack of progress of negotiations. On
May 6, at her lunchbreak, she enlisted other employees to go
to Dolen's office to register such protest. At quitting time,
3:30 p.m., Hubert led a group of about 40 employees to the
office area of Dolen. As well as Lawson, this group includedBachtell and Bernie Sterud. Hubert confronted Carda de-manding to see Dolen. Carda responded that Dolen was busy
and asked if they had an appointment. The employees ac-
knowledged that they did not and Carda replied that they
would have to set up an appointment through their supervisor
to meet with Dolen individually. Then there was a chorus of
comments from the group, principally led by Hubert, that
they had a right to meet with Dolen under the National
Labor Relations Act.Dolen testified that he was in his office with Virag andDaryl Roetzel, plant comptroller, working on a budget. Dolen
testified that there ``seemed to be fair amount of commo-
tion'' or noise coming from the reception area which inter-
fered with the men's consideration of the budget.15Dolenwent to the door of his office and was met with demands
from several employees to come in to meet with him, be-
cause ``I was the person who was making the decisions, and
that I was the one that they had to come to talk to get any
results from. They were unsatisfied in what was going on in
negotiations.'' Dolen first addressed Carda stating she did
not had to put up with abuse from the employees. Then to
the group he stated:I am in a meeting. I am not going to meet with younow. If you want to talk to me, you can individually
arrange appointments through your supervisors, and I
will be glad to talk to you ... however I am busy

now. I will not talk to you.Then Dolen returned to Virag and Roetzel and attempted tocontinue working on the budget. Dolen testified that the
``noise'' continued for about 15 minutes before he ordered
Virag to go out and get it stopped.16After ordering Viragto get rid of the employees, Dolen called Ori to come to his
office for his portion of the budget meeting.When Virag got into the reception area there were no em-ployees there. Just beyond the reception area, leaning against
a railing of a stairway to the plant, were Sterud, Bachtell,
and Lawson. (The other employees had gone toward Ori's
office, a fact of which Dolen was apparently aware for it was
at that point that he called Ori on the intercom and ordered
Ori to his office.)According to the credible testimony of Virag:17I walked out of [Dolen's] office, and as I was walk-ing in this direction, Judy Lawson said, ``Why won't
you guys meet with us?'' And she said, ``We'll wait
until you will meet with us.''And I said, ``We are going to be busy and we arejust not going to be able to have the time to meet with
you tonight.''And she said, ``We'll wait all night, if necessary.'' 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18See Alvin J. Bart & Co., 236 NLRB 242 (1978).19Additionally, while Virag did not mention it, Bachtell acknowledged thatafter Virag's order, which she described as his first and only order to leave,
she argued with him. According to Bachtell:I told him we had a right by law to be there and then he said, ``youdo not own the place,'' and I said, ``of all the years I have worked here
and the thousands of dollars you have ripped me off in wages, I think
I own a little bit of it.''This exchange, alone, proves that, after receiving a categorical order to leave,the employees stayed around long enough to contemplate their actions.20Such activity is decidedly not protected if the employees use violence orprevent other employees from working. NLRB v. Fansteel Metallurgical Corp.,306 U.S. 240 (1939). There is nothing of that sort involved herein.21Indeed, Lawson acknowledged on cross-examination that she had con-sulted with officials at the union office before May 6, 1981, about the possi-
bility of employees approaching Dolen as a group. She further acknowledged
that ``[t]hey might have said it was a good idea.''22Not only the negotiators for the Union, but the Union's attorney appearedat the negotiations and complained of lack of progress.23In addition to continual protests about Respondent's bargaining tech-niques, Miller presented numerous grievances at the bargaining sessions before
the suspensions. The numbers of the sessions and topics of the grievances are:(1) discipline of several employees; (6) Lawson's transfer; (7) union literature
being picked up in the cafeteria; (17) selections for a layoff; (19), ejection of
handbilling employees from the lobby; and (24) termination of probationary
employees who had been laid off.And I said, ``We are not going to be able to meetwith you tonight.''And she said, ``We're not going to leave.''
And I said, ``Well,'' I said, ``I'm going to have togive you a direct order then to leave the office area and
the plant. And if you don't you will face disciplinary
action.'' I said, ``Now, what are you going to do?''She said, ``We're not going to leave.''
And I said, ``Well, let me repeat it, one more time. . . so that there is no misunderstanding; and I am
going to give you a direct order to leave the office area
and the building.''And they saidÐthey didn't say anything after mysecond direct order; they just stood there. They were
leaning against the railing. And I waited, and there was
no response on their part, and at that point, I said,
``Okay, you are suspended. Leave the building.''And I had the guard escort them out of the plant.
I told them not to report to work tomorrowÐ``youare suspended; don't report to work tomorrow.''Virag followed the other employees down to Ori's officewhere he told Ori that Dolen was waiting for him. Virag
``told the people in the office that they would have to leave
the building, leave the office area and the building.'' Some
employees said they had some questions: Virag asked what
questions. One employee said they wanted to arrange a meet-
ing with Blondell, and Virag replied that he would arrange
it then added, ``I am going to give you a direct order to
leave the office area [and the plant].'' At that point the re-
maining employees left and none other was disciplined.While Virag testified that he ordered the employees twiceto leave, Bachtell, Lawson, and Hubert testified that there
was only one such order. However, in a written statement to
the South Dakota Unemployment Commission Sterud ac-
knowledged that there were ``2 or 3'' orders by Virag to
leave and I find that, based upon Sterud's admission,18aswell as Virag's credible testimony, that two orders were
given. There was a pause between the second order and the
statement by Virag that the employees were suspended.
While it is not possible to estimate the length of this pause
with precision, based upon the way Virag related the event,
I find that was long enough for the employees to contemplate
the gravity of their actions.19On May 28, 1981, by letter of that date, Lawson, Bachtelland Sterud received the following notice:This letter is to advise you that after a thorough inves-tigation, following your disciplinary suspension, the de-
cision of the company is that you be discharged for
your insubordinate action.Between the suspension and the discharge the Respondentsolicited and received written explanations from the employ-ees about their conduct. Also at negotiation sessions, Re-spondent entertained arguments from the Union against the
suspensions and the then-contemplated discharges.b. ConclusionsRespondent's plant is private property, and the employeeswere licensed to be on it only for the hours they were sched-
uled to be at work. However, a refusal to leave a plant by
nonworking employees can be activity protected by the Act
if the employees are attempting to present grievance.20Ascases cited by Charging Party hold, such activity is protected
when refusals to leave a work area is spontaneous in origin,
brief in duration, and occur in a context devoid of an estab-
lished grievance mechanism which the employees could in-
voke to present their grievances. In addition to the fact that
the refusals to leave occurred immediately outside Dolen's
office, a floor away from the employees' work area, there are
other differences in this case and those relied on by Charging
Party.The activity was not spontaneous. On May 5 Lawsonbegan recruiting employees to approach Dolen's office out-
side working hours. At the lunch period on May 6, the spe-
cific plan to go to Dolen's office that day was formulated.
Therefore, the activity was contemplated for at least 30 hours
and cannot be considered ``spontaneous'' in any sense of the
word.21The refusal of Lawson, Bachtell and Sterud was brief, butonly because Virag suspended them. Lawson told Virag un-
equivocally that the three were going to stay at Dolen's door
``all night, if necessary'' and that they were ``not going to
leave.'' Virag had no reason to believe that Lawson was not
serious. Had he not acted, Respondent would have been re-
quired to post guards around the three employees (to the ne-
glect of other plant areas) or abandon the office area to them,
at least overnight. This the Respondent was not required to
do.There was a mechanism to present grievances. While therewas not step-by-step, formalized grievance procedure, griev-
ances of the Union were regularly entertained by manage-
ment. Grievances, including specifically grievances con-
cerning discipline and discharges of employees and lack of
progress in negotiations,22were raised and discussed regu-larly during the course of negotiations which included 53
sessions over a 1-1/2-year period.23These grievances werepresented by Miller who had been a professional organizer
and contract administrator for years. He was always assisted
by plant employees, most notably Lawson. Virag, Respond-
ent's chief personnel officer was present at all bargaining 353LITTON SYSTEMS24Throughout General Counsel's (and part of Charging Party's) closingstatement at transcript pp. 12,416 through 12,456, ``per se'' is typed pro se
and the record is, of course, corrected.sessions. Therefore, the employees' grievances were enter-tained at the highest level of union-management representa-
tion. In summary, while the procedure for raising and dis-
posing of grievances was not embodied in a written agree-
ment, it nevertheless existed and was available to the em-
ployees on May 5 and 6.Therefore, this case is not one of employees groping fora method to express themselves and getting carried away by
a fleeting impulse. They were in constant contact with, and
advised by, professionals in the labor relations field. They
deliberated, and then they consciously assumed the risk of
discipline for their actions. They were presenting grievances
of precisely the same nature as those which were being
pressed by the Charging Party during negotiations. They an-
nounced that they would stay ``all night,'' and did not move
until they were suspended. This was not activity protected by
the Act; it was insubordination in its purest form, and
Lawson, Bachtell, and Sterud were discharged for that reason
alone. Therefore, by the suspensions of May 6 and the dis-
charges of May 28, 1981, Respondent did not violate Section
8(a)(3) or (l) of the Act, as I so find and conclude.D. The 8(a)(5) Allegations1. The bargaining sessionsa. ContentionsThe complaint alleges that after certification of the Union,Respondent negotiated without intent to reach an agreement,
in violation of Section 8(a)(5). More specifically, the com-
plaint in Case 18±CA±7065 alleges at paragraph 11:(d) During the months of October 1980 throughMarch 1981, Respondent bargained without a real in-
tention of reaching agreement with the Union by engag-
ing in bargaining tactics designed to extend bargaining
unnecessarily; delaying the furnishing of employee se-
niority information to the Union which was relevant
and necessary for purposes of collective bargaining;
providing conflicting and inaccurate wage information
to the Union; making contract proposals which were
predictably unacceptable to the Union; making contract
proposals which would give Respondent uncontestable
control over terms and conditions of employment in-
cluding revisions of work rules and job tasks.The complaint in Case 18±CA±7402 alleges at paragraph13:(a) Since April, 1991, and continuing to date, Re-spondent, by its negotiating committee, during contract
negotiations, has made proposals in such areas as man-
agement rights, scope of agreement, seniority, hours of
work, overtime, wages, discipline and discharge, and
grievance and arbitration, which would give Respondent
sole and uncontestable control over the terms and con-
ditions of employment of employees in the [production
and maintenance unit.](b) Since April 1981, and continuing to date, Re-spondent, by its negotiating committee, during contract
negotiations, has made proposals in such areas as top
wage rates, night shift premium, group leader premium,
sick leave, overtime, layoff, and delayed benefit cov-erage, which regressed from current and establishedpolicies and practices.(c) Since April 1981, and continuing to date, Re-spondent, by its negotiating committee, during contract
negotiations, has proposed that employees would enjoy
preferential recall rights following an economic strike
only for a period equal to their period of employment,
but in no event to exceed 12 months.Additionally, the complaints allege that Respondent refusedto submit various pieces of information necessary to the
Union for the purposes of collective bargaining and further
took certain unilateral actions in violation of Section 8(a)(5)
of the Act. The issues regarding the alleged refusals-to-fur-
nish information and unilateral actions will be discussed in
subsequent sections of this decision.At the close of the hearing counsel for General Counselamplified his contentions in argument. The contentions stated
therein and/or in General Counsel's brief are: Respondent
proposed clauses on productivity, management-rights discipli-
nary procedure, grievance, and arbitration, and a ``zipper''
clause which, taken together, no self-respecting union could
accept. General Counsel argues that other positions of Re-
spondent constitute either indicia of bad faith or per se24+violations, to wit: Insistence on review by the courts of ap-
peal of any Board unit placement decision on newly created
jobs; insisting that employees lose seniority after 12 months
of layoff or on medical leave; refusing to continue its past
practice of layoffs by volunteers first rather than by seniority;
insisting on the unilateral right to select employees for lay-
offs and or recalls which are for periods of less than 2
weeks; insisting on using certain ``merit'' factors before se-
niority in selecting employees for longer layoffs; insisting on
the right to change hours of work without bargaining; engag-
ing in unilateral action such as institution of a buzzer system
for regulating break and lunches and insisting on including
reference to it in a contract; insisting that overtime compul-
sory; insisting on the right to require employees to take 1
week of vacation during Respondent's annual summertime
shutdown; refusing to grant wage increases for no reason
other than that Respondent could hire all the employees it
needed at the rates of pay it offered; insisting on reducing
the previously existing 5-percent night-shift premium to a
cents-per-hour basis; insisting on reducing group leader paypremium; insisting on requiring employee contribution to in-
surance policies which had previously been at no cost for
employee-only coverage; insisting upon elimination of Re-
spondent's previously existing sick day program; insisting
that probationary employees not receive holiday benefits; in-
sisting upon a new absence policy which was a reduction of
a benefit previously enjoyed by the employees; refusing to
agree to compulsory arbitration; insisting upon negotiating
limits of authority of an arbitrator although arbitration would
be voluntary; insisting on the right to lock out employees in
the event the Respondent had a grievance which it consid-
ered unsatisfied; insistence on an ``overly-broad'' manage-
ment rights proposal; insisting on a clause which would
cause any party to waive its rights under the contract or law
upon the demand of the other party; insisting that recognition 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25Although this issue may appear trivial, Respondent many times hired asmany as 100 employees a day, and the matter was of great importance to the
parties.26The complaint does not allege dilatory tactics on the part of Respondent;therefore, evidence of how meetings were arranged was not received.27I have not expressly resolved all credibility conflicts between Miller andDiederich. I include only those conflicts which I deem controlling and those
which I feel should be included for possible purposes of review.be limited to Respondent's current address in Sioux Falls;and refusing to bargain on the issue of checkoff.In his closing statement and/or brief submitted subsequentto the hearing, counsel for the Charging Party adopts General
Counsel's contentions and further argues that Respondent
bargained in bad faith by misrepresenting its past practice in
regard to the length of probationary period; by insisting upon
provisions which would divest employees of their seniority
rights unreasonably; by insisting on the unilateral right to se-
lect employees for new shifts; by insisting on the unilateral
right to assign seniority preferences among employees hired
on the same day;25and by ``belatedly'' insisting on the rightto require employees to take part of their vacation during in-
ventory shutdown. The Charging Party in its brief further ar-
gues that Respondent refused to bargain in good faith about
the subject of grievance procedure by: unreasonably insisting
upon limiting the number of employees that could be present
at various stages of any grievance procedure; insisting that
contract sections be identified on the face of a grievance
when filed; refusing to agree to monthly third-step meetings;
refusing to agree to allow investigation or processing of
grievances during working time; insisting on unreasonable
time limits on the movement of grievances between steps; in-
sisting on negotiating limitations of arbitrators' powers and
detailing elements of the arbitration process, then with-
drawing from an agreement that there would be compulsory
arbitration. After that, continues Charging Party, the Com-
pany insisted upon unreasonable limits upon the Union's
right to strike over unresolved grievances and further insisted
on the unlimited right to lock out employees.The Union further argues that evidence of bad faith isfound in Respondent's conduct on several other topics: the
tactics it engaged in to deny visits by the union representa-
tives; its refusal to recognize, as an agent of the Inter-
national, Local 1108, which was established for the employ-
ees represented by International; attempting to bargain in
conflict with the certification by refusing to include certain
jobs specified in the Board certification; refusing to bargain
on the topics of hours of work, holidays, leaves of absence,
provisions for a union bulletin board, and duration of the
contract; insistence upon union agreement to the elimination
of sick days; and exclusion of probationary employees from
medical insurance and holiday benefits.Respondent denies that it has refused to bargain in goodfaith and further alleges that no order can issue against it be-
cause the Union has bargained in bad faith by the following
conduct: insisting that Respondent recognize Local 1180 as
a representative of the employees even though it was not cer-
tified by the Board; refusing to bargain with respect to work
rules; repudiation of prior agreements; insisting on super-
seniority for all officers and stewards of the Local; insisting
on a union-security clause in the ``right to work'' State of
South Dakota; proposing and insisting upon the designation
of a floating holiday by union members only; and misrepre-
senting to employees Respondent's positions in bargaining.b. FactsThere were 53 bargaining sessions conducted between Oc-tober 7, 1980, and February 19, 1982.26In none of these ses-sions did the Union suggest that the employees might go on
strike, nor did the employees strike.Diederich attended all meetings for Respondent; Millermissed two early meetings (November 18 and 19, 1980) and
five later ones (September 1 and 2 and November 10, 1981;
January 21 and February 11, 1982). In addition to various
employee committee members, Miller was usually accom-
panied by at least one other professional union representative
including Dennis Painter, Carol Lambiase, or Kathy
Laskowitz. Diederich was always assisted by Virag, and usu-
ally by Ori and McCartin.The credibility conflicts are virtually innumerable. OnlyMiller, who missed seven sessions, was called by General
Counsel and Charging Party to give plenary testimony about
the bargaining sessions. Diederich gave plenary testimony for
Respondent. While Ori and Virag were called to corroborate
Diederich in the many areas of credibility conflicts, no one
was called by General Counsel or the Charging Party to cor-
roborate Miller.Miller and Diederich took notes. Lambiase attended allmeetings between January 21, 1981 (the 17th session) and
the end of negotiations and took notes. Miller did most of
the talking for the Union, and Lambiase's notes are far more
complete than Miller's for the sessions at which both she and
Miller were present. Painter was present at many of the bar-
gaining sessions and substituted for Miller on November 18
and 19, 1980. Laskowitz attended several earlier meetings
with Miller and replaced Miller as chief union spokesman in
four of the five later sessions Miller missed. Of course, the
notes of Miller, Lambiase, and Diederich were made avail-
able for purposes of cross-examination. The notes were not
physically placed in evidence; however, especially in Miller's
cross-examination, they were quoted extensively into the
record. While Diederich was on cross-examination, counsel
for General Counsel and the Charging Party were able to
demonstrate essentially no conflicts between his direct exam-
ination and his notes. However, Miller was contradicted
many times by his and Lambiase's notes. Also, many times,
Miller's or Lambiase's notes have no mention of occurrences
or exchanges described by Miller on direct examination.
While I realize that some omissions from notes are not par-
ticularly meaningful, some are. Miller's testimony was fur-
ther contradicted several times by his own pretrial affidavits.The contradictions and omissions in Miller's testimony (asdetailed herein), and the total failure of corroboration of his
testimony, have accordingly caused me generally to credit
Diederich over Miller regarding the bargaining table ex-
change. Therefore, the following narrative, unless otherwise
indicated, rests on undisputed facts or the testimony of
Diederich.27 355LITTON SYSTEMS28Employee-only health insurance was completely paid by Respondent.29On direct examination Miller testified that ``first of all'' he askedDiederich if he had checked on the possibility of the Union's making a tour
of the plant to see different jobs, and Diederich replied that it was ``not nec-
essary.'' On cross-examination, Miller retreated from his statement that a tour
was the first thing discussed, stating that ``it was one of a number of subjects''
that were discussed early in the meeting. Diederich, who was fully supported
by Ori, testified that the tour was mentioned only in connection with the dis-
cussion of bulletin boards, as discussed below. I credit Diederich and Ori over
Miller.Bargaining Session No. l; October 7, 1980In attendance for Respondent were Diederich, Virag, Ori,and McCartin. Present for the Union were Miller, Painter,
and employee negotiating committee members Chuck
Eisenhauer, Silvia Dunkelburger, Mark Hubert, and Judy
Lawson. After a discussion of dates and places of future bar-
gaining meetings and a brief discussion of discipline of a few
employees not involved in this case, Miller's first proposal
was that Respondent pay the members of the bargaining
committee for time spent at negotiation sessions. Diederich
replied that the Company was ``not proposing to do that.''
This was a response frequently employed by Diederich in
lieu of a simple ``no.''Diederich told Miller that Respondent had received noticeof an increase of $66,000 in the additional annual premium
for employees' group health insurance; that in the past the
employer had paid 76 percent of prior increases for family
coverage28while the employee paid 24; that worked out toa $9-a-month increase per employee which Respondent was
proposing to pass on to employees. Miller responded that he
had a proposal on group health insurance in the Union's
package and would state it later in the meeting. Miller asked
if Dunkelburger and three other employees could be excused
from Saturday overtime in some of the upcoming weeks so
that they could attend union district meetings in Minneapolis;
Diederich replied that he would have to check with the su-
pervisors and get back to him. Miller stated that he wanted
the Company to recognize the stewards whom the Union had
appointed and to agree to meet in regularly monthly meet-
ings to discuss grievances. Diederich replied that it would be
better to negotiate something in the contract regarding a for-
mal procedure for handling grievances. Diederich asked what
the extent of the union representatives' authority was, and
Miller replied that contracts had to be approved by member-
ship vote; Diederich responded that his committee had au-
thority to negotiate ``but there may be times when something
will come up that we will have to go back to Mike Dolen
on.'' Diederich asked Miller what he had planned for the re-
mainder of the session; Miller replied that he had some
``general statement of principles,'' although it was not spe-
cific contract language.Then Miller introduced a list entitled ``Contract Pro-posals.'' These items listed were ``proposals'' in the broad
sense of the word; they were actually only generalized state-
ments of union objectives. In presenting the document Miller
told Diederich that the Union was attempting to secure the
wages and benefits received by the employees at Respond-
ent's plant in Minneapolis. Miller said that the employees
should get an increase of 85 cents per hour immediately, and
that the parties should negotiate a wage progression schedule
which should bring the wages to the same level as that inMinneapolis by the end of the contract term. Diederich did
not reply. Following that, Miller essentially read the 29 items
listed in the document. There were only brief exchanges
about the proposals and it would serve no purpose to quote
all of the proposals or the exchanges at this point. Two ex-
ceptions are in the areas of insurance and plant tour.Prior to certification of the Union, Respondent had paid allthe cost for employee-only coverage of its health and dental
insurance plans. It paid health insurance premiums for de-pendent coverage in a 76/24 ratio and 80/20 for dependentdental coverage. The Union's health insurance proposal was
that the Company pay all the cost for dependents, as well as
for employees. Miller read this section and did not respond
to Diederich's statement that the Company proposed to pass
along the increased premium for dependent health coverage.Another proposal, discussed on October 7 was that unionrepresentatives ``shall have access to the plant for union
business.'' Diederich testified that after Miller read the item
Miller ``said at some time when it is convenient he would
like to come through the plant with Dennis Painter and chief
steward and the president [of the Local].'' Diederich did not
respond. When asked on direct examination why he did not
respond, Diederich replied:I did consider the request, and it is hard to capture theinflection in voices, but it was akin to afterthought or
an off-the-cuffÐit is like when you run into an old
high school buddy and you say, we have got to get to-
gether sometime and have a drink, but you don't do it.On cross-examination, Diederich insisted that ``it wasn'tsomething that I interpreted as a request, and I didn't re-
spond to it.'' When asked if there was any question in his
mind that Miller then wanted a tour of the plant as of that
time, Diederich replied, ``No. There was no question in my
mind that somewhere along the line he wanted to come
through the plant. That's what I understood.''Miller testified that in an initial phase of the October 7meeting, and not a part of the discussion of Item 24 whenhe got to it in reading his October 7 proposal, ``I requested
... Mr. Diederich the opportunity to tour the plant, to study

the jobs, to prepare myself for negotiations. Mr. Diederich
said that he would get back to me on that.'' Diederich's tes-
timony on the tour-request issue was fully supported by Ori
and Virag and Diederich's notes. On the other hand there is
no mention of a request in the notes of Miller. In a summary
prepared before trial for the purposes of preparing Miller's
testimony, the word ``request'' was injected as an apparent
afterthought before the word ``tour'' of the plant was stated.
To me this demonstrates that Miller was being prompted to
insert a recitation of a clear request in his testimony. Accord-
ingly, I credit the testimony of Diederich that the matter was
brought up only in relation to the 24th item of the October
7 proposal, and I specifically discredit Miller's testimony that
he said he wanted to take the tour to prepare for negotia-
tions.Bargaining Session No. 2; October 15, 1980The meeting took a format of Diederich, Virag, and Oriasking questions about what the Union meant by each item
of the October 7 proposal.29When Miller or another commit-tee representative gave the Union's response, the company
members said nothing to indicate whether they would agree 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30Tr. p. 8883, L.9, is corrected to change ``applause'' to ``pause.''31Credited testimony of Diederich and Ori over Miller, as discussed above.with what the union representatives expressed. After hearingthe answer, Diederich would usually respond only with an-
other question on the same article or ask What Miller meant
by the following article of the October 7 proposal. General
Counsel contended at trial that the number of questions asked
in the earlier sessions constitute evidence of bad faith either
because the answers were obvious, or because the questions
were repetitive.The first item of the Union's October 7 proposal was:Union Recognition and definition of the bargaining unit.Diederich asked what Miller had in mind; Miller respondedthat he was seeking the recognition of both the International
and Local 1180. Diederich did not respond.30The second item was:No Discrimination because of race, color, political orreligious affiliation, sex, national origin, age, or mem-
bership in the Union or any other lawful organization.
No discrimination in hiring against relatives of current
employees.Diederich asked if there was any particular problem with dis-crimination at the Sioux Falls plant; Miller replied that there
was not, that the clause was just standard language. Ori
asked Miller what he meant by political affiliation; Miller re-
sponded that it would include Republican, Democrat, Social-
ist Party Member, and even Ku Klux Klan and Nazi Party
members. Diederich replied that he may not agree that Re-
spondent would have to hire a member of the KKK or Nazi
party because that would be disruptive, especially since they
had minority group members working at the plant. Diederich
asked why ``current'' had been written into the proposal;
Miller responded that it was meaningless. Diederich asked
what relatives were included in the Union's proposal; Miller
responded that included all relatives. Diederich stated that
there were problems when spouses were working for spouses
and children were working for parents, and it was not good
personnel practice, and it appeared that the parties would
have a problem on that. Diederich further pointed out that
the clause only mentioned hiring and asked if that was the
Union's intention; Miller responded that it would apply to
promotions, shift preference, and all other personnel matters.The third item was:Bulletin Boards available for posting of Union notices.Diederich asked questions as to how many bulletin boardsthe Union wanted; did they want to use Respondent's; what
locations did the Union have in mind; who would pay for
the boards; would they be locked; what type of notices
would be permitted; and how it (or they) would be policed.
Miller responded that he was looking for one bulletin board;
that he was not interested in using any of the ones the Com-
pany already had; that the Union would not pay for it; that
the topics would include notices of union meetings and elec-
tion of officers; and that the Union did not intend to make
derogatory remarks about the Company on the bulletin
boards; Dunkelburger said that the Union would be willing
to show the Human Resources Department what was goingto be posted, but that the Union would do so only as a mat-ter of courtesy, not as a matter of getting permission. When
Diederich asked where the bulletin board would be located
Miller responded ``after I have gone through the plant, I will
have a better idea about that''. Diederich did not respond.31The fourth item of the October 7 union proposal was:Seniority: plant-wide seniority rights. 30-day proba-tionary period. Union notified weekly of new hires and
quits. Company to give Union complete seniority list
every 60 days.Layoffs: 5-day notice of layoff. Employees in the af-fected classification given option of taking layoff in de-
scending order of seniority, without any penalty on un-
employment compensation. If there are insufficient vol-
unteers, then least senior employees plantwide will be
laid off. Anyone taking voluntary layoff shall have op-
tion of returning to work at the end of the time the lay-
off was expected to last, provided they have seniority
over those still working.Recall: 5-day notice of recall sent by registered let-ter. Recall to old job when it opens up, even in case
of voluntary layoff.Loss of Seniority: If laid off for more than 3 years;if out on medical leave for more than two years; if dis-
charged for just cause; if employee quits; if absent for
3 consecutive working days without notifying company
unless unable to do so.Shift Preference: If 2nd or 3rd shift starts up, com-pany shall offer day-shift employees the transfer in
order of seniority. If there are insufficient volunteers,
company may transfer least senior employees.Diederich asked what ``plant-wide seniority rights'' meant;Miller replied that the Company would follow seniority in
layoff, recall promotions, job postings, and shift preferences
``and things like that.'' Virag pointed out that the Company
then had a 90-day probationary period and Diederich asked
if Miller was talking about 30 working or 30 calendar days;
Miller responded that a 90-day, probationary period was too
long and he was proposing 30 working days. Diederich asked
what if an employee got ill during his probationary period;
Miller stated that the period could be extended only mutual
agreement and possibly the Union would agree to 45 cal-
endar days to include such contingencies. Diederich asked if
probationary employees would be eligible for holiday pay;
Miller replied ``yes.''Diederich pointed out that weekly notice of new hires andquits was quite bit to ask: Miller replied that monthly might
be acceptable. Diederich asked if by ``quits'' the Union real-
ly meant what it said, or was it asking for 11 terminations;
Miller replied that it was asking for all terminations.
Diederich asked why the Union needed complete seniority
lists every 60 days if its going to get monthly updates, and
stated that 6 months would be more reasonable; Miller re-
sponded that that would probably be all right with the Union.
Miller suggested the parties at some point agree on a ``base
line'' seniority list that they could go forward with;
Diederich agreed. Diederich asked what the Union would be
proposing for employees hired on the same day: Miller re- 357LITTON SYSTEMS32Layoffs by volunteers first was allowed in some preceding layoffs, butnot in others.33Most of the unit employees were women.34On cross-examination, Miller first stated that he told Virag this would notbe a lie since somebody had to be laid off; then Miller acknowledged that
he could have said it was only ``just a white lie; that was O.K.''sponded that ``on odd days, you go in an A to Z [order] andfor people hired on even days, Z to A.''In discussing the paragraph entitled ``Layoffs,'' Diederichasked if the notice of layoff was to be 5 working or calendar
days; Miller replied ``working.'' Diederich asked what the
``option'' Miller was talking about; Miller responded that in
the event of a layoff the Company should get volunteers and
they would be laid off first; if there were not enough volun-
teers, lay off employees in order of reverse seniority. Miller
added that anyone taking voluntary layoff could return if the
layoff lasted longer than expected. Virag, according to
Diederich, said respondent had experienced some real prob-
lems in the past when it had allowed employees to volunteer
for layoff32because some employees could not make up theirminds; others would have to check with their husbands;33and that employees came back when layoffs went longer than
expected and asked that employees who were not laid off
originally be bumped out of their jobs. Virag concluded ``it
was a mess'' and Respondent was ``not too interested'' in
it. Diederich asked how volunteers would be solicited, and
Miller replied that a list should be posted for employees to
sign. Then the parties got into a discussion of what happens
when employees of different classifications sign up, or donot sign up, for voluntary layoff and which employees could
be bumped into pools consisting of employees of other clas-
sifications. Virag asked what would happen if a ``key'' em-
ployee were needed, but had less seniority than other em-
ployees; Miller responded that the parties could work some-
thing out on that. Diederich asked what the phrase ``without
any penalty on unemployment compensation'' meant; Miller
replied that if an employee had volunteered for layoff, the
Company should, when asked by the South Dakota Unem-
ployment Commission, say that the employees were laid off
for lack of work.34Virag responded that would cause prob-lems and that he would tell the South Dakota authorities ex-
actly what happened. Dennis Painter asked why Respondent
could not reply that it was lack of work anyway, since some-
one had to be laid off. Virag responded that when employees
who had been employed for only a short time take voluntary
layoff, the account of a prior employer gets charged; then the
prior employer complains to the State that there was a vol-
untary quit and it should not be charged to that employer;
then the State demands explanations from Respondent and it
becomes another difficult situation. In discussion of this sec-
tion, Miller acknowledged that there had been some prob-
lems with voluntary layoffs in Minneapolis, but employees in
Sioux Falls liked it; he agreed to ask Minneapolis union rep-
resentative Rocky DeMayo how well it worked there.Ori asked if the Union included the annual inventory shut-down as a layoff to be controlled by seniority. (The inven-
tory shutdown is to be distinguished from the annual summer
shutdown discussed later.) Ori said that he was asking be-
cause Respondent normally uses people who are familiar
with handling inventory during such periods. Miller replied
that seniority should still be followed, but the Company
should write up a proposal on the matter.In regard to ``Loss of Seniority,'' Diederich asked what``without notifying the Company unless able to do so''
meant; Miller replied that if an employee were unconscious
in the hospital he would not have to call in. Diederich re-
plied that that was an easy case but suppose someone was
in a cabin somewhere and decided to stay there for 3 more
days and there was no phone; then they would be unable to
call in, but by their own choosing. Meinders suggested that
someone might be in jail for 3 days for drunk driving or
something and did not call in; Virag and McCartin replied
that Respondent had an assembly line operation and needed
to have them there. Miller acknowledged that he could fore-
see very few occasions where an employee would not be
able to call in for 3 days.Regarding ``Shift Preference,'' Virag asked if Miller wastalking about just assigning a few employees to a shift to do
some extra work; Miller replied that he was talking about the
late summer and fall buildups when an entire shift was start-
ed and that the Company should first transfer volunteers and
then the least senior employees. Ori and Virag asked how the
Company could do that since to start a new shift they would
need some of their more experienced employees; Miller in-
sisted this still should be done by seniority and that the
Union would prevail upon the employees desired by Re-
spondent to accept volunteers for assignment to the new
shift. Diederich asked if a shift was going to work for a short
time would all these provisions apply, adding that sometimes
the second shifts are maintained for only a 2-week period;
Miller replied that the Union would be willing to look at cri-
teria for determining what would constitute establishment of
a shift.The fifth item was:Hours of Work: 40 hours per week, Monday throughFriday, 7:00 a.m. to 3:30 pm. 30-minute lunch, two 15-
minute paid breaks. Five minutes wash up time before
lunch and quitting time. Guaranteed 36 hours per week
(no sending people home for lack of parts more than
4 hours per week).Ori stated that some unit employees did not report to workprecisely at 7:30 and work until 3:30; some reported later,
some earlier. Miller replied that something could be worked
out on that. Diederich asked if the 30-minute lunch period
would be on paid time: Miller replied that it would not.
Diederich made no comment about the provision for two
paid 15-minute breaks during the day. Diederich asked if the
5-minute washup time applied to all employees or just those
who were in specific jobs in which employees might be get-
ting dirty. Miller replied that it would apply to all employ-
ees. Diederich asked if the 36-hour-per-week guarantee ap-
plied only for lack of parts and asked what happens if there
is a power failure or some other event causing a disruption
of work; Miller replied that other types of downtime would
have to be covered elsewhere in the contract. Miller added
that this provision was in there because employees had com-
plained about being sent home for lack of parts; Virag re-
plied that it had not happened often. McCartin asked what
would happen if the Company ran out of parts and, rather
than send employees home, Respondent assigned employees
to work on jobs which were higher-paying; Miller replied
they would be paid the higher rate. McCartin asked if em- 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35I discredit Miller's denial at Tr. pp. 2425, 2426.36Previously, some employees got 8-hour pay for days of work canceled be-cause of snow; other employees got 4 hours. Which classifications received
which allowance was not established at the hearing.ployees were given ``make work'' in a lower paying job,what happens; Miller replied that they would be given the
rate of their regular job. Diederich asked if employees were
sent home for lack of parts on Monday, and they were paid
the 4 hours, and they were required to work 10 hours on
Tuesday and 10 on Wednesday, would the 4 hours (in which
the employees did nothing and got paid) count toward over-
time; Miller replied that the employees would then be work-
ing in excess of 8 hours a day and that would be on over-
time.The sixth item was:Overtime: all voluntary overtime. Notice for Saturdayovertime by noon on Wednesday; notice for daily over-
time by noon of the preceding day. Time and one half
after 8 hours in a day, after 40 hours in a week, and
for all work performed on Saturdays. Double-time forSundays and for work on holidays (plus holiday pay).Diederich asked what would happen if the Wednesday, orother day that notice of overtime was to be given, was a hol-
iday; Miller replied that the notice of overtime had to be
given the day before. McCartin said that he could not operate
the plant if all overtime was voluntary. Diederich asked what
would happen if enough employees did not volunteer for
needed overtime and Miller replied ``then you don't work
overtime.''35Miller said that the Union would prevail uponenough employees to work overtime to staff Respondent's
need; Diederich replied what would happen if Respondent
still did not get enough volunteers; Miller responded that
they would get them; and this exchange was repeated several
times. Miller further stated that overtime should be equally
distributed, although that demand is not in the words of the
proposal above. Diederich asked how it could be done and
Miller responded that each supervisor would have to keep
records.The seventh item was:Call-in and Report-in Pay: guaranteed 4 hours payunless notified 12 hours prior to starting time not to re-
port for work. 8 hours pay on snow days.Diederich asked how the provisions would work; Miller re-sponded that employees who were called back to work (or
who were regularly scheduled for work and reported but the
plant was not operating that day) would receive a minimum
4 hours' pay. Diederich asked what would happen if, for ex-
ample, a maintenance man came to work and there was only
1 hour of work for him to do and he was given make-work;
Miller responded that he would be paid a higher rate if the
work he did fell within a higher classification and the same
rate if he was given work fell in a lower classification.
Diederich asked what would happen in the case of a power
failure or other event out of Respondent's control; Miller re-
sponded that the provision would not apply. Diederich asked
how 12 hours' notice could be given to so many employees
and there was a brief discussion of how employees could be
notified through radio announcements. Diederich asked how
``snow days'' could be established; Miller responded that it
was discretionary with the Company, but all employees in
the bargaining unit would be paid 8 hours if a snow day wasannounced.36Diederich asked what if a snow day was oneof the 9-hour overtime Saturdays often worked in the au-
tumn. Miller replied that the snow day would then be worth
9 hours. Diederich asked what happens if a blizzard comes
in during the day; Miller replied that the employee should be
paid for the whole day, 8 or 9 hours, whichever was sched-
uled. One member of the Company's bargaining committee
asked if the employees were scheduled to work on a Satur-
day and were not needed, would they get 4 hours straight
time or 4 hours time and one-half; Miller replied 4 at time
and one-half.Bargaining Session No. 3; October 16, 1980There were some preliminary discussions before the par-ties got back to the Union's October 7 proposal. Miller asked
if the employees were scheduled for a 9-hour day and were
sick, would they be paid 8 or 9 hours: Virag responded 8.
Miller said he heard some supervisors were paying 9 and
Virag said they should not be. Dunkelburger said some su-
pervisors paid sick days even when children are sick; Virag
responded that if that was true it should not be because sick
days are to be paid only for employees being sick. Miller
stated the parties would be spending a lot of time discussing
seniority; Diederich replied that that would be a good thing
because if arbitration were agreed upon it would be good to
have a record of negotiations for the arbitrator to consider if
it came to a question of what the parties had meant by their
language. Then the parties picked up where they left off the
day before.The eighth item of the Union's October 7 proposal was:Jury Duty: employees to receive difference betweenwages and jury duty pay. Also applies if subpoenaed to
appear as witness in court.Diederich asked if the wages would be 8 hours straighttime; Miller replied that it would. Virag asked if mileage and
meal allowances for jury service would be offsets; Miller re-
plied that they would not. Diederich said that some trials last
2 or 4 weeks and there was a discussion of some long cases
that the parties knew about; Miller replied that there would
be no limit on a jury duty pay. Diederich asked what hap-
pens if an employee was on vacation or layoff and got called
to jury duty; Miller replied that there would be no pay in
those events. Diederich asked Miller what he meant by ``also
applies'' in reference to appearing as a witness in court; Mil-
ler stated it should be paid just like jury pay, except that wit-
ness fees work as an offset. Diederich asked if it applied to
an employee who was a party to a proceeding; Miller replied
that it would not. Diederich asked if it applied to administra-
tive hearings and arbitrations; Miller said it would. Diederich
asked if it would apply if the employees were testifying
against Respondent; Miller replied yes, but that the number
of witnesses for which Respondent would have to pay couldbe set at six. Diederich asked if night-shift premiums would
be included in jury duty pay; Miller replied that it would.
There was a long discussion of what would happen if an em-
ployee got released from jury duty during the day and wheth-
er he should be required to report to work. Finally, Miller 359LITTON SYSTEMS37According to the then-current employee handbook (G.C. Exh. 87), em-ployees received 10 days' vacation after 1 year; 15 after 5 years and a credit
of 40 vacation hours upon reaching the fifth anniversary; employees had to
be employed 6 months before being eligible for vacation with pay.38In some cases, this was as much as $2 per hour more for the same jobsthan was paid in Sioux Falls.agreed that if there were more than an hour left in the work-day and the employee could get there, he should go to work.The ninth provision was:Funeral Leave: 3 days with pay for immediate fam-ily or any relative living in the household. One day
with pay for in-laws and grandchildren. Time off with
pay to serve as pallbearers for funeral of another com-
pany employee.Upon Diederich's questioning, Miller indicated that the pro-vision would include aunts, uncles, and step-children living
in the same household; and that it would include former
spouses. Virag stated that Respondent then provided only 1
day's pay in the event of death for in-laws and grand-
children; Miller replied that the Union was proposing three.
In regard to the pallbearers proposal, Miller, in response to
questions, stated that it was not intended to apply to employ-
ees who had retired or were on layoff. When asked how
many pallbearers would be covered, Miller said six honorary
and six actual pallbearers. Diederich asked if he really meant
a total of 12 paid employees to go to the funeral; Miller re-
plied that he did. Diederich asked Miller if there would still
be 3 days' pay if a relative died on Thursday and was buried
on Monday; Miller replied that it was meant to be ``up to''
3 days. Miller also acknowledged that the funeral leave pro-
visions would not apply to an employee on leave of absence.
Diederich asked if the employee was scheduled to work Sat-
urday and became entitled to funeral leave would be straight
time or time and a half; Miller replied that it would be time
and a half because that is what the employee would have
been receiving had he continued working.The 10th item was:Holidays: One additional for a total of twelve.In response to questions by Diederich, Miller stated that theadditional holiday would be a floater (there was already one
floater); the Company would give the Union several dates
and the Union would poll its membership to determine when
the floater would take place; that the holiday pay would be
8 hours per day even if the employees were working 9-hour
days (as often occurred during the busy season); it would in-
clude night-shift premium; employees on leaves of absences
would still get holiday pay; that an employee on layoff
would get holiday pay only if he had been laid off within
30 days of the holiday; that probationary employees would
get holiday pay; that if a holiday fell on a Saturday or Sun-
day it would be celebrated on a Friday or Monday, respec-
tively; that employees on medical leave would receive holi-
day pay; and that employees on vacation would receive an
additional day of vacation. Diederich made no responses to
any of these answers by Miller.The eleventh item was:Vacations: Five (5) days after six (6) months; ten(10) days after 1 year; 12 days after 2 years; 13 days
after 3 years; 14 days after 4 years; 20 days after 5
years; 25 days after 10 years. Vacation to be taken at
a time suitable to employees.Diederich observed that the Union's request was morethan currently provided; Miller agreed.37In response to ques-tions Miller stated that the pay would be 8 hours per day
plus any shift premium, and it would apply to employees on
short leaves of absences, but possibly not long ones.Diederich asked what the Union meant by ``at a time suit-able to employees''; Painter replied that employees felt that
they had earned their vacations and should be entitled to go
when they wanted to. Diederich asked what would happen if
12 people on one line wanted to go on vacation at the same
time; Miller responded that he was making just a general
proposal and that the Company should come up with some
language which would take care of that problem.This last provision touched upon a critical issue. As bothsides well knew, Respondent annually has a midsummer
shutdown. Its employees' handbook stated only that ``em-
ployees will be encouraged to take vacations during that
time.'' In early 1980 Respondent informed all employees that
they would, that year, be required to take 1 week of their
vacation during the plant shutdown. An uproar ensued. Man-
agement retracted its requirement for 1980, but on May 22,
1980 Virag issued a memo to all employees stating that in
1981 all employees would be required to take 1 week of
their vacation during the shutdown. Compulsory vacations
during summer shutdowns became a campaign issue, then a
time consuming issue in the bargaining.The 12th item was:Wages: Classify all jobs. Bring rates up to Min-neapolis rates. Automatic progression up to job rate.
Cost-of-living protection. Night shift premium of 10%.
For temporary upgrades, get higher rate of pay; for
temporary downgrades, retain former rate of pay. Group
leader premium of 10% over highest job rate in the
group. (Spell out Group Leader duties) Group Leaders
not required to do Supervisor's work. Company to ne-
gotiate with Union over new jobs or changed jobs. No
downgrading of jobs during life of contract. Temporary
upgradesÐcompany must ask most senior person in the
next lower classification.In response to questions Miller told Diederich that theterm ``classify all jobs'' meant that the Union wanted to set
up labor grades and the jobs would be classified and slotted
into those labor grades; the term ``Minneapolis rates'' meant
that the employees would be earning full amount of what
was being earned in Minneapolis38by the end of the contractterm, and progression should start with an immediate in-
crease of 85 cents for all employees. Miller stated that the
Union wanted job progression as it existed in Minneapolis
(which was a starting rate and automatic increase after 3
months, 6 months, and 9 months to bring employees to the
top of a job rate). Diederich asked if ``job rate'' meant the
maximum of the labor grades; Miller replied that it did.
Diederich asked if employees hired on the same day would
be earning the same thing at the end of 9 months even if
one was excellent and the other barely marginal; Miller re- 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39I discredit Miller's testimony that the meeting began by discussion of in-surance; that topic came up later in the meeting in the context of the discus-
sion on item 15.40Although he did not mention it on direct, Miller added on cross-examina-tion that Diederich said that group leaders should have the right to discipline,
as well as recommend discipline and they should make their own independent
investigations. Miller further testified that Diederich stated there were not
enough supervisors so group leaders would have to be able to do ``super-
visors' work.'' Diederich credibly denied such remarks.plied that they would. Diederich asked what sort of cost-of-living clause the Union was looking for. Miller replied that
the Union wanted the ``all cities index.'' Virag responded
that did not make sense since there were regional indices and
possibly one for Sioux Falls. Miller responded that it would
all average out. Diederich asked Miller (concededly tongue-
in-cheek) what sort of cost-of-living clause existed in Min-
neapolis; Miller acknowledged that there was no such clause
in Minneapolis.Virag pointed out that Respondent only paid 5-percentnight-shift premium; Miller said the Union wanted 10. (This
was another significant issue although, at the time, there was
no night shift.) Diederich asked Miller if there was a 10-per-
cent night-shift premium in Minneapolis; Miller acknowl-
edged that the pay there was in terms of cents per hour.
(Cents per hour, not a percentage, was the position the Com-
pany later took, and adhered to.)Then followed an extensive discussion on temporary up-grades, downgrades, and transfers, what was meant ``by tem-
porary,'' and when a transfer became permanent. Miller an-
swered 211 of Respondent's questions, then got out the Min-
neapolis contract and read aloud the contract's terms on
those topics and, at the same, retracted many statements he
had just made. In essence, Miller acknowledged to Diederich
that the Union was asking for the same provisions as in the
Minneapolis' contract including provisions that upgrades be
on the basis of seniority among employees who met ``min-
imum requirements.''As the meeting was concluding Miller asked Diederich ifhe was going to come back with proposals of his own.
Diederich replied that he did not intend to do so at that time,
that he would prefer to continue through the Union's state-
ment of general principles and then when that was completed
come back with a statement of general principles of Com-
pany objectives. Miller responded that that would be ``fine,''
according to the credible testimony of Diederich.Bargaining Session No. 4; October 23, 1980The meeting began by Diederich's summarizing Miller'sposition on temporary upgrades and transfers.39Ori pointedout that it would not make sense to promote an employee
who was not as good as one who had less seniority; Miller
restated that that was the Union's proposal. Diederich asked
if there were 8 hours of work to be done and someone had
to be transferred could Respondent, for purposes of training,
transfer two employees for 4 hours; Miller said no. The par-
ties discussed a hypothetical posed by Ori; Miller answered
questions, ultimately, by stating that seniority was the con-
trolling factor in all union demands on this issue.Then the parties got back to Item 12, ``Wages,'' and dis-cussed group leaders. Diederich asked Miller what he meant
by ``10 percent of highest job rate in the group''; Miller re-
sponded that it was 10 percent above the highest paid person.
Virag stated the group leaders were moved around and asked
what would happen if a group leader were transferred to a
line in which the highest paid person made less than the
highest paid person on the line the group leader was leaving:
Miller acknowledged that the group leader would then takea pay cut. Ori posed an example of a person already making10 percent more than the next person on the line being made
a group leader; Miller acknowledged that there would be no
increase in pay at all.The parties then discussed the responsibilities of groupleaders. Miller and other members of the union committee
said that group leaders should not be required to report rule
infractions or recommend discipline. Diederich responded
that supervisors made their own decisions but that group
leader should report infractions and recommend discipline,
and he wanted those responsibilities stated in the contract.
Miller disagreed, stating that if it was stated in the contract
group leaders would feel they had to do it. Diederich agreed
that Miller was right, and indicated that this was what Re-
spondent wanted.40Diederich asked Miller what he meant by the ``new jobsor changed jobs'' clause of item 12. Miller stated he was re-
lying on the Minneapolis contract and that the Union was
proposing that if the Company created a new job after 30
days the Union could request negotiations about it; if no
agreement was reached within 20 days thereafter, it could go
to arbitration; the arbitrator would decide what the rate
would be and the pay would be retroactive to the date the
job was initiated. Virag noted that there was no time limit
on when the Union must demand negotiations and that it
could be 6 months or more before the arbitration decision
was rendered and the Company would then be responsible
for a large backpay liability. Miller stated that that was his
proposal, however the Union could possibly agree to a time
limit on demanding negotiations or arbitration. Ori asked
what constituted a change in jobs; Miller stated anytime an
employee had to work harder he should get more money. Ori
stated that jobs were frequently changed; Miller said that his
proposal would always apply.The 13th item of the Union's October 7 proposal was:Sick Days: 12 per year. If not used, company willpay for unused sick days at end of the year. Sick days
not to be counted as excused absences.In response to questions, Miller said that he was proposingbasically the same program that Respondent had then, plus
the Company should pay off unused sick days. In discussing
the present practices Virag stated that it was 12 days for em-
ployees hired in January, but those hired in February had 11;
those hired in March had 10; etc. Miller stated that any em-
ployees excused for being ill should not have that day count-
ed against them as an unexcused absence. Then followed a
long colloquy about employees abusing sick leave privileges.
Diederich asked if Respondent could require documentation
of illness; Miller responded that it could be up to 3 days a
month and no excuse could be required; Virag pointed out
that this would mean that an employee could be absent 36
days a year and the Company could do nothing about it; Mil-
ler replied that if an employee was sick, he was sick, and
there was nothing the Company could do about it. Diederich
asked if, like other provisions, 8 hours' pay for sick days 361LITTON SYSTEMS41As well as testifying that the exchange regarding insurance premiums oc-curred at the beginning of the meeting, Miller also testified on direct examina-
tion that Diederich responded to a question about the timing of the increase
by saying that it would not have been a good time to do so ``right before
the election.'' Miller's pretrial affidavit stated on this point:Diederich said, ``Well, it would not have been a very good time to doit.'' To me this indicated that they would not have done it in August be-
fore the election.Plainly, Miller's affidavit constituted testimony that Diederich did not say thatthe increase was withheld because it was ``right before the election.'' In addi-
tion, the summary used by Miller to prepare for trial has a marked-out sen-
tence reading: ``MD I didn't do sooner right before election.'' After this
marked-out sentence is inserted ``Well, it won't have been a very good time
to do it.'' Clearly Miller's testimony that Diederich stated flatly that the insur-
ance premium was not passed along because it was ``right before the election''
was not what Diederich said. Moreover, Diederich credibly denied making
such a statement and I find that the exchange occurred as testified to by
Diederich.was all the Union was asking for and if the pay would in-clude night-shift premiums; Miller replied affirmatively to
both questions.The 14th item was:Sickness and Accident: guarantee present benefits(balance of 12 sick days at 100%; thirteenth through
sixty-fifth day at 80%; sixty-sixth day through 130th
day at 60%). Long term disability coverage.The declining percentage coverage after 12 and 65 days wasthen the current policy and there was no discussion on that.
The parties discussed what constituted a ``long term dis-
ability''; Virag explained how employees could sign up for
long-term disability programs if they opted to do 80 and that
the payments were tied into social security disability pay-
ments. Virag also stated that if an employee's doctor said
that any employee was permanently disabled, the Company
could require examination by its own doctors; Miller stated
that there should be a provision for a third doctor and that
the Company pay for it; Virag disagreed. There was discus-
sion about employees falsifying claims for injuries by statingthat injuries employees received elsewhere had occurred on
the job. Virag stated it should be grounds for discharge; Mil-
ler acknowledged that it should be grounds for some dis-
cipline, but not discharge.The 15th item was:Health Insurance, Dental and Vision Care: guaranteepresent benefits. Company to pay full cost of insurance
for dependents as well as employees.Diederich asked if by ``guarantee'' the Union intended tosimply write the present program into the contract; Miller re-
plied that it did except that the Company was to pay for full
cost of dependent coverage as it did then for employee-only
coverage.Diederich said that while they were on the topic he thenhad the specific figures for the premium increase ``which is
coming due on November 1.'' Diederich stated that the total
premium for employee-only health insurance (not dental)
coverage was $32 and that the Company was proposing to
continue to pay that so that the employee's cost would still
be zero. The premium increase for dependent coverage was
then $20 and would be increased to $29 for the employee,
while the employer's cost would increase from $65 to $95.
Miller responded that there had been an increase in Min-
neapolis but it was not so great. Diederich stated it was due
to a difference in experience at the plant; there were many
child-bearing age women working there. Lawson asked if it
could be delayed another month; Diederich replied that it had
already been delayed 2 months and that it was due on No-
vember 1, ``and that our proposal [is] to increase it from the
$20 to the $29 if we [are] unable to reach some other agree-
ment before November 1.'' Miller stated that Respondent
should pay for at least one more month; Diederich countered
that there would be no way for Respondent to recoup the
money that it would pay out in that month. Diederich further
added that the dependent coverage was still on a 76/24 per-
centage basis, as the premiums had been shared previously,
the Company paying the larger percentage. One member of
the union committee asked why Respondent was willing to
pay it for September and October, and not November andDiederich, according to his testimony, responded, ``weweren't going to make an insurance increase unilaterally.''41On the topic of increases in health insurance premiumsMiller acknowledged on cross-examination that he took a
firm position that the Company was to assume all increases;
he never agreed that employees pick up any increase in the
cost of insurance.The 16th item of the Union's October 7, 1980, proposalwas:Life Insurance: guarantee present benefits.Diederich asked Miller if by ``guarantee'' he meant thathe was asking for retention of present benefits; Miller re-
sponded that he was. One member of the union committee
asked Virag what the provisions were; Virag replied that
there was a basic $10,000 policy paid for by the Company
and that optional programs could be picked up at additional
cost to individual employees.The 17th item was:SupervisorsÐnot to do bargaining unit work.Diederich asked if Miller was talking only about super-visors because certain persons, such as engineers, occasion-
ally do test work on the production lines; Miller responded
he had no objections to that; he just did not want supervisors
replacing employees. Diederich and Ori stated that sometime
supervisors will do work such as getting wires or other parts
when needed to continue the production flow; Miller re-
sponded that it should not be done on a regular basis, and,
if it was, the Employer should hire more employees.Bargaining Session No. 5; October 24, 1980After a preliminary discussion regarding a rumored slow-down (which never materialized) the parties continued with
their discussion of the Union's October 7 proposal.The 18th item was:Leaves of Absence: Personal leave of up to 60 days.Leave of absence for Union activity. Military leave and
leave for National Guard duty.Initially Diederich asked if the phrase ``up to 60 days''meant that it was mandatory; Miller replied that the Com-
pany could not unreasonably withhold the granting of sick
leave. In response to questions by Diederich, Miller or some-
times Painter stated that ``personal'' was for such matters as 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42This was a reference to the much discussed policy, then in effect, thatemployees who failed to report for 3 days were terminated.43I credit Diederich and find that neither grievance procedures nor dis-cipline were discussed at the October 24 meeting.44Miller denied this, but I credit Diederich.45In his testimony Miller combined the discussions of November 5 withthose of November 6. Diederich was clear on which topics were discussed at
which meeting, and I credit his testimony.taking care of sick parents; that if Respondent found out thatfalse reason was given for taking the leave of absence, Re-
spondent could discipline the employee but not discharge
him; that seniority continued to accrue during a leave of ab-
sence; that there should be written records of the request and
the granting of the leave. Miller asked Virag what happened
when employees did not return on time from a leave of ab-
sence; Virag responded that they are automatically termi-
nated and they do not get 3 additional days to report.42The parties then discussed union leave. In response toDiederich's questions Miller said he proposed no limits on
the amount of leave that would be granted if an individual
takes a job with the Union (and that he had been on leave
for 12-1/2 years from a plant to work for the Union); there
were three types of union leave which would probably come
up; namely, an annual union convention to which one or two
people would go, district council meetings which were held
three or four different times a year in different cities (held
on weekends but a Friday off may be necessary also), and
legislative conferences. Diederich asked if there were any
others, specifically did the Union want leave granted to orga-
nize other Litton plants; Miller said yes; Diederich told him
not to count on it. In response to other questions Miller said
that the Union was proposing that the Company pay the dif-
ferential between National Guard pay, based on 8 hours a
day or 40 hours a week, plus any night-shift premium.After a short discussion Miller agreed that employeesshould not use leaves of absence to secure other employ-
ment. In response to further questions Miller stated that the
Union's position was that if there were a pay increase grant-
ed during a employee's leave of absence, the employee
would still receive it Diederich responded that the theory of
automatic progression was that an employee acquires more
skill as he stays on a job, but if he were on a leave of ab-
sence that theory would not apply. Finally Miller proposed
that for leaves of absences of 5 days or less a supervisor
should be allowed to approve it without going through Re-
spondent's human resources department; Diederich did notrespond.The 19th item was:Job Posting: All jobs posted for three (3) work days.Jobs awarded to senior bidder who meets minimum re-
quirement of the job. Minimum requirements of each
job spelled out in the contract. Company to provide
training programs at company expense. Provide method
for advance bidding of jobs.In response to questions, Miller stated that the reference wasjust to bargaining unit jobs, and he was not sure about
whether the Union wanted group leader jobs posted.
Diederich stated that Respondent considered the group leader
job was a stepping stone to management ``and that we prob-
ably would not want to post group leaders jobs.'' Miller took
the position that, as is the case in Minneapolis, jobs should
be awarded on the basis of seniority to an employee who met
minimal qualifications, that job posting should not include
the requirements of the jobs, and that employees should not
have to list their qualifications with the bids. Virag and Ori
commented that sometimes the Respondent does not knowall of the qualifications an employee has because he mayhave received outside training and Diederich noted that there
was no consideration in the Union's position for the fact that
some employees who met minimal requirements might be
more qualified than others but have less seniority. There was
an extensive discussion of training programs; Miller stated
that Respondent should pay for all training programs, even
if they were voluntary, and that employees should be se-
lected to attend training programs on the basis of seniority.
Diederich responded that simple seniority would not work ef-
ficiently and that Respondent would want to consider other
factors such as attendance.In regard to bidding, Diederich asked if the Union wasproposing any limits if an employee did get a job, or got a
job and could not perform satisfactorily. Miller replied that
in either case there should be no limit on an employee's bid-
ding for another job; Diederich replied that if an employee
got a job he ought to stay on it if he could do so and that
if he did not work out there ought to be some limit on when
he can bid again. Diederich stated that if an employee got
a job and could keep it, he should stay there because Re-
spondent has gone through the expense of entertaining bids
and training the employee; he did not give a reason for stat-
ing that an employee who got a job, but could not keep it,
should be limited on when he can bid again.There was some discussion of what constitutes a perma-nent job for which posting would be necessary; Miller stated
that if there is a 15-day vacancy in a 3-week period then it
should be up for bidding as in the Minneapolis contract;
Diederich replied that the reason for the vacancy (such as
sickness which he said everyone knows would be temporary)
should be considered.Diederich asked Miller what the Union proposed to do ifa job bidding award process conflicted with a EEOC concil-
iation agreement requirement. Miller responded that he did
not know what would happen; but he would write to the UE
office in New York to get an answer on that. The meeting
ending at that point.43Bargaining Session No. 6; November 5, 1980After preliminary discussion regarding a transfer Lawsonhad received and a few comments about the job posting pro-
cedure issue, Miller stated that he had sent a letter to the
International office regarding the issue of possible conflicts
between job bidding an award and a discrimination concilia-
tion agreement.44Then the parties resumed their discussionof the Union's October 7 proposal.45The 20th item of the Union's October 7 proposal was:Discipline: No discipline or discharge except for justcause. Right to have steward present during disciplinary
meetings. All existing disciplinary notices to be re-
moved from employees' files on the effective date of
the contract, and removed thereafter 6 months after date
of occurrence. 363LITTON SYSTEMS46Such exchanges were as close as Miller got to discussing work rules be-fore bargaining session No. 34 on April 8, 1981.47Miller testified that a discussion about plant tours occurred during thismeeting; Diederich denied it; I credit Diederich.Diederich asked what the Union meant by ``discipline''and did it include things like a supervisor giving a verbal
warning to an employee. Miller responded that it would in-
clude any matter that went into an employee's personnel file.
Diederich asked if the Union were going to propose progres-
sive disciplinary procedures; Miller replied that the Union
was not proposing any type of provision regarding discipline.
Diederich asked what Miller meant by ``just cause''; Miller
replied that he was not going to define it. Then Diederich
posed several hypotheticals to Miller asking what would con-
stitute just cause for discharge including stealing, the sale of
drugs, being drunk on the job, falsification of an employee
application, indecent exposure, failing to call in for 3 days
although the employee can do so, falsifying reasons for sick
pay, sleeping on the job, and other matters. In each of these
instances Miller replied that the Union was not going to ne-
gotiate work rules, that Respondent should do what it
thought it had to and the Union would file grievances. Miller
replied to several of the posed hypothetical by stating that it
would depend on the circumstances whether any discipline
would be warranted at all. Diederich replied that Miller was
answering that applications of rules might or might not be
valid, but the question was whether Miller would agree to
some type of listing of work rules. Miller repeated that the
Union was not going to agree to negotiate any work rules.In response to questions Miller stated that stewards shouldbe present during meetings at which discipline or discharge
was dispensed as well as investigatory meetings. He also
stated that if there was disciplinary action on the production
floor the steward would have to be present if the employee
requested it; but, otherwise, stewards would have to be
present whether the employee requested it or not. Diederich
responded that stewards did not have a right to be present
when discipline was simply being dispensed and that the Re-
spondent was not proposing to have stewards present during
such interviews. Diederich also stated that if someone was
going to be fired, Respondent wanted him off the property
as soon as possible. The parties repeated their respective po-
sitions several times.Diederich asked Miller why the Employer should purgethe files of all disciplinary notices upon ratification; Miller
responded that a lot of warning notices were issued because
of things that happened during the election campaign.
Diederich (rhetorically) asked if all outstanding charges
against Respondent would be dropped at the signing of a
contract.Diederich asked if probationary employees were dis-charged, would they have a right to file a grievance; Miller
responded that he could not answer at that time.The 21st item was:Safety and Health: Union safety committee. Employ-ees can't be required to perform unsafe operations.
Company to pay full cost of required safety equipment.
For work-related disabilities, company to pay benefits
during waiting period for workers Compensation. Com-
pany to find suitable work for insured workers. Com-
pany must post signs, warnings, and first-aid instruc-
tions wherever hazardous materials are used.In response to questions by Diederich, Miller stated thatthe union safety committee would be elected from the mem-bership; it would have representatives from various areas ofthe plant; they would meet with the Company on safety mat-
ters on a regular basis; they would discuss training films and
other matters relating to safety; they would have not have the
right to shut down a job because that would be manage-
ment's decision; employees would have a right to call safety
committee members during working time to discuss safety
problems and the employees and the committee members
would be paid; investigations would last as long as it took
to resolve a problem, although it could not be more than a
``reasonable time.''There was an extensive discussion as to what happens ifan employee thought a condition was unsafe and the super-
visor disagreed. Miller stated that employees would not have
a right to walk off a job because of a safety-related reason
but that the decision would rest with the superintendent,
McCartin, and a grievance could be filed over his decision.In regard to the proposal that the Company pay for safetyequipment, Diederich acknowledged that if Respondent re-
quired certain equipment it had to pay for it. Virag did say
that after the employees lost a few pair of safety glasses the
Company did charge them for a portion of further replace-
ments. Diederich said that sometimes Respondent required
employees to wear long pants or shirts during the summer
rather than short pants or skimpy tops because it was unsafe
and asked if the Union expected Respondent to pay for that.
Miller replied that it did not.Diederich asked what Miller meant by payment of benefits``during waiting period for workers' compensation.'' Miller
explained that workers' compensation benefits are not paid
until the 7th day of an absence for a workers' compensation
injury; the Union was proposing that the Company pay for
the first 6 days.Diederich asked if the Union agreed that if employees fal-sified workers' compensation claims that they should be dis-
charged; Miller replied that they should not get the workers'
compensation payment, but they should not be discharged;
Virag responded that they should be discharged.46Diederich asked if the Union was proposing ``make-work''in reference to the ``suitable work'' requirement for injured
workers. Miller said that the Company could always find
something for employees to do; Diederich replied that Re-
spondent would try to accommodate employees injured on
the job, but it was not going to create make-work. Virag stat-
ed that even where employees are injured on the job, there
comes a point where, if they missed enough work, they are
no longer of any value to the Company and should be fired;
Miller responded that an employer was never justified in ter-
minating anyone who is injured in a job-related accident.47Bargaining Session No. 7; November 6, 1980The parties continued with their discussion of safety andhealth where it ended the day before. There was a long dis-
cussion about what a ``dangerous'' chemical is and just
where warning notices should be posted. When the parties
finished that item, Miller presented a detailed grievance pro-
cedure proposal rather than discuss item 22, ``Grievance Pro-
cedure,'' as it was stated on the October 7 proposal. The 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Union's proposal for grievance and arbitration submitted onNovember 6 was long and involved. It is not necessary to
quote the proposal itself, but the exchanges over the terms
(which will be apparent) are relevant as they reflect the early
positions of both parties.In response to questions by Diederich, Miller stated thatthe Union's definition of grievances included all terms and
conditions of employment and not just those mentioned inthe provisions of the contract; that there was no provision for
requiring that a certain article of the contract be specified in
the grievance because stewards might make a mistake and
the Union did not want to get ``sandbagged''; and that speci-
fication of clauses can be made when the parties go to arbi-
tration. To the last statement Diederich replied that that was
not fair because the Company may base its decisions on how
to handle a grievance according to what section of the con-
tract the Union originally claimed to have been violated.
Diederich pointed out that the Union's filing procedure did
not even include stating the nature of the grievance, much
less what section of the contract was alleged to be violated.
Miller responded that the Union could agree to placing the
nature of the grievance on the document when it was written
up, but it still did not want to state what section of the con-
tract had been violated. Diederich asked if an arbitrator
would be confined to the remedy requested; Miller said that
it was up to the arbitrator as to what he wanted to award.
Diederich objected that that was not fair; the Union should
be ``stuck'' with the requested remedy and that the Union
should educate its stewards on how to file greivances. Miller
agreed with Diederich that a multiple copy form which
would reflect the disposition of the grievances at each step
should be used. Miller agreed with Ori that if an employee
works Saturdays that a Saturday should be included in the
5 days which the grievances had to be filed. Miller agreed
with Diederich that this 5 days should began running from
the time employees should have known that cause for a
grievance had arisen.Diederich asked how step 2 would work; Miller respondedthat the employee would request permission to discuss a mat-
ter with the steward and the steward would handle the griev-
ance, all of which would be on paid time, and that the super-
visor could not deny a request to consult with the steward.
In response to other questions by Diederich, Miller stated
that the Union would not agree to a provision that a steward
could settle a grievance at step 2 without the consent of the
employee because unions were being sued ``over the way
they handled grievances.'' Diederich said 5 days for moving
from step 1 to step 2 is too long: Miller agreed to 3 days.
In response to a question Miller stated that there could be
two or three employees at the second-step meeting including
chief steward, department steward, and possibly the em-
ployee if the Union so chooses: Diederich argued that was
too many employees out of production to handle a grievance
and that that it should be handled for the Union by the chief
steward only. Miller stated that the Union wanted a monthly
third-step meeting; Diederich responded that the Company
was opposed to that because of potential backpay liabilityÐ
he did not want to have the ``meter'' running while the par-
ties were waiting for the third step; Diederich stated that he
would want the third-step meeting to be within 3 days of the
second-step answer; Miller stated he would not want to come
from Minneapolis for as many meetings as such an agree-ment would require. Diederich asked if the union representa-tive would have the authority to settle grievances at the third
step. Miller stated again that it could not be done without the
consent of the employee because of the potential of lawsuits
against the Union. Diederich pointed out that he thought that
45 days were too long for the Union to take to make up its
mind whether it wanted compulsory arbitration, as the pro-
posal demanded; 2 weeks would be adequate. Diederich fur-
ther stated that the Company was not interested in having ar-
bitrators from the Minneapolis region of the Federal Medi-
ation and Conciliation Service and would want an arbitrator
who ``was familiar with Sioux Falls mores, practices in the
community, the rates in this community.'' Diederich gave an
example that if the Company agreed to arbitrate a new rate
for a new job, and ``it goes to a arbitrator in Minneapolis,
we don't want a Minneapolis arbitrator setting a rate for a
job here in Sioux Falls. We want somebody from Sioux Falls
who is familiar with Sioux Falls rates setting it up.''Diederich asked if the ``final and binding'' language of theproposal meant that the Company could not go to district
court in an attempt to vacate an arbitrator's decision; Miller
replied that the Company always had that right but he did
not want to say so in a contract because employees would
misunderstand.In response to several questions by Diederich, Miller stat-ed that all grievance handling would be on time paid for by
Respondent. Diederich replied that the Company would pre-
fer that meetings take place during nonworking time and, if
an employee felt strongly enough about a dispute to file a
grievance, he should be willing have it handled after hours.
Diederich added that this would eliminate frivolous griev-
ances by employees and make supervisors more careful in
making management decisions because they would know
they would have to stay after work to defend them.
Diederich added that he was concerned that there were large
numbers of employees who did not have industrial experi-
ence and would be prone to file grievances over ``every little
inconvenience.''Diederich asked what the union was looking for in termsof giving the steward and chief steward the opportunity to
investigate grievances: Miller replied that they would have to
be granted time off to talk to employees and do what inves-
tigation they needed. Diederich replied that that would be
from five to seven employees pulled off an assembly line to
discuss grievances and he thought it should be done after
work. Miller stated the chief steward should be given reason-
able time to investigate grievances on working time;
Diederich responded again that the matter should be taken
care of after work. Diederich asked what would happen if the
chief steward were abusing his right to have time off or to
go to various areas of the plant to investigate grievances;
Miller responded that the Company should tell the Union
about it and the Union would straighten it out. Diederich
asked if the Company could file a grievance against the
Union if such a thing happened; Miller said that the Union
was not proposing that the Company could file grievances.The proposal called for ``top seniority for purposes of lay-off and recall only'' for five members of grievance com-
mittee, stewards who would be appointed for various depart-
ments, ``and local officers.'' The parties began discussing
what they considered to be ``departments'' and it turned out 365LITTON SYSTEMS48At the time of negotiations the Sioux Falls plant of the John Morrell MeatPacking Co. had a union contract containing a union-security clause designed
to conform to South Dakota's ``right to work'' law. Unlike checkoff, Respond-
ent is not alleged to have refused to bargain over such a union-security clause.49Miller stated on direct examination that when Diederich asked how check-off would work he responded that it would be as checkoff worked in the Min-neapolis plant. However, on cross-examination Miller stated that Minneapoliswas not mentioned in the November 6 discussion of checkoff.50Wide Area Telephone Service.that Miller was talking about 40 employees who would bedesignated as stewards who would have superseniority for
purposes of layoff and recall.In response to questions Miller stated that he was pro-posing that if a grievance session went beyond the end of the
workday, the employees would be paid time-and-half over-
time; Diederich responded that that was all the more reasons
for handling grievances on the employees' personal time.Finally, Diederich asked if the Union was really proposingthat the chief steward could make calls at any time to discuss
union business. Miller responded yes. Diederich replied that
could mean that the employee could spend the whole day on
the phone; Miller responded he would probably get a sore
ear.After discussion of the Union's separate grievance proce-dure proposal, the parties returned to the October 7 union
proposal. They passed number 23 ``Layoff Deferment,''
which stated that union officers and stewards would have top
seniority for purposes of layoff and recall only, by noting
that the provision was covered in the grievance provisions
discussed previously. Then the parties resumed discussion of
the October 7 proposal.The 24th item was:UE Representatives: shall have access to the plantfor Union business.Diederich asked what Miller was talking about; Millerstated that he would call Virag to make appointments to
come in to investigate grievances and hold noontime meet-
ings with employees in the cafeteria. Diederich responded
that supervisors and nonbargaining unit employees used the
cafeteria and he did not see how it was possible for union
meetings to be held there. There was no discussion of a
``tour'' at the November 6 meeting.The 25th item wasDues Check-off: employees signing an authorizationcard may have Union dues deducted directly from their
paychecks.In response to questions Miller told Diederich that hewould get him a dues-checkoff authorization card to exam-
ine; the membership had voted that monthly dues would be
twice the hourly rate of employees; that as wage increases
were granted there would be a commensurate raise in the
dues; dues would be deducted weekly but paid monthly to
the Union; that the Union wanted the ``Morrell's'' union-se-
curity provision;48and that initiation fees would be deductedalso. Virag stated that the dues collection would be a ``mon-
strous problem'' because changes would be required every
time there was a wage increase. Diederich asked who would
pay the expense of collecting and disbursing moneys col-
lected pursuant to such a provision; Miller replied ``the
Company.'' Diederich replied ``this is a cost item and we are
not going to be interested in it.''49The 26th item of the October 7 proposal is:Lost Wages of Negotiating Committee: during thiscontract negotiating meetings to be paid for by the
company.Miller stated that the Union was asking for the equivalentof 7 days at 8 hours, or 56 hours, for each member of the
negotiating committee. Diederich responded that as long as
the Union was paying the employee committee members, he
did not see any need for the Company to pay for them also.
Diederich added that paying negotiating committee members
tends to prolong negotiations because (presumably employee)
negotiators would rather negotiate than work.The 27th item was:Nurse: to be on duty at all times, especially Satur-days.Miller stated that this was a demand that the employeeshad brought up in a union meeting. Miller asked if the Com-
pany kept a nurse at the plant on Saturdays; Virag responded
negatively, but said that supervisors or guards are trained in
first aid.The 28th item was:Phones: employees can use phones and Wats line.Miller stated that he was looking for a continuation of theWATS50line policy that Respondent had maintained. Varigstated that employees sign up to come in between 7 and 9
p.m. and are allowed to make 15-minute telephone calls on
the WATS line but that Bledsoe, the president of the divi-
sion, was not aware of the practice and would have it
stopped if he found out about it.Miller stated that the Union also wanted use of the planttelephones for employees during break periods. Virag and
Ori stated that the employees are provided free telephones in
the cafeteria and were not supposed to use the plant floor
telephones for personal calls at any time.The final item of the Union October 7 proposal was:Term of Contract: contract to expire on October 31,1982.October 31, 1982, was the termination date of the Union'scontract with Respondent in Minneapolis. Miller candidly ad-
mitted at trial that he sought that termination date so that the
Union would have more bargaining power. In discussion of
the item Miller stated that the Union was also demanding
that any wage increases granted be retroactive to the begin-
ning of negotiations. Diederich replied that the Union should
not plan on retroactivity and the Company did not plan to
give it because (as well as being expensive) it was just an-
other inducement to prolong negotiations.Diederich closed the meeting by stating that, since the par-ties had gone through the Union's October 7 proposal, the
Company would review it with its supervisors and get back
with the Union later.Diederich testified, without rebuttal, that as the meetingwas closing Miller acknowledged that the intensive examina- 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
51Accordingly, I shall not discuss further the contention of General Counselmade during the course of the hearing (but not in his brief or closing state-
ment) that Diederich prolonged negotiations by asking too many questions
about the Union's proposals.tion of the October 7 proposal was an education for theunion negotiating members. Miller did not say that the Com-
pany had been asking too many questions although at various
points members had said that certain questions were ``stu-
pid'' questions. Diederich admitted that some questions were
asked more than once but credibly explained that it was an
attempt to obtain an understanding of the Union's pro-
posals.51Bargaining Session No. 8; November 18, 1980At this meeting, and the next, Miller was absent on a pre-viously scheduled vacation. Substituting for Miller was Den-
nis Painter. At this meeting Diederich presented a series of
documents entitled ``Company Counter Proposals'' which,
like the Union's initial proposal, were statements of general
principles, not specific contract language.The first item of the Respondent's November 18 proposalwas:Company reserves the right to make additional counterproposals. All tentative agreements reached conditioned
upon reaching agreement on total package.Painter stated only that the union had no objection butwould reserve the same right; Diederich agreed that the
Union would.The first numbered item on Respondent's November 18proposal was: ``Preamble'' which stated:Company and Union to recognize importance of an ef-ficient and productive operation in Sioux Falls as a
means of providing job security.The second item of the November 18 company proposalwas ``Recognition'' which stated:Company to recognize United Electrical, Radio andMachine Workers (UE) as bargaining agent for employ-
ees described in certification. Recognition restricted to
present Sioux Falls Plant location.The parties discussed the recognition clause first. Diederichexplained to Painter that the proposal would include the
Board certification and stated, ``we will want to describe the
bargaining unit as being the plant at the Sioux Falls ad-
dress.'' In regard to the preamble, Diederich explained that
there were 22 microwave oven manufacturers in the world,
including three in the United States, with which Respondent
was in competition. Diederich stated that the Union had seen
what had happened to American industry because of com-
petition from Japanese cars and Japanese electronics: while
there were 22 oven manufactures presently existing, within
5 to 8 years there would probably be 8. Diederich stated thatif the Company wanted to compete successfully ``it is abso-
lutely essential that you have an efficient operation because
those who survive in the future are going to be the most effi-
cient.'' Diederich added that the Company wanted a commit-
ment from the employees and the Union that they would be
cognizant of the competitive pressures of the industry andwould join in the effort to remain efficient. In making hispoint, Diederich stated that Respondent had recently lost a
large contract simply because it could not compete with the
lower prices offered by a competitor. Diederich stated that
having such a clause ``would make it easier for the Union
to sell it because if the employees read the contract ... they

knew what the situation was that the Company was con-
fronted with.'' Painter replied, ``Well, we will work with you
on quality, but that is management's business.''Painter stated that the Charging Party's position was thatRespondent should recognize both the International and the
Local. Diederich stated that Respondent's position was that
it was not going to recognize the Local as a bargaining
agent. Diederich answered numerous arguments by Painter
by stating: (1) The stipulation for the election was between
the Company and the International; (2) the notices of election
which were posted named the International as the prospective
bargaining agent, not the Local; (3) the ballot question was
whether the employees wanted to be represented by the Inter-
national; (4) the International had won the election, not the
Local; (5) the International was certified, not the Local; (6)
the International and the Local, contrary to what Painter was
saying, were not the same, especially since one is a large na-
tional union with an experienced staff and a significant treas-
ury while the newly created Local was totally inexperienced
and not financially responsible; (7) the Company did not
want to complicate matters by having an inexperienced Local
as a party; (8) contrary to an argument by Painter, the em-
ployees at the bargaining table were representing the Inter-
national and they were not the Union itself; and (9) there
was absolutely no evidence that the Local represented any-
body because the only authorization card Respondent had
seen designated the International Union. Diederich further
asked Painter if the Local could bind the International; Paint-
er replied that it could not. Diederich responded that that was
precisely the reason Respondent did not want to be dealing
with the Local.The third item of Respondent's proposal was ``No Dis-crimination,'' which stated:Clause unnecessary in areas covered by federal or statestatutes, rules and regulations, or executive orders.
Company to retain right to restrict hiring of relatives.In response to questions by the Union, Diederich statedthat Miller had said he was proposing a no-discrimination
clause simply because it was in another contract and Re-
spondent did not believe in putting things in contracts just
to have them there; there was no problem with discrimina-
tion at the plant and the Company did not intend to discrimi-
nate. Further, the Company had an excellent record and that
``we don't want to be in a position of someone going out
and saying, `Well, we have finally got the Company to stop
discriminating' because we haven't discriminated.''Diederich explained the provision about hiring of relativesby stating that problems were caused when one spouse super-
vised another, and there were ``favoritism'' complaints about
being excused for being late or not having to work overtime
or receiving ``dirty'' jobs. Diederich added that this was Re-
spondent's past practice and it wanted to continue to follow
it in the future. Diederich said that such a provision would
also prevent favoritism allegations where a parent is super- 367LITTON SYSTEMS52Before beginning discussion of the bulletin board proposal, the parties hadanother long argument about recognition of the Local, with the respective posi-
tions and arguments being repeated.vising a child. In response to a question Diederich said that,while the proposal only referred to hiring, it would also
apply to job bidding and transfers.The fourth numbered item of the November 18 proposal,was ``Bulletin Board'' which stated:Union to provide at its cost a glass-enclosed, lockedbulletin board. Company to furnish central location in
plant and erect board at that location. Posting to relate
to official union business, such as notices, etc. No in-
flammatory material to be posted. No political material
to be posted. No material disparaging Company, its
management or supervisor to be posted. H/R [human
resources department] to approve material prior to post-
ing Union material restricted to official bulletin board.In discussing the bulletin board proposal52Diederich stat-ed that the Union could have a key and he defined ``dispar-
aging'' for Painter. Diederich stated that ``to approve'' did
not mean that the human resources department (Virag) would
actually approve it; Respondent just wanted the Union toshow any material to Virag before it was actually posted.
Dunkleburger asked if the Union could have other places to
post; Diederich replied that posting should only be on one
union bulletin board. Dunkleburger claimed that the Com-
pany was picking up and throwing away material being dis-
tributed by the Union in the cafeteria; Diederich responded
that antiunion employees were making the same complaint
and that Respondent had instructed its supervisors to remain
neutral and not pick up either type of literature. Diederich
said that Respondent was tired of being in the middle and
that, if the Union wanted, Respondent could put up a bulletin
board upon which any employee could post anything;
Dunkleburger stated that the Union would rather have its
own bulletin board. Diederich replied that ``fine, you can
have your own bulletin board. You bring it in. We will put
it up. You can have a key.''Before going to another topic, the parties returned to rec-ognition of the Local. Dunkleburger asked if Respondent did
not recognize ``us.'' Diederich replied that he did recognize
them as representing the International. Dunkleburger asked if
Respondent recognized the stewards; Diederich responded
that if the International says that they are ``our stewards''
Respondent would recognize them, but a formalized griev-
ance procedure would have to await a complete contract.
Painter asked again why the Respondent would not recognize
the Local and Diederich repeated several of the reasons listed
above. The parties then got into the ``no discrimination''
issue and Diederich again repeated his reasons for the Com-
pany's position.The fifth numbered item of the proposal was ``Seniority.''It was quite lengthy and need not be quoted here as the col-
loquy which ensued reflects the positions of the parties. The
only portion of the proposal discussed at this session was
that regarding probationary period. Employee Eisenhauser
asked why Respondent needed a probationary period of 90
working days; Diederich replied that Respondent wanted
time to evaluate such matters as attendance and that 90 cal-
endar days would include several weekends. Virag added that90 working days were needed because employees are movedaround through ``training cycles'' and sometimes they do not
participate in some training activities until after 30 days are
up. Diederich stated that Respondent would be willing to
look at 90 calendar days, but was not going to agree to a
30-day probationary period which the Union had proposed.
Virag stated that sometimes longer probationary period
helped an employee because Respondent could find work
which a marginal employee could handle. Painter stated that
the Union could agree to extend some probationary periods;
Diederich replied that respondent was not interested in need-
ing the Union's consent on the issue of probationary periods.Bargaining Session No. 9; November 19, 1980Painter was again the spokesman for the Union. Diederichfirst told painter that Respondent had changed dental insur-
ance carriers because the previous carrier had announced a
price increase and that the change brought about a smaller
required increase. Diederich stated that to pass along the in-
creased cost Respondent was proposing to raise employee-
only dental insurance coverage from ``zero to $1.61 per
month'' and that for family coverage Respondent was pro-
posing to raise the premium from $4.20 to $5.08 per month,
which would be an 80/20 ratio (Respondent paying the great-
er portion). Diederich further stated that the increase was
going to be effective January 1, 1981, and, if agreement was
not reached by then, it was Respondent's proposal to put
those increased deductions into effect. Painter responded that
the Union had a counterproposal; Respondent should pay the
increased premium for both dependent and employee-only
coverage. Diederich replied that medical and dental costs
were increasing nationwide and causing the employees to
share the increase would cause them to be more cost con-
scious.The parties returned to the Respondent's November 18proposal on seniority. Diederich said that Respondent, in ad-
dition to an up-to-date seniority list every 6 months, wouldgive the Union updates monthly (by the 15th of the month)
reflecting new hires and terminations, but Respondent did not
want to give complete seniority lists every month as the
Union had requested in its October 7 proposal. Painter said
the Union wanted three copies of computer printouts on se-
niority; Diederich replied that the Company would give the
Union one and the Union could make its own copies.
Diederich responded that he wanted also to negotiate some
agreement that mistakes had to be brought to the attention
of the Company within a reasonable amount of time.The parties then discussed Respondent's layoff proposals.Painter stated that the employees needed at least 5 days' no-
tice so they could decide whether to volunteer for layoff.
Diederich replied that the Respondent would give as much
notice of layoff as it could but, since it received short notice
from customers sometimes, it needed flexibility in giving no-
tice of layoffs; Diederich added that the Respondent was
``not proposing'' voluntary layoff. Virag stated that notices
of order cancellations were sometimes short; there had been
occasions when he had been in the process of hiring people
when cancellations were received and he had to send out lay-
off notices the same day. Painter said that instead of having
layoffs Respondent should keep employees working until the
market got better; Diederich replied that it was expensive to
carry inventory. Employee committee member Jerry Menders 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
stated that Respondent should keep a large inventory becauseprices would go up; Diederich replied that the market history
of microwave ovens is that prices are going down, not up.Painter asked what Respondent meant by its proposal toconsider qualifications (including ``skill, ability, efficiency,
attendance record, experience, potential for future advance-
ment, versatility and attitude'') in cases of layoffs. Diederich
explained that Respondent wished to consider qualifications
first, then where qualifications were equal the most senior
employee would retain the job. Other employees would be
placed into a pool where they, in turn, could bump by quali-
fications into other jobs. Painter argued vociferously stating
``We have got to have strict seniority and minimal qualifica-tions'' for layoffs and that the employees who had been there
the longest were the best and had made the most sacrifices
to build the plant and were the ``backbone of the plant'' and
had put their ``sweat and their blood and their tears into it''
and that the Union ``had'' to have layoffs by seniority with
minimum qualifications to fill the jobs. Deiderich responded
that in most cases the senior employees would be the better
skilled, especially in the lower classifications, but that Re-
spondent did not want to keep marginal employees or those
with ``atrocious'' attendance in favor of other, better, em-
ployees who may have been hired a few days earlier. Painter
and Mark Hubert argued that supervisors would make selec-
tions on basis of invalid considerations, such as sex.
Diederich replied that Respondent had more confidence in its
supervisors.Diederich told Painter that if employees knew that Re-spondent would consider efficiency first, it would be an in-
centive for them to do better because they would know they
would get some preference for better work. Deiderich sum-
marized by telling Painter:[Seniority] almost is just totally irrelevant. Now, youmight have [senior] people who, because they have
been here long enough, have those skills, but taken
alone, seniority does not contribute to efficiency.Painter summarized the Union's position by stating thatthe Union wanted seniority to be the controlling factor
among employees who met the minimum requirements, as
was done at the Minneapolis plant. To that Diederich re-
sponded:I don't agree that [it has] worked over there. They useto have 1300 people over there, and now they are down
to 350. They use to build all the microwave ovens over
there .... 
Now they build all the counter tops overhere. We like the labor rates here and we like the abil-
ity to be flexibleÐto manage this plant in a very flexi-
ble way, and what you are doing is you are trying to
change all that .... 
You're trying to pay the samelabor rates [as] in Minneapolis and have the same con-
tractual restrictions that we don't have now. You are
trying to make this just like Minneapolis and we don't
want to do it. We came [here] because we were at-
tracted by the labor rates, and we came here because
we liked the ability to manage this place in a very
flexible way, and we want to retain that.Painter and Diederich repeated their positions several times.Painter asked why Respondent objected to voluntary lay-offs. Diederich replied that voluntary layoffs had not worked
in Minneapolis, a fact which he had heard from both Re-
spondent's official Tom Phillips and Union official DeMayo.
Diederich, in addition to the reasons he and Virag had pre-
viously given Miller, said that Respondent had tried it in
Sioux Falls and did not like it; it worked when there were
about 100 or 200 employees but now that there were 600 or
700 employees it was unworkable. Painter replied that Re-
spondent had had voluntary layoffs in the past, and theUnion wanted Respondent to continue the practice.Painter said that Respondent was being unreasonable in itsproposal that for layoffs of 2 weeks or less, seniority would
not be a factor; he stated that a 2-day discretionary layoff
was all the Union was proposing. Deiderich replied that there
was a ``learning curve'' of about 2 weeks for any job and,
under the Union's proposal, Respondent would have to re-
train all the senior employees and then have to call other em-
ployees back before senior employees learned the jobs they
had bumped into. Deiderich acknowledged that 2 weeks was
a long period of time for Respondent to have complete dis-
cretion on layoffs but it was the same as in the ``Mastic''
(another employer) contract which Painter had negotiated and
asked how it could be unreasonable. Painter replied that it
was a different plant. Some employees of the union com-
mittee stated that there were only 5 days of discretionary lay-
off in Minneapolis. Diederich replied that Respondent in
Sioux Falls did not wish to repeat Minneapolis' mistakes.
Painter said that the employees were unhappy about the 2-
week proposal. Diederich responded that ``I doubt if you can
get 30 or 40 people excited about this.''The parties discussed the mechanics of recall by mail butno resolution was reached. Diederich did say that Respondent
would first attempt to notify employees by telephone.In regard to Respondent's ``Loss of Seniority'' proposalPainter said that employees should have recall rights for 2
years, not just 6 months. Diederich responded that since it
was a young plant 6 months was not unreasonable. In re-
sponse to a question by Painter, Diederich said that Respond-
ent's proposal that seniority would be lost by accepting full-
time employment elsewhere was designed for situations
where employees had made a `conscious decision' to accept
full-time permanent employment with another employer and
it did not mean that any employee who was on layoff and
got temporary work would be terminated. Diederich said that
the provision would help out Respondent by getting two em-
ployees off of its chargeable unemployment account because
one employee who had recall rights would be working per-
manently for another employer and another employee could
be recalled in his place. Painter argued that an employee
would be afraid to take employment elsewhere for fear of
losing recall rights at Litton and would lose his unemploy-
ment compensation if he turned down a job somewhere else.
Diederich responded that if another employer refused to hire
a laid-off Litton employee the employee was not refusing the
job. Painter asked how Respondent would know if an em-
ployee had accepted permanent employment elsewhere;
Virag responded that his office got calls and reference checks
from other employers and it does find out. Painter
counterproposed that if an employee notified Respondent in
writing that he had accepted permanent employment else- 369LITTON SYSTEMS53Miller testified that at the beginning of the meeting he stated that he wassurprised that Diederich had not returned with the complete contract proposal.
That is, according to Miller, Respondent had promised to come forward with
a complete contract proposal even though the Union had not done so.
Diederich denied having promised to come back with a complete contract pro-
posal, and I credit his testimony.54Miller testified on direct examination that he first ``proposed,'' then``suggested,'' that the initial staffing of a second shift be done by volunteers.
On cross-examination, when asked what discussion there was on that topic,
Miller testified only that he asked why initial staffing of a second or third shift
could not be done initially by volunteers. To the extent they differ, I credit
Diederich.55Regarding the last-mentioned topic, Miller did suggest that any layoffsoutside seniority should be reviewed by the human resources department
(Virag), and Diederich agreed. The parties also discussed on this date the fact
that the then-existing employee handbook states at one point that layoffs
would be in order of seniority and at another point states that layoffs would
be by qualifications.where he would lose his seniority; Diederich said that hewould consider that.Painter objected to a proposal that seniority would be lostfor absence on medical leave of more than 1 year and stated
that the Union was proposing 4 months.Respondent proposed that an employee would lose senior-ity if he were absent and failed to notify the Company for
1 day unless physically unable to do so. Painter objected that
the employee handbook provided for 3 days without calling
in before an employee is terminated. Diederich acknowl-
edged that the previous rule had been 3 days, but he stated
that if employees know they run risk of being discharged
they will call in within 1 day when they are absent.
Diederich asked Painter if he could justify someone sitting
at home for a day and not calling in; Painter said he could
not. Diederich said that supervisors have a great deal of dif-
ficulty in deciding how to staff the production lines when
they do not know where employees are or if they are coming
back. Painter argued that an employee could be in an acci-
dent and unable to call; Diederich responded that Painter had
not read the proposal and his provision excepted such situa-tion. The parties repeated their positions on this issue several
times at this meeting.Bargaining Session No. 10; December 2, 1980Miller was present at this session.53Miller began discus-sion of the proposals by stating that he had not thought there
would be any problem with the contract language because
the Company had a contract in Minneapolis, and he had as-
sumed that the Union would get the same language in Sioux
Falls. Diederich replied that the Sioux Falls operation was
under a different management and it wanted its own contract.
Miller stated that Respondent was attempting to punish the
employees because they had joined the Union; Diederich
stated that the Company was trying to change some things
but denied it was doing so to punish the employees.
Diederich referred again to the ``extremely competitive mar-
ket situation,'' stating that there were 22 manufacturers of 40
brand names, including those coming from Japan; in a few
years there would be only eight manufacturers in the busi-
ness, and only the efficient would survive; and Respondent's
objective was to make the Sioux Falls plant the most effi-
cient microwave oven plant ``in the entire world.'' Diederich
continued that prior to advent of the Union, Respondent had
complete discretion to make any changes in policy that it
wished; now it was being asked to sit down and reduce its
policies to a legal, binding agreement, and it would not have
the right to make changes as it wished anymore. Respondent
was therefore making a critical evaluation of all its policies
and practices and was deciding what it needed to be one of
the survivors in the microwave oven business. Diederich stat-
ed that Respondent had accepted the fact that the Union had
won the election and the Company had lost it, but Respond-
ent was still attempting to negotiate a contract which would
``give us the best opportunity to be the most efficient oper-ation in the world in terms of making microwave ovens, andwe planned on surviving. That is all we are after.''Miller went to the voluntary layoff issue. He stated it hadworked in the past and that the Union wished it to continue;
Miller insisted that volunteers should be laid off first; then
probationary employees, then least senior employees in the
classifications involved. Diederich essentially repeated the
answers he had given Painter at the November 19 meeting.Miller objected to Respondent's proposal to prohibit em-ployees from using plant telephones for personal calls;
Diederich replied that the prohibition had always been the
rule, and that if any employees had abused the rule in the
past Respondent did not intend to tolerate such abuses any
longer.Miller reiterated some of Painter's objections to Respond-ent's proposals for discretionary layoff for a 2-week period,
loss of seniority if an employee was laid off for 6 months
or if he accepted full-time employment while on layoff, and
Respondent's proposal that employees on sick leave for in an
excess of a year would be dropped from the seniority rolls.
Miller argued that if employees suffered a job-related injury
they should not be dropped at all. Diederich repeated the ar-
guments given to Painter and further replied that if an em-
ployee is out for a year he would not be coming back no
matter what the cause and that the Company wanted to clear
its books in such event.Diederich and Miller then went to the point to whichDiederich and Painter had gotten, shift preferences. Deiderich
told Miller that the Company wanted discretion in initial
staffing of any second shift in order to select the employees
who had the ability to get the shift started and, after that,
employees who wished to could bump back to the day shift
on the basis of seniority. Miller asked if employees could
sign up to go to the second shift on a voluntary basis;
Diederich replied that it would be all right if it was under-
stood that the Company had the discretion to make the ulti-
mate decision as to who was transferred because you might
have the ``wrong people'' volunteering, and Miller agreed.54Diederich credibly testified that it was after the discussionof shift preference that Miller started going back over more
of the ground covered with Painter in the previous two ses-
sions, with Miller essentially repeating the arguments made
by Painter on the topics of: loss of seniority if a permanent
job is taken while on layoff: failure to return from leave of
absence; failure to call in for more than 1 day; 90-working-
day probationary period; voluntary layoff; company right to
choose who would be laid off for a period of less than 2
weeks; and consideration of qualifications before seniority
and layoffs.55Diederich repeated his arguments on all of these topics forMiller. Miller added that a basic objection to the probation- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
56Diederich testified that he did not remember Miller's objections to theDecember 3 proposals; I credit Miller's testimony regarding the objections
raised at the December 3 meeting.ary period proposal was not only its length but that employ-ees would not receive holiday pay. Diederich responded that
holiday pay is compensation which employees should not re-
ceive immediately after starting. Miller noted that Respond-
ent had paid holiday pay to probationary employees in the
past; Diederich replied that, if that had been the practice, it
was nonsensical, and Respondent now intended to change it.
Miller invoked the Minneapolis contract which provided 45-
day probationary period for evaluation with eligibility for
holiday pay after 30 days. Diederich, on the other hand, re-
ferred again to the Mastic contract which provided for a 90-
day probationary period. Diederich also referred to the con-
tract of the John Morrell Meat Packing Company in Sioux
Falls. Diederich noted that at that plant there was no holiday
pay for employees until they had been employed 90 days.
Miller stated that 90 days would be something the Union
could consider as an evaluation period but that it was too
long for an employee not to receive holiday pay. Diederich
stated that Respondent's proposal would not apply to current
employees. Miller responded that the Union would be rep-
resenting future employees also; Diederich replied that future
employees would not be losing anything they never had. Mil-
ler then raised again the issue of voluntary layoffs. Diederich
and Miller essentially repeated the same arguments that had
been made before by Miller, as well as Painter. Miller again
raised the issue of whether Respondent would recognize the
Local; Diederich gave Miller the same reasons he had given
to Painter, and Miller responded with the same arguments
made by Painter. In concluding the discussion of that issue,
Miller stated that both the International and the Local had to
be parties to the contract; Diederich replied, ``Well, we
aren't going to do it.'' Miller again raised the issue of vol-
untary layoffs and telephone usage; Diederich repeated his
answers about why the Company opposed voluntary layoffs
and further stated that abuses of the rule against personal use
of telephones do not a establish a company policy.Then the parties went to the sixth item of November 18proposal which was:HOURS OF WORKRegular work week is Monday through Friday. Nor-mal hours will be 7:00±3:30 for some employees and
7:30±4:00 for others.Company to retain the right to vary starting-quittingtimes for plant or specific areas after reasonable notice
to union.One 30-minute lunch period, which may be stag-gered, at times designated by Company. Unpaid.Two paid 10-minute breaks, which may be staggeredat times designated by Company.Hours of work not guaranteed.Miller asked if the Company had any intention of chang-ing the usual starting and quitting times; Diederich replied
that it did not but that it may in the future because there are
other employers in the industrial park in which Respondent
is situated; to avoid traffic jams at a bridge which leads to
the main highway, the Employer may wish to stagger hours
in the future. Miller stated that any change in shift hours
should be by mutual agreement. Miller stated that the Union
wanted two 15-minute breaks, not two 10-minute breaks, and
5 minutes of washup time. Diederich replied 5 minutes ofwashup time would cost Respondent $56,000 a year and inthe negotiation of any succeeding contract the Union may
well want 10 minutes of washup time.Miller stated that the Union wanted 36 hours of guaran-teed work per week; Diederich replied that the Company
would not grant that.The seventh item of the Respondent's November 18 pro-posal was ``Overtime.'' Respondent proposed premium pay
for hours in excess of 8 per day or 40 per week, Saturdays
would be paid at double time, and that there would be no
pyramiding of overtime. Miller agreed to these provisions but
objected to further provisions that Sundays and holidays be
paid double time rather than triple time which had been the
past practice. Virag stated again that triple time was too ex-
pensive; a rate of double time would be to the employee's
advantage because Respondent had not worked Sundays and
holidays in the past to avoid the expense of triple time pay,
so employees would be better off in the long run if the pre-
mium were cut to double time.The overtime provision concluded ``Employees required towork scheduled overtime. Reasonable notice of overtime
work to be given.'' Miller stated that the employees wanted
voluntary overtime, especially in the fall. McCartin stated he
could not operate, especially in the busy season, with vol-
untary overtime. Miller asked if it would be a problem in pe-
riods other than the fall; MaCartin replied that he wanted to
continue his practice of bringing back employees to work
overtime when there had been employee errors which had
caused bad production and created the overtime. There was
a discussion about what constituted ``reasonable'' notice of
overtime; Diederich ultimately stated that Respondent would
give as much notice as it could but customers' orders took
preference over any other consideration. Then began a
``chicken-and-egg'' argument with Miller stating that Re-
spondent could produce nothing if it did not have employees
and Diederich rejoined that there would be no reason to
produce anything (and no jobs) if there were no satisfied cus-
tomers.Bargaining Session No. 11 December 3, 1980At the beginning of this meeting Diederich presented someproposals drafted in formal contract language. It is not nec-
essary to reproduce these proposals at this point as they were
essentially repeated when Respondent presented its first ple-
nary contract proposal at the 15th session, January 8, 1981.
The topics of the December 3 proposal were an introductory
sentence; ``Preamble''; ``Recognition and Definition of Bar-
gaining Unit''; Discrimination''; ``Bulletin Board''; and
``Seniority.'' After a caucus Miller returned and listed sev-
eral objections56to the proposals, to wit: the ``Preamble''went from six lines in Respondent's preliminary proposal of
November 18 to six paragraphs and it was repetitive regard-
ing employees joining or not joining a union it required the
Union to provide bulletin boards and limited posting rights;
it excluded probationary employees from holiday pay con-
trary to the handbook; and it left the probationary period at
90 calendar days. Miller had several objections to layoff pro-
cedures and the listing of nine factors to be considered be- 371LITTON SYSTEMS57Miller testified that during the discussion of the vacation shutdownDiederich stated that the Union was taking the selfish position of only 40 em-
ployees and that that number was all that the Union spoke for. There is noth-
ing in Miller's notes about such a comment; and Diederich credibly denied
this remark attributed to him by Miller.fore seniority. After the objections by Miller, the parties wentback to the consideration of Respondent's November 18 pro-
posal.They began at No. 8, ``Call in Pay.'' This was really ``callback'' pay which provided that employees who left work and
were called back would receive at least 4 hours' pay. The
Union agreed with this proposal.On Item No. 9, ``Report-in Pay,'' Respondent proposed 4hours' pay at the employee's regular rate, or 4 hours at the
rate of available work, in the event an employee reported for
a regularly scheduled shift and there was no work available,
but the proposal would not apply if Respondent gave 1
hour's notice to the employee or that there was no work
available due to ``act of God.'' Miller stated that the Re-
spondent had a practice of giving some employees 8 hours'
pay if all work was canceled because of a ``snow day,'' and
4 hours for other cancellations; Miller argued that Respond-
ent should pay 8 hours pay for all production and mainte-
nance employees in the event of a snow day. Diederich stat-
ed that Respondent proposed to leave things as they were
rather than pay 90 percent of its employees 8 hours' pay or
cut all employees to 4 hours' pay.The 11th item, ``Funeral Leave,'' was a proposal muchmore narrow than that suggested by the Union. The parties
basically just observed that they were apart on which rel-
atives would count and whether pallbearer pay would be
made. Miller credibly testified that he proposed to drop pall-
bearer pay in the event the Respondent included sisters and
brothers-in-law and grandchildren and that Diederich said
``no.''The 12th item of Respondent's November 18 proposal,``Holidays,'' provided that probationary employees were ex-
cluded; the employee must work the day before and after a
holiday; there would be 10 scheduled holidays and one float-
ing holiday designated by the Company each year (which
was the past practice); there would be double (not triple) pay
for work on holidays; and that ``Saturday and Sunday [holi-
days], celebrate Friday Monday.'' In discussing this section
Miller again stated that probationary employees should get
holiday pay and that employees, if excused from working the
day before or day after, should get holiday pay and the per-
mission should not be unreasonably withheld. Diederich stat-
ed that Respondent was not proposing holiday pay for proba-
tionary employees, except that Respondent would ``grand-
father'' current employees, and that he did not want to be
boxed into language that would appear to require him to ex-
cuse employees from working the days before and after a
holiday. Miller stated that the Union wanted a second float-
ing holiday; Virag replied that in the area of holiday benefits
Respondent was already the most liberal employer in Sioux
Falls; Miller stated the Union still wanted triple time for
holidays; Diederich responded that the Company was pro-
posing only double time. Miller stated that Saturday-Sunday
holidays should be observed on the same days the Federal
Government observes them. Diederich said any changes
should be discretionary with the Company. Miller stated that
any changes in Saturday-Sunday holidays should be made
with the consent of the Union; Diederich stated that Re-
spondent was seeking the consent of the Union at this time
to change the Saturday-Sunday holiday substitutes without
notice.The 13th item of the Respondent's November 18, 1980proposal was ``Vacations.'' The principal item discussed in
the proposal was the sentence: ``Company to retain right to
schedule vacations, including during plant shutdown.'' Miller
stated that the employees were opposed to forced vacations
during summer shutdowns and wanted to revert to the pastpractice of ``encouraging'' employees to take their vacation
then, but not requiring it. Diederich stated that the Company
was reevaluating many of its policies now that it had 700,
and not 100, employees. Virag stated that Respondent may
want a 2-week shutdown later although Respondent was just
proposing a l-week vacation shutdown at this time. McCartin
stated that if Respondent used a vacation shutdown, it could
use 4 percent less staffing over a year's time and 4 percent
of 700 employees is a substantial savings. Virag stated that
the employees were told on May 22, 1980, that they would
be required to take 1 week of vacation during summer shut-
down, and pointed out that in the Union's ``Eye Opener'' of
June 12, 1980, the Union had stated to the employees:The Company has told the people that next fiscal yearwe must take our vacations during the summer shut-
down. Once we vote the Union, however, this would be
one of the issues that the Company must sit down and
negotiate with us.Virag stated that therefore the employees knew what the newpolicy was, at least since May 22, 1980. Diederich stated that
the Mastic contract had a 2-week vacation shutdown period;
Miller replied that he was not negotiating for Mastic.
Diederich stated that July was a good month to have vacation
shutdowns because it is warm and employees' children are
out of school. Miller replied that the women in the plant,
who made up a majority, have husbands working at other
plants and family vacations must be coordinated; Diederich
responded that employees of other employers would not de-
termine Respondent's policies. Painter asked why there was
a shutdown at all; Virag responded that maintenance had to
be done and the conveyors reworked. Virag further com-
mented that it was obvious that employees must save at least
1 week of vacation to cover the vacation shutdowns;
McCartin stated that if the vacation shutdown were not dur-
ing the summer, perhaps it would have to be held in Feb-
ruary.57The union committee members stated that the employeeshad been told that at the end of 5 years they would receive
a 1 week's vacation bonus. Diederich responded that while
such a provision was in the employee handbook he had been
instructed to negotiate that provision out, but he would try
to get management to reconsider and ``grandfather'' in those
employees who were currently working there. (The plant was
not yet 5 years old, so the provision had not applied to any
employees then employed.)Bargaining Session No. 12; December 9, 1980At the beginning of the meeting Diederich accused theUnion of lying when it failed to mentioned in its ``Eye 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
58It was actually 1978, 1979, and 1980 that February wage increases weregiven.59At the hearing it was not established just how many employees had gottenwage increases in February 1978, 1979, and 1980, although counsel for Re-
spondent conceded that a majority of the unit employees received February
wage increases in each of those years. Respondent adduced testimony as to
how it came about that wage increases were made in February of those years.
This testimony will be discussed later in the section of this decision dealing
with alleged unlawful unilateral actions.Opener'' of that date that Respondent had stated that its pro-posal would grandfather current probationary employees for
holiday pay. Miller testified that he would retract such a
statement in the ``Eye Opener'' if Diederich would, in fact
make that proposal, but Diederich would not reply. On cross-
examination Miller stated that Respondent never proposedverbally the grandfathering of the current probationary em-
ployees. In this, Miller is squarely contradicted by the ``Eye
Opener'' of December 12, 1980, which states:To clarify one point on the proposal, the Company pro-posed that probationary employees would not be eligi-
ble for holiday pay. They also said that this would not
effect [sic] any probationary employees on the payroll
at the time of the ratification of our union contract, al-
though we don't have anything in writing to this effect
at this time.Miller is further contradicted by his own notes of the Decem-ber 9 meeting. Those notes state that Diederich said that the
Union should have understood that he had proposed in the
sessions of the week before that current probationary em-
ployees were to be excepted. Miller testified that Diederich,
on December 9, continued to refuse to make such a proposal
because he had to get approval from somewhere else; how-
ever, his notes do not reflect that Diederich said that he had
to get approval before proposing to pay holiday pay for cur-rent probationary employees.Diederich testified that he told Miller that he had an obli-gation to correct his leaflet which misrepresented the Com-
pany's position on grandfathering current probationary em-
ployees for holiday pay. Miller stated only that ``we will
clarify'' it, but did not say how. Painter accused Diederich
of reneging on his agreements so that the Charging Party
could not believe anything he said at the table. Diederich
asked for an example of how he had reneged; Painter said
that the Company's proposal stated that the Company would
have a key to a union bulletin board. Diederich replied that
he never said that the Company would not have a key to the
union bulletin board; Painter had asked if the Union would
have a key and Diederich had said yes; nothing had been
said about a company key.The 14th item of the Respondent's November 18 proposalwas ``Wages,'' which provided:WAGESWage policy is to provide rates competitive withfirms in area for comparable work.Establish a minimum and maximum rate for variouslabor grades: Job classifications to be slotted into ap-
propriate labor grades.Employee's rate within rate range to be based on va-riety of factors, including work history, job knowledge,
skill, experience, efficiency 90 day review.Annual increases for all bargaining unit employees,August 1 of each year.Night shift premium of lll cents per hour to benegotiated.For temporary upgrades, get higher rate of pay. Fortemporary downgrade, get regular rate of pay (unless
for convenience of employee).Group Leader rate ... 10% over highest-paid per-
son in group being led (not counting Group Leader's
rate.)Group Leaders to implement orders of supervision,assist supervision, make appropriate recommendations
to supervision, and do other assignments as directed by
supervision.If a new job created, or existing job substantiallychanged, parties will discuss new rate. If no agreement,
Company establishes rate which is in effect until end of
contract.Temporary vacancies are those based on reasonwhich is temporary in nature. Company can fill by up-
grade or downgrade, and may select employee which
results in most efficient operation.Diederich introduced the Company's wage proposal by stat-ing that it was proposing that minimums and maximums for
different jobs be established and that employees would gen-
erally be hired at the minimum but there might be situations
where more had to be paid to attract a skilled employee.
After completing 90 days' of probation, employees would re-
ceive a 12-cent-an-hour wage increase, then they would get
merit increases only except for annual adjustments on August
1 of each year.As they did repeatedly throughout the negotiations, Millerand Painter asked why Respondent was not proposing to give
February 1 increases. Diederich responded:When this plant started out, they had a policy that em-ployees would receive increases on August 1. The plant
Manager, Mr. Rainey, went to Minneapolis ... in Feb-

ruaryÐI think, 1977, 1978 and 1979.58In each of thoseyears, he went to Minneapolis and got permission to
give some of those people part of their August increase
in February .... It 
was on an [exceptional] basis thatrequired asking permission and getting approval. It was
inconsistent not only with what the policy here was, but
with the entire division policy of an annual increase in
August, and that the policy was never to give February
increases.Diederich continued that the real policy was only to give Au-gust 1 increases and giving February increases to some em-
ployees caused problems because some employees got 3 per-
cent in February and others got none; then when August
came, the employees who gotten increases in February would
get smaller increases than those who had gotten none. There-
fore, Respondent received both February and August em-
ployee complaints because of what Rainey had done.Miller told Diederich that Respondent had given wage in-creases to the unit employees in both February and August
for over 3 years and it should continue that practice;59thatemployees always get wage increases when contracts are 373LITTON SYSTEMS60The transcript, p. 9453, L. 24 and p. 9454, L. 1, is corrected to read ``5percent'' rather than ``15 cent.''61This was the past practice, and Miller's early agreement erodes thepremise from Charging Party's contention (p. 77 of its brief) that Respondent's
position was ``economically regressive'' and taken in bad faith. therefore thematter will not be discussed further.62I discredit Miller's testimony that Diederich stated that if a job is createdRespondent would set a rate for the contract's duration and would not bargain
on the issue.63An employee employed in January would have 100-percent pay for 12sick days per year; if hired in February, he would have 11, etc. According
to the testimony of Virag an employee hired in December would have 1 sick
day per year, but that as of January 1 the employee would, as all other em-
ployees on payroll in January, have 12.64The parties often referred to this as the ``A&S or ``S&A'' program.signed, and, when this one was ultimately reached, all wageincreases should be retroactive to October 31, 1980.The parties moved to Respondent's proposal on night-shiftpremium. Miller stated that the night-shift premium should
be 10 percent, or at least continue at the 5-percent premium
which was a past practice. Diederich acknowledged that 5
percent was past practice but stated that Respondent wanted
to move to a cents-per-hour differential, the amount of which
had not been decided. As a reason Diederich stated that ``if
we had a night shift that had more people on it, it was going
to be a cost item because if you had a percentage, everytime
you get an increase, it would put a night shift premium on
that.''60In discussing the proposal for group leaders, Miller agreedwith Respondent's proposal of a 10-percent premium over
the highest paid employee in the group.61Miller did notagree that the group leader should recommend discipline or
report infractions. Diederich stated that group leaders should
report everything that happens on the floor, including matters
which may ultimately result in discipline. Diederich added
that supervisors would make their own investigation but the
recommendation of the group leaders was necessary and an
explicit provision for that should be in the contract because
the group leaders would be less inclined to perform their du-
ties to report and recommend discipline if it were not.In regard to the provision for the creation of new jobs,Diederich told Miller that Respondent would notify the
Union and discuss wage rates before putting any into effect;
if no agreement were reached, Respondent would set the rate
unilaterally; thereafter, the wage rate would be in effect for
the duration of the contract.62Miller told Diederich that newwage rates should be arbitrated if there is no agreement;
Diederich replied that Respondent did not want an arbitrator
deciding what the wages were going to be. As he testified,
Diederich told Miller ``[w]e are in a better position than
some college professor'' to determine appropriate wage rates.During the discussion of wage rates the parties engaged ina debate about what attitude Respondent should take in ap-
proaching the issue of what wages should be paid at the
Sioux Falls plant. Miller argued that the cost of living had
been increasing rapidly; that Respondent should be paying at
least $2 per hour more for most classifications; that Respond-
ent should be paying $6 per hour for an assembler, not $3.75
as was then the case; that the Government had stated in some
publication that it took a minimum of $20,000 a year to sup-
port a family of four; that Respondent was making good
profits; that the Union expected to have a wage package ret-
roactive to October 31, 1980; wage progression would have
to have automatic raises from a hiring rate; and that a Sioux
Falls contract would have to bring the Sioux Falls employees
to the Minneapolis rates by the termination of the Min-
neapolis contract (which would be October 31, 1982).Diederich then stated Respondent's position on the issueof wage rates; to paraphrase Diederich: Respondent would``provide competitive wages for comparable work,'' and itwould pay no more. It makes no more sense for Respondent
to pay more for labor than it has to, anymore than it would
make sense for an individual to pay more for groceries than
he has to. Respondent can hire all the labor it wants in the
Sioux Falls area at the rates it was then offering; in fact, Re-
spondent then had on file thousands of applications for em-
ployment at that plant. Even when Respondent had not ad-
vertised for jobs, as many as 1600 people had come to apply
for jobs when Respondent was going through its seasonalhiring phase. Respondent would not pay $6 an hour when it
could get all the employees it needed at $3.75. Respondent
would not base its wage rates on the cost of living or what
some government publication says employees need. Respond-
ent would pay more if it had to; the thing for the Union to
do was to go out and organize other businesses in the area
and drive up the area wage rates if it wanted more money
for the employees at Respondent's plant. Diederich further
told Miller that perhaps Respondent should tell new hires
that the wages paid are not sufficient for a head of a house-
hold and Respondent was not basing its rates on profits but
on the Sioux Falls labor market conditions.In sum, Respondent was taking a strict supply-and-demandposition on wages. The labor market in Sioux Falls was very
loose; it was a time of high unemployment; and Respondent
was satisfied with a quality of the employees it was attract-
ing at the labor rates it was then paying and saw no reason
to pay any more than it had to. Diederich repeated this basis
for Respondent's position on wages numerous times through-
out the course of negotiation.The 15th item of Respondent's November 18 proposal wasthat its current sick day program be eliminated and that Re-
spondent would ``offset elimination of such days by other
improvements.'' At the time Respondent had a policy of pay-
ing employees up to 12 sick days per year at 100 percent;6380 percent for the 13th through 65th day; 60 percent from
the 66th through 130th day, as mentioned earlier. Diederich
gave Miller the reasons for proposing to eliminate the sick
day program: He stated that the program was a problem be-
cause employees, when being considered for merit wage in-
creases, would receive less if they had bad absentee records
and employees would respond that ``you paid me to be ab-
sent.'' Some employees were taking advantage of the situa-
tion and using sick days for activities such as skiing and this
created morale problems for employees who were not abus-
ing the program. Diederich stated that, during the preceding
12 months, the cost of the sick day program was a $138,000.
He further stated that Respondent intended to propose a
``Sickness and Accident'' program64similar to the one exist-ing in Minneapolis where employees had a waiting period of
3 days for illnesses, but none for accidents. Thereafter they
would receive so many dollars per week because of their dis-
ability. In return, Respondent would put the money it was
saving in other benefits for the employees.Miller responded that the Union not only wanted to keepthe sick day program, but wanted Respondent to pay for all 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
65This paragraph is in accordance with the testimony of Miller; Diederichtestified he remembered no discussion of the buzzer system on December 9.66Throughout negotiations Respondent took the position, consistent with itspositions elsewhere, that in job-bidding qualifications would be the primary
consideration and seniority would be considered only if qualifications between
applicants were equal. Consistent with this undisputed fact, I correct the
record, p. 9617, L. 6, to change ``would be controlling'' to ``would not be
controlling.unused sick days. Virag stated that Respondent had neverpaid unused sick days and did not intend to do so. Diederich
added that Miller was, in effect, proposing 12 more holidays.The 16th item of the November 18 proposal was ``Sick-ness and Accident,'' which stated:Continue present plan. Sick days eliminated in favor ofother improvements. Continue present long-term dis-
ability plan at employees' option.Diederich explained that ``continue present plan'' should nothave been there; Respondent was proposing to eliminate sick
days altogether as previously discussed.The 17th item, ``Health Insurance, Dental and VisionCare,'' caused little discussion at this meeting. Diederich
stated that Respondent was proposing to keep the right to
change insurance carriers as long as the coverage of the em-
ployees remained equivalent. He stated that Respondent was
proposing to continue to pass along increases in the cost of
family medical insurance on the same basis as before: 76
percent paid for by the Employer and 24 percent by the em-
ployees. Diederich further proposed that dental insurance pre-
miums would remain at 80 percent paid for by the employer,
20 percent by the Employee for family coverage. Diederich
further told Miller that he had told Painter that increases in
dental insurance premiums were coming due on January 1
and that the increases, unless something else was negotiated,
would be to raise employee only coverage from ``zero to
$1.61,'' and for dependent coverage to $5.08 per month
(from $4.20). Miller replied that the Union's position was
that Respondent should pay all increases in the medical and
dental premiums and that employees should not share in the
cost of employee-only coverage.Miller, without contradiction, testified that he responded toDiederich that the Union had opposed increases to employees
in insurance premiums before, and it opposed them now. He
further testified that he asked Diederich why Respondent had
not passed the health insurance increases along at the time
they had gone up (August), and Diederich replied: ``It would
not have been a very good time to do it.'' Agreement was
never reached on the issue of health insurance premium in-
creases.The 18th item of Respondent's November 18 proposal was``Life Insurance.'' Diederich stated that the Company was
proposing to continue the present program, but any cost of
increased premiums would be shared by the employees. Mil-
ler stated that the Company should pay any increases in pre-
miums.The 19th item of the proposal was:SUPERVISORS:Supervisors and others may perform work which hastraditionally been performed by them in the past, in-
cluding training, instruction, testing runs, emergency
work, helping out to enhance efficiency of operation or
meet production schedules.Miller stated that testing, instruction, and emergency workwere permissible, but not to maintain production schedules or
enhance efficiency. Diederich replied that supervisors' work-
ing sometimes helps employees through the ``learning
curve'' and that Respondent did not intend to displace em-ployees. Miller told Diederich that a statement should beadded that the function of supervisors was to supervise and
not to do bargaining unit work. Diederich replied that he
would work on language to that effect.The parties then discussed Respondent's 20th proposal,which was ``Leaves of Absence.'' Diederich told Miller that
Respondent wanted to grant leave at its own discretion.
There was some discussion about accrual of seniority during
a leave of absence and the reasons for which leave may be
granted, but no major issues were drawn at this point. There
was some repetition of the positions taken when the Union
advanced its leave-of-absence proposal at an earlier session.At some point in this meeting of December 9, Millerbrought up the topic of buzzers. He produced a copy of a
December 5 memo from McCartin to all plant personnel. The
memo states that a ``new plant timing system'' would be put
into effect on December 8 and that a ``tone'' would be used
to announce shift start, morning break, lunchbreak, afternoon
break, and shift stop. Miller complained, not about the instal-
lation of the buzzers, but about the fact that the schedule an-
nounced by McCartin's memo reflected only 10 minutes for
breaktime and allowed no time for walking between the work
areas and the cafeteria. Diederich responded that the breaks
had always been 10 minutes and the buzzers were there to
stay.65Bargaining Session No. 13; December 10, 1980The parties began with a discussion of the 21st item ofRespondent's November 18 proposal, ``Military Leave.'' Re-
spondent proposed granting 2 weeks' leave for National
Guard duty and paying the difference between the affected
employees' wage levels and what employees received from
the military. Miller asked Diederich to put in Respondent's
proposal that it would comply with the Universal Military
Training Act. Diederich agreed. When discussing military
leave Miller pointed out that Diederich had made no provi-
sion for union leaves of absence. Diederich responded that
Respondent was not proposing union leaves of absence be-
cause Respondent did not want to appear to be favoring the
Union.The 22d item of Respondent's November 18, 1980 pro-posal was ``Job Posting.'' The bidding and posting proce-
dures were probably the most complex issue discussed by the
parties. The previous discussions noted herein adequately re-
flect the basic position of the parties.66Ultimately an agree-ment was reached on this issue and neither General Counsel
nor Charging Party contends that Respondent's bargaining on
the job posting and bidding procedures was in bad faith.
Therefore, it would serve no purpose to relate all the ex-
changes over this topic between the parties during these ex-
tensive negotiations. It suffices to state here that to what ex-
tent there were disputes in the testimony between Diederich
and Miller, I credit Diederich, and I find and conclude that
there is no evidence that Respondent bargained in bad faith 375LITTON SYSTEMS67NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975).68Miller placed this discussion of the company proposal on grievance proce-dure in the December 11 meeting. It makes no substantive difference whether
it occurred at December 10 or 11, 1980; however, to the extent they differ
on the question of when these exchanges took place, I credit Diederich.over the topic of job bidding and posting throughout negotia-tions.Item 23 of Respondent's November 18 proposal was ``dis-cipline and discharge which stated:Company can discipline or discharge for just cause,including violation of contract and of reasonable work
rules. Parties to agree attached work rules are reason-
able. Company to provide a ``no-fault'' absentee con-
trol program, designed to improve attendance by means
of warnings, suspensions and terminations, if necessary.Probationary employees can be terminated withoutrecourse to contract.If employee requests steward at investigatory meet-ing, Company will allow or terminate meeting and con-
clude investigation without interviewing employee. If
handing out discipline already decided upon, no steward
required.Diederich began the discussion by stating that the only mat-ter upon which the parties appeared to be apart was about
taking disciplinary notices out of employees' files. Miller re-
sponded in most emphatic terms there were more disagree-
ments than that. Miller stated that ``we are not negotiating
work rules.'' Diederich replied, ``Well, Joe, I don't think you
mean what you're saying but I hear what you're saying.''
Then the parties went on to the next topic, probationary em-
ployees. This consisted only in changing ``recourse to the
contract'' to ``recourse to grievance procedure'' upon the
suggestion of Miller. Miller made no other objections to the
reference to probationary employees.Miller asked Diederich to explain the reference to ``inves-tigatory meeting.'' Diederich essentially repeated what the
provision states above in summary fashion; Respondent was
proposing to grant Weingarten67rights and no more.Miller noted that Diederich had not proposed removal ofwarning notices for any reason. Diederich responded that it
did not make sense to remove warning notices of an em-
ployee who is on the verge of being fired just because a con-
tract had been signed or because 6 months had elapsed.Respondent's proposal on discipline and discharge con-cluded with a recitation that certain rules were reasonable.
Following that there was a listing of two types of violations,
24 type ``A'' rules which would result in immediate dis-
charge and 9 type ``B'' rules which would result in warning,
then suspension, then discharge for repeated offenses.
Diederich testified that he told Miller that he wanted to dis-
cuss the proposed work rules and that he was repeatedly
rebuffed by Miller who stated that the Charging Party would
not be negotiating work rules.The 24th item of Respondent's November 18 proposal was``Health and Safety.'' The discussions about this item at this
and some succeeding sessions were complex and extensive.
Since neither General Counsel nor Charging Party contends
Respondent bargained in bad faith over the issue of health
and safety, it is unnecessary to detail all of the negotiations
on this point. The only significant portion of the discussions
on this item was on a proposed work rule which stated: ``fil-
ing claim under workers' compensation for nonwork-relatedinjury [is] grounds for dismissal.'' Miller did discuss this
work rule to the extent that he stated that such falsificationmay be grounds for discipline, but not necessarily discharge.It is further significant that during the negotiations on this
point Miller noted that, under South Dakota unemployment
compensation law, employees received no workers' com-
pensation for the first 6 days of disability caused by a work-
related injury unless they are disabled for a seventh day. Mil-ler stated that the Company should pay for those 6 days.
Diederich responded that Respondent was not proposing to
pay for those 6 days because it was a cost item.There were seven enumerated ``Health and Safety Rules''incorporated in Respondent's proposal on health and safety.
They included prohibitions against failure to wear safety
glasses, smoking in prohibited areas, horseplay, etc. The sec-
tion did not state a form of discipline for breaches of these
rules, but Miller commented these were nevertheless work
rules and he would not discuss them.The parties then proceeded to discussion of item 25``Grievance Procedure,'' which provided:68Grievance ProcedureFour-step grievance procedure:1st - Employee and supervisor2d - Steward and supervisor
3d - Chief Steward and superintendent
4th - UE representative and H/R representative.All steps documented on single written form.Grievance to be initiated within 3 working days ofincidentMovement to higher steps and responses to be within3 working days. If not moved timely, grievance
dropped. If reply not timely, automatically moves next
step.Form to identify employee, date of incident, natureof grievance, contract provision violated and remedy
sought. Form restricts grievance to matters raised there-
on.No Decision on Arbitration.
Grievance investigations and meetings at end ofshift, without pay.Diederich began the discussion by stating that, as the outlinereflected: Respondent wanted a speedy and streamlined
grievance procedure with the fewest number of people in-
volved; Respondent did not want to pay for time spent in
grievances; Respondent wanted some statement that the prob-
lems would be discussed with the supervisor first because
that is the way grievances often get resolved; quickly and the
contract provision involved, as well as the nature of the
grievance, should be stated on the face of the grievance be-
cause Respondent could be incurring liability while it was
considering grievances under the wrong section. Diederich
stated that one reason for Respondent's proposal was that 80
to 85 percent of the employees had never worked anywhere
else before and many of them were young persons just out
of high school; this being the case, they had a tendency to
treat every annoyance or inconvenience as a grievance and
Respondent did not want to be hit with a ``clutch of griev- 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ances.'' Miller stated that the Union was not there to filefrivolous grievances; Diederich responded that Miller had al-
ready stated that the Union was concerned about being sued
for failure to process grievances; therefore, the Union would
not be interested in limiting the number of grievances.Miller reiterated the Union's positions on grievance proce-dures which he had stated before: the first step should be-
tween the employee, area steward, and the supervisor. Miller
argued that the contract section involved could not always be
identified at early stages because employees and stewards do
not always know the contract well enough; also they could
be grieving over past practices. Miller stated that the Union
would agree to identify grievances in later steps of the griev-
ance procedure. Miller further stated that Respondent's
fourth-step proposal could not be agreed to because it was
against the union constitution for a union representative to
meet alone with a company representative to resolve griev-
ances. Miller noted that the Union was still proposing that
chief steward be allowed free use of the telephones to dis-
cuss union business; Diederich replied that Respondent could
not allow the chief steward to spend whatever time he want-
ed to on the telephone as there was no way that it could
monitor whether he was talking about union business.Diederich stated that ``No Decision on Arbitration'' meantthat Dolen had not made a decision on whether to agree to
arbitration. Miller asked what the alternative would be;
Diederich replied the Union would have a right to strike.
Miller stated that the Union had some contracts which gave
it the option of striking or demanding arbitration; Diederich
replied that he was aware of that fact. While discussing Re-
spondent's grievance procedure proposal, Miller reassertedhis request that the Respondent agree to a regular second-
step meeting and monthly third-step meeting. Diederich re-
sponded that the Employer did not want to be held waiting
for grievance meetings especially when there was potential
backpay mounting. He added that perhaps in specific cases
Miller might call Virag and work something out. Miller
again asserted that he wanted more representatives of the
Union than the chief steward at the third step which would
involve the superintendent. Diederich replied that there was
no point in having five people to discuss a grievance; there
was no need to have both the department and the chief stew-
ard present; the two of them could consult between the sec-
ond and third meeting to ``get all their ducks in a row'' be-
fore the meeting. In summary, Diederich told Miller the em-
ployer did not want to pay for lost time or lost production
because of employees attending grievance meetings. Miller
argued that grievances should be processed on working time.Bargaining Session No. 14; December 11, 1980The 26th item of Respondent's November 18, 1980 pro-posal was ``Layoff Deferment'' which provided: ``No pref-
erence for layoff because of union activity, position or sta-
tus.'' This item was passed with a comment by Miller that
it was obvious that the Company was not proposing any type
of layoff deferment (or superseniority).The 27th item of the proposal ``UE Representative'' whichprovided: ``By mutual arrangement, plant tour arranged after
end of shift.''On direct examination Miller testified that he toldDiederich that he did not understand the Company's proposal
because he was asking for the right to come into the plantto investigate grievances and conduct meetings and that thetour was a separate question.According to Miller:Mr. Diederich said that they might be willing to workout something on the plant visitation after we get a con-
tract. I asked again if I could have a plant tour so I
could look at the jobs that are in the plant, to study dif-
ferent jobs. Mr. Diederich said that he did not feel it
was necessary ....On cross-examination Miller first said that Diederich gavehim a flat ``no'' to his request for a tour; then Miller
changed his testimony to state that Diederich did not say
``no'' but apparently had meant that because Diederich
began talking about disruptions if a tour were to take place.
Further on cross-examination Miller testified that he had pre-
viously asked for a plant tour on October 15 and October 23
or 24. He did not testify about tours when testifying about
the October 23 or 24 sessions, and his notes do not reflect
any such request on either date. Diederich testified on the
issue that in discussing the ``U'' Representative'' proposalhe stated to Miller that he wanted to make clear that the
union represenatives could not just drop by the plant anytime
they wished and Miller agreed that appointments would be
made through Virag. Further according to Diederich:Mr. Miller then said that some time when it was con-venient he would like to come in and see the plant in
operation and could we work something out. I said to
Mr. Miller I thought we could but I could see we might
have some disruptions because we had seen some evi-
dence of it and I wanted to impress on him that it was
up to him to take steps to control it. He said that he
would try but that he could not guarantee it because the
people would be very emotional when he came into the
plant.Diederich flatly denied stating to Miller that a tour was notnecessary or that it would be arranged only after a contract
was signed. Respondent called Ori and Virag in support of
its position. Ori testified ``Joe said that he'd like to have a
tour of the plant when [sic], with himself and Denis Painter
and the President of the Union.'' Virag testified: ``Joe then
made a comment and said sometime when it is convenient,
I would like to have a tour of the plant to see it in operation,
and I would like to have myself, Denis Painter, Carrie Dick-
ens and Chuck Eisenhauer in attendance.'' Both Ori and
Virag denied that Diederich stated that a tour could be ar-
ranged only after a contract was signed or that it was not
necessary.In addition to Ori's not completing the phrase starting with``when'' in quoting Miller, both Ori and Virag testifed that
Diederich stated nothing in response to Miller's statement
that he would like to have a tour of the plant.While the testimonies of Ori and Virag are not entirelycongruent with that of Diederich, I find that they do support
Diederich's testimony sufficiently to credit Diederich over
Miller, especially in view of the above-outlined inconsist-
encies in Miller's testimony on this issue, as well as many
others. Accordingly, I find that the exchange on the issue of
plant tour occurred as related by Diederich and quoted
above. 377LITTON SYSTEMSIn response to the Union's proposal for checkoff Respond-ent proposed as item 28 of its November 18, 1980 proposal:DUES CHECK-OFFNo union business to be conducted during workingtime. Violation is grounds for dismissal.Miller asked what Diederich meant by that, and Diederich re-plied with Respondent's reasons for not granting checkoff; as
Diederich testified:I said, ``What it means is that we are not proposingto have a dues checkoff provision; that as far as we
were concerned that was union business; that there was
an administrative cost involved; that there was a cost
involved in originally setting up the checkoff system
for this plant; there would be a maintenance cost; that
as employees came and went, there would be a mainte-
nance cost, that as dues changed, there would be a
maintenance cost because we would have to make
changes if the amount of the dues changed; there would
be changes because rates varied; people got increases,
the amount of dues deducted would have to be changed
and there was a maintenance cost; that we weren't pre-
pared to do it.''I also said that people have a tendency to look attheir net pay. I said ``You know, we have people who
they have deductions for charities, credit unions, saving
bonds and things like that in plants that I have been [in]
and they tend to look at their net pay and they forget
they have those things. That's another reason.'' And I
said, ``Another reason was that the union had already
made several allegations that we have taken discrimina-tory actions, fired people, done other things to people
because of their union activity and we frankly don't
want to know about it.''Diederich further told Miller that the basis for the proposalas drafted was that, if there was to be no checkoff, he as-
sumed that the Union's stewards would be attempting to col-
lect dues from employees and Respondent did not want that
activity occurring during working time.The 29th item of Respondent's Novmeber 18, 1980 pro-posal was that ``Wages of Negotiating Committee'' would be
paid by the Union. Miller stated that the Union still was in-
sisting on 56 hours of paid time for the union committee
members and that the negotiations were taking a long time.
Diederich responded that they were taking a long time be-
cause the Union brought in statements of general principles
and the Respondent had done that also and there had been
no complaint from Miller: and he (Diederich) did not con-
sider that there had been a waste of time because the posi-
tions of the parties needed to be explored. Miller argued that
many of the Company's proposals had not been mentioned
when the parties were discussing the Union's proposals.
Diederich responded the Company was not limited to the
topics selected by the Union.The 30th item of Respondent's proposal was that time-clocks be instituted. Diederich stated that the Employer want-
ed timeclocks because employees were abusing their break
and quitting times. Miller replied that Respondent could put
the clocks in but the Union was not going to agree to it and
did not want any mention of timeclocks in the contract.The 31st item of Respondent's proposal was ``Tele-phones,'' which stated that the plant-floor telephones were
not to be used for personal reasons; personal calls were to
be made at break and lunch periods from telephones in the
cafeteria; and that WATS lines usage was to be curtailed. In
reviewing the proposal Miller stated that the employees had
always used plant-floor telephones before; Diederich re-
sponded to that while some employees may have gotten
away with it, abuses do not establish policy and that employ-
ees were only to use the cafeteria telephones for personal
business. As Virag had stated in the November 6 session,
Diederich further stated that the WATS line usage may have
to be curtailed because the division president, Bledsoe, did
not know about the practice and would be upset if he did.
Diederich added that, in any event, Respondent was looking
for a new type of long-distance telephone system for reasons
of economy.The 32d item of Respondent's November 18 proposal was``Overtime'' which simply stated that employees would be
required to work scheduled overtime. This item was passed
with the observation by Miller that employees still wanted
voluntary overtime. Diederich replied that McCartin could
not operate the plant without compulsory overtime.The 33d item of Respondent's November 18, 1980 pro-posal was ``Zipper Clause,'' which provided:Wavier of right to negotiate over any subject or itemnot covered in agreement. Acknowledges no agreements
or practices not spelled out in the agreement.Diederich stated that Dolen and McCartin were the new man-agers; it was not Joe Rainey anymore, and that Respondent
did not intend to be bound by everything that Rainey had
done. Therefore Respondent wanted a provision that stated
that everything the Union wanted is in the contract and that
if the Union wanted anything else in the contact it should be
sure to get it in writing because there were to be no side
agreements or invocations of ``past practices.'' Miller re-
sponded that he would agree to that if Respondent would
agree to a clause stating that all previously granted benefits
were retained. Diederich replied that such a position was to-
tally inconsistent with his and that Respondent not only
wanted a provision that would keep the Union from invoking
past practices of ``good old Joe Rainey,'' but that Respond-
ent further wanted a provision that says that both parties hadhad an ample opportunity to negotiate and had waived the
right to negotiate over anything that is not covered in the
agreement. Miller stated that he did not know why Respond-
ent would need that because it already had everything that
it could possibly dream of in the proposals anyway;
Diederich responded that if that was the case the Union
should not have any trouble about agreeing to Respondent's
zipper clause. Diederich further stated that the Respondent
would also be content with the zipper clause contained in the
Mastic contract negotiated by Denis Painter; Miller replied
that the Union was not negotiating with Mastic.The 34th item of the Respondent's November 18 proposalwas ``Management's Rights Clause'' which provided:General clause reserving all management rights notabridged or restricted by contract. Specific items spelled
out, without limiting general management's rights. In-
cludes right to determine products, method of produc- 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
69The Union's January 8, 1981 proposal will be stated here in summaryfashion as the parties thereafter worked mostly from Respondent's proposals.tion, rate of production, to lay off, subcontract, elimi-nate product lines, determine where work is to be per-
formed, shutdown or transfer work or operations, for
example.Diederich stated that Respondent wanted a two-part provisionon management rights, one part being a general statement of
principles and the next being a specific listing of the rights
retained by management. Miller responded that such a clause
did not belong in a labor contract; that the Union had nego-
tiated a few over the years but the UE did not then negotiate
them; Respondent had these rights anyway and there was no
use in putting them into a contract. Diederich replied that if
management already had the rights then there should be no
objection to putting it in the contract. Miller further argued
that if the Company had the mangaement-rights clause it did
not need the zipper clause as the two were redundant.
Diederich stated that Respondent would also take the Mastic
contract's management-rights provision; Miller again replied
that he was not negotiating with Mastic.The 35th item of Respondent's November 18, 1980 pro-posal was ``Productivity'' which provided:Clause confirming right of company to institute auto-mation, mechanization, combination of jobs, changing
jobs and improving machinery or equipment, changing
work methods or procedures or [sic] industrial engi-
neering in order to improve productivity.Diederich told Miller that, as he had previously explained toPainter when discussing the ``Preamble'' proposal, Respond-
ent was in a highly competitive business and the only way
to compete with the Japanese and others was to get a ``com-
mitment from the union and employees that we are going to
have a joint effort here to increase productivity through such
things as automation, mechanization, and industrial engineer-
ing.'' Miller responded that there was no ``joint effort'' and
that the clause was management's business and did not be-
long in a contract. Miller repeated that the clause was redun-
dant with the management-rights clause; Diederich re-
sponded: ``I don't think they are repetitious at all. Manage-
ment's rights defined what our management rights are and
this is a commitment by everyone involved that we are all
going to try to cooperate and achieve a highly productive
plant through various methods.'' Virag stated that there was
a ``new era''; that people are going to have to change the
way they think or be left behind by other industrial countries
which are becoming more productive. McCartin pointed out
that he had worked in the television industry and that every-
one had seen what had happened in terms of foreign com-
petition; one cannot buy a color television set that is made
in the United States.The 36th item of Respondent's November 18, 1980 pro-posal was ``No Strike, No Lockout'' which stated in general
terms that there would be no strikes during the contract term.
There was essentially no discussion on this issue at this time,
and later Respondent dropped this proposal as it was not
agreeing to compulsory arbitration.The 37th item of the proposal was ``Term of Contract,''which provided that the contract would be for a period of 1
year from the effective date and that there would be no wage
retroactivity. In discussing this section Miller stated that the
Union still wanted all wage increases negotiated to be retro-active to October 31, 1980; Diederich replied that Respond-ent was not proposing retroactivity. Miller stated that the em-
ployees wanted the same termination date as that of the Min-
neapolis contract, October 31, 1982. Diederich stated hefound it hard to believe that the employees had originated
such idea, but that, in any event, Respondent was not agree-
ing to have the same termination date as that in Minneapolis.In discussing retroactivity Painter indicated that the em-ployees were looking for a February increase. Diederich re-
plied that Respondent was not proposing a February increase;
Respondent was proposing that it go back to the idea in ef-
fect when the plant was originally started, that there be only
one increase, in August, and that the only reason for the
prior February increases was that ``Joe Rainey was the guy
who went over there [Minneapolis] and got permission to ad-
vance part of the August increases''; therefore Respondent
was not proposing any February increases.Bargaining Session No. 15; January 8, 1981At this meeting the parties exchanged plenary proposals.The Union caucused and returned with Miller again stating
that the Company had proposed many things beyond any
prior discussions; Diederich responded that the Company was
not prevented from making additional proposals. Miller stat-
ed that the Union wished to negotiate from its proposals;
Diederich replied that the Union had asked the Company for
a complete proposal, but he would agree to work from the
Union's proposal.69The parties went into the Union's proposal (received inevidence as G.C. Exhs. 28(a)±28(w)), and Diederich first ob-
served that, aside from having the Company's name wrong,
the Union's proposals still included recognition of the Local,
a concession the Company was not willing to make and he
repeated the reasons again. Miller repeated his arguments;
Diederich repeated Respondent's position again.The second item of the Union's January 8, 1981 proposal,``Recognition and Bargaining Unit,'' stated that Respondent
would recognize ``the Union'' as representative of Respond-
ent's employees ``at its plant in Sioux Falls, South Dakota.''
Diederich stated that Respondent wished to have the address
of the current plant included because other Sioux Falls plants
may be opened later and they would not necessarily be a part
of the Board-certified bargaining unit. Miller argued that any
future Sioux Falls plants should be included in the bar-
gaining unit; Diederich repeated himself. Diederich also stat-
ed that the words ``the Union'' could not be used because
it might be miscontrued to include the local. Diederich again
repeated his reasons for this position when questioned by
Miller.The third item of the proposal was ``Discrimination.''Diederich stated that if, as the Union stated, there were no
problems with discrimination because of race, color, or polit-
ical or religious affiliation, there was no point in having a
clause prohibiting it in the contract; the Union should not be
able to announce to anyone that it had gotten Respondent to
``stop'' discriminating against anyone; Respondent posted the
appropriate notices regarding the laws against racial discrimi-
nation; there was no point in putting such a clause in the
contract because no more than 40 employees would read the 379LITTON SYSTEMScontract; the Union should not be able to have two chancesto complain about discrimination (by grievance and com-
plaint to the Equal Employment Opportunity Commission).
Diederich further objected to a clause included by the Union
that there would be no discrimination against the hiring ofrelatives; Diederich repeated Respondent's reasons given
Miller earlier.The fourth item was ``Bulletin Boards,'' which stated thatthe Company would provide bulletin boards and the Union
was to approve all notices posted thereupon. Diederich stated
that he had previously told the Union that Respondent would
not pay for bulletin boards, and that all postings should be
shown to Virag before posting. In response to an argument,
Diederich again stated that at one time the Company had
proposed that the Union could have a key to a bulletin board
but he never said that the Company was not going to have
a key and the Company would want to have a key to any
bulletin boards.On the fifth item of the Union's proposal, ``Seniority,''Diederich made the following objections: For employees
hired on the same day, it was arbitrary to list them ``A'' to
``Z'' in even-numbered years and ``Z'' to ``A'' in odd-num-
bered years, as the Union proposed; the employees should be
ranked in order of acceptance of employment. The Company
would agree that if probationary employees were laid off,
they would be recalled before new-hires and their past serv-
ice would count toward completion of their seniority period.
The probationary period should be 90 days, not 30. The
Company would give seniority lists every 6 months, not 6
months or more often at the Union's request, as the Union's
proposal had stated. In regard to a loss of seniority provision,
Diederich agreed that discharge for cause or voluntary quit
would terminate seniority, but Diederich stated that seniority
should be retained only for 6 months while on layoff, not 2
years as the Union proposed. Respondent would agree that
failure to return from leave of absence, failure to return from
layoff, and acceptance of full-time employment while on
leave of absence, would terminate seniority. Diederich said
he would respond later to the union proposal that seniority
would terminate after 12 months of medical leave but would
be unlimited if on a worker's compensation injury. Diederich
disagreed with a union proposal that an employee be allowed
3 consecutive working days without notifying the Company
of why. Diederich again stated that it was unreasonable to
allow that much time, even though, as he acknowledged,
such a provision had been in the employee handbook. He
added that Respondent would go from 1 day to 2 (as in the
Mastic contract) but would go no further because employees
should certainly be able to call in within 2 days. Diederich
asked Miller if he could justify an employee failing to call
in for 2 days; Miller could not but still insisted that the 3-
day provision in the handbook be retained.The sixth and seventh items of the Union's January 8 pro-posal were ``Layoffs'' and ``Recall.'' Diederich objected to
a provision that 2 days, not 2 weeks, would constitute a pe-
riod of layoffs for which the Company could retain or call
back from layoffs employees at its discretion, without regard
to seniority. Diederich further objected to a provision that
volunteers be laid off first; he repeated Respondent's reasons
stated in previous sessions. Miller and Diederich argued
again about the fact that the employee handbook stated in
one place that layoffs would be by departmental seniorityand in another place that layoff would be by seniority onlyif qualifications of employees are equal. Diederich further
stated that Union's proposal essentially provided that layoffs
and recalls would be by seniority; Respondent wanted to in-
crease efficiency; therefore, Respondent would propose that
such selections be basically on merit and seniority would
apply only in event that employees did have equal qualifica-
tions. In discussing seniority, Diederich stated that the Com-
pany would agree that if a senior employee were laid off in
favor of a junior employee, the situation would be reviewed
by Respondent's human resources department.The eighth and ninth items of Union's proposal were``Shift Preferences'' and ``Inventory'' which dealt with the
staffing of new shifts and the taking of vacations during in-
ventory (as opposed to summer vacation) shutdowns. There
was essentially no discussion of these items.In discussing tha 10th item of the Union's proposal,``Hours of Work,'' Diederich stated that the Union appeared
to be proposing that all changes in the shift hours be agreed
upon. Miller replied that this was the Union's intent.
Diederich stated Respondent would notify the Union of
changes but did not want to be in a situation where the
Union could veto a management decision on the issue. Miller
said again that any changes would have to be with the
Union's consent; Diederich responded, as he had done be-
fore, that Respondent was then seeking to get the Union's
consent at that time for the right to change shift hours.
Diederich again stated that Respondent needed this right be-
cause as the industrial park in which Respondent was locatedgrew, the employers in the area would need to be able to
change their shifts to avoid traffic jams because all traffic
had to exit over one bridge.Diederich further objected to the ``Hours of Work'' provi-sion that stated that there would be two 15-minute breaks
and one 5-minute washup period each day; Diederich stated
that Respondent would not be agreeing to either. However,
he added, he would speak to Dolen about the possibility of
off-setting the loss of sick days with increased break periods.In discussing the 11th item, ``Overtime,'' Diederich ob-jected to a union proposal that employees had the right to
decline overtime that triple time be paid for holidays, that
notice of Saturday overtime would have to be given by
Wednesday and that weekday overtime would have to be
scheduled by noon of the preceding day. Diederich stated
that Respondent was proposing that Saturday overtime would
not have to be scheduled until noon Thursday and that there
should be an exceptions when the Company could not give
notice of overtime because of emergencies.The 12th item, ``Call in Pay,'' was passed without muchdiscussion other than an observation by Diederich that the
parties appeared to be in basic agreement regarding pay
when employees are called back to work after they have left
for the day.Bargaining Session No. 16; January 9, 1981The parties continued with the Union's January 8 proposal.The 13th item ``Report-in Pay'' was discussed briefly. Miller
stated that under his proposal employees would get 4 hours'
reporting pay unless they got 2 hours' notice that a shift
would not be conducted; Miller added that this was a modi-
fication of the Union's previous proposal which was for 12
hours' notice of shift cancellation. Diederich replied that he 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
70Roberts Dictionary of Industrial Relations defines ``red circle rate'' thus-ly: Generally a rate which an individual received prior to a job evaluation or
other adjusted wage schedules within the plant. The red circle rate is one
where the wage for the particular job is higher than the rate which is called
for in the job evaluation. In order to avoid having individuals oppose job clas-
sification and evaluation, it is generally agreed prior to the job evaluation that
no employee's rate will be reduced as a result of the survey. Those below the
rate move up to the job evaluation rate, those above are red circled ....''
(Bureau of National Affairs; copyright, 1971.)had talked to Ori and that all employees lived within 1hour's driving distance and that Respondent was therefore
proposing that there would be no report-in pay if there was
1 hour's notice over a local radio station that a shift would
not be conducted. The parties again discussed snow days.
They maintained their previous positions, the Union wanting
8 hours' pay for all employees: Diederich stated that the Re-
spondent would extend the 8 hours' pay to no more employ-
ees that those who already received it.The 14th item, ``Jury Duty Pay'' was passed with the ob-servation that the parties did not appear to be very far apart.There was little discussion of the 15th item, ``FuneralLeave,'' except that the parties discussed what constituted
``immediate family'' and how certain days of funeral leave
were to be counted in terms of when it began and ended.The 16th item of the Union's proposal was ``Holidays.''At the beginning of the discussion Diederich observed that
``employees'' covered by the holiday pay proposal should
not include future probationary employees although the em-
ployer was still proposing to include probationary employees
on the payroll at the time a contract was signed. The Union's
proposal asked for an additional floating holiday. Diederich
observed that there were already 10 scheduled holidays plus
1 floating holiday and that Respondent was more generous
than other Sioux Falls employers in granting holidays. Miller
replied that the Union based its proposal upon the needs of
the employees it represented and it wanted two floating holi-
days, one to be voted on by the members of the Union.
Diederich responded that Respondent was proposing to keep
one floating holiday, the date of which it would notify the
Union by March 15. Diederich added that to allow selection
by the union members was unfair to those who were not
members of the Union.The parties repeated their respective positions on sched-uling of holidays when the legal date fell on a Saturday or
Sunday. They again got into a ``chicken-and-egg'' discussion
of which came first, the employees or the customers.The 17th item, ``Vacations,'' engendered a great deal ofdiscussion with regard to the summer vacation shutdown.
The proposal stated that employees would not be required to
take their vacation during the summer shutdown; Diederich
and Ori summarized again the reasons why Respondent felt
a vacation shutdown was necessary: more vacation time was
being earned as the employees gained seniority and longer
vacations more were difficult to schedule; it reduced the total
manpower cost to schedule all vacations at one time; it de-
creased Respondent's unemployment insurance costs because
employees could earn unemployment credit if they wereforced to take a layoff; and the employees had been told in
May 1980 that there would be a vacation shutdown in 1981.
Diederich did agree to 4 months' notice of the time of the
vacation shutdown.The Union's vacation proposal included a reference to thevacation bonus (award of a week vacation after 5 years);
Diederich said that he was still checking with management,
but it would probably propose to limit it to current employ-
ees, it was included in the contract and all. Diederich ob-
jected to a union proposal that employees would receive va-
cation pay even if they quit without notice; Miller responded
that vacations are earned whether an employee quits without
notice or not.The 18th item was ``Wages.'' It stated that it incorporatedan appendix ``A''; however, the appendix was not, in fact,
attached. Miller stated again that the Union still sought the
Minneapolis rates which would include an 85-cent-per-hour
immediate increase retroactive to October 31, 1980. Miller
and Diederich repeated their wage philosophies as outlined
above. Diederich again stated that Respondent approached
the issue of wages in terms of labor supply-and-demand and
that one of the reasons Respondent was located in Sioux
Falls was because of the lower wage rate and fewer restric-
tions upon the operation of the plant by a union. Diederich
further asked Miller if the Union had any suggestions for
productivity which would offset the demanded wage in-
creases; Miller did not. The parties also repeated their re-
spective positions on the establishment of new rates, Re-
spondent saying it would not agree to arbitrate rates for new
jobs created during the terms of the contract. Respondent
was still proposing to convert night-shift premium to a cents-
per-hour, as opposed to percentage, basis.Bargaining Session No. 17; January 21, 1981This was the first meeting attended by Carol Lambiase.She was there representing the Union and taking notes, as
mentioned earlier. The parties initially discussed wage infor-
mation suppplied that day by Respondent. On direct exam-
ination Miller testified that he complained that there was a
conflict with information submitted at the beginning of nego-
tiations. For example, for Labor Grade 21 (which included
assemblers who made up 90 percent of the work force), the
initial information supplied by Respondent was that the max-
imum rate was $4.70; Miller complained that the information
supplied that date showed a maximum for the assemblers
classification to be $4.41. Miller testified that Diederich stat-
ed that he could not explain the difference but the current
figures were the maximum. On cross-examination Miller ac-
knowledged that Diederich explained that there was a dif-
ference between maximum of a labor grade and a top wage
rate of employees in a labor qrade and the Company had
thought that the latter was what the Union had wanted ini-
tially. On cross-examination Miller further stated that he
could not remember Diederich's incorporating any reference
to ``red circles'' in his explanations for the difference be-
tween ``top wages'' for a job and maximum of the rate
ranges. Diederich credibly testified that he explained to Mil-
ler that there was a difference between the top of a wage
classification and the top wage of an employee in a classi-
fication; if the latter was higher, it was the result of the per-
son being ``red circled'' in his job.70Miller further wantedto know what the ``job rate'' for all classifications would be
under Respondent's January 8 proposal. Diederich repliedthat the Respondent had not formulated that yet; what it
would be depended on other agreements made. 381LITTON SYSTEMSThe parties discussed union complaints about a layoffwhich had occurred during December 1980 and January
1981. Miller conplained that Respondent had not laid off vol-
unteers first. Diederich explained why Respondent had not,
repeating the reasons previously given Painter in the Novem-
ber 17±18 sessions for not wanting to agree to a contract
clause granting employees the choice to be laid off. The par-
ties then went to the topics of call-in pay, report-in pay, and
funeral leave. Agreements were reached on these three top-
ics.Diederich then raised the issue of cafeteria usage. He stat-ed that some employees and supervisors were complaining
that the cafeteria was being taken over by those conducting
structured meetings. Complaints, Diederich said, included re-
ports that Mark Hubert had stood up and shouted to get the
attention of 200 people and that he had shouted that the com-
pany proposals were ``a bunch of shit.'' Diederich stated that
the problem was that the Union's conducting formal, struc-
tured meetings in the cafeteria deprived other employees of
the use for which a cafeteria was intended. Miller insisted
that the employees were on nonworking time and had the
right to conduct meetings. Diederich responded that the con-
duct of formal, structured meetings were thereafter prohibited
and that if such meetings were thereafter conducted dis-
cipline could result.The parties then went to a discussion of jury duty. Aftera brief discussion regarding how to handle second-shift em-
ployees who were called to jury duty, the parties reached an
agreement and signed off on this section. The parties looked
around for other issues upon which agreement might be
reached. They noted that they were adhering to their original
positions on the issues of bulletin boards and recognition of
the Local.The parties then moved to the issue of holiday pay. Millerstated that the Union still wanted an additional floating holi-
day and triple pay for work on holidays. Diederich replied
that the Company would not grant an additonal holiday nor
would it pay more than double time for work on holidays.
Miller testified that at one point during this discussion
Diederich stated that Respondent would consider
grandfathering current probationary employees for purposes
of receiving holiday pay if the Union would agree with ev-
erything else in Respondent's proposal. Miller denied that
Diederich had already agreed that Respondent would grand-
father probationary employees. Miller is squarely contra-
dicted by the December 12 issue of ``The Eye Opener''
which stated the Company had proposed it as early as De-
cember 9. Miller was given the full opportunity to explain
the inconsistency, but he was unable to do so.Bargaining Session No. 18; January 22, 1981At this meeting Leonard Poletta appeared as counsel forthe Union. Miller told Diederich that the Union did not un-
derstand Respondent's January 8 proposal which stated that
``job rates'' would be established. Diederich stated that the
Company wanted to have a starting rate and an automatic in-
crease after 90 days which would be called the job rate. Mil-
ler again asked how the previously supplied information
could be reconciled; Diederich again explained while some
employees did receive wages above what was stated as the
rate range for particular job classifications those people had
been red circled. Poletta argued that there could be no redcircles unless there was a contract in effect; Diederich andVirag disagreed and stated that Respondent had many em-
ployees who were red circled and that situation was causing
difficulty in formulating a wage proposal. Poletta asked for
a history of how wage increases had been given to the plant
employees since the plant had opened. Virag responded that
would be very difficult to formulate since Respondent had
given certain wage increases as a result of a survey that had
been done; there were different employees on different pay
schedules; and some employees were now in the bargaining
unit although they had not been before. Poletta asked if Re-
spondent could furnish that information by the next bar-
gaining session; Diederich replied that he did not know be-
cause ``Steve has got other things to do other than just dig
up information for you people.''Then Poletta began a list of accusations of bad faith onthe part of Respondent including delays in funishing infor-
mation, conflicts in information, unilateral actions, and over-
all bad faith. Diederich responded with Respondent's posi-
tion: while the prior plant manager, Joe Rainey was well
liked, he gave away too much and never met production
schedules; now there was new management, including Dolen,
who had replaced Rainey and Respondent's objective was to
operate the most efficient plant possible. While certain things
were enumerated in the employee handbook as benefits to
employees, they were now in negotiations and Respondent
intended to be much more careful about what it places in a
binding contract than what it had put in the employee hand-
book. Poletta accused Respondent of not paying wages it was
able to pay. Diederich replied again with his supply-and-de-
mand theory: Respondent did not base its wage proposals on
the ability to pay; it based them on what lt took to hire as
many employees (mostly assemblers) as it needed. Poletta ar-
gued that if Respondent offered more money it would have
a more stable work force; Virag responded he could remem-
ber only one employee who had quit because she was not
making enough money. Virag pointed out that most employ-
ees who came to work for Respondent were getting more
money than they had ever made before. Poletta said the Re-
spondent had a duty as a multi-national corporation to grant
employees cost-of-living increases; Diederich stated that the
Union was not dealing with a multinational corporation but
with a division. Miller asked what Diederich (vice president
of Litton Industries) was doing there then; Diederich stated
that ``I am here as an adviser for this division acting as their
spokesman.'' Miller and Poletta repeated their arguments that
Respondent should tie wages into profits or the Consumer
Price Index; Diederich replied that the Respondent would
pay no more than it had to for labor in the community, and
it would not be indexing wages to anything.Miller and Poletta again questioned Diederich about whyFebruary increases had not been given; Diederich repeated
that:Mr. Rainey had gone over and gotten permission forsome of the people to get those increases, part of those
increases early. That it was an exception, and that Mr.
Dolen was not proposing to do that. That the August
1 increase was consistent throughout the entire cor-
poration, and this group of people over here who got
February [increases] were the only ones in the cor-
poration that got [them] and Mr. Dolen wanted to 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
eliminate it. And were proposing that there wouldn't bea February increase. We were proposing that increases
be in August.Polletta then began questioning other of Respondent's pro-posals. At the time, of course, he had in his possession Re-
spondent's specific proposals submitted on January 8 and the
parties began discussing them. However, since the specific
proposals were consistent with the generalized proposals
which Diederich submitted on November 18, 1980, it is not
necessary to quote the January 8 proposals at length in order
to fairly reflect the positions of the parties. Therefore, I shall
identify the proposals and the Union's objections to them and
quote the specific language of Respondent's January 8, 1981
proposal only when it is necessary.Poletta asked why Respondent wanted a contract only for1 year; Diederich responded that if the Company found prob-
lems that it could not live with, it may want to change them
and it did not want to be ``stuck'' with one contract for 3
years. Poletta asked why Respondent was proposing its ``Pre-
amble.'' Diederich said that he would go over his proposal.
Miller stated that the Union did not want to bargain about
the ``Preamble.'' Diederich insisted that it was something
over which the Union had to bargain and that he should con-
fer with Poletta. Poletta responded that ``the Preamble
doesn't belong in there. You people produce ovens. We bar-
gain for people's wages and benefits.The proposed preamble was:ARTICLE IPreambleThere are approximately 40 brand names presentlyavailable in the microwave oven market place, and in
excess of 20 manufacturers of microwave ovens, in-
cluding' several Japanese companies, who have recently
had a significant impact on the market place in terms
of market share captured. Persons knowledgeable in the
industry predict that in the next several years, the num-
ber of microwave oven manufactures will be reduced
considerably, most likley to less than 10, and that those
manufacturers which are able to operate most effi-
ciently and continue to improve producsivity will be
among those 10.The parties recognize that the ultimate source ofCompany success and employee job security is the cus-
tomer, and that customers are interested in competitive
prices, high quality and on-time delivery. The parties
further recognize that efficiency and continually im-
proving productivity contribute to the needs of the cus-
tomers in that they enable the Company and its em-
ployees to produce microwave ovens at competitive
prices.The parties further recognize the obligation of theCompany and its employees to provide microwave
ovens of high quality, and to produce these ovens in ac-
cordance with the delivery requirements of the cus-
tomers.It therefore is recognized as the responsibility of allpersons employed by the Company to assist in every
reasonable way in producing microwave ovens of high
quality in accordance with the delivery requirements ofthe customers, and to make all reasonable efforts to op-erate efficiently in order to reduce costs.The parties agree that all persons employed by theCompany shall make an honest and conscientious effort
to eliminate waste and increase efficiency and produc-
tivity. The elimination of waste includes, among other
things, reducing breakage, caring for equipment, mini-
mizing the amount of time not working and the careful
use of materials. It is further agreed that a constant in-
crease in efficiency and productivity is necessary for
the success of the Company and the job security of the
employees and to maintain a proper competitive posi-
tion for the Company in the future. It is finally agreed
that there shall be a cooperative effort between Com-
pany, employees and Union toward finding more effi-
cient ways of performing operations and that each will
readily accept changes and improvements in operating
procedure which are reasonably calculated to improve
productivity.Poletta accused the Company of attempting to foreclose allbargaining by its proposal on the zipper clause stating ``you
are not leaving any place for the Union.'' Diederich said
there was nothing wrong with the clause and it was nothing
more than zipper clauses which Poletta, as a labor lawyer,
had seen before.The proposed zipper or waiver proposal was:SCOPE OF AGREEMENTSection 1. The parties acknowledge that during the ne-gotiations which resulted in this agreement, each had
the full and unlimited right and opportunity to make de-
mands and proposals with respect to any subject or
matter included by law within the area of collective
bargaining and that all understanding and agreements
between the parties as a result of the exercise of such
right and opportunity are set forth in this agreement.The parties acknowledge there are no other under-standing or agreements between them, and that this
agreement expressly supersedes, abrogates and cancels
any practice, understanding, agreement, policy, proce-
dure or benefit program not specifically provided for
and incorporated in this agreement.Accordingly the parties each voluntarily, knowingand without qualification waive the right to request or
require further collective bargaining during the term of
this agreement, and each agrees that the other shall not
be obligated to bargain collectively with respect to any
matter or subject not specifically referred to or covered
in this agreement, whether or not such matters have
been discussed, or even though such subjects or matters
may not have been within the knowledge or contempla-
tion of either or both parties at the time they negotiated
or signed this agreement.This agreement contains the entire agreement of theparties and finally determines and settles all matters of
collective bargaining for and during its terms, except as
may be otherwise specifically provided herein.Section 2. Should any authority determine that the pro-visions of Section 1 above are not sufficiently specific
or legal to constitute a waiver or any claim or right by 383LITTON SYSTEMS71I discredit Miller's testimony that Diederich stated that the Union's verbalrecognition proposal made on January 22 sounded ``pretty good'' and that the
Union should write it up.one of the parties, then the party asserting such claimor right, upon the written request of the other party,
shall execute and deliver to such other party a specific
written waiver of the claim or right asserted.The parties next went to the topic of bulletin boards. Thearticle contained four sections. The Union had no objections
to the third and fourth sections which provided for the cre-
ation and posting of seniority lists. The Union had several
objections to the first and second sections which stated:BULLETIN BOARDSection 1. The Union, at its cost, shall provide aglass-encased bulletin board capable of being locked
and approximately 24'' x 36'' in size. Keys to the bul-
letin board shall be retained by the President of the
Union and the Human Resources Department. The
Company, at its cost, shall locate the bulletin board, at
a place of its choosing, in an area where employees
shall have ready access to it. After showing them to the
Human Resources Department, the Union may post on
such bulletin board notices of social or recreational
events (but not raffles or other events which could be
construed as lotteries), union meetings, union appoint-
ments, union elections for office or other union posi-
tions, the results of such elections, the names of com-
mittee members or stewards and changes in the Union's
Constitution or By-Laws.Section 2. The Company shall have the right to re-move any material from the bulletin board which is not
in accordance with the foregoing Section 1, as well as
any material political in nature of which disparages the
Company, its management or supervision, or other em-
ployees, or which reflects adversely upon the Company
further shall have the right to remove any material
which would cause a disruption or interference in the
business or operation of the Company or a breach of
the terms of this Agreement.The Union objected to the Company's keeping a key;Diederich responded that the Company had never agreed that
it would not have a key (contrary to allegations by Dennis
Painter at a previous session) and that it needed a key to reg-
ulate what was posted. Diederich did agree that Respondent
would confer with the Union before it removed anything
which it considered to be outside of that which was per-
mitted by the contractual clauses. Miller objected to Re-
spondent's proposal that no notices of a political nature could
be posted by the Union; Miller stated that the Union was a
political Union and wanted to post political notices.
Diederich replied that Respondent did not want to provide
places for the Union to post its political point of view.After futher discussion of the bulletin board proposal, Mil-ler stated that the Union could agree with the Company's po-
sition if the parties could strike everything in section 2 after
the words ``Section l.'' Diederich responded that the Com-
pany could not agree to that union proposal and needed ev-
erything that was in section 2, as written.The parties then discussed, holidays, vacations, voluntarylayoffs, and recognition, essentially repeating the same posi-
tions.71Bargaining Session No. 19; January 28, 1981This meeting was begun by Poletta's asking for the wagehistory information that the Union had requested at the pre-
ceding session. Diederich replied that Respondent was work-
ing on it but that Virag only had two clericals and one was
ill and the other had other things to do. Poletta accused
Diederich of delaying in furnishing the wage information and
further accused him of delay and furnishing seniority and in-
surance information. Diederich replied that Respondent was
attempting to secure the information and was not inten-
tionally delaying.The parties then went to the subject of dental insurance.Poletta accused Respondent of unilaterally imposing in-
creases for individuals and dependents. Diederich replied that
Respondent has always passed insurance increases along to
employees. Miller replied that Respondent had never before
charged employees for individual dental coverage. Diederich
responded the Union was just complaining about the way the
increase was handled not that it was passed along.The parties then got into a long discussion of recognitionof Local 1108. There were several proposals by Miller, ver-
bally and in writing, but Diederich would never agree to use
the word ``recognize'' in reference to Local 1108 even to theextent of saying that Respondent would ``recognize'' the
Local as the agent of the International. Diederich insisted
that Respondent would deal only with the International and
any arrangements made between the International and the
Local were the business of those two entities but there was
no legal compulsion that Respondent recognize Local 1108
for any purpose and Respondent did not wish to do so.(The parties then had a long discussion about the ejectionof employees from the lobby that morning, as discussed
above in sec. III,C,8. Poletta, in effect, accused Respondent
of unfair labor practices in regard to the incident; Diederich
stated Respondent's defense including a denial that super-
visors had ever conducted handbilling in the lobby.)The parties next returned to the topic of bulletin boards.Diederich noted that Respondent had agreed to the Union's
request to place the bulletin board in the cafeteria, and had
agreed to increase the size of the bulletin board, and had
agreed to consult with the Union before taking anything
down. Miller replied that there was still no agreement until
the words after ``Section 1'' were stricken from section 2 of
Respondent's proposal because such language was not nec-
essary.Working from the Union's January 8 proposal the partiesthen went over their differences on seniority. Miller again
asked why the Company refused to agree to the Union's pro-
posal to rank by alphabetizing employees hired on the same
day; Diederich repeated it, arbitrariness. The Company con-
tinued to insist on a 90-day probationary period and the
Union objected that it was too long; Diederich said that such
probationary period was needed to evaluate attendance as
well as performance. The Union objected to the Company's 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
refusing to agree to pay holiday pay to future probationaryemployees. Diederich stated that it made no sense to pay hol-
iday pay to someone who had just been hired and, even
though Respondent had done it in the past, it was attempting
to change the practice. Diederich agreed to give a seniority
list every 6 months with updates by the 15th of each month
thereafter reflecting new hires and terminations. Miller ob-
jected to Respondent's proposal that recall rights last only 6
months stating that the employee handbook granted employ-
ees that right for a year. Diederich responded that if Union
were free to ask for 2 years, as it was, respondent was free
to ask for 6 months. Miller objected to Respondent's pro-
posal that employees who take full-time employment while
on layoff be terminated; Diederich responded that if an em-
ployee consciously accepted permanent employment else-
where, he should no longer be considered an employee of
Respondent. The parties were in agreement that an individual
on medical leave Eor more than 12 months would lose se-
niority; however, the Union stated that if an employee was
on workers compensation leave he should not lose his senior-
ity; Diederich replied that it was the same as any other ill-
ness and the Company proposed to terminate any employee
out for 12 months, even if he was on workers compensation
leave.Then the parties went to Respondent's propsal to terminatefrom the seniority rolls any employee who failed to call in
for 2 days unless physically unable to do so. Miller stated
that it should be 3 days as stated in the employee handbook.
Diederich replied that he would change it if Miller could jus-
tify an employee failing to call in for 1 day when he was
able to do so. Miller could not. The parties retained their po-
sitions.The parties next went to Respondent's proposals that ithad the right to lay off employees with absolute discretion
for a period up to 2 weeks; Miller asked for the reasons;
Diederich repeated his reasons stated previously to Painter at
bargaining session No. 9. The parties also repeated their re-
spective positions on voluntary layoff and the reasons for
their positions.The Union had proposed that layoffs be by volunteers,then probationary employees, then by plantwide seniority.
The company proposal which was reviewed at this session
was that probationary employees be laid off first then:(b) In reoognition of the responsibility of the manage-ment for the efficient operation of the plant, it is agreed
that in all cases of layoffs in excess of two (2) weeks,
the following factors shall be considered:(l) Skill(2) Ability to perform the work required
(3) Efficiency
(4) Experience
(5) Attendance record
(6) Potential for advancement(7) Versatility, ability to perform more than a single
job(8) Attitude and ability to get along with co-workers(9) Quality.Where factors (l) through (9), inclusive, are relativelyequal, then plant-wide seniority shall be the determining
factor. The Company's determination of an employee'squalifications under Item (l) through (9), inclusive forthe purposes of this section, shall be final, unless it is
established through the grievance procedure that such
determination was unreasonable and arbitrary.Diederich told Miller that Respondent made this proposal inthe interest of efficiency.On shift preference the parties were in agreement that theRespondent could start up the new shift and choose the em-
ployees whom it wished to start it; employees could volun-
teer for a shift but the selection was up to Respondent. She
parties had a long discussion regarding the use of seniority,
as opposed to other qualifications, when selecting employees
for layoff and recall, and repeated their respective positions.Bargaining Session No. 20; January 29, 1981The meeting began by Miller again asking why the Com-pany would not agree to alphabetizing employees hired on
the same day for seniority purposes. Diederich repeated his
explanation previously given. The parties agreed that Re-
spondent would continue to offer its stock purchase plan and
retirement plan as long as Litton Industries, the parent cor-
poration, continued both plans. The parties agreed on an edu-
cational assistance program but were unable to agree on con-
tinuation of the employee discount oven-purchase program;
Diederich stating that the latter program was being reviewed
because it was bad public relations to have ``seconds'' in the
marketplace, even if they were only in employees' homes.
The parties then went to bulletin boards; Miller repeated that
the Union wanted to strike everything in the company pro-
posal after the words ``Section 1,'' in section 2 of Respond-
ent's proposal because the Company did not need both parts
of that proposal. Diederich replied that Respondent had gone
as far as it would on the issue of bulletin boards.The parties next went to holidays. Diederich stated that theCompany would agree to designate the floating holiday by
March 15 if it was not to be during the Christmas season.
Diederich pointed out the Company had already agreed to
excuse employees from being absent the day before or after
a holiday if it was for jury duty, funeral leave, military leave,
or excused leave of absence. Miller said that, in addition to
those concessions, the Union wanted sickness to be an ex-
cuse for missing the day before or after a holiday so that an
employee would still receive holiday pay. Diederich re-
sponded that such a provision was subject to abuse. Miller
stated that the Union still wanted triple time for holidays.
Diederich said that he would agree to that if the Union
would agree that the Company could designate the floating
holiday by March 15 and that it could reschedule Friday and
Monday holidays when a holiday fell on a Saturday or Sun-
day. Miller would not agree; he stated that there were other
things that would have to be considered at the same time es-
pecially the fact that the parties were still apart on the eligi-
bility of probationary employees for holiday pay. To this
Diederich stated that it should not be a problem because Re-
spondent had agreed to grandfather all employees employed
as of January 1, 1981. Miller responded that the Union rep-
resented future employees. Diederich stated, as an additional
reason for Respondent's position on holiday pay for pro-
bationary employees, that the cost of holiday pay was then
greater because Respondent had up to 150 probationary em- 385LITTON SYSTEMS72The record, at p. 9988, L. 8, is corrected to state ``should not'' ratherthan ``should.''73The Union had a copy of the study referred to by Virag.ployees at a time. Diederich further stated that new employ-ees would be told when hired that they did not get holiday
pay during their probationary period and they would under-
stand that was not a term of their employment. Miller further
stated that the Union wanted holiday pay for any employee
laid off within 30 days of a holiday because Respondent
could lay off employees in order to avoid paying holiday
pay. Virag denied that Respondent had ever done such a
thing; Diederich stated that he would check with Mike Dolen
and see if Respondent would agree to paying holiday pay to
any employee laid off within 10 days of a holiday as was
the practice in Minneapolis.The parties next turned to the respective proposals on su-pervisors working and group leaders. Miller objected that the
company provision was too broad and would allow super-
visors to work almost anytime. Diederich acknowledged on
cross-examination that Respondent was seeking to avoid
grievances which were premised upon supervisors or other
nonbargaining unit employees doing ``bargaining unit'' work.
Miller further stated that the Union did not want group lead-
ers to discipline employees'' or recommend discipline.
Diederich responded that group leaders should make rec-
ommendations but supervisors would investigate. Miller, as
he had done before, stated that he did not want such a provi-
sion in the contract.72Diederich asked Miller if the Union was still insistingupon recognition of the Local. Miller replied by asking if
Respondent would recognize the stewards. Diederich re-
sponded that Respondent recognized them as representatives
of the International. Miller asked if an employee could get
a steward and talk to a supervisor about a problem.
Diederich responded that he could not; there were 25 stew-
ards and there had not been negotiated a system of enter-taining grievances and no provision for taking employees off
the job to talk to supervisors about problems. Diederich stat-
ed that if there was a problem that a steward could contact
Virag during lunch or break period or after work and arrange
a time for discussion. Grievances should be directed to Virag
because he knew what was going on in negotiations and
there would be no adjustments in conflict with what had
been negotiated.The parties concluded with a discussion on wages. Millerargued that the Bureau of Labor Statistics had announced an
increase in the cost of living which further warranted a wage
increase by Respondent. Diederich responded that the BLS
survey included employees such as those at Morrells' (a
unionized paking house in Sioux Falls) and construction
workers, and these inclusions rendered the statistics useless.
Diederich added the Respondent did not base its wage pro-
posals on statistics compiled by the Government; again he
stated Respondent would pay what it had to get the workers
it needed, and no more.Bargaining Session No. 21; February 10, 1981Miller testified that at this meeting the Union complainedabout certain conflicting wage information the Union had re-
ceived. Diederich denied any discussion of wage information
at this meeting. To the extent they differ, I credit Diederich.I believe that Miller was confusing this meeting with that ofFebruary 11.The parties reached agreement on supervisors working andleaves of absence. Respondent had made several concessions
requested by the Union; including an acknowledgment that
the primary function of a supervisor was to supervise. Re-
spondent further agreed to leaves of absence for attendance
at annual International union meetings and meetings of
Union's District Council which are held three times a year.The parties then discussed the Union's proposal for plantvisitations. Diederich stated that the Union's language sound-
ed mandatory and that Respondent would not agree to a pro-
vision that the Union could send a representative to the plant
and get a visit any time it wished. Diederich further stated
that he could agree that a union representative could come
to the plant during working hours for the purpose of inves-
tigating grievances but not to conduct ``official Union busi-
ness'' as the Union proposed because he did not know what
that term meant. Diederich also stated that the Company was
concerned about the employees being disruptive when Miller
or some other union representative appeared to investigate a
grievance. Miller said that the Union would try to control the
employees but he could not guarantee how they would react.
Diederich responded that disruptions would be grounds for
denying further visits.Bargaining Session No. 22; February 11, 1981At this meeting the parties reached agreement on whenand under what procedures a union representative could
come to the plant for the purpose of investigating grievances.
Miller further testified that after the parties signed off on the
agreement he stated to Diederich that he still wanted the
tour, and that Diederich replied simply that a tour was ``not
necessary.'' Diederich denied having given this response;
moreover, he denied that a plant tour was requested at this
meeting. Diederich is corroborated by Ori and Virag; neither
Miller's nor Lambiase's notes corroborate Miller, and it is
clear (by the appearance and accusctions by Poletta at a pre-
vious meeting) that the Union was then preparing for litiga-
tion of an unfair labor practice case at this point. I believe
that, had such a terse response been given, it would have
been included in the Union's notes. Accordingly, to the ex-
tent they differ, I credit Diederich over Miller.After a discussion of plant visitation Miller stated that theUnion still wanted 7 days' pay for union negotiators;
Diederich refused and added that Respondent had furnished
the meeting places for the past 20 meetings, including re-
freshments, and it was time for the Union to do so. The par-
ties had further discussion regarding telephone usage and dis-
cipline of employees using the plant phones rather than those
in the cafeteria. They reached an agreement on this issue.At this meeting Diederich delivered to Miller a documentstating the maximum rate for the different job classifications
then in effect. Miller stated that the new information con-
flicted with prior information because the August 1980, max-
imum rates were lower than the July 1980 rates previously
supplied. Virag agreed that this was true because the max-
imum rate of some jobs had been reviewed and reduced as
a result of a ongoing study.73Miller stated that since the em- 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployees got a 25-cent-per-hour wage increase in August1980, there should not be a reduction; Virag responded that
the maximum rate ranges for each classification still had
been reduced. Virag told Miller that the obstensible conflicts
were caused by many employees had been red circled. Miller
argued that red circles should never be utilized to hold wages
down.Diederich told Miller that it was time that the parties dis-cussed the Company's proposals on productivity. This pro-
posal was:PRODUCTIVITYThe parties recognize the importance of maintainingand increasing productivity in the plant in order to pro-
vide for the success of the plant and the job security
of the employees. The Company shall retain the right
to establish standards to be met by employees on the
various jobs in the plant, and to alter those standards
as a result of industrial engineering, mechanization, au-
tomation, improvements in machinery or equipment or
work processes, changing work processes or changing
or combining jobs. The parties further recognize the
right and duty of the Company to maintain and increase
productivity through industrial engineering, mechaniza-
tion, improved machinery or equipment or work proc-
esses, changing work processes or changing or com-
bining jobs.Miller replied that he had never seen anything like Respond-ent's ``Productivity'' clause or its preamble (quoted above).
Virag gave Miller a ``mini-lecture,'' as Diederich called it,
on the necessity for greater productivity stating that it was
time that the unions of the country woke up to the fact that
if American industry did not become more productive the
country would be in sad condition. Diederich showed Miller
a copy of the Mastic Corporation contract negotiated by
Local 215 of the Charging Party which was effective March
4, 1979. Diederich stated that there was nothing unusual
about having ``general statements in [contracts] about co-
operation and things like that'' and that Mastic contract was
a good example. Miller replied, as he did when presented
with the Mastic contract before, that he was negotiating with
Litton and not Mastic. Diederich asked Miller what specifi-
cally was the matter with Respondent's ``Preamble'' and
``Productivity'' clauses. Miller replied that the production of
microwave ovens was the Company's business and the
Union was there to negotiate wages and benefits for employ-
ees, not general statements of principles. He further stated
that such statements were not terms and conditions of em-
ployment and that the Union was there to negotiate wages
and benefits not restrictions upon employees. Miller added
that the clauses were repetitious and perhaps management
could get whatever it really wanted in a management-rights
clause and ``forget the Productivity and the Preamble.''
Diederich responded that this was a possibility and the par-
ties began to discuss the specific clauses of Respondent's
management-rights proposal. This proposal of January 8,
1981, was:MANAGEMENT'S RIGHTSSection 1. The Company retains all rights to manageits plant, direct its work force and allocate its capital,
which it possessed prior to the execution of this agree-
ment, unless such rights are waived, curtailed or re-
stricted by clear, specific and unambiguous language in
this agreement.Section 2. Such rights include, without limitation, theright to plan, direct, control, increase or decrease oper-
ations; to determine the products to be manufactured,
the rate of manufacture and method and processes of
manufacture; to determine the number and location of
its plants; to determine the types of work to be per-
formed and the machinery and equipment to be utilized;
the right to subcontract work either inside or outside
the plant; to determine the qualifications for and select
its managerial and supervisory forces; to adopt stand-
ards of production, and engage in industrial engineer-
ing, mechanization and automation; to create new jobs
and determine the qualifications for those jobs, and to
combine or change existing jobs; to hire, promote, de-
mote, transfer, direct, assign work to, and discipline or
discharge for cause, employees of the Comapny; to de-
termine the schedules of production; to determine who
shall be hired and the number of employees to be em-
ployed; to lay off employees; to establish, maintain, en-
force, rescind, amdend, alter or change reasonable work
and safety rules, regulatoins or policies; to train em-
ployees and to establish training programs and decide
the content of such programs and which employees
shall be included in such training programs; to deter-
mine the number of shifts to be worked; to maintain
discipline and efficiency; to transfer or relocate its op-
erations; to sell all or a portion of its operations; to
meet with employees and communicate with employees
regarding the operation of the plant; to determine the
internal organization of the plant, the number and duties
of various departments or operations and to shut down
various departments or operations; the right to expand,curtail or limit its operations or to completely close
down its operations' to classify or reclassify employees;
to establish new job classifications.Miller said his first objection to Respondent's manage-ment-rights proposal was that the Company did not need the
specific examples of management rights in section 2 because
everything was covered in section 1. Union employee com-
mittee member Jerry Menders added that Respondent did not
need such an enumeration of rights because it had them any-
way. Diederich responded to Menders and Miller that, if they
conceded that Respondent already had the rights, there
should be no objection to including them in the contract.
Diederich added that ``if we were to have an arbitration, the
more specific language, the easier it is for the arbitrator to
make a decision. We want something specific in here.''Miller asked what Respondent meant by the second para-graph of section 2 of the management rights proposal.
Diederich responded by stating an example that if an em-
ployee had committed a disciplinary violation, and no em-
ployee had been discharge for that violation before, it would
not have prevented Respondent from imposing discipline at 387LITTON SYSTEMS74In his cross-examination Miller lapsed into calling voluntary layoff ``vol-untary overtime,'' but it is clear which he was talking about.75On cross-examination Miller added that Diederich replied that he was notgoing to raise the insurance premiums ``during the election.'' Miller had notContinuedthat time. Miller asked if Respondent would not be accusedof favoritism; Diederich stated that Respondent was willing
to assume that risk.Miller asked what Respondent meant by its proposed rightto subcontract out work; Diederich replied that Respondent
was intending to be able to contract out work such as un-
usual heating and air-conditioning problems without having
maintenance employees complain. Diederich and Ori further
gave examples that if parts received from vendors were de-
fective, or even if unit employees had manufactured some
defective parts, Respondent wanted the right to be able to
contract out such work.Miller asked for explanation of Respondent's reference toindustrial engineering, mechanization, and automation.
Diederich responded that Respondent's engineering depart-
ment was always looking for a better way to do things and,
if new jobs were created, this was a proposal to cover the
establishment of new rates. In answering questions about the
management-rights clause, Diederich explained to Miller that
by ``without limitation'' that Respondent meant ``that [just]
because we have specified what is set out, we are not lim-
iting ourselves to just those things that are specified. After
this explanation, Diederich asked the Union to take caucus
to determine if it could then agree to the management rights
clause and, if so, we could drop our productivity and pre-
amble provisions.'' Miller stated he could answer the ques-
tion in the morning; Diederich told him that he wanted a``yes'' or ``no'' answer and did not want Miller coming back
``and start nit-picking it apart. Miller said he would.Miller stated that the Union was still looking for checkoff;Diederich repeated the reasons he gave at the December 11,
1980 session for Respondent's refusal to agree to checkoff.The parties briefly discussed Respondent's proposal for azipper clause. Miller asked what Respondent meant.
Diederich told him that Respondent wanted to set forth all
the agreements and did not want any ``opened-ended agree-
ment.'' Miller replied that the Union was not there to nego-
tiate away benefits.Bargaining Session No. 23, February 12, 1981At the beginning of the meeting Diederich pressed Millerfor his answer to the proposition that the Company would
drop the productivity and preamble proposals if the Union
would accept Respondent's management-rights clause. Miller
refused to give an answer at that point. Miller stated that he
wish to talk about the Company's ``takeaway's.'' Diederich
asked Miller what he was talking about and Miller recited a
listing:(1) No February wage increase. Diederich said Respondentwas not going to give wage increases in February as well as
August and he repeated the reasons given previously.
Diederich added that Miller knew the Respondent was not
going to propose the February increase as early as the Re-
spondent's written proposal of November 18.(2) Forced vacations during summer shutdown. Miller ob-jected on the grounds that it was not a past practice;
Diederich repeated the reasons for the Company's position
and added that the employees had been given ample oppor-
tunity to ``bank'' 5 days of vacation credit if they did not
wish to take a layoff during the summer shutdown period.
Miller responded that not all employees will have been there
long enough to earn that much vacation credit.(3) Charge for dental insurance for employee-only cov-erage. Diederich responded that the Company was not going
to absorb all increases and the cost of insurance. Diederich
reminded Miller that Respondent had offered to bargain on
the issue when Dennis Painter was representing the Union on
November 18 and 19.(4) Elimination of 12 paid sick days. Virag responded thatthe Company needed to control absenteeism because employ-
ees were using the sick days for such activities as skiing;
Diederich said that the program had been an incentive to take
time off. Diederich added that Respondent intended to intro-
duce another plan and would pass the savings on to the em-
ployees. Diederich further stated on this point that since Re-
spondent was entering a legal, binding contract it wanted to
be sure it had something it could live with.(5) Elimination of holiday pay for probationary employees.Diederich responded that it was a poor policy to start with;it was expensive and it became more expensive as Respond-
ent got larger, and that Respondent still proposed to do away
with the policy.(6) Elimination of the practice of allowing employees tovolunteer for layoffs. Diederich, as well as stating that Re-
spondent needed to eliminate the practice to operate more ef-
ficiently, repeated his reasons previously given Miller for the
Company's position on this point.74(7) Elimination of the program which gave employees abonus of a week's vacation after the fifth year of employ-
ment. Diederich responded that he still had not gotten an an-
swer on his suggestion to Dolen that Respondent agree to
grandfather all current employees for purposes of this issue.(8) Loss of seniority after layoffs of 6 months while thehandbook provided that employees retained their seniority for
12 months of layoff. Diederich responded that the Union was
proposing 24; therefore, Respondent felt free to propose 6.
Miller further objected to Respondent's proposal that em-
ployees lose their seniority if they take another job while on
layoff. Diederich responded that the Company's proposal ap-
plied only to those employees who made a conscious deci-
sion to take other employment and Respondent's position
would have the effect of taking two employees off the unem-
ployment rolls.(9) Changing the method of payment of night shift pre-mium from percentages of wage rates to cents per hour.
Diederich asked how Miller could say it was a ``takeaway''
if he did not know what cents per hour would be. Miller re-
sponded that the night-shift premium would obviously go up
with any wage increase. Diederich agreed saying that it was
a cost item, which Respondent was opposed to absorbing. On
cross-examination Miller acknowledged that most contracts
he had negotiated had cents-per-hour, rather than percent-
ages, for night-shift premiums; in fact, he acknowledged he
could not recall any other which had a percentage night-shift
premium.)(10) Increase in group insurance was a takeaway since thepremium actually had gone up 2 months before the elec-
tion.75Diederich responded he had been ordered to reduce 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mentioned this on direct examination, and Diederich credibly denied havingmade this statement.76Throughout the discussion of this case the only other unionized plants orindustries in the Sioux Falls area mentioned were the John Morrell
meatpacking plant and some construction companies.Respondent's insurance costs. He explained the timing bystating that he did not want to put the increases into effect
until the matter was discus sed with the Union: Diederich
added that it was still a matter for negotiations, and that he
had proposed to split the increase in the same ratio that Re-
spondent had always done between itself and its employees,
and that the Union had only counterproposed that Respond-
ent pay all increases.(11) Miller objected to Respondent's job posting policybecause it limited employees to bidding and moving up once
per year. Diederich responded that many contracts had this.
(As noted previously the issue of job bidding and posting
was an extremely complex matter which was ultimately re-
solved and there is no evidence of bad faith on the part of
the Respondent on this issue.)(12) Elimination of smoking in the cafeteria, as Respond-ent had previously proposed. Diederich responded that em-
ployees and others using the cafeteria were complaining
about the dense smoke. (Respondent did not, in fact, elimi-
nate smoking in the cafeteria.)(13) Elimination of past practice of allowing volunteers towork during inventory week. Miller stated for 1981 Respond-
ent has just chosen who it wanted. Ori responded that Re-
spondent needed the employees whom it had selected.After listing the 13 ``takeaways'' Miller asked if Respond-ent had any movement on any of them. Diederich responded
that he had no movement to offer on any of the items enu-
merated by Miller and added that the Union was proposing
``takeaways'' by proposing that supervisors be prohibited
from doing any work, proposing that Respondent abandon its
newly established policy of forced vacations during summer
shutdowns, and proposing ``to eliminate Respondent's prac-
tice of mandatory overtime. Miller again insisted that such
matters were granted to the employees by the previously ex-
isting employee handbook; Diederich responded that the
handbook was not a legally binding contract and, now that
Respondent was negotiating a contract, Respondent wanted
to be more careful about to what was included.After discussion of the ``takeaways'' the parties enteredinto a discussion of their respective grievance procedure and
arbitration proposals.Miller testified that he objected to Respondent's grievanceprocedure proposal in the following particulars.:(l) Miller objected to a union steward being required to lista specific section of the contract involved at the first step.
Miller stated that the steward might not always know which
section was involved. Diederich replied that Respondent
might base its decision on the contract section cited, and it
could run the risk of additional, and unnecessary, financial
losses. Miller stated that the specific section could be stated
by the third step. Diederich pointed out that third step meet-
ings under the Union's proposal would only occur once per
month and Respondent could incur a month's unnecessary li-
ability. Miller replied that if money was involved, perhaps
third step meetings could occur more frequently.(2) Miller objected to Respondent's step 2 proposal thatgrievances be deemed dropped at step 1 if the steward does
not advance it within 3 days; Miller stated that if a grievanceis not resolved at the end of 3 days, it should go automati-cally to the second step.(3) Miller objected to there not being specified that therewould be a meeting at step l; he did not want just a ``paper''
filing of a grievance. Miller testified that Diederich replied
that Respondent would agree to a meeting within 24 hours
of a grievance being filed.(4) In regard to step 2 of Respondent's grievance proposalMiller objected that it provided only that the chief steward
and plant superintendent meet alone to discuss the grievance;
Miller stated that the chief steward might not have even been
involved and that the area steward and the grievant himself
should be allowed in the meeting. Miller further objected to
Respondent's proposal that grievances be deemed dropped at
step 2 if not advanced by written notice submitted by the
chief steward; Miller stated that a grievance should automati-
cally go to step 3 if not resolved within 3 days of the step
2 filing.(5) Miller objected to Respondent's step 3 proposal thatthe union representative and Respondent's human resources
director meet alone to resolve grievances in the third step;
Miller stated that the entire grievance committee should be
there. Miller further objected to Respondent's proposal that
if the human resources director does not reply within 3 days,
the grievance ``shall be deemed denied.'' Miller stated that
Respondent should give an answer. Diederich stated that Re-
spondent would give a written answer. Miller further ob-
jected that 3 working days for a reply under step 3 was
``pretty restrictive''; Diederich agreed that the time could be
extended by mutual consent.(6) Miller objected to Respondent's proposal that all han-dling of grievances and discussions about grievances be held
before or after the termination of the day shift or on breaks.
Miller stated investigation and processing of grievances
should be on working time.(7) Miller further objected to Respondent's proposal thatthe Union would be required to strike within 5 days if not
satisfied with the Company's step 3 answer. Miller stated the
Union should have the right to arbitrate grievances if not sat-
isfied with the answer and not be bound to strike within 5
days. Diederich replied that Respondent was not proposing
arbitration, but if it did agree to arbitration of a particular
grievance it would want the authority of an arbitrator strictly
limited, including a prohibition against reducing discharges
to suspensions. Diederich further stated that if Respondent
agreed to arbitration it would want only arbitrators selected
from the Sioux Falls Bar Association because they were fa-
miliar with the local area and its mores.76Miller told Diederich that the Union was not opposed tohaving the right to strike; it would like the option of having
the right to strike or arbitrate but did not want to be bound
to be doing it within 5 days of the third-step answer.Diederich testified that he was asked by Miller what hisobjections were to the Union's proposal for grievance and ar-
bitration procedures. Essentially reflecting the proposals
made by the Company, Diederich told Miller that grievances
should be filed within 3 days of the act complained of, and
not 5 days as the Union has proposed. Diederich further stat-
ed that all time limits should be 3, and not 5 days as the 389LITTON SYSTEMS77The transcript, p. 10,149, L. 9, is corrected to change ``recommenda-tions'' to ``representations.''78On direct examination Diederich was asked about discussion of insuranceat the February 18 meeting and said ``I don't recall any.'' Therefore, Miller's
testimony is undenied.Union had proposed, for the moving from one step to an-other. Diederich objected to the Union having ``too manypeople'' at each stage of the grievance procedure; he ob-
jected to weekly or monthly grievance meetings for step 2
and step 3, respectively. Diederich further testified that he
told Miller that he did not want any ``final and binding'' lan-
guage which would preclude review by the district courts of
any arbitration decision and further objected to chief stew-
ards having unlimited telephone time for consultation with
the Union.When Diederich objected to too many employees at step2, he was referring to the fact that the Union's proposal
would require three employees present; at step 3 the proposal
would require as many as six employees being present.
Diederich told Miller this would take too many employees
off the production line.Detracting further from his credibility, Miller left out ofhis direct examination, but admitted on cross-examination,
the fact that at this meeting he again requested recognition
of the Local 1108, as well as the International, and that
Diederich responded that the Local was not certified and that
Respondent intended to file charges over the Union's insist-
ence that the Local be recognized.Bargaining Session No. 24; February 18, 1981At the beginning of the meeting Miller asked about termi-nations of probationary employees who had been on layoff.
Virag replied that Respondent was doing the employees a
favor because those probationary employees selected were
not liked by their supervisors because of their work perform-
ances. Miller stated that union supporters had been selected;
Diederich denied it.The parties then moved to the vacations issue, comparingcompany proposals and the union proposal. There was much
discussion over the Company's insistence on continuing the
vacation shutdown policy it established for 1981. Diederich
stated ``the Company is not planning on changing its posi-
tion on the vacation shutdown, period.'' Miller stated that
there was no way that the Union could go to the membership
with a proposal that included a vacation shutdown. Diederich
responded that, in that event, there would be no agreement.
The other principal point of disagreement on vacations was
that the Company insisted that the employees who did not
give 5 days' notice before quitting would not receive vaca-
tions, even if the vacations had accrued; Miller insisted that
accrued vacation should be paid whether or not notice was
given. The parties reviewed their respective positions on bul-
letin boards and noted that neither had any movement to
make.77The parties then moved to a ``No Discrimination'' clauseproposal contained in Respondent's January 8 package. After
discussing language acknowledging the Company's right to
take into consideration any family relationships between em-
ployees and prospective employees, an agreement was
reached and signed off.The parties had an extensive discussion over respectivehealth and safety proposals. The only substantial agreement
was that the Union did acknowledge that employees who
filed false claims of injuries on the job could receive dis-cipline including discharge. Miller stated that the Unionwanted a safety committee; Diederich stated that the Com-
pany accepted its responsibility for safety and could not
agree to have another committee.Miller testified that during this meeting he objected thatinformation supplied to the Union reflected that insurance
premiums for dependents had gone up in August. Miller
asked why there had been no increase then and Diederich re-
plied that ``it would not have been a very good time to do
it.''78During this meeting the Union again repeated its demandthat the Local be recognized. Diederich refused again to use
the word ``recognize'' in reference to the Union but did state
that he would include a written provision that the Company
did ``acknowledge and agree'' that the Union was an agent
of the International.Also during this meeting Miller again requested that thevacation bonus be continued; Diederich again stated that he
was still talking to management about grandfathering current
employees but had no intention of including future employ-
ees in any such provision.Bargaining Session No. 25; February 19, 1981The parties began the session by discussing arbitration.Miller showed Diederich a copy of an expired contract with
another employer in arguing for his proposed right to strike
or arbitrate unresolved grievances. Diederich asked if Miller
had other contracts which he had previously promised; Miller
said that he did not and would not produce contracts he had
previously indicated to be in existence. Miller asked if Re-
spondent would agree to a provision in the current General
Electric contract which allowed a year for the Union to de-
cide if it wish to strike over unresolved grievances; Diederich
stated that any right to strike should be for a shorter period
of time.The parties discussed health and safety; Miller stated thatthe Company should provide ``sit down'' work for employ-
ees injured on the job; Diederich replied that Respondent
would attempt to accommodate injured employees but that is
not always possible and Respondent would not engage in a
practice of ``make work.'' The parties discussed other mat-
ters of health and safety and finally an agreement was
reached at this session. After the section was signed off, Mil-
ler stated that the Union still intended to have its own safety
committee; Diederich said the Respondent had no objection
to the existence of the committee, but he would not agree
that it had any authority. The parties further acknowledged
that agreement on the health and safety issue did not con-
stitute agreement on the issue of whether Respondent would
abolish its sick day program, as it was proposing.The parties had an extensive discussion regarding job bid-ding and posting, and then they went to the issue of layoffs.
Miller commented that he reviewed 23 contracts and none
had discretionary layoffs for a 2-week period. Diederich said
he wanted to see the contracts referred to and Miller replied
that he was not authorized to produce them.In the discussion of job bidding and posting Respondenthad taken the position that awards should be given on the 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
79The complaint alleges that this exchange was a threat to discriminateagainst union committee members such as Dickens; I disagree and recommend
dismissal of this allegation of the complaint. Northwestern Dodge, Inc., 258NLRB 877 (1981).80The record, p. 10,361, L. 19 is corrected to change ``we could'' to ``couldwe.''81The transcript, p. 10,364, L. 18, is corrected to change ``did'' to``didn't.''basis of performance rather than seniority. Employee CarrieDickens stated that previous awards and promotions had
been given on the basis of ``the brownie system.'' Dickens
added, ``I'll probably never get a promotion because I am
not going to brown-nose. Diederich responded, ``With an at-
titude like that, I have to agree with you.''79At the end of the meeting the parties, working first fromthe Company proposal and then the Union's, made a list of
areas of disagreement. The areas were: preamble; recognition
and definition of bargaining unit; bulletin boards; seniority;
timeclocks and breaks ``hours of work); mandatory versus
voluntary overtime; voluntary layoff; holidays; compulsory
vacations (during plant shutdown); wages; payment of insur-
ance premiums (including health and dental); job posting and
bidding; discipline and discharge; grievance procedure and
arbitration; productivity; management rights; scope of agree-
ment; duration; sick days; employee discounts for oven pur-
chases; no- strike and no-lockout; the authority, if any, of a
Union safety committee; dues checkoff and union security;
and the Union's request for pay for negotiating committee
members.At the end of the meeting Diederich asked if the Unionhad any movement on Respondent's proposed introductory
clauses and its recognition clause. Miller stated he would not
agree to Respondent's introduction and would agree to Re-
spondent's recognitional clause only if Respondent agreed to
recognize Local 1107.Bargaining Session No. 26; February 25, 1981During this meeting the parties had extensive discussionsregarding the authority of Union's safety committee. Addi-
tionally the Union proposed that no employee would be dis-
criminated against because he filed an OSHA complaint.
Diederich stated that he did not want to put something into
a contract that says Respondent would not do something that
it had never done.The parties then entered an extensive discussion of jobbidding and posting proposals, a review of which is not nec-
essary herein.Bargaining Session No. 27; March 5, l981The parties began going through a list of issues compiledat the February 19, 1981 session.Diederich asked if the Union had any change of positionon Respondent's introductory paragraph. Which read:This Agreement is entered into effective this llday of December, 1980 between Litton Microwave
Cooking Division, Sioux Falls Plant, located at 600
East 54th Street North, Sioux Falls, South Dakota (the
Company) and United Electrical, Radio and Machine
Workers of America, UE (the Union).Miller replied that he could agree to it if it would recite thatthe Local is a party to the agreement. Diederich asked if Re-spondent dropped the preamble and productivity proposalswould the Union agree to its management-rights proposal.80Miller responded that he could not give an answer until hesaw what was done on the ``takeaways.''On bulletin boards, Miller again stated that the Unioncould agree if Respondent would strike all the words after
``Section l'' in section 2 of its proposal. On seniority Miller
stated that there were too many differences and he wanted
to come back later, but he wanted the Company to know that
he was still insisting at that time on superseniority for union
officers and stewards. On hours of work Miller stated the
Union still wanted two paid 15-minute breaks and 5 minutes
of washup time and would not agree to any reference in the
contract to timeclock.'' Diederich asked if ``Miller would
agree to dropping washup time if Respondent gave 15-
minute breaks and put a reference to timeclocks in the con-
tract. Miller again stated that the Union would not be a party
to any mention of timeclocks and that the 15-minute breaks
were nothing more than past practice so that Respondent was
not actually offering anything.On overtime Miller stated that the Union still wanted vol-untary overtime and equal distribution. Diederich replied that
Respondent had never had a policy of equal distribution of
overtime.81Diederich further stated that there was also noneed for an equal distribution policy because, usually when
there is overtime to be worked, the entire plant is called in.
Additionally, Diederich said that if just one line is called in
it is too much bookwork and a ``grievance generator.'' Virag
added that Respondent wanted the right to call in people ac-
cording to skills, rather than worry about who had overtime
last. Ori stated that Respondent did not want equal distribu-
tion of overtime in the contract because he wanted the au-
thority to bring back employees on overtime if they had pro-
duced bad parts. In reference to Respondent's position that
overtime be mandatory, Diederich commented that such an
issue is the type of thing which, once given up, the Company
cannot get back and that Respondent was negotiating for a
30-year relationship.On the issue of holidays, Respondent submitted a writtenproposal offering triple time for holidays and pay if an em-
ployee is laid off within 10 days of a holiday. Miller re-
viewed the proposals and stated that the Union still wanted
holiday pay to be paid to employees laid off within 30 days
of holiday; it still wanted designation of floating holidays to
be by mutual consent: it still wanted a second floating holi-
day for a total of 12 (as opposed to the Company's proposed
11); it still wanted probationary employees eligible for holi-
day pay (although Miller allowed that the Union might agree
to a 90-day probationary period for the purposes for evalua-
tion only); and it wanted Saturday and Sunday holidays to
be changed from Friday or Monday only by mutual consent.
Diederich replied that Respondent's proposal for 11 holidays
was ``adequate in the community''; it would still agree to
holiday pay only after employees had completed a 90-dayprobationary period; Respondent's proposal stated that holi-
days would ``normally'' be celebrated on Friday or Monday
when they fell on Saturday or Sunday; and Respondent had
made a concession by agreeing to pay holiday pay to em-
ployees laid off within 10 days of a holiday. Miller replied 391LITTON SYSTEMS82The copy received in evidence, G.C. Exhs. 48 (a±c), is entitled ``Pre-amble''; on the copy actually handed the Union, Diederich had drawn a line
through that word and inserted ``Efficiency-Quality-Productivity.'' It is to be
further noted that p. (c) of the exhibit is a legible copy of (a).that Respondent's position on holiday pay for probationaryemployees was a ``takeaway'' from future probationary em-
ployees and noted that Respondent had once proposed that
employees would receive holiday pay if laid off within 30
days of a holiday, so the proposal of 10 days was not much
of a concession. Diederich responded that the Minneapolis
contract provided only 10 days; Miller stated that Diederich
used the Minneapolis contract as it saw fit. Diederich replied
that that was the way it was.When the parties got to vacations Miller stated that theUnion still wanted the 40-hour vacation bonus after 5 years;
did not want employees to be required to take vacations dur-
ing summer shutdown; and it wanted a provision which
would excuse employees from overtime on Saturdays when
there was a Monday holiday. Diederich replied that the par-
ties knew each other's position on forced vacations; he stated
he was talking to McCartin about Saturday overtime before
holidays; he did not respond to Miller's statement about the
40-hour vacation bonus.The parties discussed group insurance and sick days to-gether. Miller stated that the Union was opposed to the Com-
pany's not assuming individual employees' dental insurance
premiums and that all increases in insurance should be ab-
sorbed by the Company. Miller repeated that Respondent
should keep its sick day program and that it should pay for
unused sick days.Diederich again attempted to get Miller to negotiate onwork rules; Miller refused stating that the Union did not
want work rules in the contract.On grievance procedure Miller stated that the Union hadno objection to having to the right to strike rather than arbi-
trate, but argued that the Union should not be required to de-
cide if it wanted to strike within 5 days of an incident's oc-
currence as Respondent proposed. Diederich asked if 10 days
would be enough; Miller said no. Diederich asked if 15
would; Miller said that that was better. Miller stated that
other objections to the Company's grievance procedures
were: the Union did not want to identify what section of the
contract had been violated in the first step; he wanted the de-
partment steward and chief steward present at the second
step; he wanted the grievance committee present at the third
step; he wanted paid time for investigating and holding
grievance meetings; and he wanted the chief steward to have
the right to use the telephone for union business at any time
he thought it was necessary.On productivity and management rights Miller stated thatproductivity was ``out,'' and that the management-rights pro-
posal would be discussed later after the Union saw where the
Company was going on its ``takeways.'' Miller stated that
the Union would not agree to Respondent's scope of agree-
ment clause and still wanted an expiration date coterminous
with that of Minneapolis, rather than December 6, 1981,
which Respondent had proposed on January 8, 1981. Miller
stated the Union still wanted an employee discount oven pur-
chase plan and union security. Diederich responded that the
Company was still looking at the continuation of the oven
purchase plan and stated that Respondent was opposed to
granting a union-security provision.The parties returned to seniority and reviewed the dif-ferences between them. The only additional proposal ex-
changed was Miller's stating verbally that the Union could
agree to a probationary period of 35 working days or 45 cal-endar days if probationary employees could immediately re-ceive insurance and holiday benefits. Diederich refused, and
insisted on 90 calendar days for both purposes.After discussion of seniority the discussion back went tomatters which Miller had previously called ``takeaways.''
Miller stated that the employees being required to take a va-
cation during the summer shutdown was a ``takeaway'' to
which the Union still objected; Diederich replied that the
``employees had been told in 1980 to expect it and, in May
1980 they were firmly told that would be the policy next
year and in the future. Miller stated that Respondent should
have given a February increase and that now at least 60 cents
should be granted the employees; Diederich replied that such
a grant would just establish a new floor for negotiations.Miller objected to the loss of seniority if an employeefailed to call in for 2 days; Diederich repeated that if Miller
could give a reason for an employee not calling in for 1 day
he would change it. Miller objected to seniority being lost
if an employee takes another job; Diederich replied the pro-
posal would reduce Respondent's insurance costs and would
put two people to work.Miller said that the Company's refusal to grant holidaypay to probationary employees was a ``takeaway.'' Diederich
then wrote on Respondent's holiday pay proposal that the
employees could receive holiday pay benefits after 60 days
of probationary period; Miller still objected to it.Bargaining Session No. 28; March 6, 1981Diederich presented several written proposals at this ses-sion. At the beginning of the meeting Diederich presented a
proposal entitled ``Efficiency-Quality-Productivity'' as article
1.82A grievance procedure proposal reflected Respondent'sprevious positions except that it added a statement that the
Union would have 10 days from the third-step answer within
which the employees could strike, rather than 5.Respondent submitted an insurance proposal which contin-ued with Respondent's position that employee-only dental
coverage and future increases in all family health insurance
be shared by the employees. Respondent further continued in
its position that probationary employees not be eligible for
insurance benefits. Diederich submitted a management-rights
proposal which was a modification only to the extent that he
struck out the right of Respondent to discipline and discharge
employees and the right of Respondent to establish standards
of production. Diederich testified that he made these changes
because the right to establish work rules was contained in a
work rule section which he was to submit later and that the
right to establish production standards was covered by his
``Efficiency-Quality-Productivity'' proposal.After submission of these proposals Miller commented thathe objected to the Company's passing along family insurance
increases, establishing dental premiums for employee-only
coverage, and requiring 60 days for eligibility for insurance.
Diederich responded that the Company's position was based
on the fact that the high cost of insurance is a national prob-
lem and it would make employees aware of costs; some em-
ployees had taken jobs, then they got themselves and their
families treated, and then quit, driving up costs. Diederich 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
83Miller was correct in this: see the discussion of Bargaining Session No.9.84On cross-examination, but not on direct, Miller testified that he toldDiederich that it was difficult for him to discuss a certain classification be-
cause he had been denied a tour of the plant and was just taking the employee-
members' word for a description of a certain job. Miller did not testify as to
what response Diederich made to such a statement. In making this assertion
Miller contradicts his own testimony that February 11 was the last time a tour
was mentioned until June 24, 1981. Further, Miller is not substantiated by his
or Lambiase's notes which make no mention of a tour at this meeting. Finally,
Diederich credibly denied that Miller mentioned a tour at this meeting.85When Diederich stated that there would be no wage increases until Au-gust 1, 1981, Miller responded that employees always got wage increases at
the ratification of a contract. Diederich responded that the effective date of the
first raise was a negotiable item and Respondent was proposing no wage in-
creases until August 1.said that Respondent proposed to increase its contribution tohealth insurance to an 80±20 split which was an improve-
ment over the 60±40 split which was in Respondent's Janu-
ary 8 proposal. Miller replied that Respondent had previouslyproposed an 80±20 split83for family dental coverage so thatwas no improvement over the past practice.The parties further discussed Respondent's proposal to re-quire that vacations be taken during the summer shutdown.
The arguments were essentially repetitions of what had been
said before except that Diederich added that by having all
employees take 1 week of their vacations at the same time
it would reduce Respondent's employment cost by 4 percent.
This figure was never questioned or disputed by the Union.Bargaining Session No. 29; March 10, 1981Miller suggested that the parties discuss wages; Diederichreplied that it was difficult to address the issue of wages
since the Union had not submitted a specific wage proposal.
Miller began reviewing Respondent's wage proposal con-
tained in its January 8 plenary proposal. Section 1 of that
proposal placed the jobs into labor grades from 21 up to 28;
it recited starting rates ``$3.75 to $5.72), job rates (which
was blank); job rate period (from 90 to 360 days) and ``job
rate classification'' (assemblers were in labor grade 21; ship-
ping clerks were in grade 24; production control scheduler
was in group 28, etc.). Section 2 stated that employees on
the payroll at the time the contract was signed would work
at a ``red circle'' basis if they were being paid more than
the job rate negotiated. Section 3 stated that ``on August 3,
1981 the job rate set forth in Section 1 shall be adjusted as
follows''; then followed the listing of labor grades 21
through 28 and a column entitled ``job rates'' which was
blank.Section 4 of Respondent's proposal provided for merit in-creases to be awarded by Respondent ``is its sole discus-
sion.'' Section 5 provided an unstated for cents-per-hour shift
premium. Section 6 provided for group leader pay of ``10
percent over the employee's job rate.'' Section 7 provided,
in accordance with the Respondent's previous position, that
new job rates would be the subject of negotiations and, fail-
ing agreement, Respondent would set a rate which would be
in effect for the duration of the contract. Section 8 provided
that employees temporarily assigned to higher paying labor
grades would be paid the higher rate; if assigned to a lower
rate the Employer would be paid the same rate unless the de-
motion was at the employee's request.Miller objected to a cents-per-hour premium for any nightshift and stated that the Union wanted to increase the current
differential of 5 percent to 10 percent. Diederich responded
that a percentage premium was what Respondent wanted to
get away from. Miller objected again to Respondent's being
allowed to set wage rates for new job if negotiations failed.
Diederich responded that the Company did not want to turn
such issues over to arbitration.After a discussion on temporary upgrades, downgrades,and pay as a result of job bidding and posting, Miller stated
that the Union was going to propose eight labor grades and
orally gave some examples of how the Union wanted to clas-
sify employees. The Union then introduced a wage proposalwhich was laid out in chart form showing a progression ofwage rates for 3 years of a proposed contract. The progres-
sions began with an immediate increase of 85 cents per hour
and brought the wages up to what Miller said were those
paid in Minneapolis for the same jobs. Under Miller's pro-
posal an assembler then making $3.75 an hour would imme-
diately get 85 cents per hour, then 30 cents on May 1, Au-
gust 1, and November 1, 1981; 70 cents on February 1,
1982, and 39 cents for May 1, 1982.Diederich replied that Respondent had no intention of pay-ing such high rates and also observed that Miller's proposal
would have several different rates being paid for the same
type of work. Diederich further questioned Miller's upgrad-
ing of several jobs into higher classifications. Diederich fur-
ther stated that since there was so many other economic
issues outstanding, such as holidays, and because the parties
would be so far apart on wages, it would be difficult to
frame a response; however, Diederich said, he would try.
The parties discussed a few other issues at this session in-
cluding recognition and bulletin boards, in which they essen-
tially repeated their respective positions.84Bargaining Session No. 30; March 12, 1981At the beginning of this meeting Diederich presented an-other wage proposal. The first page of the proposal listed
eight labor grades and the job titles which would be included
in each. For example, an assembler was in grade 21 along
with the custodian; inspectors were in grade 25: senior tech-
nicians and other more sophisticated jobs were in grade 27
and 28. The second page of the proposal, entitled ``Schedule
A'' had four columns: ``Labor grade,'' ``Start,'' ``Job Rate,''
and ``Time.'' Under the schedule each labor grade had a
starting rate and a job rate or a maximum which was 12 to
21 cents higher. Diederich explained that the job rate would
be reached in the number of days indicated under ``Time.''
For the upper two labor grades, however, the time listed was
``discretionary.'' Diederich explained that McCartin felt that
jobs in these two classifications were more difficult to learn
and it would be to difficult to set a definite time in which
the job rate was reached. Finally, Diederich explained that
under this proposal Respondent was giving up its system of
merit wage increases and would give automatic progressions
to job rates except for labor grades 27 and 28.Diederich further stated that under Respondent's proposaltemporary upgrades would be to the minimum of the grade;
temporary downgrades would be to the maximum of the
lower grade, unless if at the employee's request (in which
case it would be at the minimum).The rates listed on Respondent's proposal of March 12were to take effect on August 1, 1981.85Employees would 393LITTON SYSTEMSremain at their current rate until that date. For example, mostassemblers (who made up 90 percent of the employee com-
plement) were then being paid $3.75 per hour; on August 1,they would receive $4.04 cents unless they had been in grade
for 90 days in which event they would receive $4.16. After
presenting the wage proposal Diederich further told Miller
that Respondent was prepared to make additional proposals
to fill in blanks in its January 8 proposal. Diederich stated
that for a night-shift premium Respondent was proposing 12
cents per hour; for group leader pay Respondent was pro-
posing 10 percent above the job rate; for new jobs Respond-
ent was adhering to its position that, failing union concur-
rence, Respondent would set a rate which would remain in
effect for the balance of the contract.Miller replied that Respondent's proposal for wages wastotally inadequate and the Union still was insisting on ``Min-
neapolis rates.'' Diederich replied that Respondent would not
be paying Minneapolis rates. Miller further stated that the
Union still wanted a percentage premium for employees
working night shift. On the rates for newly created jobs, Mil-
ler stated that the Union still wanted arbitration. Miller fur-
ther stated that he would agree with Diederich's proposal
that temporary upgrades be made at the minimum rate but
disagreed that temporary downgrades, if at the employee's
request, should be at the minimum; Miller stated that em-
ployee downgrade, even at the request of the employees,
should be at the maximum of a grade.Diederich told Miller that if the Union did not like his pro-posal it should make a counterproposal. Miller replied that
he would but he wanted Diederich to know that there was
certain things the Union had to have before any agreement
could be reached: layoffs on a strict seniority basis
(Diederich replied that was not efficient); no loss of seniority
if an employee took another full-time job while on layoff
(Diederich replied that Respondent's proposal puts more peo-
ple back to work and would lower Respondent's unemploy-
ment compensation premium); the Union should not be re-
quired to strike within 10 days after the denial of grievances
at the third step (Diederich replied that was negotiable, but
the amount of time should be reasonable); grievances should
be handled on working time (Diederich responded that there
would be too much loss of production, especially since the
Union had appointed 25 stewards).Miller asked Diederich what Respondent's position was onincreases in insurance premium; Diederich replied that for
group health insurance, percentage of future increases would
be split 76±24, and dental 80±20. Miller stated the Union
was proposing that employees pay none of the increased cost
of insurance and that as of that date the Union was putting
its cost-of-living adjustment (COLA) proposal back on the
table.Miller testified that during the discussion of classificationsof jobs Diederich, in response to a question by employee
Eisenhauer, stated that no employee committee member was
going to be downgraded. Miller further testified that Dickens
stated Respondent would probably not give any promotions
to committee members and Diederich responded that Dick-
ens, Hubert, and Lawson would probably not get promotions
because of their attitude. General Counsel contends that this
statement is a violation of Section 8(a)(1) of the Act.
Diederich credibly denied in remarks attributed to him, and
I find that General Counsel has not proved this allegation ofthe complaint, and I shall accordingly recommend its dis-missal.Bargaining Session No. 31; March 25, 1981At this session the Union introduced a wage proposalwhich essentially restated the position of the Union on issues
such as shift premium, temporary upgrades and downgrades,
insurance, and slotting of jobs into labor grades. Addition-
ally, the Union proposed a cost-of-living adjustment (COLA)
clause providing 1 cent per month for each three-tenths rise
of the Consumer Price Index adjusted quarterly.The Union's proposal also included a rate schedule effec-tive as of February 1, 1981, and projected over a 36-month
period. Under the schedule employees in certain grades for
the number of months specified would receive certain rates
and then periodic increases thereafter. Immediate increases
were included; for example, it was discussed at the meeting
that employee Mark Hubert would go immediately from
$4.70 an hour to $6.06 per hour. Miller acknowledged that
his proposal included a 25-cent wage increase retroactive to
February 1. Diederich stated that Respondent was opposed to
any retroactive wage increase as such increases tend to pro-
long negotiations and raise the floor of negotiations, and
there was no real past practice of February wage increases
anyway. Diederich stated that the Union's proposal was ri-
diculous and further argued that the ``progression'' contained
many inconsistencies such as the fact that some employees
who bid to a higher classification would receive an imme-
diate pay cut.After a discussion of wages the negotiators discussedissues of bulletin board, productivity, recognition of Local
1107, and checkoff, essentially repeating their respective po-
sitions.The parties discussed seniority. The Union again objectedto Respondent's proposed 2 weeks of discretionary layoff
and selecting employees for longer layoffs upon the basis of
nine factors before seniority. Diederich replied that Respond-
ent needed to choose its best people in cases of layoff and
not simply look at seniority because this was the best way
to maintain an efficient operation.Bargaining Session No. 32; April 1, 1981At the beginning of this meeting Diederich introduceddocument entitled ``Modifications of Previous Proposal.''
Some of the items listed on the documents were restatements
of what had been verbally proposed and the ``modifications''
were really those of the January 8 plenary proposal. In this
submission Respondent proposed to eliminate the job classi-
fication of ``new models coordinators'' from the unit de-
scription (Diederich explained that McCartin felt that the in-
cumbent employee was really an ``associate engineer''); pro-
bationary employees who had not been employed for 45 cal-
endar days would not be eligible for holiday pay, except
those who were on the payroll as of January 1, 1981. (It is
to be noted that by April 1, any employee hired by January
1, 1981, would have completed his probation by this date,
unless the probationary period had been extended for some
reason.) Agreeing with an earlier proposal by Painter,
Diederich proposed that employees who gave ``notice in
writing'' that permanent full-time employment had been ac-
cepted elsewhere would be divested of seniority. (It is to be 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
noted that this was tantamount to a withdrawal of the pro-posal since an employee who had not taken such employ-
ment would not logically do such a thing.) The proposal
omitted ``versatility'' and ``quality'' from the list of factors
to be considered before seniority was to be used as a deter-
mining factor in selection for layoff. The proposal eliminated
the section of the seniority article which provided that ``se-
niority'' meant plantwide seniority; Diederich explained that
article was meaningless in view of the parties discussions
about job classifications, and the Union did not dispute that
interpretation.The proposal would have increased Respondent's contribu-tion to the family health insurance program from 76/24 to
80/20 percent of increased premiums. The proposal further
stated:Add new section providing for accident and sicknessinsurance, starting with 4th day, a rate of $100 per
week for 26 weeks.This was Respondent's proposal to eliminate its 12-paid sickday program under which employees had received 100 per-
cent for the first 12 days of sickness during a year and a de-
clining amount for periods to the 130th day of illness or dis-
ability.The proposal added that at the third step of the grievanceprocedure the chief steward as well as the union representa-
tive would meet with Virag (whose title had been changed
to human resources manager); the employee and area steward
were still excluded.The proposal increased the Respondent's proposed shiftpremium from 12 cents to 15 cents per hour.The proposal included a new schedule of labor grades andrates, effective April 3, 1981, or upon ratification if earlier,
and included a new ``Step l'' between starting rate and job
rate for each labor grade. For example for Labor Grade 1,
the starting rate would be $4.05 per hour; step 1 would be
reached after 60 days and there would be an increase to
$4.12 per hour and the job rate would be reached after 30
days and that would be $4.20 per hour. Diederich stated that
Respondent was proposing to red circle all employees who
were then receiving more than called for by the schedule,
and this comment triggered a long discussion. The Union ob-
jected to considering red circles and what it called the inad-
equacy of Respondent's wage proposal. Diederich replied
that Respondent was paying competitive wages for com-
parable work in the area and it would not pay more than it
had to for labor. Diederich added that under Respondent's
proposal that, while some employees would be red-circled,
most would be getting a wage increase, and none would re-
ceive a cut.While Respondent's proposal of this date reduced from 60to 45 days of employment the eligibility period for holiday
pay, it eliminated the provision that the floater holiday would
be designated by March 15.After review of the proposal Miller stated objections con-sistent with his previous positions and the parties further got
into a restatement of their respective positions on other mat-
ters such as compulsory vacations during summer shutdowns,
layoffs by seniority versus other factors, and the right to
strike over past practices. (Diederich again stated that the
Union should get what it wanted in the contract because Re-spondent did not want employees grieving over past practicesestablished by former plant manager Joe Rainey.) Miller spe-
cifically objected to Respondent's refusal to allow investiga-
tion of grievances on working time and further stated the
Union wanted the right to arbitrate grievances or strike.
Diederich responded that the Company was not going to
agree to compulsory arbitration, but, if it did agree to arbi-
trate a specific grievance, it adhered to its previous position
of wanting local arbitrators and severe restrictions on the
right of an arbitrator to decide a grievance.Miller verbally proposed a 60-day probationary period forpurposes of evaluation and a 30-working day eligibility pe-
riod for holidays; no rescheduling of Saturday/Sunday holi-
days to days other than the immediately preceding or fol-
lowing Friday or Monday without the Union's consent; 60
days' notice of any change in the designation of the floating
holiday if it was other than Christmas. Diederich told Miller
that Respondent would take these proposals into consider-
ation.Bargaining Session No. 33; April 2, 1981At the beginning of the meeting Miller reviewed Respond-ent's proposals of the preceding day and stated that the
Union agreed with what Respondent proposed on temporary
upgrades and downgrades but agreed to nothing else and was
insisting on the Union's last position on each item.Miller objected to Respondent's system of labor gradesand rate ranges for each grade stating that they were too low.
Diederich responded that while his proposal was for lower
maximums, they were at least attainable maximums; the pre-
vious system had only theoretical maximums which the em-
ployees had difficulty in achieving. Under Respondent's new
proposal employees would receive the wage increases auto-
matically for time in grade; there would be no merit reviewsupon which raises would be dependent. During the discus-
sion on wages Diederich also proposed that for Respondent's
``A & S'' program that Respondent would cover illness from
the fourth day at a rate of $115 a week for 26 weeks. ``The
previously proposed weekly benefit was $100 per week.''
Miller objected to the abolition of the ``A & S'' program and
further objected to Respondent's proposed rate scale again
saying that the wages that Respondent proposed were too
low and he further objected that it incorporated a provision
that employees currently receiving higher wage rates would
be red circled and held at their present wage rate.Diederich stated that he had discussed the matter withmanagement and had received approval to propose that des-
ignation of the floating holiday would be discussed with the
Union if it was ever to be taken during a period other than
the Christmas season; however, management was not willing
to agree to a 60-day notice provision of a change in designa-
tion of the floater because business exigencies might compel
changing the date on short notice. Diederich added that Re-
spondent still wanted employees to be on the payroll for 45
calendar days to be eligible, and he did not see any reason
for any Union objections because Respondent had agreed to
grandfather in all employees on the payroll as of January 1,
1981.The Union introduced a seniority proposal which essen-tially incorporated the same positions taken previously and
the parties discussed those. Thereafter, Diederich stated to
Miller that he was very close to giving the Union Respond- 395LITTON SYSTEMS86See the proposed ``Preamble'' and ``Productivity'' clause quoted above.ent's final position on seniority. Miller replied that he did notsee why Respondent could not agree to the Union's position;
Diederich responded that layoff and recall by qualification
was at the core of the differences between the parties and
Respondent was not willing to abandon its position because
it needed to select employees on the basis of what it needed
to run a plant efficiently.After the discussion of seniority, which was lengthy, theparties briefly discussed arbitration versus the right to strike.
Miller stating that the Union had no objection to striking
over grievances but wanted no time limit within which it had
to strike or drop the grievance. There was also a brief discus-
sion about the Union's insistence on recognition of the
Local, Diederich again refusing for the reasons previously
stated.At the close of the meeting Diederich stated that Respond-ent was preparing its final proposal on language; Miller re-
sponded that he would be surprised if the Company did.Bargaining Session No. 34; April 8, 1981The respective positions on many outstanding issues werediscussed with no movement made by either side. At one
point, when the issue of wages was touched upon, Miller
stated that the Union would have no movement until it saw
that all employees were to get some wage increase.
Diederich responded that red circles were necessary and
could not be eliminated without Respondent being required
to pay a lot more money than it was willing to spend.During this session Diederich objected to the Union's``Eye Opener'' of the previous day which stated that an em-
ployee suffering a long illness would be worse off under Re-
spondent proposed A & S program because a 26-week illness
at a $100 a week would equal $2,600 while under the oldprogram, the employee would receive $2,988. Diederich
pointed out to Miller that the statements in the ``Eye Open-
er'' had a false premise because Respondent had raised it
proposal to a $115 a week (which would net the employees
$2,990 for an illness of 26 weeks.) Diederich told Miller that
he should correct his statements to the employees, but Miller
would never commit himself to do so. Employee Eisenhauer
argued that an employee making more than $4 a hour would
lose out under Respondent's proposed A & S program.
Diederich responded that it was the Union which picked the
example of an employee who earned $4 per hour. Miller stat-
ed that the employees would lose under Respondent's pro-
posal because there is no pay for sickness of 1, 2, or 3 days.
Diederich responded that he did not disagree with that state-
ment; still, the employee who is out 26 weeks, which was
the Union's example in the ``Eye Opener,'' would be better
off under Respondent's proposal of $115 a week if that em-
ployee made $4 per hour at the time he got sick.The parties moved to Respondent's discipline and dis-charge proposal. Miller agreed that employees could be dis-
charged for just cause but did not want Respondent's pro-
posed statement that the Union agreed that certain rules were
reasonable in the contract. Miller added that he did not want
to negotiate work rules. Miller stated that he would agree
that probationary employees may be disciplined or dis-
charged by the Company ``for any reason'' but did not want
``with or without cause'' as the proposal originally stated.Diederich asked for Miller's position on managementrights; Miller stated that other matters need to be worked outfirst. Diederich asked Miller what his position on Respond-ent's scope of agreement (zipper) proposal was; Miller re-
plied it was not necessary, and the Union would not agree
to it.The parties then returned to Respondent's discipline anddischarge proposal. There was a great deal of repetition; the
proposal listed 25 Class ``A'' rules which would warrant im-
mediate discharge for violation and 8 Class ``B'' rules which
would cause a warning or suspension or possible discharge;
and the proposal had a three-step progressive disciplinary
procedure. The parties went through the rules seriatim with
the Union conceding validity to only a few of the proposed
rules.Bargaining Session No. 35; April 9, 1981The parties continued reviewing Respondent's proposedwork rules. Miller argued every rule, even Respondent's pro-
posed rule against smoking marijuana in the parking lot.
(Miller said it was none of the Company's business.) The
parties discussed Respondent's proposed progressive discipli-
nary procedure, Miller argued that Respondent should give
employees two written warnings before suspension rather the
than the one which was proposed.At this meeting Diederich stated that the Company wasproposing a new absence program which Diederich called a``no fault'' point system which outlined it to Miller as fol-
lows: The new policy would mean that for certain violations
an employee would get one-half point (such as being 6 min-
utes tardy); for other violations (such as leaving work early)
an employee would get one point. If an employee was absent
for one full day he would get one point and if he was absent
for several days at a time he would still get one point. Then,
if the employee accumulated three points during a 12-week
period he would be subject to a warning notice; if the em-
ployee got six points during that period he would be subject
to other discipline including discharge. Additionally for every
4 weeks an employee went without getting any points, Re-
spondent would subtract a point. Miller asked if employees
would get points against them if they were sick; Diederich
stated that they would, but it would not necessarily mean
they would be fired for being absent, even if he accumulated
6 points in a 12-week period. In outlining the policy
Diederich stated that there would be no excused absences ex-
cept for vacation jury duty, funeral leave, and other officially
excused absences; there would be no excuses for things like
being sick or taking children to the doctor.On cross-examination Diederich stated that a supervisor``probably would not'' discharge an employee for absences
under all circumstances. When asked by me how the point
system would be recorded, Diederich stated that the super-
visor would keep records, and the acknowledged that would
not necessarily discuss the circumstances of the absence with
the employee when the record was made.During the April 9 meeting, Diederich presented a com-plete contract signed by Virag. Diederich ``highlighted'' the
proposal for Miller.On Article 1, Efficiency-Quality-Productivity, Diederichhad removed the first paragraph of the article.86On Article 15, group insurance, Diederich noted that Re-spondent was changing its position that employee-only health 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
87One Hugh Harley is Miller's superior in the Union. At p. 4622 of thetranscript Miller was asked:Q. Now, did Mr. Harley tell you to try to keep these rules out of thecontract?A. He said, if at all possible, yes.However in his testimony at p. 4626 he was asked and testified:Q. The question is, specifically, did Mr. Harley tell you to try to keepthe rules out of the contract?A. No.88These were the final and penultimate sentence of the original ``Preamble''clause and the final sentence of the original ``Productivity'' clause, each of
which are quoted above.coverage cost would continue to be zero and the cost of fu-ture increases in family health insurance would be 87 percent
paid by the Company and 13 percent paid by the employee,
an improvement over Respondent's March 12 proposal of a
76±24 split. For dental dependent coverage, Respondent pro-
posed an 80±20 split as for family coverage it had done be-
fore, and ``zero'' for employee-only coverage. Diederich fur-
ther noted that Respondent was increasing the weekly benefit
under its proposed A & S program to $125 a week in lieu
of Respondent's previous absence control plan.Diederich noted that Respondent had made a few changesin the discipline and discharge proposals as a result of dis-
cussions with the Union. In discussing how employees would
be selected for layoff Diederich noted that he had removed
from Respondent's proposal ``potential for advancement''
and ``ability to get along with co-workers'' as factors to be
considered before seniority.Diederich noted that his proposal on article 22, ``Griev-ance Procedure,'' contained a no-lockout provision as re-
quested by the Union, but also contained an extensive proce-
dure for grievances filed by the Company. Under the pro-
posal if the Company was dissatisfied with the Union's re-
sponse to one of its grievance, it had the right to lockout em-
ployees within 10 days of the Union's final answer.Diederich concluded by stating that the proposals madethat date contained all agreements reached by the parties on
other sections and that Respondent had no further changes to
make in its proposal.As Diederich was reviewing his proposal of that date, Mil-ler only made responses indicating the Union adhered to its
position on the matters which were in dispute; he did not dis-pute Diederich's statement that all previous agreements had
been incorporated in the Company's proposals of that date.
Miller did ask Diederich where checkoff and pay for the
union negotiators was covered in the company proposal;
Diederich stated that the Company was not proposing those
items. Miller testified that he asked Diederich if Minneapolis
would agree to program checkoff into the computerized pay-
roll would Sioux Falls agree to it and Diederich replied that
Minneapolis might not always be there. Diederich credibly
denied making this statement.The meeting ended on Miller's statement that the wageproposal by Respondent was inadequate because Respondent
could pay a great deal more money to the employees because
``Litton'' profits were good. Diederich replied that Miller
was not bargaining with Litton Industries but with the Micro-
wave Cooking Products Division in Sioux Falls, and the
Company had spent all the money it had to spend in the pro-
posal that was before the Union.Bargaining Session No. 36; April 15, 1981At the beginning of the session Miller listed objections toRespondent's proposal of April 9: Miller told Diederich that
he could not be serious about any contract that excluded
some 70 employees from wage increases by their being red
circled. Diederich responded again that those employees were
already over the maximum Respondent was willing to pay
for each classification and the Respondent paid not more
than it had to for comparable work. Miller objected to the
Company's right to file grievances and to lockout employees.
Miller objected to the lack of reference to checkoff or union
security. Diederich asked if the Union wanted a union shop;Miller replied, no, that he wanted language similar to that atMorrell's Meat Packing plant in Sioux Falls. Miller objected
to there being no steward present at discharges. He objected
that Respondent's ``no fault'' absence control program pro-
vided no excuses for employees' being sick; he added that
the program would encourage favoritism. Miller objected to
Respondent's refusal to agree to layoffs by volunteers first,
then probationary employees, then by strict seniority. (The
negotiators argued seniority versus qualifications for selec-
tion for layoff again; when Miller argued that seniority con-
trolled in Minneapolis Diederich replied ``that is maybe why
they are building more ovens in Sioux Falls now than in
Minneapolis.'')At this meeting Miller agreed to discuss Respondent's pro-posed rules of conduct and progressive disciplinary proce-
dure. During the discussion of rule Miller was extremely ob-
stinate; he even refused to agree to include rules which he
conceded to be reasonable, such as termination of seniority
of an employee failing who failed to call in for 2 days when
physically able to do so.87Miller raised no objection to Respondent's proposal ondiscipline and discharge, sections 1 and 2, including the
statement in section 2 that probationary employees could be
disciplined ``for any reason'' without recourse to the griev-
ance procedure. (Miller's agreement was later repudiated by
Laskowitz.)In discussing Respondent's grievance procedure proposal,Miller stated Respondent's limits on arbitrators, when an ar-
bitration was agreed to, were not acceptable; Diederich re-
plied that Respondent did not want arbitration decisions
which would hurt its business. Diederich added that the
Union was trying to get on a first contract what other unions
had taken 30 years to get.During this negotiation session Miller accused Diederichof giving conflicting wage information because the top rates
varied between submissions of information; Diederich re-
sponded that the Company had given the Union what it had
asked for and the confusion was caused by the Union askingfor top rates and maximum rates of ranges and that the prob-
lems were compounded by so many employees being red cir-
cled, so that rates for some employees were higher than the
maximums of the rate ranges for the classifications of the
employees.Bargaining Session No. 37; April 16, 1981At the beginning of this meeting Diederich handed Millerseveral pages of proposals which modified Respondent's pro-
posal of April 9, and stated that he would orally outline the
differences. Diederich first noted that three sentences of the
``Efficiency-Quality-Productivity'' proposal had been de-
leted.88 397LITTON SYSTEMSA change was made in Respondent's seniority proposal toindicate that layoffs for periods of less than 2 weeks ``may
be made the discretion of the Company'' rather than ``shall
be made . . . .'' Some of the factors to be considered before
seniority in selection for layoff were deleted, namely: ``expe-rience,'' ``skill,'' and ``ability to perform more than a single
job.'' Therefore, remaining the four factors which, if rel-
atively equal, would cause the selection for layoff to be left
to seniority were ability to perform the work required, effi-
ciency, attendance record, and quality. Respondent further
modified the selection for layoff provision to state that the
determination of an employee's qualification under those last
four items would be subject to the grievance procedure. (The
April 9 proposal had also said that layoff selection would be
subject to the grievance procedure, but under the prior pro-
posal the selection would have to be shown to be ``unreason-
able and arbitrary'' for management's selection to be over-
turned.)Respondent's discipline and discharge proposal was modi-fied to require discussion of any amendments to rules of con-
duct, but retained the right in Respondent to establish and
enforce such rules.Diederich testified that he told the Union that the progres-sive disciplinary system for the absence program was amend-
ed to include a written warning before suspensions, and sus-
pensions were limited to 3 days. Diederich further pointed
out to Miller that the absence control proposal of that date
included a review by a management panel composed of a
staff level manager, the manager of human resources (Virag),
and a department level manager of the employees' choice.
Diederich stated this proposal was added in response to Hu-
bert's and Lawson's remarks that Respondent's proposal
would allow employees to be fired for illnesses. Miller asked
where the Union would fit in; Diederich replied that if there
was a meeting which included the employees, a steward
would be permitted to be present because that would be an
investigation which could lead to discipline, or if an em-
ployee was discharged or otherwise disciplined, he could file
a grievance and the Union would come in at that point.Diederich pointed out that, in its grievance procedure andno-strike proposal, Respondent had removed the language
which stated that injunction was a proper relief for breach of
that section. Diederich further noted that Respondent's griev-
ance procedure proposal was amended to make clear that a
12-month limitation on recall rights applied only to economic
strikes. (That is, Respondent did not claim right to replace
employees engaged in an unfair labor practice strikes.)
Diederich pointed out the Respondent was amending its man-
agement-rights proposal, first paragraph of section 2, to be
introduced by the phrase ``unless specifically abridged by
some provision of this agreement'' preceding an enumeration
of the rights which Respondent wished to maintain. As
Diederich stated he told Miller, this would ``make it clear
that the Company was not waiving any of its management's
rights unless there [was] some specific language which said
that.'' Diederich further pointed out that Respondent was
making certain modifications in its listing of rules of con-
duct, and its progressive disciplinary procedure clauses pur-
suant to the requests of the Union. Diederich stated that Re-
spondent's proposal of that date reflected that Respondent
would offer other benefits such as discount ovens, as long
as they were generally available to Litton employees.The Union proposed a management-rights clause to whichDiederich objected because it dropped about 10 of the rights
which Respondent had enumerated in its proposal. Specifi-
cally, the Union proposed to eliminate the unilateral rights of
Respondent to establish the number and location of plants,
to subcontract all work, to have sole discretion over creation
over new jobs and qualifications for new jobs, to combine
jobs, to demote employees, and to manage employees in the
interest of ``efficiency'' (without some qualification), to
transfer or relocate the business, to meet with the employees
without consulting with the Union, and the right to close
down the plant and establish new job classifications. Miller
explained his proposal by stating that the Company had a
duty to negotiate these items if they came up during the con-
tract; Diederich responded that the Company wanted these
rights in the contract.Miller further objected to the Company's scope of agree-ment (zipper) proposal on the ground that it was too broad.At the close of the meeting Diederich told Miller that Re-spondent's April 9 proposal, as revised by the proposals of
that date, constituted the final position of Respondent on all
issues. Miller replied that there were many issues outstanding
and the only way to resolve them was to continue bar-
gaining.Bargaining Session No. 38; April 29, 1981At the beginning of the meeting Virag submitted some in-formation previously requested by the union; Lambiase asked
for other information regarding new hires and Virag prom-
ised to submit it.After the information was discussed, the Union presentedseveral proposals. Its first proposal was intended to substitute
for Respondent's proposals on Efficiency-Quality-Produc-
tivity, management rights, and scope of agreement. This pro-
posal incorporated several of the recitations of the company
proposal regarding the need for competitive prices, high
quality of product, and on-time deliveries. The management-
rights proposal was a severely truncated statement that:The Union recognizes that subject to the provisionsof the agreement, the supervision, management and
control of the Company's business operations and plant
are exclusively the function of the Company.The Union's scope of agreement clause was a generalstatement that, if Federal or state law required action by the
Company inconsistent with the agreement, the parties would
meet and negotiate over the matter, and if agreement was not
reached the Company may put official orders into effect but
the Union could grieve over any changes made. This last
proviso was the only one discussed at this meeting.
Diederich stated that if the Company was required to take an
action by state of Federal law there was no point in attempt-
ing to negotiate over the matter and certainly there was no
point in grieving because if something can or cannot be done
there was no point in arbitrating (or presumably striking)
over the matter.The parties next discussed the Union's proposal of thatdate which was submitted as a substitute for Respondent's
discipline and discharge proposal. The first two sections
adopted the Company's proposal regarding the Company's
right to discipline and discharge employees and a statement 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that probationary employees ``may be disciplined or dis-charged by the Company for any reason.'' The Union's third
section of this article granted employees the right to request
a steward when discipline is dispensed; Diederich objected
again stating that the Company was not willing to permit a
steward to be present except during investigations which may
lead to discipline.The Union added to its discipline-discharge proposal asection which recited that the Company would have the right
to establish reasonable rules but they would not be part of
the contract: they would be posted in conspicuous places; the
establishment of new rules would require agreement from the
Union; and the Union could grieve the ``application and/or
interpretation'' of any of the rules; and, finally all the fore-
going was ``provided we come to agreement on the rules.''
As is obvious, the provisions are inconsistent in that they say
the Company has the right to establish rules, but agreement
with the Union is required. Diederich pointed out this incon-
sistency and further stated it was inconsistent of the Union
to propose that work rules would not be part of the contract
but the Union had a right to grieve over the application. Mil-
ler stated that he did not want the rules in the contract in
the first place and that if there was no agreement on the rules
he did not want them posted either.Diederich further pointed out to Miller that the Union hadmade no counterproposal on an absence program. Miller re-
sponded that he did not want such a program in the contract
but if the Union did agree to some sort of absence program
there could be no points against employees if they or their
children were ill or had to go to the doctor. Miller further
complained that the Company's proposal would ultimately
allow favoritism and that ``pets'' would be penalized and
others not. Diederich replied that he thought the proposed
system was fairly balanced and he pointed out that it was not
mandatory that Respondent fire employees if they accumu-
lated so many points at a certain time and further explained
the Company's position; Diederich testified:I said that we were trying to get away from the conceptof excused and unexcused. Because there [are] always
charges of favoritism when the Union had that system.
And even though supervisors are going to have some
discretion here we're trying to make it more of system
where, if you are absent, you are absent and you get
points. And that you don't have to be discharged. Or
you don't have to be disciplined.At this session the Union further introduced a proposal fora progressive disciplinary system. Diederich objected to it
because it would allow as many as four violations of the
same rule before an employee could be discharged.On this date the Union further proposed a revised dues-checkoff article and again requested 56 hours pay for the ne-
gotiating committee, this time limiting the number of mem-
bers to five. Diederich asked if by proposing checkoff the
Union was abandoning its request for a union-security agree-
ment: Miller replied, no, the Morrell's language was still on
the table and that it was legal in South Dakota, although it
was a ``right to work'' State. Diederich responded that he
thought the language was illegal because Hubert or some
other union employee could take it around to a nonmember
and convince them they were required to join the Union.Miller replied that, if it was legal, it was legal. Diederich fur-ther stated that the Company would not agree to checkoff be-
cause it did not wish to incur the administrative expense and
did not want to know the identity of those who were mem-
bers of the Union so that it would have an additional defense
in the case of an allegation of discrimination.The parties then discussed their respective proposals onmanagement rights. Diederich stated he objected to the
Union's abbreviated statement because Respondent wanted
its rights spelled out. The parties then discussed the rights
enumerated in Respondent's proposal, mostly by repeating
themselves. At one point Diederich asked if under the union
proposal Respondent would have a right to subcontract; Mil-
ler replied that if there was no express prohibition Respond-
ent could do so. Diederich replied that the Union should then
have no objection to listing the rights which the Union ac-
knowledged the Company possessed.The parties discussed the Union's proposal submitted thatday regarding grievance and arbitration procedures. The pro-
posal contained a three-step grievance procedure culminating
at a point at which the Union would have the right to force
the issue to arbitration or go on strike. Diederich stated that
Respondent did not want compulsory arbitration although it
might agree in an individual case to arbitrate. Diederich
added the Union should strike if it did not accept the Com-
pany's answers, again stating that such a provision would
flush out frivolous grievances. Miller stated that the Union
would look at having the right to strike without the right to
arbitrate if there were no time limits. Diederich responded
that there must be reasonable time limits; Miller stated that
the Union wanted to be able to strike when the Companywas ``busier than hell.''The Union's proposal for grievance procedure and arbitra-tion included a section which provided ``top seniority'' for
the purposes of layoff and recall for department stewards,
chief stewards, grievance committee members, and Local of-
ficers. Diederich states that such a proposal was not fair to
other employees. Miller replied that when the members elect
stewards they know what the result would be; Diederich re-
sponded that it still would not be fair because only members
got to vote. Diederich further objected because there were at
least 26 department stewards and officers and Respondent
did not want to retain inferior employees during a layoff just
because they held a union position.Diederich stated that the Company had spent all the moneyit was going to spend and did not see any place to make
movement in language.Bargaining Session No. 39; April 30, 1981The parties continued with the April 29 union proposalsfor grievance procedure and arbitration. Diederich limited
first his general objections or ``highlights'': It had ``too
many people'' at step 2 and step 3; he objected to the
Union's having the option to strike or arbitrate; there was no
time limit on the Union's right to strike; he objected to a
monthly step 3 meeting because backpay could be running;
and he objected to the Union's proposal that arbitration deci-
sions be ``final and binding'' because he wanted the right
court review. He further stated he objected to a lack of re-
quirement that the article of the contract complained under
be specified in the first step of the procedure; he wanted only
one steward at the second step and not the chief steward and 399LITTON SYSTEMSdepartment steward; at the third step he only wanted thechief steward and the union representative not the entire
committee. In discussing the Union's proposal Miller asked
Diederich why he objected to the number of employees being
at a grievance meeting because, under the company proposal,they would be on nonworking time anyway. Diederich re-
plied that if the Company agreed to the larger number of em-
ployees the Union would want more session ``and we are not
going to let you get your nose under the tent.'' Diederich
added that the Company was making a concess on by agree-
ing to have the chief steward as well as union representative
at the third step because previously the Union had stated that
the union representative would not meet with the company
official alone. Diederich further stated that if the Company
would agree to arbitrate a particular grievance voluntarily, he
would want a clause that arbitrators cannot reduce discipline
if cause for any discipline was shown. Miller replied that the
contracting parties need to give arbitrators some latitude. The
conversation shifted to Respondent grievance procedure pro-
posal; Miller objected to Respondent's ``bringing in'' a no-
lockout provision after 6 months of negotiation. Diederich
stated that the matter had come up later (when the Union
proposed no lock-out) so he brought it up at that time.The parties moved next to seniority. Miller outlined thedifferences between the parties stating that the Union still
wanted 60 days' maximum probationary period while the
Company was still proposing 90; the Union wanted employ-
ees to be eligible for holiday pay after 30 calendar days,
while Company proposed eligibility to be postponed until
after 30 working days. The Company limited the period that
seniority would be retained while on layoff of up to 12
months; the Union wanted seniority retained for 12 months
for those employed less than a year and the length of em-
ployment up to 24 months for those employees employed for
1 year or more. The parties were further in disagreement on
the length of the time that an employee could fail to call in
without being discharged; the Company would allow 2 days
and the Union wanted 3. The Union wanted layoffs to be by
volunteers first and then probationary employees, then by se-
niority; the Company wanted layoffs by qualifications, then
seniority. The Company wanted absolute discretion as to
whom to choose for layoffs and recalls of less than 2 weeks;
the Union would agree only to 2 days. The Respondent
wanted the right to require employees to take vacation days
during inventory shutdown (as well as summer shutdowns);
the Union objected to the Company having that right.At the meeting the Union dropped its demand for recogni-tion of the Local but stated that the Union wanted NLRB
unit placement decision on newly created positions to be
final. Diederich disagreed stating that the Company wanted
to maintain its right of review by the court of appeals in any
contract because the NLRB is sometimes wrong.Miller objected to Respondent's proposal that overtime bemandatory stating that employees could be excused.
Diederich responded that if a supervisor excuses an em-
ployee then it is not ``scheduled'' overtime so there is no
need for modification of Respondent's proposal. Diederich
added that the Company would write in that if an employee
is not ``scheduled'' if he has been excused. Miller again stat-
ed that the Union wanted equal distribution of overtime.
Diederich responded that equal distribution of overtime was
a ``grievance generator'' and that McCartin likes to call em-ployees back to redo work if not done properly and thatsometimes had to be on overtime. Miller stated he would still
not agree to the Company's overtime proposal.Miller stated that the Employer was trying to punish em-ployees for selecting the Union; Diederich replied that he
was trying to get precisely what the Company wanted and
needed if it was going to be bound by a contract. Diederich
added that Respondent's offer was the best it can make and
the Union should sign the contract. Lambiase replied that the
proposed contract was not good enough.Bargaining Session No. 40; May 13, 1981After a discussion of the suspensions of Bachtell, Sterud,and Lawson, the parties went to recognition. Diederich stated
that the Company would drop its proposal to delete the posi-
tion of senior receiving inspector from the unit description
but wanted to keep language that would guarantee the right
of the Company to seek review of any Board unit placement
determination by the courts of appeals. Miller replied that the
Company was offering nothing since the senior receiving in-
spector was already included in the unit.Diederich stated that the Union had the Company's com-plete proposal and should sign it. Miller asked if the Com-
pany had looked at the Union's proposal on management's
rights and scope of agreement. Diederich responded that he
thought he had told Miller that the Union's management-
rights proposal took out too much of what the Company had
proposed by way of specific enumeration of management
rights and that the scope of agreement clause did not state
that the contract was a ``total agreement'' and did not pro-
vide for cases in which Respondent was required to comply
with conciliation agreements.The parties then went to discipline and discharge pro-posals. Miller stated that he could not agree with Respond-
ent's Class A (immediate discharge) rules against moon-
lighting and being under the influence of drugs and alcohol.
Miller also listed four Class B (progressive discipline) rules
which the Union did not agree with. Diederich responded
that the Company had not changed its position either. The
parties further repeated their respective positions on progres-
sive disciplinary procedures. Miller pointed out that in the
Company's major medical proposal the Company had re-
duced the benefit from unlimited coverage to $250,000.
Diederich responded that he would check on that and would
correct the proposal if Miller was right about what was pro-
vided in the past. Miller stated that the Company had agreed
not to require employees to take vacation during inventory
shutdown, stating that the Company had agreed with the
Union on January 9. Diederich replied that there had been
no such agreement and his notes reflected that the Company
had rejected the Union's proposal in that regard. (Diederich
was correct.)As the meeting drew to a close Diederich said that theUnion could ``sell'' Respondent's proposal to the employees.
Miller replied that the Union was not interested in ``selling''
anything that the employees could not live with. Diederichreplied that the Union's ``bad mouthing'' of the Company's
proposal verbally, and in the ``Eye Opener,'' had kept the
parties apart. Miller responded that there could not be an
agreement if the Company was insisting that grievances be
handled on employees' time and that layoffs be by qualifica-
tions rather than seniority. Diederich repeated the reasons for
Respondent's positions on that issue. Miller further stated 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
89The Union had brought some observers to bargaining session No, 41.Diederick claimed that there had been some disruption caused by those observ-
ers. A bargaining session had been scheduled for May 27, and the parties did
meet on that date. However, Respondent's representatives walked out of the
meeting when the Union insisted that other observers be allowed to attend the
meeting. Neither General Counsel nor Charging Party contends that this walk-
out is evidence of bad faith.90There is no substantiation for Diederich's assertion that there was anysuch program in Minneapolis; the contract that Minneapolis was received in
evidence and there is no mention of it therein, and was attempting to eliminate
the inefficient ones.that Respondent's proposals for ``red circles'' actually con-stituted wage cuts. Diederich denied that any employee
would get a wage cut and added that Miller's position was
premised upon wage increases that have not been given be-
cause the Union had not ratified the contract and the Union
was further speculating on future raises. Diederich added that
the Company had to have a contract under which it could op-
erate economically in order to compete with Korean, Japa-
nese, and domestic manufacturers.Respondent's April 9 plenary proposal provided that thecontract would expire on February 5, 1982. Miller objected
at this meeting that by its insistence on the date the Com-
pany was proposing for a contract which would expire in 9
months. Miller added that he had never heard of a contract
of so short a period; Diederich said that it could be whatever
the parties agree to.Bargaining Session No. 41; May 14, 1981At the beginning of the session Diederich asked Miller foran answer to Respondent's proposal to retain the senior re-
ceiver inspector classification if the Union would agree to
court of appeals review of Board unit determinations for
placement of new jobs. Miller asked where the senior re-
ceiver would be slotted; Diederich replied at grade 26; Miller
replied that he could not agree because that position should
remain at grade 27.Diederich acknowledged that the $250,000 limitation onmajor medical insurance was an error and that Respondent
would delete its proposed limitation. Miller stated that some
of the other ``takeaways'' might also have been mistakes and
the Company should change some of them. Diederich replied
that if the Union could show other mistakes the Company
would correct its proposals.At this meeting Miller pointed out that other Litton com-panies had checkoff in their labor contracts. Diederich re-sponded that that did not matter because Respondent did not
know what unions at other Litton plants had given up in
order to get contracts and pointed out that the Union was
now negotiating for an initial contract. Miller asked who
made the decision not to grant checkoff. Diederich replied
that it was a local management decision based upon adminis-
trative costs which included modification of computer pro-
grams when there were dues changes as well as setting up
programs.The parties discussed grievance procedure. Miller statedthat the Union has modified its proposal so that there would
be third-step meetings within 5 working days of second-step
answers on grievances which sought a monetary remedy;
therefore, there should be an agreement on the grievance pro-
cedure proposal. Diederich replied that Miller had to be
``kidding'' because there were other objections to the
Union's proposal, to wit: too many employees involved;
grievances were to be discussed on working time; there
would be superseniority for grievance committee members
and union officer''; it gave the Union the option to strike or
arbitrate; the chief steward could use the telephone at all
times; Federal Mediation and Conciliation Service would be
the source of arbitrators, not local arbitrators (assuming an
arbitration proceeding was agreed to); and there was no man-
agement right to file grievance.'' Miller asked if that was all.
Diederich responded that was all he could see at that point
and that if the Union would agree the Company's positionon all those issues then there could be an agreement ongrievance procedure. Miller said he could not agree.Diederich stated again that the Union should ``sell'' theCompany's proposal to employees because some had loss
$80 a month because there had been ratification; Lambiase
replied that the Union did not sell agreements to employees.Bargaining Session No. 42; May 28, 198189This was the first bargaining session attended by KathyLaskowitz whom Miller described as a ``field organizer.''
Laskowitz was not called to testify.Miller stated that he wanted to go through several of the``takeaways'' again. The parties mostly repeated their respec-
tive positions. Diederich did add that the Union's request for
two 15-minute breaks, rather than 10-minute breaks, for em-
ployees per day was the equivalent of five extra paid holi-
days.Also, in discussing ``takeaways,'' Diederich argued thatRespondent's accident and sickness program was not a
``takeaway'' from the prior sick day program; it was a
``trade off'' because employees who were sick for more than
3 days were better off although employees of shorter ab-
sences would not be; Diederich further stated that the pro-
posed program would be an absence control program.
Laskowitz said that it was totally regressive; Diederich re-
sponded that the program was similar to such a program in
Minneapolis; therefore, it could not be too bad.90Diederichfurther repeated explanations of many of Respondent's pro-
posals and the reasons for those proposals for the benefit of
Laskowitz; for example, he explained that layoffs outside se-
niority were not the final decision of the supervisor and that
the human resources department would review any such de-
cision. Laskowitz stated that in may respects the Company
was deviating from past practices, for example, the refusal to
pay holiday pay to probationary employees. Diederich replied
that the Company was now entering a legally binding con-
tract and had reviewed many of its policiesIn arguing that the Union should accept the Company'sfinal positions on wages and language, Diederich stated thatthe employees were better off than they had been before; for
example, they would have obtainable maximums, rather than
only theoretical ones, for each labor grade. Diederich further
stated that the Respondent's proposal would result in the best
employment package in the Sioux Falls area. Miller re-
sponded that the wage package was inadequate and Respond-
ent's profits were good and should it be paying more.
Diederich replied that profits were not the issue and that with
the wages that Respondent was paying it gets up to 80 or
90 applications a day when jobs are available. Miller replied
that he had never heard such an argument before.Diederich concluded that the Union did not seem to beable to understand that the Company had the right to get an 401LITTON SYSTEMS91I find that this statement was made rather than that, as Miller testified,Diederich stated that ``you can't seem to grasp that you are not going to get
a contract except on the terms that we want it.''agreement it feels it could live with.91Diederich concludedby saying that the Company had spent all the money it was
going to spend and saw no room for movement on language
and that the Union should call the Company when it wanted
to meet again.Miller asked where McCartin and Ori were; Diederich re-sponded that there was no point in having them there for re-
petitive bargaining sessions and that they would be called in
if needed.On cross-examination Miller was asked if the Union as ofthis bargaining session was still insisting on a termination
date as the same in Minneapolis. Miller replied that the
Union had been verbally proposing a 2-year contract from
February 1, 1981, to February 1, 1983, with retroactive wage
increases and a wage increase on February 1, 1982. Miller
acknowledged that the Union never made a written proposal
of such a termination date; the only written proposal the
Union made for a termination date was that it be the same
as it was in Minneapolis, October 31, 1982. Miller stated that
when the Union made a wage proposal on March 25 he ver-
bally stated that the Union was proposing a 2-year contract;
that Diederich asked if the Union was ``off'' the Minneapolis
termination date demand; and that he replied ``yes.'' This
testimony was false. A 2-year duration proposal was not
mentioned in the direct or cross-examination of Miller when
he was testifying about the March 25, 1981 bargaining ses-
sion. In fact, Miller, when testifying about the March 25 bar-
gaining session stated (at Tr. 4062 and 4067) that the Union
was proposing a termination date of October 31, 1982. Ac-
cordingly, I find that the only termination date proposed by
the Union was October 31, 1982.Bargaining Session No. 43; June 24, 1981At the beginning of the meeting the parties discussed thedischarges of Bachtell, Lawson, and Sterud. The Union fur-
ther complained that employees working overtime had been
denied breaks during the overtime period. Diederich gave a
preliminary answer and then said he would have the matter
checked into. Telephone calls were made and Diederich gave
a further response to the Union's complaint later in the meet-
ing.Miller stated that he thought the Company was going torespond that day to union proposals on wages and other mat-
ters. Diederich replied that he was not responsible for the
Union's impressions; he had tried to give them reasons for
his positions and his positions were reasonable; the Union's
proposals for a wage increases of up to $2, voluntary over-
time, and other proposals were ridiculous.Miller stated that he had heard there was a new machinebeing installed at the plant. According to credible testimony
of Diederich:Mr. Miller said that he wanted to come in and see thatmachine in operation, and I said ``fine.'' Mr. Miller
said, ``While I'm there, I'd like to see those other ma-
chines that we previously requested to see, and you
wouldn't let us in to see.'' I said, ``Wait a minute, Joe.
You never requested to come in and see any machines.
You made some general comments from time to timethat you'd like to see the plant or tour the plant or seea machine or something like that, but you certainly
never made any comments that you wanted to come in
and see a machine or any request to come in and see
a machine.'' Mr. Miller said, ``Yes, I did.'' He had
made a request to come in and tour the plant, and that
I had told him, ``no,'' that he couldn't come in and tour
the plant because there would be disruptions, and snake
dancing, and I said, ``No, Joe. I think that discussion
was when we were talking about the language on the
plant tour. I never told you that you couldn't come in
and tour the plant.'' Mr. Miller, again, said, ``Yes, you
did.'' I said, ``No, I didn't.'' And I said, ``Look, Joe.
When you make just a general comment that you like
to see something or you'd like to do something, that,
to me, is not a specific request. If you want to come
in and take a plant tour, we've got no objection to it,
but you make a specific request.'' Mr. Miller said, ``All
right. Fine. We'll make a formal written request.'' I
said, ``O.K. Fine. You do that and you'll get your plant
tour.''Virag further testified that Diederich's statements were inresponse to Miller saying he would ``like to have Kathy and
I come in and observe'' the striping machine.Bargaining Session No. 44; June 25, 1981At the beginning of this session Diederch further explainedRespondent's policy of granting breaks to individual employ-
ees, rather than entire shifts, who were required to work
overtime.The only substantive contract provisions discussed at thismeeting were that Miller proposed that employees could only
be required to work overtime when operational needs re-
quired and he continued in his proposal for equalization of
overtime. Diederich stated that Respondent did not wish to
have to prove its operational needs when it told an employee
to work overtime and he repeated his reasons previously
given for not agreeing to a proposal for equal distribution of
overtime (bookkeeping burdens and potential for grievances).The remainder of the session was spent in the Union's ac-cusing Respondent of bargaining in bad faith and requesting
further information which Virag promised to provide.Bargaining Session No. 45; July 21, 1981At the beginning of the meeting Diederich told Miller thatbecause McCartin wanted any tours by union representatives
at the end of the day he proposed that Miller or Laskowitz
with Chuck Eisenhauer tour the plant the coming Friday,
July 24, at 3 p.m. Miller said he would get back to Diederich
on the proposed time. The Union submitted an additional
wage proposal reducing the top rate for each classification by
10 cents per hour and calling for February 1 and April 1,
1981 increases paid retroactively. Diederich repeated that
there would be no retroactive payment of wages and the
Union request was still too high as the Company could get
all the employees at the rates it was proposing. Diederich
further said the Company had no more money to spend as
part of an economic package and that the Company proposed
to institute its last proposal, unless an different rate was ne-
gotiated, on August 3. Miller responded that the parties were
only 45 cents apart for some classifications and should con- 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tinue negotiation. Diederich pointed out that 45 cents was alot of money for employees who were basically making $4
per hour.During the meeting the Union, by employee Eisenhauer,objected again to the accident and sickness program which
paid nothing for the first 3 days of an illness. Diederich ac-
knowledged that employees would ``lose out'' on the 1 or
2 days' absences. He added that Respondent had been in-
formed that there were going to be insurance increases effec-
tive August 1, and to compensate for the increases and the
modification of the sick day program Respondent proposed
to raise its contribution for health insurance from 76/24 per-
cent to 87/13 percent for a family coverage which would re-
duce the employee contribution from $35 to $18 under the
new rate and that employee-only coverage would remain at
zero.Miller requested that the Company state in writing whatportions of its last offer it intended to place in effect on Au-
gust 3, 1981. Diederich agreed to do so.Bargaining Session No. 46; July 22, 1981At the beginning of the meeting Diederich submitted writ-ten statements of Respondent's intentions regarding what
would be done on August 3, 1981. The statements rep-
resented that Respondent would put in effect its wage pro-
posal of April 9, but no decision had been made on the bal-
ance of that proposal ``including the elimination of 12 sick
days, the substitution of an accident and sickness policy, and
the entire insurance proposal, absent a contract ratification by
August 3, 1981.'' The document further stated that Respond-
ent would pass along the increase in hospitalization insurance
premiums and the ratio of 76 percent paid by the Company
and the remainder by the employee for family coverage and
nothing for employee coverage. The document further stated
that if the contract was ratified before August 3 the Company
would pay the entire cost of employee-only health coverage.
If the contract proposal was ratified after August 3, the Com-
pany will still pay the 87 percent for the family coverage but
employees would pay 73 cents for employee-only coverage.At one point in the meeting Laskowitz stated that theCompany was bargaining in bad faith because it had been of-
fering an 8-month contract and now, by sticking to the same
termination date, the Company was offering a 6-month con-
tract. Diederich responded that it may be down to 1 month
if the Union did not get serious.Miller stated that he and Laskowitz wanted to tour theplant at the same time. Diederich responded that it would
have to be one or the other. Miller stated that the two union
representatives have different experience. Diederich said they
would have to alternate; Miller agreed.Bargaining Session No. 47; July 30, 1981After the Company furnished information previously re-quested by the Union and the Union asked for more, the par-
ties discussed a tour. Laskowitz stated she wanted to take a
tour on the following Monday morning and it would take all
day. Diederich replied that it should not take more than an
hour and if it took more the Union could schedule another
tour subsequently; Diederich added that McCartin wanted the
tour on Friday because by the end of the week all production
meetings would be over and problems should be ironed out.Miller stated that the Union did not want an escort, butDiederich insisted that all visitors had to have one.
Laskowitz stated that an escort would be good for her to
have. Laskowitz agreed to 2:30 p.m. on the following Friday.
(There is no testimony that the length of time granted by the
Company for the tour was inadequate.)Laskowitz stated that Respondent's proposing a contract ofless than a year's duration was illegal. Diederich responded
that the Union would have an opportunity to prove such
claims in court. Other accusations of bad faith were made by
the Union and responded to, or not, by Diederich.The Union objected again to Respondent's proposed acci-dent and sickness program and refusal to agree to equal dis-
tribution of overtime provisions, and Diederich gave the
same answers he had given before.At this meeting Miller reintroduced the issue of recogni-tion of the Local stating that the Union wanted recognition
granted in the contract; Diederich repeated his reasons for re-
fusing to recognize the Local.Diederich told the Union (again) that it had Respondent'sfinal offer and what it was doing was an attempt to get what
it took other unions 30 years to get. Laskowitz made more
accusations of bad faith on the part of Respondent, for exam-
ple, not ``pleading poverty'' and refusing to grant wage in-
creases requested by the Union. Diederich responded that it
had thousands of applications for its jobs and those appli-
cants were willing to accept the paying conditions offered by
Respondent.Bargaining Session No. 48; September 1, 1981Laskowitz and Lambiase took over as spokepersons for theUnion; Miller was absent from this meeting and did not re-
appear until the last (53rd) meeting on February 19, 1982.
Laskowitz, as noted, did not testify, and Lambiase did not
testify about these meetings. Therefore Diederich's testimony
regarding this meeting, and the following four meetings, is
undisputed.Most of the bargaining session was consumed byLaskowitz' making allegations of bad-faith bargaining by the
Company and requesting more information. Laskowitz fur-
ther stated that the Union wanted to have inserted a clause
that probationary employees could not be discharged unless
it was for a just cause. Diederich objected that Miller had
already agreed that probationary employees could be dis-
charged for any reason.Several of the substantive provisions of Respondent's pro-posals were discussed, Diederich repeating the reasons he
had previously given to Miller for each.Bargaining Session No. 49; September 2, 1981Laskowitz and Lambiase acted as spokespersons for theUnion. Diederich asked Laskowitz if the Union were backing
out of its own proposal that the Company could discharge
probationary employees for any reason without recourse of
the grievance procedure. Laskowitz replied that since the par-
ties had never reached final agreement on the contract, the
Union had a right to change its position.The remainder of the meeting was consumed withLaskowitz' making allegations of bad faith on the part of the
Company and Diederich repeating to Laskowitz what he had
told Miller as the basis of Respondent's positions to which
the Union objected. 403LITTON SYSTEMS92Sec. 8(d) of the Act provides that the bargaining obligation ``does notcompel either party to agree to a proposal or require the making of a conces-
sion . . . .''93The duty to bargain imposed upon a labor organization by Sec. 8(b)(3)is the same as that imposed upon employers under Sec. 8(a)(5). National Mar-itime Union (Texas Co.), 78 NLRB 971, 980 (1948).Bargaining Session No. 50; November 10, 1981After discussion of various types of information requestedand supplied, and another request for information by
Laskowitz, Laskowitz asked if the Company adhered to its
position on duration. Diederich stated that the Company was
disinclined to change its positions since the Union had an-
nounced that it was attempting to coordinate its bargaining
with other Litton divisions and Respondent did not want si-
multaneous termination dates of various contracts.The remainder of the meeting was consumed in more alle-gations of bad faith made by Laskowitz.Bargaining Session No. 51; January 21, 1982Laskowitz was absent; Lambiase acted as chief spokes-person for the Union and was accompanied by her husband,
John, who was also a field organizer for the Union.Diederich stated that the Company was then proposing thatthe termination of the contract be February 6, 1983; that all
wage rates be increased by 15 cents on August 1, 1982. John
Lambiase replied that the wage offer was inadequate and that
Respondent was make great profits and should pay higher
wages. Ken Allen (another union representative present) and
John and Carol Lambiase requested tours of the plant;
Diederich agreed to begin scheduling tours for these individ-
uals the following Friday at 2:30 p.m.Bargaining Session No. 52; February 11, 1982John and Carol Lambiase again represented the Union.Diederich stated that since the Company had offered to ex-
tend the contract and offer a wage increase on August 1,
1982, he expected a response from the Union. John Lambiase
asked if the Union settled for 16 cents instead of 15 cents,
as Respondent offered in the previous session, would there
be an agreement. Diederich replied that there might.
Lambiase asked if there could be an agreement if the Union
asked for 17 rather than 16 cents. At that point Diederich,
apparently sensing that Lambiase was not serious, did not
give a responsive answer. Nothing else was accomplished at
this meeting.Bargaining Session No. 53; February 19, 1982Miller reappeared as chief spokesperson for the Union.Miller stated that there were some 50 issues separating the
parties and he wanted to discuss them. Various differences
in contract language were discussed with the exchanges
being essentially repetitive of what had gone on before.Miller proposed that all employees immediately receive a$1.50 wage increase; Diederich refused. Diederich informed
the Union that there would be an inventory shutdown in
March 1982, but employees would not be required to take
vacations during that shutdown. (The Company's position re-
mained the same on requiring employees to take vacations
during the summer shutdown.)Miller against asked why the Company would not agree tocheckoffs; Diederich replied that the Company did not wish
to incur the administrative costs.c. Conclusions(l) Employer conductThe Act forbids the Board from specifying what contrac-tual terms must be agreed to as a test of whether a party has
bargained in good faith.92But this statutory provision doesnot mean that a party complies with its bargaining obligation
by attending bargaining sessions only for the purpose of say-
ing ``no'' to the other party's proposals, and requiring a
``yes'' response to its own. ``Good faith'' under Section 8(d)
of the Act necessarily includes a duty ``to enter into discus-
sions with a open and fair mind, and a sincere purpose to
find a basis of agreement.'' NLRB v. Herman Sausage Co.,275 F.2d 299, 231 (5th Cir. 1960). To determine if this duty
has been assumed by a party, the Board necessarily looks at
the substance of the proposals themselves for ``if the Board
is not to be blinded by empty talk and by the mere surface
motions of collective bargaining, it must take some cog-
nizance of the reasonableness of the position taken by an em-
ployer in the course of bargaining negotiations.'' NLRB v.Reed & Prince Mfg. Co., 205 F.2d 131, 134 (1st Cir. 1953)cert. denied 346 U.S. 887.While the Board will not mandate what terms of a permis-sible subject of bargaining must be reached, it does deter-
mine if the terms, individually or collectively, are so harsh
as to be predictably unacceptable. Pease Co. v. NLRB, 666F.2d 1044 (6th Cir. 1981). Even if an insisted-upon position
does not fall within the category of the ``predictably unac-
ceptable,'' if it is taken for reasons which are nonexistent or
demonstrably false, the Board and the Courts will find that
the position has been taken in bad faith. NLRB v. Reed &Prince Mfg. Co., supra. Therefore, the positions and the stat-ed reasons for taking them must be examined to determine
if an employer, or union,93has refused to bargain on anyparticular topic or has engaged in an overall pattern of con-
duct designed to avert, rather than comply with, the obliga-
tions of the statute.One obligation not included in the statutory obligation isa duty to make a concession just because the concession hasbeen made in the past. An employer is not required to make
the concession of continuing a past practice just because the
employees or the Union representing them wants it contin-
ued. Similarly, absent a ``most favored nations'' agreement,
a union is not compelled to make concession to an employer
because just it has made the desired concession to another
employer.In this case, although there was a great deal of evidenceintroduced to show that the Respondent had made conces-
sions to the Sioux Falls employees before representation by
the Union (in its employee handbook or otherwise), or that
Respondent had made concessions to the Minneapolis em-
ployees in the past (like checkoff), it was not bound by such
facts to make the same concessions to the Charging Party in
these negotiations. Likewise, although the Union had made 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
94Diederich testified:what I had in mind working was the normal case when the matter comes
up in collective bargaining. One side says we've got a zipper clause. The
case goes up to the Board and the Board says the zipper clause isn't clear
enough, concise enough, it's inadequate. Then, in that case, the other
party who was claiming the benefit of this zipper clause would have the
right to go to the other party and say ``we would like a clear, concise
waiver from you of this item.''95NLRB v. Reed & Prince Mfg. Co., supra.certain concessions in Minneapolis, and at other employers(like Mastic) it was not bound to make the same concessions
in these negotiations. There are good reasons for this: in ad-
dition to the clear language of Section 8(d), a union or com-
pany may have agreed to certain provisions because of an
erosion of bargaining power by the end of a long and inju-
rious strike; or a concession may have been made elsewhere,
or at a different time, because of a trade-off which could
never be explained in subsequent bargaining (or proved inlater litigation), or because of other economic circumstances
different from those at hand.In sum, while the evidence of past practices at this plantwas relevant to determine if unilateral actions (as discussed
later) were taken, contractual concessions made by Respond-
ent at the Minneapolis plant, and by the Union at the plants
of other employers, are only of tangential relevancy.(a) Management rightsIn the recent case of Chevron Chemical Co., 261 NLRB44 (1982), throughout negotiations the employer proposed
and insisted upon a management-rights clause reserving the
following prerogatives: determination of starting and quitting
times, the number of hours and shifts to be worked, the es-
tablishment and elimination of job classifications, the modi-
fication or changing of work rules, the assignment of duties
to employees and employees to jobs, the right to hire, de-
mote, layoff, recall, and transfer employees, and the unlim-
ited right to discharge, demote, and discipline employees.
The union objected to the retention of each of these rights,
but the only modification the employer made was that dis-
cipline and discharges could be made the subject of binding
arbitration. This concession was made at the end of negotia-
tions, and the employer persevered in a refusal to agree to
arbitration of any other issue and insisted on a broad no-
strike clause.The Board reviewed these proposals and contrasted themwith the limited management-rights proposals made by the
union therein. The Board found that Respondent was entitled
to insist on the managements-rights proposals which is essen-
tially congruent with that demanded by Respondent herein,
and noted that both parties appeared to be engaging in hard
bargaining, rather than surface bargaining, on the issue of
managements rights.General Counsel had a stronger case in on the manage-ment-rights issue Chevron Chemical than he does here. Atleast there, the union objected to the retention of the rights
by management; here, the only objection posed by Miller
was that the enumeration of rights insisted upon by Respond-
ent was that it was repetitive. Without objection by the
Union, Respondent's good faith could not have been tested.
Moreover, unlike Chevron Chemical Respondent herein didnot insist that the Union forgo completely its right to strike
over the exercises of the reserved management rights. Al-
though the right to strike was severely limited by the time
limitations demanded by Respondent, there was still more of
a right to strike than was left to the union in Chevron Chem-ical, which was none.Accordingly, I reject the contentions of General Counseland Charging Party that Respondent bargained in bad faith
on the issue of management rights.(b) Scope of agreement or ``zipper'' clauseRespondent proposed its scope of agreement clause (or``zipper'') on January 9 and thereafter made no modification
to this proposal despite repeated objections by the Union.
The bulk of the clause is a zipper clause of the type that has
been reviewed by the courts and the Board in many cases;
however, Respondent's proposal additionally contained an
unprecedented provision:Section 2. Should any authority determine that theprovisions of Section 1, above are not sufficiently spe-
cific or legal to constitute a waiver of any claim or
right by one of the parties, then the party asserting such
claim or right, upon the written request of the other
party, shall execute and deliver to such other party a
specific written waiver of the claim or right asserted.Assuming that ``any claim or right'' did not include thosegranted by the contract, it would still force a party not only
to abandon all rights to negotiate, but other rights guaranteed
by the Act (such as the right to demand information nec-
essary to process grievances) and rights under other Federal
or state statutes. That is, as Diederich explained the clause,94any demand premised on any statute could be met with a re-
quest for a waiver of the rights which purportedly justified
that demand; under Respondent's section 2 of its zipper
clause, the waiver would have to be given. Respondent's in-
sistence upon this provision was a per se violation of the
Act.(c) CheckoffWhile the Supreme Court in NLRB v. H.R. Porter Co.
,397 U.S. 99 (1970), held that the Act does not empower the
Board or the courts to order an employer to agree to a check-
off proposal as a remedy for a refusal to bargain on the issue
of checkoff, it did not disturb the many cases which hold
that an employer can be held in bad faith for its negotiations
on the checkoff issue. As is the case on any other issue,
where a position is predicated on reasons which are demon-
strably false, the Board and the courts will find that bargain-
ing on the issue in question was conducted in bad faith.95The reasons given to the Union by Diederich at the De-cember 11, 1980 bargaining session, and repeated many
times thereafter, were: (1) checkoff was ``union business'';
(2) Respondent did not wish to incur the administrative costs
involved; (3) employees look at their ``net pay'' which
would be reduced by checkoff; and (4) in the event Respond-
ent was charged with discrimination under the Act, it wanted
to be able to invoke the defense of lack of knowledge of
union membership or activity. Furthermore, Diederich added
at the December 11 session, if Respondent was not going to
agree to checkoff, it felt it needed a rule prohibiting any at-
tempt by employees to collect dues on working time. 405LITTON SYSTEMS96The refusal to allow a deduction for union dues, while permitting deduc-tions for other purposes, was held to be evidence of bad faith in Farmers Co-Operative Gin Assn., 161 NLRB 887 (1966).Diederich's early demand for the rule against collection ofdues, if anything, shows a closed mind on the issue of check-
off. He was announcing that Respondent's position was al-
ready so well fixed that the only way dues could be collected
was by the unilateral effort of the Union, and those efforts
would be met with punishment if made during working time.
That is, Respondent was announcing an inflexible position,
and it maintained that position throughout negotiations.The reasons given by Diederich for Respondent's positionwere nothing short of sham. The ``union business'' excuse
was precisely the one before the Court in H.K. Porter
,where the employer was found in violation of the law for its
stance, and nothing more need be said of such an excuse.The administrative costs were never estimated by Re-spondent, but they necessarily would have negligible. The
employees' paychecks were issued by Respondent's Min-
neapolis office. Not only did they contain deductions for
such matters as stocks, bonds, credit union, and ``other,''
they contained a designated space for the deduction of
``union'' dues.96Furthermore, Virag testified that the officesat the Minneapolis plant contained a complete accounting de-
partment, including systems analysts, programmers, and com-
puter operators. Therefore, the costs incurred as the pay-
checks were issued by the Minneapolis computers could not
have been a serious consideration held by Respondent. While
Diederich told Miller at the February 11, 1981 session that
changes in the amounts of the deductions will cause addi-
tional work for the Sioux Falls keypunch operator, or even
require the hiring of a new keypunch operator, it is to be
noted that Respondent hires as many as 100 employees a
day; and 1 more employee added to the complement of over
700 would not be a significant burden. That is, absent evi-
dence that a checkoff program would even be noticeable, in
comparison to the other programs involved in the many other
voluntary deductions from employee paychecks, Respond-
ent's contention that costs were a factor in its position is
simply unbelievable.Diederich's argument that Respondent was not agreeing tocheckoff because employees look at their ``net pay'' was pat-
ently frivolous. Employees would not blame Respondent for
the difference made by their agreeing to the deduction of
union dues, anymore than they would blame Respondent for
deductions made payable to the credit union.Finally, Diederich argued that Respondent did not want tobe charged with knowledge of who union supporters were.
That is, Respondent was refusing to consider checkoff be-
cause it wished to maintain a theoretical defense to a theo-
retical charge. The employment of such a sham demonstrates
that Respondent was not approaching the issue of bargaining
in good faith. If employers, even employers who had been
charged with discrimination in violation of Section 8(a)(3),
can assert this ``reason'' as a basis for refusing to consider
checkoff, the institution of checkoff is at an end.Accordingly, I find and conclude that Respondent refusedto bagain on the issue of checkoff.(d) Absence control programRespondent's absence control program as originally pro-posed on April 9, 1981, rather than being a ``no fault'' sys-
tem was actually an ``all fault'' program under which any
grievance would be unwinable. Grievances were unwinable
because the system contained no safeguards of recordkeeping
and allowed the Respondent to impose the ultimate dis-
cipline, or no discipline, on employees who accumulated six
points in 26 weeks. The modifications contained in the April
16 proposal included a review of any supervisor's discipline
under the system by higher management if the employee so
requested. Nevertheless, if an employee was absent in Janu-
ary, it could be used against him in June. With no record-
keeping safeguards, the employee's memory would be pitted
against the supervisor's memory or notes as to the actual and
stated reasons for the January absence. Assuming a good-
faith review by higher management, it can only be supposed
that management would logically take the side of the super-
visor. Therefore, the review included in the April 16 proposal
was actually meaningless. Diederich was asked on cross-ex-
amination how the Union could win a grievance of an em-
ployee disciplined under the absence control program.
Diederich replied that the Union could win by showing dis-
criminatory treatment. However, an allegation of discrimina-
tory treatment would necessarily be defeated by the option
contained in the April 16 proposal to dispense different, or
no, discipline for the accumulation of six points in 26 weeks.
That is, Respondent, under its absence control proposal, was
guaranteed the right to be completely arbitrary and unfair in
its treatment of any employee who accumulated points under
the ``no fault'' system.Respondent adamantly insisted upon its absence controlprogram from the day it was proposed to the end of negotia-
tions. Insistence upon provisions which are unnecessarily un-
workable or which can only work to the detriment of the em-
ployees is evidence of bad faith. At minimum, the absence
control program was in the category of ``unusually harsh,
vindictive, or unreasonable proposals [which] may be
deemed so predictably unacceptable as to warrant the evi-
dentiary conclusion that they have been proffered in bad
faith.'' Chevron Chemical Co., supra at footnote 9 of theBoard's decision, citing Pease Co. v. NLRB, 666 F.2d 1044(6th Cir. 1981). Accordingly, I find and conclude that Re-
spondent's insistence on its ``no fault'' absence control pro-
gram is further evidence of bad faith.(e) HolidaysCharging Party contends that Respondent's tactics and po-sitions on the issues raised during the discussions of holidays
demonstrates bad faith. The Union refers to Respondent's in-
sistence on the right to change the celebration of holidays
which fell on Saturdays or Sundays to days other than the
preceding Friday or following Monday and the Company's
refusal to agree to designation of the floater holiday by mu-
tual consent.Respondent's November 18 proposal cryptically stated:``Saturday-Sunday, celebrate on Friday-Monday.'' However,
Respondent's January 9 proposal stated that Saturday and
Sunday holidays would normally be celebrated on Friday or
Monday but, ``the Company shall have the right to schedule
holidays falling on a Saturday or Sunday on some other 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
97Pay for grievance-handling was refused by the employer in ChevronChemical Corp., supra, where the Board dismissed the complaint.98Brunswick Corp., 146 NLRB 1474 (1964).99NLRB v. Borg-Warner Corp., 356 U.S. 342 (1958).day.'' This last clause Charging Party calls a ``regression''from the November 18 proposal. I disagree. In the first place,
the November 18 proposal, like the October 7 proposal of
the Union, was only a general statement and it contained no
prohibition against celebrations of Saturday or Sunday holi-
days on other days. Furthermore, Respondent made move-
ment on its proposal after entertaining objections from the
Union; its April 9 proposal stated that changes would be
made to maximize efficiency or satisfy operational or cus-
tomer needs and would be done only after discussion with
the Union and that Respondent ``would give as much notice
as possible of any change. While this last proposal was not
the broad limitation on the right to reschedule Saturday or
Sunday holidays which the Union sought to make out of the
generalized proposal of November 18, it is hardly a ``regres-
sion'' of the type viewed by the Board in other cases as a
device to frustrate agreement. Moreover, Respondent gave
the Union reasons for its position during the ``chicken-and-
egg'' discussions; it wanted to consider customer needs be-
fore the plans and conveniences of employees.The Union's brief further contends that Respondent's re-fusal to agree to the designation of the floating holiday by
mutual consent is evidence of bad faith. It is true that Re-
spondent did not agree to the designation by mutual consent,but it is not required to enter into such an agreement under
Section 8(d) of the Act. All that is required is that it nego-
tiate in good faith over the issue. Respondent's movement
from a complete, unilateral right to designate the floater, to
designating it as early as possible each year, to designating
it by March 5 of each year, to a proposal to designate holi-
days within 30 days of celebration and to discuss the des-
ignation if it were to be other than at the Christmas-New
Years period, reflects serious consideration of the Union's
objections and at least some attempt at compromise.Accordingly, I find and conclude that the evidence of Re-spondent's bargaining on the issue of holidays does not dem-
onstrate bad faith.(f) Grievance procedure and arbitrationI do not believe Respondent negotiated in bad faith overthe issues of grievance procedure and arbitration. While Re-
spondent held to certain positions expressed the first time
grievances and arbitration were discussed it cannot be said
that the positions were without real bases and taken only to
avert agreement.Respondent's refusal to entertain or allow investigation ofgrievances on working time was, in essence, a position that
it would not pay for activity other than work. While payment
for such time is quite common, it is still an economic term
over which Respondent is not required to yield. The fact that
Respondent did not change its position on the issue is no
more determinative than would be a refusal to pay for other
nonwork employee activity, such as paid lunch breaks or pay
while on leave of absence.97Contrary to the contention of Charging Party, Respond-ent's insistence on a narrow definition of grievances is hardly
evidence of bad faith since the Union's first and last proposal
was:A grievance is defined to be any difference between theCompany and the Union or an employee concerning the
interpretation and/or application of any provision(s) of
this agreement.That is, there is no material difference in the definition pro-posed by the Union.Respondent's refusal to agree to the size of the Union'srepresentation committees at various stages of the grievance
procedure is not evidence of bad faith. Although on paper
the Union's later proposals included only two union mem-
bers at the second step and three at the third, Miller made
it clear each time the matter was discussed that the Union
envisioned more persons present for the Union at the third
step. Diederich's estimation that as many as seven employees
could be present for the Union at the third step was never
challenged by Miller. Therefore, the Union wanted two more
employees at the second step and as many as six more em-
ployees at the third step than Respondent was willing to
agree to. The number and identities of the union representa-
tives at various stages of the grievance procedure is a manda-
tory subject of bargaining98so Respondent could insist toimpasse on the issue.99While Respondent only made oneconcession (adding chief steward at the third step), the Union
made none. Moreover, Respondent's reason, that there were
``too many people'' involved in the Union's proposals, is not
so patently frivolous as to conclude it was taken in bad faith.Nor do I find evidence of bad faith in Respondent's re-fusal to agree to monthly third-step meetings, or its insist-
ence on identification in the first step of the section of the
contract grieved over. The Union insisted on monthly third-
step meetings solely for the convenience of Joe Miller who
lived in Minneapolis; where its representative resided was
the Union's problem, not Respondent's. The demand for con-
tract-section identification was not burdensome to the Union;
if its steward was in doubt, he could have consulted with the
Union or listed multiple sections of the contract to make sure
he got the right one.In its brief, the Union argues that, as a regressive tactic,Diederich first agreed to arbitration, then reneged. This is not
correct. Diederich at all times premised his discussion of ar-
bitration procedures and limitations upon arbitrators in the
hypothetical; first, he stated what he would want in a com-
pulsory arbitration clause if he did agree to compulsory arbi-
tration; then, after announcing that Respondent would not
agree to compulsory arbitration, Diederich stated what Re-
spondent wanted as qualifications for, and restrictions upon,
arbitrators should Respondent agree to arbitrate a given
grievance on a voluntary basis. Diederich never insisted on
engaging in either of these hypothetical discussions; the
Union was free to refuse to discuss qualifications of arbitra-
tors and procedures for arbitration until Respondent, at least
in principle, agreed to compulsory arbitration. But the Union
did not refuse to engage in such discussions; it continued the
discussions and, at the same time, continued its demand for
the right to strike or arbitrate, at its own election. While
doing Miller expressly acknowledged that he and his Union
had distinct misgivings about the usefulness of compulsory
arbitration. In this posture, neither the refusal of Respondent 407LITTON SYSTEMS100Union Br. at p.112.101These reviews distinguish this situation from that in Flambeau PlasticsCorp., 167 NLRB 735 (1967), the only case cited by Charging Party in itsargument that Respondent bargained in bad faith on the issue of seniority.to agree to arbitration, nor its attempt to negotiate qualifica-tions for arbitrators, and procedures for voluntary arbitration,
can be said to have been taken in bad faith.The Union argues that Respondent unlawfully insisted thatthe Union have only an unreasonably short period of time to
exercise its right to strike over unresolved grievances. Ulti-
mately, Respondent proposed that notice of intent to strike
be given within 10 days from the third step answer, then any
strike had to be initiated within 10 days of such notice or
the grievance would be deemed to be dropped. While the
Union may have considered this period unreasonably short,
it stood fast on a proposal of an unlimited right to strike. In
this posture Respondent's refusal to agree to the Union's un-
limited right-to-strike proposal, or compulsory arbitration,
cannot be said to have been taken in bad faith.Finally, the Union argues that Respondent demonstratedbad faith by its insistance upon the right to file grievances
and the right to lockout employees if its grievances went un-
resolved. Specifically the Union alleges that Respondent is
guilty of bad faith because its proposed right to lockout em-
ployees was broader than the Union's right to strike which
Respondent proposed. In support of this last argument, the
Union states at its brief, page 120:Section 5 also gave Litton the right to lockout bar-gaining unit employees on a broader basis than it pro-
posed to give the Union the right to strike. Litton
would lockout employees if their grievance is ``not set-
tled in a manner satisfactory to the Company, or is de-
nied or deemed denied'' whereas the Union's right to
strike was limited only to where the Union is not satis-
fied with the answer given by the Company.I disagree that Respondent's rights are broader than theUnion's under this proposed clause. The failure to answer
within the time limit prescribed would be an ``answer'' (in
the negative) and would be treated as such by the Union or
my court in a Section 301 unit. Therefore, contrary to the in-
terpretation advanced by Charging Party, the Union would
not be restrained from striking if the Company ignored a
grievance rather than answered it in writing. Even if there is
a difference between the proposed right to strike and the pro-
posed right to lockout, there is no authority for the propo-
sition that an employer cannot insist upon a right to file
grievances or a right to lockout employees even if the right
to lockout is broader than any right to strike.(g) SeniorityThe Union's primary objection to Respondent's bargainingon the subject of seniority lies in Respondent's refusal to
consider plantwide seniority paramount to other factors when
it came to layoffs and recalls and the staffing of new shifts.
In contending that Respondent's position was taken in bad
faith, the only argument the Charging Party makes is that by
using seniority as the first and determining factor, ``the
Union could be assured that the employees would not be
subjected to disparate treatment based upon the level of
union activity or involvement ....100This is no argument; assuming a need for protectionagainst discrimination (in addition to the avenue of filingcharges with the Board), it will not be found in forcing em-ployers to agree to controlling plantwide seniority. That is,
the Union could and did offer no cogent reason for its insist-
ence on plantwide seniority as a determining factor in cases
of layoff, recall, and shift-staffing, but the Company could
and did offer a business reason which the Union does not
question (the desire to keep and utilize the best qualified em-
ployees). While the nine factors originally proposed by Re-
spondent were somewhat redundant, they were ultimately re-
duced to four after entertainment of the Union's objections.
Moreover, in an effort to further answer Union's objections
Respondent offered to have layoff selections out of the line
of seniority reviewed by the manager of the human resources
department and further included a provision in the seniority
proposals that layoff and recall selections are specifically
subject to the proposed grievance-strike provisions of Re-
spondent's proposed contract.101Other seniority issues were the length of the probationaryperiod and whether 2 days or 2 weeks would be the period
for which Respondent could select employees for layoffs and
recalls without any reference to seniority. The only argument
made by Charging Party that the bargaining over the length
of the probationary period demonstrated bad faith is that
Diederich originally proposed a 90-workday probationary pe-
riod and represented that to be the past practice. Diederich
was in error: however, in addition to the fact that Virag told
the negotiators at the second session that the past practice
was a 90-calendar day period, the employees at the bar-
gaining table presumably knew how long their probationary
periods had been, and Miller did not question Diederich's
representation as to the past practice. Diederich was appar-
ently corrected by Virag, not Miller, before the submission
of Respondent's first complete contract proposal on January
8 (the 15th session) and no delay in the bargaining process
can be fairly attributed to Diederich's error.Neither party compromised in their respective proposalsfor the period of ``temporary'' or ``discretionary'' layoffs or
recalls. Respondent always insisted on a period of 2 weeks;
the Union would agree to no more than 2 days. At all meet-
ings in which the issue was discussed, Diederich insisted
that: (1) the 2-week period was necessary because it took
that long to retrain employees who might be transferred to
different jobs that they might ``bump'' into; and (2) the eval-
uation processes required for longer layoffs are just not
worth the disruption for shorter layoffs. While a 2-week pe-
riod might seem more than necessary to retrain employees
who did mostly routinized work, the Union never questioned
Diederich's reasoning. Moreover, the Union never budged
from its proposal that discretionary layoffs or recalls could
be no more than 2 days in length. In this posture, it cannot
be said that Respondent's insistence on a 2-week period for
discretionary layoffs and recalls is evidence of bad faith.Charging Party contends that Respondent bargained in badfaith on the issue of what conduct or criteria would divest
employees of seniority rights. Ultimately, the parties were
apart on only two criteria: the length of recall rights for em-
ployees employed in excess of a year and how long an em-
ployee could fail to report his absence before losing seniority
rights. On the first issue Respondent limited recall rights of 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
102It may have been an oversight, but Respondent did recognize Local 1180for at least one purpose; it agreed periodically to furnish seniority lists to ``the
President of the Union,'' and there is no way to conclude that Respondent
meant the president of the International.103See NLRB v. Borg-Warner Corp., supra.all laid-off employees to 12 months; the Union insisted on24 months for employees employed over a year. Charging
Party advances no argument as to why the Board should con-
clude that Respondent's position was taken in bad faith. The
12-month period was what the employees had before certifi-
cation and Respondent simply was not willing to extend it;
this was not bad faith. Also, if bad faith could be attributed
to either party on the loss of seniority issue, it should be to
the Union's obdurate refusal to agree that an employee who
failed to call in within 2 days, unless physically unable to
do so, lost his seniority, as Respondent proposed. Time and
time again Diederich asked Miller if he could give any rea-
son why an employee should be permitted even 1 day to call
in and state the reason he was absent, if the employee was
able to do so. Miller was never able to give a reason: he
could only state that the employee handbook had previously
granted 3 days. Respondent was not bound to all its prior
practices merely because the employees had elected the
Union, especially the ones which made no sense and should
have been eliminated anyway for the reasons stated by
Diederich. Diederich explained time and again to Miller the
problems that occurred when employees failed to call in for
1 day; the Union's attempt to require Respondent to permit
3 days was simply illogical. At minimum, Respondent was
not bargaining in bad faith on this issue.Charging Party and General Counsel contend that Re-spondent refused to bargain on the issue of initial staffing of
new shifts because Diederich insisted that Respondent have
discretion to choose employees, rather than having selections
controlled by volunteers or seniority. The proposal on the
issue was made by Respondent in the November 18±19 ses-
sion, and Miller, according to Diederich's testimony which I
have credited, agreed in principal on the issue at the next
bargaining session, December 10, 1980. The Union's quickagreement makes it impossible to say that Respondent ``in-
sisted'' on the issue. Moreover, Respondent had a right to in-
sist on the selection of I employees by its concepts of merit
rather than volunteers or seniority, as the criteria for placing
employees on a new shift were necessarily mandatory sub-
jects of bargaining within NLRB v. Borg-Warner Cor., supra.Finally, on the issue of seniority, Charging Party arguesthat Respondent refused to bargain on the issue of the
rankings of employees hired on the same day. As noted
above, Respondent, during its busy season, hired as many as
100 employees a day. The only demand made by the Union
was that in even numbered years employees be ranked from
A to Z, and Z to A in odd-numbered years. The system pro-
posed by Respondent (ranking according to the time the ap-
plicants accepted employment) may not have been the per-
fect solution, but it was certainly less arbitrary than the sys-
tem proposed by the Union. Respondent's refusal to agree to
that arbitrary system cannot be said to have been in bad faith
according to any reasonable standard.(h) RecognitionThe Union contends that on the issue of recognition Re-spondent was guilty of bad-faith bargaining in the following
particulars: (l) it refused to recognize Local 1180 as an agent
of the Charging Party: (2) it insisted to impasse on the exclu-
sion of senior receiving inspectors, a position specifically in-
cluded in the certification; and (3) Respondent insisted to im-
passe upon a statement that the parties had a right to test unitplacement determinations made by the Board in the court ofappeals. General Counsel urge only the third contention
made by the Union, but further argues that Respondent in-
sisted in bad faith on limiting any recognitional clause to Re-
spondent's current Sioux Falls address.Respondent had no obligation to recognize Local 1180 foranything. Nor was it required to agree it would ``recognize''
the Local as an ``agent'' of Respondent. The employer's re-
fusal to recognize a noncertified local which was created by
a certified international union was considered to be evidence
of bad faith in the administrative law judge's decision in
Chevron Chemical Co., supra. While the issue was not dis-cussed in its decision, the Board apparently disagreed as it
dismissed the complaint. That is'' Respondent's refusal to
recognize Local 1180 for any purpose102cannot be said tohave been in bad faith.Nor do I find evidence of bad faith in Respondent's at-tempts to eliminate from the unit description the position of
senior receiving inspector. The Union does not question the
good faith of Respondent's assertions that the position had
been, or was going to be, eliminated and therefore it was su-
perfluous. Moreover, Respondent did not state or otherwise
indicate at any time that elimination of the senior receiving
inspecter was a condition precedent to the signing of an
agreement. Accordingly, I reject this union contentions.I do agree with General Counsel and Charging Party thatRespondent's insistence on a statement of review by the
court of appeals of unit placement determinations was a vio-
lation of Section 8(a)(5). Respondent's final proposal was:If the Company decides to create new jobs not pres-ently described in the above-described bargaining unit
during the term of the agreement, the Company agrees
to notify the Union of its intent and to bargain in good
faith with respect to the inclusion or exclusion of such
new jobs in the bargaining unit. If no agreement can be
reached by the parties, they agree to be bound by a de-
termination of the National Labor Relations Board, or
Court of Appeals, as to the inclusion or exclusion of
such new jobs.Miller at all times objected to the inclusion of this languageas superfluous or a matter which should be decided by arbi-
tration or, at least, the Board. Diederich rejected arbitration
of any such issues and insisted that any contract include the
statement of Respondent's rights to appeal unit determination
by the Board to a circuit court.Respondent's avenues of appeal of unit determinations isnot a term or condition of employment of the unit employ-
ees. While a statement of Respondent's rights under Section
10(f) of the Act may seem innocuous, it still remains in anarea outside of ``wages, hours and other terms and conditions
of employment,'' under Section 8(d), and is not a mandatory
subject of bargaining over which Respondent had a right to
insist.103Therefore the Union was entitled to stand on its ob-jections to the inclusion of the statement, and Respondent's 409LITTON SYSTEMS104Id.insistence that such a clause be a term of any contract con-stituted a per se violation of the Act.104I reject the contention made by General Counsel, but notCharging Party, that Respondent bargained in bad faith by
insisting that any recognitional clause be limited to Respond-
ent's current Sioux Fall'' address. In its January 28, 1981,
plenary proposal the Union first demanded recognition for
Respondent's entire division, without limitation. This was re-
jected without much discussion, and on January 28 the Union
demanded recognition for all plants Respondent might open
within a 40-mile radius. Diederich still objected on the
ground that new plants may or may not be an accretion to
the existing unit and the employees may well be entitled to
an election. Miller accepted this explanation and the issue of-
the geographic limitations on recognition was not mentioned
again until April 30. On that date Miller stated that his only
objections to Respondent's final proposal on recognition
were to the insistence on the expression of the right of re-
view of unit placement determinations by the Board and the
elimination of the senior receiving inspector's position.
Therefore, the geographic limitation of the extent of recogni-
tion was never an issue which provoked much discussion,
and what little there was does not demonstrate bad-faith bar-
gaining by Respondent.(i) Hours of workGeneral Counsel and Charging Party contend that Re-spondent's insistence on the unilateral right to change shift
hours, and merely notify the Union after the fact, constitutes
evidence of bad faith. The Board in Tomco Communications,220 NLRB 636 (1975), enf. denied 567 F.2d 871 (9th Cir.
1978), held that insistence on a unilateral right of ``sched-
uling'' was violative in that it is a demand that the union
abandon its statutory rights. It is to be further noted that the
only reason Diederich gave for Respondent's insistence was
a sham. Diederich stated that Respondent needed the power
to change the starting and ``quitting time'' unilaterally so
that adjustments could be made in order to avert traffic jams
in the industrial park in which Respondent was situated.
Diederich did not testify that traffic jams had been a prob-
lem; he testified only that they might become a problem as
development occurred in the industrial park. This reliance on
the specter of hypothetical traffic jams as a basis for vitiating
a statutory right would, under the Board's decision in Tomco,be an indication that Respondent had not bargained in good
faith on this issue. However, the Board in Chevron ChemicalCorp., supra, held that the employer's insistence on a man-agement-rights clause which included a unilateral right to de-
termine all starting and quitting times was no more than
``hard bargaining,'' and I therefore feel constrained to reject
the contentions of General Counsel and Charging Party on
this issue and follow the later decision of the Board. Accord-
ingly, I do not find Respondent's insistence on the unilateral
right to change shift hours to be an indicia of bad faith.(j) Union leaves of absenceThe complaint does not allege a refusal to bargain on theissue of leaves of absence and General Counsel did not in-
clude this issue when making his final argument at trial or
mention it in his brief. The Union insists that Respondent didbargain in bad faith on the issue of leaves of absence forunion purposes. Assuming that this contention is included in
the general allegations of bad faith in the complaint, I reject
it. While Diederich had first flatly refused to bargain on the
issue of union leaves of absences, at the session on February
10, 1981, a relatively early date, Diederich did agree to allow
one employee to attend the Union's annual convention and
one employee to attend district meetings up to three times a
year if production needs would permit it. The Union made
no further demands on the issue, and this was the agreement
reached by the parties. I find no evidence of bad faith on Re-
spondent's part on this issue.(k) Bulletin boardThe complaint does not specifically allege that Respondentnegotiated in bad faith over the issue of bulletin boards, and
General Counsel advances no contention in that regard; how-
ever, the Union argues that Respondent's position was ulti-
mately to keep the Union from posting any matter on the one
bulletin board which Respondent agreed that the Union could
use.Assuming that his contention is within the general allega-tions of the complaint that Respondent refused to bargain in
good faith, I reject it. While Respondent did insist upon the
right to remove certain literature, the categories involved
were specified by Respondent and none of these were so
vague or ambiguous as to prevent the Union from posting
any legitimate union messages on the bulletin board. Accord-
ingly, I find that there is no evidence that Respondent bar-
gained in bad faith on the issue of bulletin boards.(l) DurationThe complaint does not allege that Respondent bargainedin bad faith on the issue of duration and General Counsel did
not argue that Respondent's conduct in regard to this issue
was an indicia of bad faith. However, the Union argues that
Respondent acted in bad faith because during most of the
bargaining it insisted upon a contract of less than a year.
While it is true that for a great portion of the time Respond-
ent did insist on a contract of extremely short duration, Re-
spondent's final offer was for a year. I do not believe that
Respondent's conduct in regard to the issue of duration con-
stitutes evidence of bad faith and I reject this contention by
the Charging Party.(m) The ``takeaways''General Counsel and the Union appear to argue, withoutexpressly saying so, that any proposal which provides em-
ployees with less than they had before organization is a per
se violation. This is not the law of course. Proposals to re-
duce benefits, or ``takeaways,'' can be evidence that Re-
spondent is not seriously attempting to reach accommodation
with a union. Herman Sausage Co., supra. Each proposal,and Respondent's reasons therefor, must be viewed together
to ascertain Respondent's motive. But, absent evidence of
motive to the contrary, proposals to reduced economic bene-
fits, or impose more stringent terms and conditions of em-
ployment will not, by themselves, be held to be evidence of
bad faith, even where Respondent is found to be in bad faith
in other areas. For example, in Struthers Wells Corp., 262NLRB 1080 (1982), the Board found respondent had en- 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
105While the rationale of Struthers Wells would protect Respondent's insist-ence on annual increases only in the future, it did not protect Respondent's
withholding of the February 1981 wage increase, as discussed infra. This is
because Respondent's reasons for withholding that single increase were totally
disingenuous.106However, as I stated previously, Respondent's insistence on the absencecontrol program which was substituted for the sick day program was evidence
of bad faith as the system was unworkable, was kept within the sole discretion
of the management, and was impervious to correction under the grievance pro-
cedure.107The tr. p. 11,137, L. 15, is corrected to change G.C. Exh. ``64-B'' to``64-V.108The limited proposal was in Respondent's January 9 proposal, but Millerapparently did not notice it until it was reproposed on April 9. That is Miller
made no objection until May 13, some 28 bargaining sessions after it was
originally proposed.gaged in an overall pattern of bad-faith bargaining. Evidenceof bad faith was specifically found in the employer's refusal
to bargain on wages, but only because respondent insisted on
an unilateral right to determine wages during the period of
the contract and withheld a promised wage increase. The
Board did not find bad faith in the employer's insistence on
eliminating it; established practice of semiannual wage in-
creases. It stated, in footnote 10 of the administrative law
judge's decision adopted by the Board:This is not to say that Respondent's proposal to reducethe number of wage increases during the contract terms
was evidence of bad faith. There is no evidence that
Respondent was motivated by anything other than eco-
nomic considerations in its proposal to reduce the merit
wage reviews from a semi-annual to an annual basis.
Respondent was seeking an economic concession only,
and this is the essence of bargaining.That is to say, the Board views ``takeaways'' which reducethe authority of the Union (for example the Union's right to
bargain on wage increases or other issues) in a more critical
light than those which are motivated purely by economic
considerations or considerations of efficiency.This being the case, the first ``takeaway'' to address is Re-spondent's proposal to eliminate future February wage in-
creases. As in Struthers Wells, this was a purely economicproposition, but it was also supported in bargaining by
Diederich's argument that the practice of giving wage in-
creases to some, but not all, employees at different times of
the year caused disruption and discontent with which Re-
spondent did not wish to deal. That is, Respondent wished
to eliminate the practice for the future for real economic, and
noneconomic, reasons which were given the Union, and it
cannot be said that Respondent's position was taken in bad
faith.105Other ``takeaways'' were purely economic in nature, orwere directly related to the terms and conditions of employ-
ment of the unit employees. On these issues Diederich fully
explained Respondent's reasons. On many of them Diederich
offered compromise upon consideration of the protestations
by the Union. These issues include the restriction on holiday
pay for probationary employees; changing the system of pay-
ment for night-shift premium from a percentage to cents-per-
hour basis; insistence on elimination of the prior sick leave
policy,106elimination of a 40-hour vacation bonus for subse-quently hired employees upon their reaching the 5-year anni-
versary date, and elimination of the practice of paying for
employee-only medical and dental premiums. I find no evi-
dence of bad faith in Respondent's positions on these issues.What cannot be fairly characterized as a ``takeaway'' wasRespondent's insistence on the right to require employees to
take 1 week's vacation during the summer shutdown. Thispolicy was established, in writing, on May 22, 1980, byVirag's memorandum to all employees. In all sessions where
the matter was brought up Diederich gave Respondent's rea-
sons for its refusal to change the policy, and Charging Party
does not question the legitimacy of any of these reasons. Ac-
cordingly, I reject the contention made by the Charging Party
(but not by General Counsel) that Respondent bargained in
bad faith on the issue of compulsory vacations during sum-
mer shutdowns.(n) Supply-and-demand wage bargainingOf course, at the epicenter of the disputes on economicproposals was the topic of wages. Throughout bargaining,
Diederich explained to the Union that Respondent was will-
ing to pay no more than required to secure the employees
it needed. At least 90 percent of the employees in the unit
are assemblers; the only skill required of assemblers is man-
ual dexterity. Respondent found itself able to secure all the
assemblers it needed by paying most of them the minimum
wage or slightly more. This being the circumstance in which
the employees found themselves, the economics of the situa-
tion was not on their side. The Union had no answer for
Diederich's supply-and-demand theory of labor economics
and was never able to convince Respondent that it should
pay on any other basis. The Union was unwilling to strike
in order to test Respondent's representation that it could get
all the employees it needed by paying the wages it did.
While the Union is not required to go on strike, it does not
possess the ready alternative of utilizing the National Labor
Relations Board to compel Respondent to offer higher wages.
This is not the function of the Board; Respondent's taking
advantage of the economics of the situation cannot be held
to be evidence of bad faith; and I reject the contentions of
General Counsel and Charging Party to the contrary.(o) Delayed benefits coverageOn May 13, 1981 (the 40th session), the parties reviewedRespondent's proposal of April 9.107Miller pointed out thatRespondent was proposing a $250,000 limit on major med-
ical coverage, whereas the benefit had previously been un-
limited. Diederich said he would check it out. At the next
session, May 14, he acknowledged that Miller was right and
changed the proposal to unlimited lifetime coverage. At the
hearing General Counsel called this action of Diederich tactic
of ``regression.'' Diederich credibly called it an oversight,
and since he corrected his proposal at the next session after
it was called to his attention,108it cannot be said that it wasa ``tactic'' of any sort. Accordingly, I reject this contention
of General Counsel and recommend dismissal of the specific
allegation of the complaint upon which it is based (par. 13(b)
of the complaint in Case 18±CA±74021.(p) Voluntary layoffsThe complaint alleges that Respondent refused to bargainon the issue of layoffs. While it is clear that Respondent had 411LITTON SYSTEMS109NLRB v. Reed & Prince Mfg. Co., supra; Pease Co. v. NLRB, supra.110For example, in NLRB v. H.K. Porter
, supra the only issue upon whichthe employer was alleged to have refused to bargain, by the time the case got
to the Supreme Court, was checkoff.111Further evidence of Respondent's overall bad faith is found in its falselystated basis for refusing to grant wage increases in February 1981, as dis-
cussed infra where that issue is treated with other alleged unilateral actions.allowed employees to volunteer for some layoffs in the past,it was not established that it permitted volunteers in all cases
of layoff. But assuming this was a past practice, the only ar-
gument Miller made for keeping it was that some employees
wanted to keep it. Diederich and/or Virag repeated many
times Respondent's reasons for wishing to disestablish the
practice (conflicts between employees, employees changing
their minds, conflicts with the South Dakota Unemployment
Commission), and the Union never disputed any of these rea-
sons. Again, all past practices were not vested rights of the
employees, and Respondent had a right to bargain for a ces-
sation of the practice, to the extent it existed. Accordingly,
I shall recommend that the allegation that Respondent re-
fused to bargain on the issue of voluntary layoffs be dis-
missed.(q) Equal distribution of overtimeThis was not a practice which the Union sought to pre-serve; it wished to establish a system of equal distribution of
overtime. Diederich and/or Virag and/or Ori repeatedly gave
Respondent's reasons for not agreeing (recordkeeping, bur-
den on supervisors, grievance-generator, and a desire to con-
tinue a practice of keeping entire lines of production on over-
time) and the Union never disputed the validity any of them.
This was not bargaining in bad faith; it was a simple refusal
to agree for legitimate reasons.Accordingly, I shall recommend dismissal of this allega-tion of the complaint.(r) Limitations of reinstatement rightsRespondent proposed to limit to 12 months the recallrights of economic strikers. This proposal was not mentioned
in Miller's testimony. Diederich had no specific recollection
of any discussion of the proposal, although when summa-
rizing disagreements at the end of his testimony he ventured
that the Union had objected to it at some point. This is not
enough evidence to find that Respondent insisted on agree-
ment on this issue. Assuming that it did, a similar proposal
was approved by the Board as a strike settlement agreement
in United Aircraft Corp., 192 NLRB 382 (1971), and thematter is necessarily a mandatory subject upon which the Re-
spondent could lawfully insist.Accordingly, I shall recommend that this allegation of thecomplaint be dismissed.(s) Overall bad faithI have found that Respondent has refused to bargain withthe Union by insisting on a ``zipper'' clause which required
the Union to waive all rights under all statutes which may
exist for the benefit of the employees or itself, by refusing
to consider the Union's demand for checkoff, by insisting
upon the nonmandatory subject of bargaining that any con-
tract express its right of review of Board unit placement de-
cisions, and by insisting upon the unusually harsh provisions
contained in its ``no fault'' absence control policy.As discussed above, the only reasons given the Union forRespondent's refusal to agree to the Union's checkoff pro-
posal collectively constituted a sham. Respondent gave no
reason for its insistence on a zipper clause which would re-
quire the waiver of all rights under all statutes, or for its in-
sistence on a contractual expression of its right of review ofBoard unit placement determinations. While it gave reasonsfor some absence control program, it insisted upon its unusu-
ally harsh ``no fault'' program with the supreme confidence
that the proposal could not be accepted by this Union or any
other union which purports to represent employees to their
benefit rather than their detriment.Respondent's reliance on sham or nonexistence ``reasons''for its positions and its insistence upon a term of the contract
which was as harsh as its absence control program dem-
onstrate that Respondent was seeking to frustrate agreement
rather than reach one.109This is true, even though I havefound no palpable evidence of bad faith in Respondent's bar-
gaining on most issues in dispute between the parties. The
number of issues upon which Respondent bargained in bad
faith is not the question; a bad-faith position on one issue
can frustrate bargaining on all other terms in the host ofitems which may be covered by a comprehensive collective-
bargaining agreement.110Therefore, I am in agreement with General Counsel andCharging Party that, despite its extensive bargaining on many
topics which bears no independent reflection of bad faith,
Respondent has engaged in an overall pattern of conduct de-
signed to frustrate the bargaining process. While it is impos-
sible to determine with certainty just when Respondent
adopted this pattern of conduct, it was at least by November
18, 1980, when it not only rejected the Union's proposal for
checkoff, it did so with a closed-minded hostility revealed by
the counterproposed punishment of any employee who at-
tempted to collect dues in other ways.Accordingly, I find and conclude that at all times sinceNovember 18, 1981, Respondent has failed and refused to
bargain in good faith with the Union on the topics of check-
off, zipper clause, and absence control program, and has in-
sisted on a nonmandatory subject of bargaining, and has fur-
ther engaged in an overall pattern of bad-faith bargaining all
in violation of Section 8(a)(5) and (1) of the Act.111(2) Union conduct(a) DiscussionAs noted earlier, under Sections 8(b)(3) and 8(d) of theAct, labor organizations have the same duty to bargain in
good faith that as do employers under Sections 8(a)(5) and
8(d).I agree with Respondent that the Union's insistence onrecognition of Local 1180 was evidence of bad faith. In La-trobe Steel Co., 244 NLRB 528 (1979), the Board found theemployer in violation of Section 8(a)(5) by insisting to im-
passe on including an uncertified local as co-representative
of the employees whom the international body was certified
to represent exclusively. On cross-examination Miller ac-
knowledged that as late as July 30, 1981 (session 47) he was
still seeking language ``so that there would be recognition of
the Local. There is no meaningful distinction between the 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
112I do not agree with Respondent that there is sufficient evidence to showthat Laskowitz repudiated Miller's agreement that probationary employees
would not accumulate seniority or that Laskowitz repudiated Miller's agree-
ment regarding 1088 of seniority of laid-off employees who give Respondent
written notice that they have accepted full-time work elsewhere.113San Antonio Machine & Supply Corp., 147 NLRB 113 (1964).conduct of the Employer in Latrobe and the Union herein onthe issue of recognition.I further agree with Respondent that Miller refused to bar-gain on the subject of work rules. Miller adamantly refused
to bargain about any rules for the first 34 sessions. There-
after, when Diederich threatened to file 8(b)(3) charges, Mil-
ler began going through the motions of bargaining about
rules, but he actually did not do so as he quibbled with al-
most every proposed rule. While some of Respondent's pro-posed rules were of dubious necessity, many were not; how-
ever, they were all challenged by Miller for the better part
of the remaining sessions. Clearly Miller was attempting to
avoid reaching agreement on work rules. Ultimately, the par-
ties were apart on only two rules when Miller left negotia-
tions; however, it must be concluded that his conduct on the
issue of work rules substantially impaired the bargaining
process.Miller agreed that Respondent did not have to show causefor the discharge of probationary employees. Laskowitz,
without reason, repudiated this agreement,112and this actionwas an act of bad-faith bargaining.113However, I do not be-lieve that this act, coming as it did in the 49th session, had
any effect on the bargaining process. Certainly, Respondent
premised none of its positions on Laskowitz' conduct.A minimal amount of time was spent on the issue of unionsecurity (as opposed to checkoff) during bargaining. This
was because Respondent had a completely closed mind on
the issue of checkoff. The greater includes the lesser; Miller
obviously knew that if he could not get Respondent to enter-
tain the proposal for checkoff, there was no point in wasting
time by insisting on union security. Therefore, assuming that
a ``proposal'' is made out by Miller's statements that the
Union would like to have a union security agreement ``simi-
lar'' to that in the existing labor agreement at the Sioux Fallsplant of the John Morrell Company, and further assuming (as
Respondent argues) that this existing language is facially in-valid under South Dakota law (which I do not), I would not
find that Miller's conduct on this point impeded bargaining
to any extent.I further reject Respondent's contention that the Unionbargained in bad faith by demanding that the ``floater'' holi-
day be designated by vote of the union membership, rather
than by vote of all employees in the union. The issue was
mentioned first at session 8 when Diederich asked Miller
how, under the Union's generalized proposal, the floater hol-
iday would be designated; Miller responded ``by vote of the
membership, and Diederich did not reply. At session 16,
when the parties were reviewing the Union's plenary pro-
posal, Diederich asked the same question and got the same
answer. Miller added that selection by membership was the
way it was done in Minneapolis; Diederich replied that there
was a union-shop agreement in Minneapolis; Minnesota is
not a ``right-to-work'' State which South Dakota is; there-
fore, it would not be fair since all unit employees would not
necessarily be members of the Union as was the case in Min-
neapolis. At that point the matter was dropped by the Union,albeit not expressly. The designation-by-membership ``pro-posal'' (which never was written), was never raised again by
either side although the subject of holidays was raised and
discussed many times in subsequent bargaining sessions. In
summary, Miller had (again) equated the Minneapolis plant
with the Sioux Falls plant. When Diederich pointed out the
legal distinction, the matter was not mentioned again. The
verbal responses of Miller at bargaining sessions 8 and 16,
based as they were on obvious legal ignorance, hardly rise
to the level of a ``proposal'' on a prohibited subject of bar-
gaining, as Respondent argues. Accordingly, I do not find
that the Union bargained in bad faith on this issue.I further do not find that the Union bargained in bad faithby proposing superseniority for union officers who do not
handle grievance as well as those who do. While it is clear
that the Board will find invalid the granting of superseniority
to employees who do not handle grievances, the decisions of
the Board and courts on this issue are not made on the basis
of titles, but on the basis of functions. An officer may well
handle grievances. While the Union did not specify in its
proposals that officers would handle grievances, it certainty
could have worked out that way. Also, if Diederich had cor-
rected Miller on this aspect of the law, as he did on the holi-
day-selection-by-members-only ``proposal,'' the proposal for
superseniority (or ``layoff deferment'' as Miller called it)
may well have been withdrawn. But the discussions never
got that far because Respondent was not agreeing to any
superseniority. That being the case, just whom the Union
wished to be granted superseniority was moot.Finally, there is no legal basis for Respondent's argumentthat ``the Union bargained in bad faith by misrepresenting
the Respondent's bargaining proposals in leaflets distributed
to employees,'' and the matter need not be discussed further.(b) ConclusionsAt page 66 of its brief, Respondent states:An employer's conduct in collective bargaining can-not be held to violate the Act if the union's conduct is
such that it failed to satisfy its obligation as the duly
certified representative to bargain in good faith. Conti-nental Nut Company, 195 NLRB 841, 858 (1972); TimePublishing Company, 72 NLRB 676 (1947); GeneralDrivers & Helpers Union, Local 554 v. NLRB, 522F.2d 562, 566±67 (8th Cir. 1975).None of the cases cited stand for the broad proposition ar-gued by Respondent. In none of the cited cases was the em-
ployer found to have bargained in bad faith on any issue.
This was not because the unions involved in those cases
were found to have bargained in bad faith, as Respondent
seemingly argues, but because the conduct of the employers
in each case conduct comported with the requirements of
Section 8(d) of the Act.There is no authority for the proposition that even thoughan employer has bargained in bad faith, a bargaining order
can be withheld because the union involved may not have
bargained in good faith on all issues. Therefore, while I have
found that the Union failed to bargain in good faith on the
issues of recognition and work rules, and that at a late ses-
sion Laskowitz unlawfully repudiated one of Miller's agree-
ments on probationary employees, this still does not detract 413LITTON SYSTEMSfrom the fact that at the same time Respondent was engagedin a program of bad-faith bargaining, and a bargaining order
is necessary to remedy such conduct.2. Alleged unilateral actionsThe complaint alleges that after certification of the Union,Respondent engaged in several actions without bargaining
with the Union in violation of Section 8(a)(5) of the Act. Re-
spondent defends each allegation either on the basis that
there was no ``change'' involved, so that bargaining was not
necessary, or that it did bargain to impasse before any
change was made.It is the law that an employer violates Section 8(a)(5) and(1) of the Act by unilaterally changing employees' terms and
conditions of employment because such action is a ``cir-
cumvention of the duty to negotiate which frustrates the ob-
jectives of Section 8(a)(5) as much as does a flat refusal.
NLRB v. Katz, 369 U.S. 736, 743 (1962).It is true, as argued by Respondent, that if an employernegotiates to impasse with a Union and no agreement is
reached, it is free to implement its last proposal. Taft Broad-casting Co., 163 NLRB 475 (1967). However, it is also truethat ``there can be no legally cognizable impasse, i.e., a
deadlock in negotiations which justifies unilateral action, if
a cause of the deadlock is the failure of one of the parties
to bargain in good faith.'' Marine & Shipbuilding Workersv. NLRB, 320 F.2d 615, 621 (3d Cir. 1963).In this case, Respondent is alleged to have committed amultiplicity of unilateral actions which I shall address in
chronological order. As I have found and concluded above,
Respondent embarked on its unlawful course of bargaining at
least by November 18, 1980. Therefore, for all alleged uni-
lateral actions occurring after that date, the theory of TaftBroadcasting does not apply, and the defense of ``impasse''is not available to Respondent.a. Telephone useThe complaint alleges that at some time after September11, 1980, Respondent unilaterally changed its past practice of
permitting employees to use plant floor telephones for per-
sonal use.In addition to telephones placed throughout the productionarea, there are telephones in the cafeteria at which employees
may make personal calls at no charge. It is undisputed that
before the petition for election was filed in this case, Re-
spondent maintained in its employee handbook a rule prohib-
iting employee use of plant-floor telephones for personal
calls. One employee, Carrie Dickens, testified that despite
this rule the practice in the plant had been that employees
could use the plant floor telephones, in addition to the cafe-
teria telephones, on breaks without supervisory permission.
Dickens further testified that a few weeks after the Sep-
tember 12 election she was told by her supervisor, Dennis
Kiepke, that the employees could no longer make outside
calls from the plant telephones, on breaks or otherwise, un-
less it was an emergency, and then only with supervisory
permission.General Counsel and Charging Party rely on Dickens' tes-timony as establishing a past practice that employees could
use the plant telephones, at least during breaks, without su-
pervisory permission.Kiepke credibly denied that employees in the electronicssection (where Dickens worked) were permitted free use of
the plant telephones during breaks; therefore, I find no
``change'' occurred and I shall recommend that this allega-
tion of the complaint be dismissed.b. Makeup timeThe complaint alleges that at some time after September11, Respondent unilaterally discontinued its practice of al-
lowing auditors (inspectors) to make up lost time when they
had been absent. Employee Sylvia Dunkleburger testified that
a month after the election, at a time when he was supervisorof the auditors, Roger Kozel announced to a meeting of 13
or 14 auditors that they would no longer be allowed to make
up lost time.It is undisputed that Kozel stopped being supervisor of theauditors on August 8, over a month before the election. Ad-
ditionally, Dunkleburger was clearly guessing as to the num-
ber of times she had been permitted to make up lost time,
and no other auditors were called to testify about the meeting
or Respondent's practices regarding make up time for audi-
tors. Kozel and Earl Erpleding (who succeeded Kozel as su-
pervisor of the auditors) credibly denied they told the audi-
tors that they no longer would be allowed to make up lost
time, and there is no credible evidence that the practice was,
in fact, changed.Accordingly, I shall recommend that this allegation of thecomplaint be dismissed.c. Voluntary layoffsThe complaint alleges that at sometime after September19, 1980, Respondent unilaterally abolished a practice of per-
mitting employees to volunteer for layoff. The action upon
which this allegation is based is the undisputed fact that Re-
spondent laid off a group of probationary employees on De-
cember 23, 1980, without affording other employees an op-
portunity to volunteer first.Employee Sylvia Dunkleburger and Mark Hubert testifiedthat in 1978 and 1980, respectively, employees in their de-
partments were permitted to volunteer for layoffs. General
Counsel and Charging Party rely on this testimony and a
campaign statement by Virag for the proposition that Re-
spondent did, in fact, have a past practice of permitting em-
ployees to volunteer for layoffs. The statement by Virag is
contained in a memorandum, dated April 2, 1980, to all em-
ployees which states, inter alia:In my opinion the Litton Sioux Falls plant does notwant or need a union to tell us to lay off by strict se-niority. If that were done, all employees with hire dates
of 12-5-79 or after would be on lay off today.I believe that at least 170 (85 that went)Ð(85 thatdidn't) employees appreciate that fact the company rec-
ognizes not everyone can take a lay-off.Making it voluntary allows those that can, to take it,and allows others to stay that probably couldn't take it
without causing a hardship.Virag acknowledged that Respondent had, in 1978 and Feb-ruary 1980, permitted layoffs by volunteers. According to
Virag the voluntary layoff system was workable in 1978,
when the plant was less than a year old and small; but the 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
114Employees changed their minds; the wrong employees volunteered; whenthe layoff went longer than expected, employees came back and attempted to
bump other employees; the South Dakota unemployment commission was
faced with claims from employees who ``volunteered'' to be unemployed and
complained to Respondent, etc.115Charging Party also argues that Diederich's dissembling is additional evi-dence of bad-faith bargaining. I disagree. While the giving of a false reason
for a proposal is evidence of bad faith, as noted above, Diederich's falsehood
was not advanced as a basis for his proposal but as a reason why Respondent
did not pass along the premium increase when it occurred.116``Good faith impasse,'' to be redundant, was still possible at this pointbecause, as I have found above, there is no evidence of Respondent's bad faith
until it submitted its November 18 proposals.117One employee, Mark Hubert, testified that Respondent discontinued pro-viding smocks altogether. This was not true.results in 1980, when the employee complement was over600, were quite different. It did not work for the reasons
given the Union during the bargaining session, as detailed
infra.114Additionally, Virag testified, Respondent ``laid offprobationary employees first, in many cases, if we would ac-
commodate a layoff by laying off probationary employees
first.''This testimony was undisputed. Therefore, the past prac-tice, if any, was mixed: sometimes by probationary employ-
ees first and only twice by volunteers first. Therefore, it can-
not be said that by Respondent's two layoffs by volunteers
in the first 3 years the plant had been open established an
unwavering practice of layoffs by volunteers first, no matter
what Virag had told the employees during the campaign.
Moreover, according to undisputed testimony by Virag the
layoff of December 1980 consisted exclusively of proba-
tionary employees; therefore, it was conducted within estab-
lished practices at the plant, and there was no duty to bargain
over the matter.Accordingly, I shall recommend that this allegation of thecomplaint be dismissed.d. Medical insurance premiumsPrior to the negotiations herein, Respondent had paid 76percent of all increases in group health insurance premiums
for family coverage. (It paid all the cost of employee-only
coverage.) On July 30, 1980, Respondent was notified by
Litton Industries, the self-insurer of the Division's group pol-
icy, that increases were to go into effect on August 1, 1980.
The effective date of the increases was therefore just 43 days
before the election. Rather than pass along the usual portion
of the increases at that time, Respondent absorbed all the in-
crease, $9 per employee, for the months of August, Sep-
tember, and October.On October 7 (session l) Diederich told Miller that ``wehad had an increase in the insurance premium'' and that Re-
spondent was proposing to pass the increase along in the
same ratio that had been utilized in the past. At that session
and throughout negotiations, the Union proposed only that
Respondent assume all increases and pay all cost of family
coverage (as well as employee-only coverage.) Diederich's
response was that the matter was negotiable, but, absent
agreement Respondent would put the increases into effect the
first pay period in November.When asked by Miller why Respondent had not put the in-crease into effect when it was received by the Company,
Diederich replied that he had not wished to do it unilaterally.Of course, this reply was false. Before the election Respond-
ent had a perfect right to continue in its established practice
of passing along the increases in the same (76/24) ratio as
Diederich, a labor lawyer of 20 years' experience, necessarily
well knew.By memorandum dated November 10, Respondent an-nounced the premium increase in family to employees, effec-
tive November 3.Charging Party argues that, while Respondent had passedalong the increases in family health coverage in the past, theabsorbing of the increase for the months of August, Sep-tember, and October 1980, established a practice which Re-
spondent could not change without bargaining to impasse
with the Union.115It is more than clear to me that the only reason Respond-ent did not pass along the August 1 increase in family health
premiums was the September 12 election. As a tactical mat-
ter, Respondent absorbed the increase in order not to add one
more arrow to the Union's campaign quiver. However, there
is no evidence that Respondent intended to absorb the in-
crease for a day after the election if it had won. It certainly
did not tell the employees it was absorbing the increase, as
I have noted in my discussion of the 8(a)(1) allegations
above.While Respondent had a right to pass along the increasedpremium before the election, it had no legal duty to do so.
In the 7 bargaining sessions between the election and the No-
vember 10 announcement of the increase, Respondent bar-
gained in good faith on the issue by insisting on doing no
more than what had been done with the prior increases.In summary, I would not find that Respondent's electiontactic of absorbing the increase; for August, September, and
October 1980 constituted the establishment of a practice over
which Respondent was required to bargain before changing.
But, assuming that to be the case, Respondent bargained to
impasse over the issue.116Accordingly, I shall recommenddismissal of this allegation of the complaint.e. SmocksThe complaint alleges that, as an unlawful unilateral ac-tion, Respondent in November 1980, discontinued its practice
of providing protective smocks to employees in the lamina-
tion area.Respondent did discontinue providing cloth smocks. Thiswas because it was notified by the linen service for the
smocks that the adhesives used in the lamination area could
no longer be laundried out because the process was discov-
ered by the State of South Dakota to create an unlawful
water pollutant. Thereupon, Respondent switched to plastic
aprons.117While Respondent did not consult with the Union regard-ing the change from cloth smocks to plastic aprons, the
Board has repeatedly stated that the principles restricting uni-
lateral action are not meant to be inflexible rules to be me-
chanically applied irrespective to the circumstances of the
case. Minor changes, such as the type of aprons that are
used, have no substantial effect on the employees and are
clearly normal management functions which do not require
prior notice to and bargaining with the Union. Irvington Mo-tors, 147 NLRB 565, 566 (1964); Little Rock Downtowner,148 NLRB 717 (1964).Accordingly, I shall recommend that this allegation of thecomplaint be dismissed. 415LITTON SYSTEMS118In its proposal of October 7 the Union demanded two 15-minute paidbreaks in its counterproposal of November 18, Respondent offered two 10-
minute breaks. There was no discussion of how much, if any, the Union's de-
mands constituted an increase in, or whether Respondent's proposal constituted
a reduction of, established practices.f. Breaks(l) FactsPrior to the advent of the Union, the employees receivedtwo paid break periods of 10 minutes each and an unpaid
lunch period of 30 minutes per day. Breaktime could be
spent in the cafeteria or in the work areas, but eating, drink-
ing, or smoking were prohibited in the work areas. How the
10- and 30-minute periods were counted is an issue in this
case.The complaint alleges that on or about December 8, 1980,Respondent unilaterally reduced the amount of time allocated
to work breaks by requiring employees to remain at their
workplaces until breaktime began and to be at their work-
places at the time work breaks ended. General Counsel con-
tends that before this date employees were allowed ``travel
time'' to and from their work stations so that breaks (and
lunch) periods began and ended when employees arrived at
and departed from work stations. Respondent replies that the
alleged unilateral action represented no real change and de-
nies that it had an obligation to bargain over its action.On December 5, John McCartin issued a memorandum toall employees announcing:Effective Monday, December 8, 1980 a new planttiming system will be put into effect. Everyone has
probably heard the signals for the past few days. The
purpose is to assist everyone in starting, breaking,
lunches, and stopping of work. There are two tones
(signals) involved:1. A steady tone which signals an event ie: breaktime, lunch time, quitting time, etc. and2. Four short tones two minutes before an event toinform everyone the event is about to happen.Below is a list of the warning tones and event tonesby time. You will be able to apply the appropriate
break/lunch times to your personal function/line/area/[Then followed a listing of ``Shift Start,'' ``MorningBreak,'' ``Lunch Break,'' ``Afternoon Break'' and
``Shift Stop,'' with a corresponding ``warning'' time
and ``event'' time.] The event time is the actual time
for implementation ie:1. Start Time (At Work Station)2. Start Break (Leave Work Station)
3. End Break (Be Back at Work Station)
4. Start Lunch (Leave Work Station)
5. End Lunch (Be Back at Work Station)
6. Shift Stop (Leave Work station)[It] is very important that people observe these timesas line starts/stops and personnel lateness will be estab-
lished by these signals.''Before issuance of this memorandum there had been no dis-cussion at the bargaining sessions of how breaks had been,
or were to be, regulated.118Employee Carrie Dickens testified that after McCartin'smemorandum, employees complained to electronics depart-
ment supervisor Abraham that the new ``buzzer system''shortened their breaks because they were no longer allowed
travel time. Abraham, according to Dickens, replied that
breaks had become too long and that he had measured the
walking time from the electronics area to the cafeteria and
found that by walking briskly, the trip could be made in 2
minutes and 35 seconds. Abraham admitted that employees
complained to him that the buzzer system had cut into their
breaks and he did not deny telling Dickens, and other em-
ployees in the area, that breaks had become too long. He fur-
ther stated that his timing of the walk to the cafeteria (at a
``moderate'' pace) was 1 minute and 35 seconds. Dickens
testified that after the buzzer system was put into effect, she
began taking her breaks in the work area, rather than the caf-
eteria, because ``[I]t is too far. It cuts into our break time.''
Abraham testified that his observation was that the same
number of employees took breaks in the work area after
McCartin's memorandum as before. He further testified that
after the memorandum was issued, if employees were ``more
than a minute late, I might mention to them that it was time
to start a little earlier from upstairs,'' and this was no change
from his practice before the buzzers were instituted.Sandra Haider, also an employee in the electronics depart-ment, testified that before the institution of the buzzers, em-
ployees would leave their workplaces at the time breaks were
scheduled, walk to the cafeteria which took ``roughly two
minutes on the average''), and then, ``most of the time I
think we looked at our watches when we got there and spent
10 minutes, then we would leave.'' Haider testified that after
institution of the buzzers, she continued to take breaks in the
cafeteria, but, as directed by McCartin's memorandum, she
did not leave her work station until the buzzer sounded for
breaks and she got up and left the cafeteria at the warning
buzzer which sounded 2 minutes before the end of the breaks
periods. Therefore, according to ``aider's testimony, assum-
ing a walk of ``roughly two minutes,'' the time in the cafe-
teria for Haider was reduced from 10-minute to 6-minute
break periods, and 30-minute to 26-minute lunch periods.McCartin had been hired on September 8, 1980, as man-ager of manufacturing operations. He testified that he noticed
that the clocks throughout the plant were not synchronized
and that groups of employees were leaving for and returning
from breaks at different times. This caused interference with
production among the lines which were supposed to be co-
ordinated. Therefore, he ordered the installation of a central
clock and the system of buzzers to announce starting, quit-
ting, and break periods.In addition to Abraham, Respondent produced other super-visors to support its contention that McCartin's memorandum
and the institution of the buzzer system changed nothing.
Jackie Moeller testified that before and after December 8, 5
or 10 percent of the employees would return from breaks
late. If they were chronically late about a minute or more,
or if they were ever as much as 2 minutes late, ``then I talk
to them.''Green-Line Supervisor Lynette Anderson testified thatboth before and after the buzzers were instituted, when em-
ployees would return from breaks late, ``[T] hey're just told
not to, or to watch the break times and that they're using too
much time.'' 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
119Respondent's final proposal on ``Class B'' rules includes:5. Failure to be at work at the starting time, leaving the work stationor area before quitting time, or breaking for lunch or break periods before
the appropriate time, or returning to work late from lunch or break peri-
ods.120Virag testified that the plant has 256,000 square feet (or ``about sixacres'') of floor space, about half of which is manufacturing area.121For the electronics department this would have been l-minute and 35 sec-onds off each end of each break according to the walking calculation made
by Abraham.122Christmas Eve is a holiday at the plant.123At this time, Hubert was chief steward and sergeant-at-arms of the Local.124Virag admits a telephone call from Hubert, but places it a week or week-and-a-half before the last workday, December 23. I credit Hubert.125Hubert denies that he met with Virag on December 21, 1981, and placeshis next conversation on the matter with Virag on December 22, and that by
telephone. Hubert testified that he could not remember why he had not metDelbert Sellnow, manufacturing superintendent, testifiedthat both before and after McCartin's memorandum ``1 or 2
percent'' of employees would be late; and he permitted some
``leeway''; if it was over 2 minutes, he or the employees'
supervisors would verbally warn employees, but no written
notices were ever issued.Each time Miller protested at bargaining sessions thatMcCartin's memorandum and the institution of the buzzer
system constituted a unilateral reduction of break and lunch
periods, he was told by Diederich and/or Virag that breaks
had an outside limit of 10 minutes and lunch had a limit of
30 minutes, and any supervisor who had permitted more time
had been acting contrary to company rules and policies.(2) ConclusionsRespondent argues that McCartin's memorandum of De-cember 5, 1980, and the institution of the buzzers changed
nothing; there was a small number of rule-abusers before the
buzzers; they were verbally counseled; there is still a small
number of rule-abusers; and they also are verbally counseled;
no worse punishment has been meted out. Therefore, accord-
ing to Respondent, McCartin's memorandum and the institu-
tion of the buzzers were essentially meaningless.Written directives of third-level supervisors such asMcCartin could be meaningless only if Respondent were
positively disinterested in discipline. Its multiple-page pro-
posals on discipline and discharge and ``rules of conduct''119demonstrate that Respondent is anything but disinterested in
discipline, and I find simply incredible the testimony of Su-
pervisors Abraham, Anderson, and Sellnow that nothing
changed after issuance of the December 5 memorandum and
institution of the buzzers.It is clear from Respondent's testimony that before De-cember 5 some employees were permitted to be away from
their work stations at breaks and lunch periods for more than
10 and 30 minutes, respectively. Just how many employees
were permitted this license, just how much ``leeway'' they
were permitted, and why, is not amenable to precise proof.
Perhaps some were individuals were treated with more leni-
ency because of the cafeteria's distance from their work sta-
tion at this large120factory, perhaps there were personal fa-vorites among the supervisors; or perhaps some supervisors
were too indolent to do anything about it. But the fact re-
mains that some of the employees, if not all, had more than
10-minute break periods and a 30-minute lunch period before
McCartin's memorandum.After the memorandum, this term or condition of employ-ment of the employees had necessarily changed. Breaks were
shortened by whatever period of grace the employees had
previously enjoyed.121While, at time of trial, no employeehad received more discipline than a verbal reminder to be
working when the buzzer sounded, it would be naive to deny
that the memorandum's reference to ``lateness'' implied thepotential of greater discipline. No responsible employeewould dare to risk being the first to such discipline. That is,
employees would necessarily conclude that ``leeway,'' as
Sellnow called it, could no longer be granted by a first-level
supervisor because a third-level supervisor had made clear
that it could not be granted.In summary, I find that Respondent's action of December5, 1980, had the effect of reducing the period of break and
lunch time theretofore granted to employees. Since, as it ad-
mits, Respondent took this action without prior notice to or
bargaining with the Union, I conclude that by this conduct
Respondent violated Section 8(a)(5) and (1) of the Act.g. Paid Christmas lunch periodThe complaint alleges that on December 23, 1981, Re-spondent unilaterally ``discontinued its past practice and pol-
icy of permitting employees an additional one-half hour
Christmas lunch with pay.''Employee Chuck Eisenhauer testified that before Thanks-giving holidays in 1977 and 1978, and on the last working
day before Christmas, 1979, employees received a full hour's
lunch period, with one-half of those periods paid by Re-
spondent. Also in those years a catered lunch was served at
a cost of $1 to the employees. In 1980, the employees were
granted a extra half-hour paid lunch period on the last work
day before Christmas Eve,122but no food was catered in.This testimony was not disputed by any of Respondent's wit-
nesses, and I find it portrays accurately the past practice of
Respondent.Employee Mark Hubert testified that on Monday, Decem-ber 21, 1981,123he was approached by several employeeswho told him that they had heard there would be no Christ-
mas lunch that year. Hubert further testified that, ``[s]hortly
after that, it was confirmed by my supervisor, Jackie
Moeller, that we were only getting one-half hour for lunch,
so I went upstairs at my break time, at dinner [to call
Virag].'' Moeller did not testify on this point, and I credit
Hubert's testimony.Hubert testified that he did, in fact, call Virag on thatdate.124In the conversation Hubert asked virag if the em-ployees were going to get the Christmas lunch that year.
Virag replied that he had not given the matter consideration
and that he would check into it and let Hubert know.On the same day Hubert was hand-delivered a letter fromVirag stating:Concerning your demand that there be a lunch periodof one hour on Wednesday, December 23, 1981, it is
the Company's proposal that we stay with the normal
one-half hour lunch period.The letter concluded with an offer to meet with Hubert at theend of the work day to discuss ``your demand and our pro-
posal.''At the end of the workday, Hubert and employees JohnHassara and Carrie Dickens met with Virag in his office.125 417LITTON SYSTEMSwith Virag, as Virag's letter invited. I find that claimed loss of memory in-credible. Moreover, neither Dickens nor Hassara were called in rebuttal to re-
fute Virag on this point. Therefore, I have credited Virag.126Shipbuilders v. NLRB, supra and cases cited therein.127This allegation is to be factually distinguished from the previously dis-cussed allegation that Respondent unilaterally increased premiums for familymedical coverage; employees had always shared the cost of that coverage.128I disagree with the contention of Charging Party that Diederich misrepre-sented Respondent's past practice regarding employee-only dental/cov-erage.
By saying, each time it was discussed, that he proposed that coverage be in-
creased from ``zero to $1.61,'' Diederich was acknowledging that he was pro-
posing to institute a contribution for employee-only coverage.129Shipbuilders v. NLRB, supra, and cases cited therein.130Cf. Taft Broadcasting Co., supra.Virag testified that Hubert stated that he expected the em-ployer to continue as the Company had done in the past andgrant the Christmas lunch. Virag did not dispute that it had
been done before, but, as he testified:I told Mark that I thought it wasÐgiven the economicconditions, the fact that we had a lot of people on lay-
off, that the Company was getting into a very difficult
competitive situation within the marketplace and that I
didn't think it was an appropriate time to be allowing
people to take an extra half hour with pay given those
conditions. ... Unless you can give me some eco-

nomic justification for doing it ... under the cir-

cumstances I think the appropriate thing to do is to stay
with the normal half-hour.Virag further testified that he also told Hubert that he hadnot made up his mind on the matter and would contact him
the next day. On December 22, further according to Virag,
he called Hubert to his office and told him that he had re-
viewed their discussions and had decided that Respondent
was not going to grant the Christmas lunch that year.Respondent does not deny that it had an obligation to bar-gain with the Union over the elimination of the Christmas
lunch. It contends that it met with the Union and did bargain
in good faith to impasse on the before the decision was
made.As I have found above, before the discussion with Virag,Supervisor Jackie Moeller told Hubert that the Christmas
lunch was not going to happen that year. This statement
clearly demonstrates that the issue had been decided before
any notification to or consultation with the Union.However, assuming that this is not the case, it cannot besaid that Respondent bargained to impasse before it elimi-
nated the Christmas lunch because, as noted above, an em-
ployer may not claim that impasse has occurred if it has been
bargaining in bad faith.126Therefore, as I have found thatRespondent had been bargaining in bad faith at all times
since at least November 18, 1980, Respondent may not take
advantage of the ``impasse'' defense.Finally, I would point out that, assuming the matter hadnot been decided before Hubert spoke to Virag, and further
assuming that Respondent had not been bargaining in bad
faith on other issues, I would nevertheless find that Respond-
ent had not bargained in good faith on this issue. When
Virag ``bargained'' with Hubert he offered only sham rea-
sons for not continuing the past practice of Christmas
lunches. Employees who were then on layoff would not have
been hurt by granting the others a paid half-hour extension
of the lunch period on December 23, 1981, if that is what
Virag meant to imply. Moreover, there is no evidence that
Respondent's ``situation within the marketplace'' would have
been any more imperiled in 1981 than it was in the pre-
ceding 4 years that a Christmas (or Thanksgiving) paid lunch
period was granted.Accordingly, I find and conclude that by unilaterally elimi-nating the practice of granting employees a paid one-half
hour extension of the employees' lunch period on the lastworking day before Christmas, Respondent violated Section8(a)(5) and (1) of the Act.h. Dental insurance premiumThe complaint alleges that on January 12, 1981, Respond-ent unilaterally instituted a practice of requiring employees to
pay premiums for employee-only coverage.127It is undis-puted that before the advent of the Union, employee-only, as
contrasted with employee-and-dependent (or ``family'') den-
tal coverage, was paid entirely by Respondent.On November 19, Diederich informed Painter that Re-spondent had received notice that dental insurance premiums
had been increased, effective January 1, 1981. Diederich pro-
posed to Painter that Respondent pay 80 percent of the in-
crease in employee-and-dependent coverage, as it had always
done; this would increase the premium cost to employees for
that coverage to $5.08. Additionally, Diederich proposed that
employee contribution for employee-only coverage be raised
``from zero to 1.61.''128Diederich gave as a reason for hisproposal that making all employees share in the cost of cov-
erage would cause employees to hold cost down. Painter
counterproposed that Respondent pay all costs of both type
of coverage. Diederich responded to Painter that he had Re-
spondent's proposal, and absent agreement to the contrary
before then, Respondent intended to put it into effect on Jan-
uary 1, 1981.When Miller returned to the bargaining sessions on De-cember 2, Diederich repeated what he told Painter, and Mil-
ler repeated Painter's reply. No change was made in either
party's position. On January 5, 1981, by memorandum of
that date, Respondent notified all employees that, effective
January 12, the cost of employee-only coverage would be-
come $1.61 and family coverage, $5.08.As stated above, unilateral action was permissible only ifimpasse had been reached, but impasse is impossible in a
context of bad-faith bargaining, even if the bad faith of the
employer is demonstrated only by its bargaining on other
topics.129Here, Respondent had been engaged in a course ofoverall bad-faith bargaining since November 18, 1980, when
it unilaterally instituted a requirement of employee contribu-
tion to employee dental coverage on January 12, 1981.
Therefore, while absent this course of bad-faith bargaining
Respondent would have been entitled to institute its proposal
on dental insurance,130this is not the context in which Re-spondent's proposal was made and implemented.Accordingly, it must be held that Respondent violated Sec-tion 8(a)(5) and (1) of the Act when, on January 12, 1981,
it unilaterally implemented its proposal that employees be re-
quired to contribute to employee-only dental coverage.i. February 1981 wage increaseThe complaint alleges: 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
131The formulas for the increases for all four classifications were: a min-imum of 2 cents, and a maximum of 3 cents hourly increases for each month
of service before the effective dates of the first three increases. The same
range plus an additional 2 cents was granted for the raises of January 2 and
July 31, 1979. The February 4, 1980 wage increases was 20 to 50 cents in
nonmerit raises and an additional 10 to 25 cents in merit raises. The August
4, 1980 raise was 25 cents in nonmerit increases.132Automobile Workers (UAW) (Gyrodyne Co.) v. NLRB, 459 F.2d 1329(D.C. Cir. 1972).133When asked on direct examination what he told his subordinates,Bledsoe testified:I said, ``Why a February increases, or why an increase twice a year and
the other locations where we were was once a year? They were on an
annual basis. The Division policy was to grant increases on an annual
basis.''Since the Microwave Cooking Division consists only of the Minneapolis plant
in addition to Sioux Falls, there were no other ``locations,'' (plural). More-
over, if there was a ``Division policy'' which covered the other location, Min-neapolis, it has been superceded by the labor agreements which have covered
the employees there.On a date not known to [General Counsel], Respondentdiscontinued its policy of wage increases, which in-
creases were customarily given during the month of
February of each year, and which should have been, but
were not, given during February 1981.Respondent admits that it did not give any unit employeeswage increases in February 1981. It denies, however, that it
had a policy of February wage increases; it contends that its
policy was to give wage increases only in August, and, there-
fore, it had no duty to bargain with the Union before denying
February 1981 wage increases to employees. Alternatively,
Respondent argues that it bargained to impasse over its pro-
posal not to grant any wage increases that month.The plant opened in April 1977. According to informationVirag submitted by memorandum to the Union on February
10, 1981, Respondent granted wage increases to the employ-
ees in four classifications (assemblers, custodians, adjusters,
and material handlers) on the following dates: July 31, 1977;
January 30, 1978; July 31, 1978; January 29, 1979; July 31,
1979; February 4, 1980; August 4, 1980.131According toother information submitted to the Union, on April 28, 1981,
Respondent employed 513 employees; 477 of these, or 93
percent, were then in the four classifications affected by the
seven wage increases. Maintenance mechanics (in which
classification there were five employees on April 28, 1981)
were reviewed on a merit basic at times not specified by
Virag's February 10 memorandum; in addition, they received
up to 25 cents on a merit basis and 50 cents on a nonmerit
basis when production employees received increases on Feb-
ruary 4, 1980, and they received 40 cents when production
employees got 25 cents, nonmerit, on August 4, 1980. Ac-
cording to that memorandum, the remainder of the employ-
ees were reviewed according to a schedule for technical and
office employees. Just what review increases these other em-
ployees received was not shown at the hearing.Respondent argues that wage increases were not given toall unit employees in each of the three February's before
1981; not all classifications were included in the increases;
and for each classification Respondent was permitted a de-
gree of discretion.While Respondent denies that all unit employees receivedall February raises, it never specifies which employees did
not receive them, other than to say that employees who were
probationary and who were not in the classifications of mate-
rial handlers, assemblers, custodians, and adjusters did not
receive the increases. Since, according to General Counsel's
Exhibit 104 and Virag's testimony, there was a layoff of 128
probationary employees on December 23, 1980, it is unlikely
that there were any probationary employees left on February
1, 1981. Also, as observed above, 93 percent of the unit em-
ployees fall into the four classifications, and the maintenance
mechanics did receive a nonmerit increase in February, 1980.
Moreover, on or shortly after October 24, 1979, the fol-
lowing memorandum was posted at the Sioux Falls plant:TO: SIOUX FALLS EMPLOYEESThe company is pleased to announce that the six-month performance review program will be continued
through calendar year 1980. As in the past all Sioux
Falls employees will have two performance reviews;
the first will be in February, 1980 and the second in
August, 1980.The company, within the limitations of the govern-ment guidelines, plans to provide salary adjustments
that are fair and equitable for our employees. As in pre-
vious reviews, your performance will dictate your indi-
vidual adjustment.This is part of our continuing commitment to ouremployees to remain competitive with the Sioux Falls
community.(signed) J. H. ConleyConley is Respondent's divisional vice president of consumeroperations. The lack of qualification in Conley's memo-
randum to all ``Sioux Falls Employees'' belies any conten-
tion that less than all employees were going to be reviewed,
or that less than all employees were to receive increases in
February 1980.However, if any employees were to be denied that raise,or any other of the previous February increases, Respondent
assuredly had the records to prove it. I draw an adverse in-
ference from Respondent's failure to produce such
records,132and reject its contention that some unit employeesdid not get the prior February wage increases.Respondent contends that despite the fact that February in-creases were, in fact, given to the employees in the four clas-
sifications which comprised over 90 percent of the unit, and
despite the fact that employees were never told that Respond-
ent had a policy of granting only August wage increases, Re-
spondent had such a policy. In support of this argument, Re-
spondent relies on testimony of Division President Wayne
Bledsoe. Bledsoe testified that before the February 1979 and
1980 wage increases were given he was prevailed upon by
subordinates to grant exceptions to Respondent's policy of
granting only August wage increases.133According toBledsoe he reluctantly agreed to the February increases but,
both times, told the subordinates that he would not agree to
February increases again.Aside from the fact that Bledsoe's testimony does nothingto explain why the employees were granted a wage increase
in February 1978 if ``Division policy'' was otherwise,
Bledsoe paints the absolutely incredible picture of the tail
wasging the dog. Bledsoe is chief executive of the Micro-
wave Cooking Products Division of Litton Industries which
is comprised of the Minneapolis and Sioux Falls plants. Indi- 419LITTON SYSTEMS134Additionally, Bledsoe was evasive when pressed for his knowledge ofwhich employees were covered by the February 1979 and 1980 increases and
how much the increases were to be.135If such a policy had existed before its announcement by Diederich (whoenlarged it to a ``corporate policy'' at the bargaining sessions), it assuredly
would have been memorialized in some form or fashion. Respondent failed to
produce any such documentation.136Conley's announcement of the 1980 wage increase which referred to``the'' 6-month performance review program clearly implied that the past Feb-
ruary increases were the product of an ongoing policy.137Liberty Telephone, supra; Electric-Flex Co., 228 NLRB 848 (1979),enfd. 570 F.2d 1327 (7th Cir. 1978), cert. denied 439 U.S. 911 (1978); Gen-eral Motors Acceptance Corp., 196 NLRB 137 (1972), enfd. 476 F.2d 859 (1stCir. 1973), in which case merit reviews involving exercise of management dis-
cretion were involved; and Chevron Oil Co., 182 NLRB 445 (1970), enf. de-nied on other grounds 442 F.2d 1067 (5th Cir. 1971), where the reasonable
anticipation of the unit employees had been derived, not from an expressed
announcement of a scheduled benefit, but from the employer's established pol-
icy of granting wages in line with industry-wide agreements.138Shipbuilders v. NLRB, supra, and cases cited therein.viduals do not attain and retain such positions of responsi-bility being led around by subordinates on such a vital issues
as wages. In summary, Bledsoe was absolutely incredible,134and I firmly believe, and find, that the ``August only'' policy
simply did not exist before bargaining sessions began.135However, assuming that Bledsoe's testimony was not falseand that the ``August only'' policy existed before bargaining
began, Respondent's board room deliberations do not deter-
mine the issue. What the employees have known and what
they reasonably have come to expect determines whether an
issue requires bargaining. As stated by the Board in LibertyTelephone, 204 NLRB 317, 318 (1973), terms and conditionsof employment over which bargaining is required include:the normal foreseeable expectations arising out of therelationship including the expected weekly wage, theusual promotion policy, anticipated wage increases, cus-
tomary bonuses and vacation, and other announced or
expected benefits which constitute the terms and condi-tions of employment. (Emphasis supplied.)Therefore, although a February wage increase, or review, hadnot expressly136been announced for 1981, it assuredly hadbeen reasonably anticipated by the employees from Respond-
ent's prior grants of February wage increases in all prior
years that the plant had been opened. This expectation which
Respondent fostered by its own conduct gave rise to an obli-
gation on the part of Respondent to bargain in good faith be-
fore making changes in this term and condition of employ-
ment.137Therefore, it must be concluded that Respondenthad an established policy of wage reviews and raises in Feb-
ruary of each year, and it was obligated to bargain in good
faith to impasse with the Union before making any change
in that policy.My previously expressed conclusion that at all times afterNovember 18, 1980, Respondent failed and refused to bar-
gain in good faith precludes a holding that Respondent bar-
gained to impasse before it refused to pay the February 1981
wage increase, and a holding that Respondent violated Sec-
tion 8(a)(5) and (1) by withholding those wage increases is
compelled.138However, even assuming that Respondent bar-gained in bad faith on no other issue, I would find that Re-
spondent refused to bargain in good faith on this issue and
that its conduct affected all bargaining on wages.I believe, and find, that the ``August only'' wage increasepolicy was created ad hoc for the purpose of deluding the
Union at the bargaining table. The increase was not given
because Respondent was withholding the expected wage in-
crease as bargaining leverage, not because of any ``Division
policy'' (as Bledsoe claimed), or ``corporation policy (as
Diederich claimed), and the Union knew it. Therefore, the
Union was placed in the position of fatuously accepting
Diederich's false representations of an ``August only'' wage
review policy or continuing in demands which Respondent
could, as it did, characterize as ridiculous. While the Union
demands were high, they were not as high as Respondent
made them out to be, given the fact that they incorporated
the wage increase that Respondent was unlawfully withhold-
ing. This tactic took the Union's demand out of perspective
and necessarily impeded the progress of wage negotiations.
However, since the issue of wages is at the epicenter of the
employment relationship, Respondent's ``August only'' arti-
fice necessarily permeated all aspects of the bargaining.Therefore, I conclude that Respondent's withholding of thereasonably anticipated February 1981 wage increase was a
unilateral action in violation of Section 8(a)(5) and (1); and
I further conclude that Respondent's employment of the
``August only'' bargaining tactic is further evidence that it
bargained without intent to reach any agreement with the
Union.j. Cafeteria and patio meetingsDuring the warmer months of the year employees eat theirlunches on picnic tables in a patio area in front of the plant,
as well as in the cafeteria. The complaint alleges that some-
time in August 1981, Respondent unilaterally imposed a rule
``prohibiting employees from meeting to discuss Union mat-
ters'' in the cafeteria and patio area during the employees'
lunch periods.On January 21, 1981 (session 17) Diederich told Millerthat the union employees, especially Mark Hubert, were
``taking over'' the cafeteria by loudly (and sometimes
profanely) conducting meetings. Diederich stated that the
union employees' conduct disturbed those wishing to eat
their lunches in peace and some employees had complained.
Miller insisted that the employees had a right to do what
they were doing. After some discussion, as he testified,
Diederich told Miler:I am telling you now that we are going to implementa rule that you can't take over the cafeteria and have
formal structured meetings. ... And I said, if people

persist in doing it, they are going to be subject to dis-
cipline up to and including discharge.Diederich assured Miller that Respondent was not seeking toprohibit employees from talking about anything they
wishedÐas long as it was not in ``formal structured meet-
ings.'' After the bargaining session, Miller told the employ-
ees to announce a meeting in the middle of the cafeteria,then gather interested employees off to the side in an attempt
not to disturb others. This was the practice followed by the
union employees, and the matter was not discussed again in
bargaining sessions.On July 29, after he observed union representative JohnLambiase talking to employees on the patio, Virag sent a let-
ter to the Union announcing that employees conducting 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
139Id.140Contrary to the allegation of the complaint, Respondent did not effec-tuate any change in the group leader premium; this remained 10 percent over
the current job rate of the employees being led.141Shipbuilders v. NLRB, supra and cases cited therein.``semi-formal or structured'' meetings in the cafeteria orpatio area would be subject to discipline, including dis-
charge, and nonemployees who conducted such meetings on
the patio areas would be subject to arrest for trespassing. The
letter concluded that Respondent did not intend to prohibit
``normal discussion about any subject among employees, nor
do we intend to prevent your representatives from visiting
with employees in the lunch area immediately in front of the
plant during lunch or break periods.'' Respondent posted a
corresponding notice of these rules to employees on July 31.It is undisputed that the only discussion about ``struc-tured'' meetings had been the one concerning cafeteria usage
at the January 21 session. There had been no discussion of
such rules as they pertained to the patio before Virag', letter
and notice to the employees.Respondent argues that its rules were necessary to protectthe rights of employees and nonemployees to use the lunch-
room and patio areas to eat in peace. While such argument
would have supported Respondent if it had been advanced in
a good-faith bargaining, this does not detract from the fact
that there was no bargaining to impasse before the Respond-
ent made the matter a subject of discipline. Respondent's
bargaining in bad faith after November 18 1980, precludes
any finding of impasse over the rules as they applied to the
cafeteria.139Moreover, there was absolutely no discussion ofmeetings on the patio before implementation of the rule
against them.Accordingly, I find and conclude that Respondent's unilat-eral implementation of the disciplinary rules announced on
July 29 and 31 violated Section 8(a)(5) and (1) of the Act.k. August 3, 1981 changesIt is undisputed that Respondent, on August 3, 1981, im-plemented changes in the areas of wage rates, night shift pre-
mium, accident and sickness insurance coverage as it related
to paid time off, and rates paid for medical insurance cov-
erage.140Again, Respondent contends that these changeswere consistent with its last proposal on each item and made
only after it bargained in good faith to impasse; therefore, no
violation can be found under the theory of Taft Broadcasting,supra.However, as I have repeatedly noted above, the defense ofimpasse is not available to an employer who which has bar-
gained in had faith, as Respondent had done since at least
November 18, 1980. Accordingly, I find and conclude, that
as alleged, Respondent violated Section 8(a)(5) by reason of
the Act by unilateral changes made on August 3, 1981.1413. Alleged refusals to furnish informationa. Wage informationThe complaint alleges that Respondent furnished theUnion wage information which was conflicting and inac-
curate.On September 23, 1980, Miller sent a letter to Virag ask-ing for certain information including:(1) A list of all bargaining unit employees by classi-fication, showing their seniority dates and current rates
of pay.(2) A list of all jobs in the bargaining unit, the toprate for each job, the progression schedule for reaching
the top rate, and job descriptions.By letter of September 29, Virag responded to the first re-quest with a statement that the information would be sent as
soon as possible. For the second item Virag stated:-Attached is a list of all the jobs in the bargaining unitshowing the top rate of pay. We do not have a progres-
sion schedule and current job descriptions are not avail-
able.Attached to this letter was a two-column schedule. The firstcolumn was headed ``UNIT JOB CLASSIFICATION''
below which was listed the various classifications; the sec-
ond column was headed ``TOP RATE OF PAY (9-30-80),''
below which was listed a single rate for each job classifica-
tion. For assemblers, who made up over 90 percent of the
unit, the ``top rate'' was listed as $4.70. There was no men-
tion of ``red circles'' in the letter, and none was made until
bargaining session 17 on January 21, 1981. This discussion
came about when Miller was questioning information fur-
nished at that date which indicated that the maximum rate for
labor grade 21, in which all assemblers were placed, was
$4.49 per hour. ``When Miller asked how the rates for as-
semblers could have gone down, Diederich stated that assem-
blers who had been receiving more than $4.49 per hour had
been ``red circled'' at a-higher rate.If any employee had ever been told that he had been ``redcircled,'' there is no evidence of it in the record. Moreover,
if Respondent had any documentation that employees had
been given raises beyond that allowed for the classification
in which the employees' jobs had been was placed, it was
not produced at the hearing. Certainly, if any such evidence
had existed, it would have been produced. Even more certain
is the fact that if any ``red circles'' had existed, Virag would
have so stated in his letter of September 29; instead he stated
without qualification that the ``top rate'' for assemblers was
$4.70. Diederich attempted to explain away Virag's letter by
stating that Respondent did not know whether Miller's re-
quest had been for the maximum of each classification, or
the maximum that any employee in a classification was re-
ceiving. Miller had no reason to believe there was a dif-
ference; he had never heard of ``red circles'' at the plant be-
fore. If there was a difference, it was incumbent on Virag
to have so stated in his letter of September 29.I do not believe there was a difference. I believe that the``red circle'' response was another ad hoc creation designedto delude the Union. The effect of the ploy was to enable
Respondent to take out of perspective any wage demands
made by the Union in subsequent negotiations. By falsely
claiming that assemblers were in a classification the max-
imum rate of which was $4.49, when, in fact, it was $4.70
(according to the plain meaning of Virag's letter of Sep-
tember 29), the Union's wage demands were cast in a light
of including a raise of 21 cents, when it simply was not true.
Conversely, the ploy made Respondent's subsequent offers to
be greater than they really were because Respondent was 421LITTON SYSTEMS142I have previously quoted Diederich's testimony that he considered Mil-ler's statement a request but he thought no more of it than if two old friends
had accidentally met and agreed to have a drink some time, but they never
do. This was not the relationship of the Respondent and the Union, and it was
not the circumstance under which they met.143I reject the further contention of the Charging Party that the time allowedLaskowitz for the tour after July 10 was inadequate. There was no testimony
by Laskowitz or any other union representatives who took subsequent tours
that the time allowed was inadequate.falsely representing the previous maximum wage rates of theclassification of the unit employees.In summary, I believe and find that the information sub-mitted to the Union on January 21, 1981, was false, and I
conclude that this action was a further violation of Section
8(a)(5) of the Act.b. TourThe complaint alleges that Respondent failed to furnish theUnion information by denying Miller a tour of the plant after
a request made on October 7, 1980. Respondent admits that
it had a duty to give the union representative, upon request,
a tour but denies that there was a specific request for a tour
until the Union made one in writing on July 10, 1981.Throughout the hearing, and in its brief, Respondent at-tempted to distinguish Miller's many statements that he
would ``like'' a tour from a request for a tour. The question
immediately arises: why would Miller have even mentioned
a tour if he was not requesting one? On cross-examination
Diederich acknowledged that his written summary of the Oc-
tober 7 bargaining session states: ``Joe [Miller] and Dennis
[Painter] want to tour plant sometime when convenient for
Company. Have chief steward and President along.''
Diederich testified that this was only an ``aside'' by Miller
after he had read his proposal on visitation rights of the
union representative (during the proposed contract term), and
not ``something that I interpreted as a request.'' Therefore,
Diederich did not respond to Miller.Respondent does not: dispute that the Union's letter ofJuly 10, 1981, was a sufficiently specific request. In that let-
ter, Miller stated:Pursuant to our request I am asking that U.E. Field Or-ganizer Kathy Laskowitz, one of the Chief Stewards
and myself be allowed to tour the Sioux Falls plant at
your earliest convenience.There is no meaningful difference between the written andverbal requests. Diederich perfectly well knew that at all
times after October 7 the Union wanted to have a representa-
tive tour the plant,142and Respondent's delay until after theJuly 10, 1971 letter requesting the tour was a delay in fur-
nishing information in violation of Section 8(a)(5) of the
Act.143c. Other requested informationThe complaint further alleges that Respondent refused tofurnish, or delayed in furnishing, other information in 1981;
to wit: the names of employees hired after June 1, as re-
quested on July 27; names and addresses of employees hired
after May 1, as requested on August 31; names of employees
terminated after June 1, as requested on July 27, dates of hire
of employees hired after June 1, as requested on July 27;
cost of the sickness and accident program implemented onAugust 3, as requested on September l; a list of employeeswho had been discharged after being on workers compensa-
tion for a period exceeding 12 months (during an unspecified
period), as requested on September 11; and ``the names and
seniority dates of employees who bid on job postings or oth-
erwise indicated an interest in a job promotion during the
preceding month and who were awarded such promotions,''
as requested on August 31.Virag testified about the receipt of each of these requestsand the delays encountered in compiling the information. He
further testified that Respondent ultimately furnished the
Union all the requested information which existed. Virag's
testimony was credible, and neither Charging Party nor Gen-
eral Counsel make the slightest suggestion of why Virag's
explanations were inadequate.I do not find the explanations for the delays inadequate,and accordingly recommend that these final allegations of the
Complaint be dismissed.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondent
described in section I, above, have a close, intimate, and sub-
stantial relationship to trade, traffic, and commerce among
the several States and tend to lead labor disputes, burdeningand obstructing commerce and the free flow of commerce.V. THEREMEDY
Having found that Respondent is engaged in unfair laborpractices, I shall recommend that it cease and desist there-
from and take certain affirmative actions designed to effec-
tuate the policies of the Act. Having found that Respondent
violated Section 8(a)(5) of the Act, I shall order Respondent,
upon request, to meet with the Union and bargain collec-
tively concerning rates of pay, hours of employment and
other terms and conditions of employment of employees in
the unit found appropriate herein, and, if agreement is
reached, embody it in a signed contract.By withholding the February 1981 increases from the em-ployees, Respondent has unlawfully deprived unit employees
of such wages. In order to make them whole the Respondent
shall pay to all bargaining unit employees the increases
which would have been payable beginning February 1, 1981,
including backpay and interest for such unpaid increases, and
shall maintain such increases in effect until such time as a
new agreement is negotiated with the Union, or until the par-
ties have bargained in good faith to an impasse. The amount
of such wage increases may be determined at the compliance
phase of this proceeding.Having found that Respondent has violated, and is vio-lating, Section 8(a)(1) and (5) of the Act, I shall recommend
that it be required to cease and desist therefrom, and from
in any like or related manner interfering with, restraining, or
coercing its employees in the exercise of their rights under
Section 7 of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following unit is appropriate for the purposes ofcollective bargaining:All full-time and regular part-time production andmaintenance employees employed by the Respondent at
its Sioux Falls, South Dakota, facility, including
leadpersons, assemblers, adjusters, manufacturing tech-
nicians, shipping and receiving clerks, material han-
dlers, schedulers, production control coordinators, dis-
patchers, cycle counters, locator clerks, inventory coor-
dinators, inventory analysts, inventory clerks, engineer-
ing change notice analysts, receiving inspectors, senior
receiving inspectors, R.F. meter checkers, quality con-
trol technicians, auditors, manufacturing engineering
technicians, new models coordinators, mechanics, tool
crib clerks, and custodians; excluding office clerical
employees, professional employees, and guards and su-
pervisors as defined in the Act.4. At all times material herein the Union has been the ex-clusive collective-bargaining representative of the employees
in the unit described in paragraph 3 of this section.5. Respondent has violated Section 8(a)(1) of the Act bythe following acts and conduct:(a) Moeller's directive to Hubert to cease soliciting ``onCompany time,'' and promulgating a discriminatory no-solic-
itation rule by that action;(b) Kozel's interrogation of Dunkelburger;
(c) Klaus threatening Jungen with discipline for engagingin protected concerted activity;(d) Abraham discriminatorily instructing Dickens not todiscuss the Union on the production floor during at any time;
and(e) Abraham discriminatorily instructing Roe not to dis-cuss the Union on the production floor at any time.6. Respondent has violated Section 8(a)(3) and (1) of theAct by issuing warning notices on April 21, 1981, to em-
ployees July Lawson, Mark Hubert, and John Hassara, and
by issuing warning notices to Lawson and Hubert on April
22, 1981, because the employees engaged in union and pro-
tected concerted activity.7. Respondent has, by its conduct since November 18,1980, refused and continues to refuse to bargain collectivelyin good faith concerning wages, hours of employment, orother terms and conditions of employment for the employees
in the unit described above, in violation of Section 8(a)(5)
of the Act. More particularly, Respondent has negotiated in
bad faith, or without intent to reach an agreement on a con-
tract embodying the terms and conditions of the employees
in the unit found appropriate herein, by the following acts
and conduct:(a) By maintaining an overall intent not to reach agree-ment with the Union;(b) By refusing to negotiate on the issue of checkoff;
(c) By insisting on an unlawful ``zipper'' clause which re-quired the Union to waive all rights under all statutes;(d) By insisting on the unusually harsh provisions of its``no fault'' absence control program;(e) By insisting on including in any contract a term whichwas a mandatory subject of bargaining; to wit, expression of
its right to review of Board unit placement decisions in the
courts of appeal;(f) By providing false and misleading reasons for its wageproposals, by representing that it had a Divisional or Cor-
porate policy of granting wage increases in August only and
a prior practice of ``red circling'' employees' wage rates
when such representations were not true;(g) Unlawfully taking unilateral actions, or actions withoutnotice to and bargaining with the Union on the following
topics; the length of break and lunch periods; paid Christmas
lunch periods; dental insurance premium; a wage increase in
February 1981; rules regarding the holding of meetings on
nonworking time in nonworking areas; wage rates; night-shift
premium; accident and sickness coverage as it relates to paid
time off, and rates paid for medical insurance coverage; and(h) By refusing to furnish information to the Union byproviding false and misleading wage information and refus-
ing to grant the union representatives a tour of Respondent
facilities.8. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.9. All other allegations of the complaint are without merit,including specifically the allegations that Respondent unlaw-
fully suspended, then discharged, employees Judy Lawson,
Laurie Bachtell, and Hubert and Bernie Sterud.[Recommended Order omitted from publication.]